Exhibit 10.38

 



CREDIT AGREEMENT

 

This Credit Agreement (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of October 16, 2015, among Sucampo Pharmaceuticals, Inc., a
Delaware corporation, each financial institution from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Jefferies
Finance LLC, as Administrative Agent and Collateral Agent.

 

The Lenders are willing to make the requested credit facilities hereunder
available on the terms and conditions set forth herein. Accordingly, in
consideration of the mutual covenants and agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01            Defined Terms. As used in this Agreement, the following
terms have the meanings set forth below:

 

“Acceptable Discount” has the meaning specified in Section 2.09(a)(ii)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning specified in Section
2.09(a)(ii)(D)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit K-1.

 

“Acceptance Date” has the meaning specified in Section 2.09(a)(ii)(D)(2).

 

“Accession Agreement” means an Accession Agreement, substantially in the form of
Exhibit I, executed and delivered by an Additional Subsidiary Guarantor on or
after the Closing Date in accordance with Section 6.12.

 

“Acquired Business” means the Target and its Subsidiaries.

 

“Acquiror” means Sucampo Pharma, LLC, a limited liability company organized
under the laws of Japan and a Wholly Owned Subsidiary of the Borrower.

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition (but excluding any related acquisition fees, costs and expenses
incurred in connection with any Permitted Acquisition) paid by the Borrower or
any of its Subsidiaries in exchange for, or as part of, or in connection with,
any Permitted Acquisition, whether paid in cash or by exchange of properties
(but excluding any consideration paid by the concurrent exchange of Equity
Interests or Equity Equivalents of the Borrower or with the proceeds of
concurrent any Equity Issuance by the Borrower which, in each case, are in
respect of Qualified Capital Stock of the Borrower) and whether payable at or
prior to the consummation of such Permitted Acquisition or deferred for payment
at any future time, whether or not such future payment is subject to the
occurrence of any contingency, and includes any and all payments representing
the purchase price and any assumptions of third party Indebtedness, “earn-outs”
and other agreements to make any purchase consideration payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business (excluding, for purposes of clarity, payments representing
compensation, benefits, retention or other bonuses or non-competes paid to
employees, management, former employees, former management or shareholders (who
are natural persons) of any Person acquired in a Permitted Acquisition);
provided that Acquisition Consideration shall not include the portion of
consideration or payment constituting salary payments pursuant to ordinary
course employment agreements and salary bonuses payable thereunder to the extent
relating to the applicable Permitted Acquisition.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



“Actions” means any claim, action, suit, order, subpoena, arbitration, audit,
assessment, inquiry, proceeding or investigation by or before any Governmental
Authority.

 

“Additional Collateral Documents” has the meaning specified in Section 6.12(b).

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor selected by the Borrower
that agrees to provide any portion of Credit Agreement Refinancing Indebtedness
in accordance with Section 2.17; provided that each Additional Refinancing
Lender that is not a Lender or an Approved Fund of a Lender at such time shall
be subject to the approval of the Administrative Agent to the extent such
approval would be required pursuant to Section 10.01.

 

“Additional Subsidiary Guarantor” means each Person that becomes a Subsidiary
Guarantor after the Closing Date by execution of an Accession Agreement as
provided in Section 6.12.

 

“Adjusted Base Rate” means, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%, (c) the sum of (i) the Adjusted Eurodollar Rate for a Eurodollar
Loan with a one-month interest period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus (ii) 1.00% and (d)
2.00%. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate or the Adjusted Eurodollar Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Adjusted Base Rate shall be determined without regard to clause (b) or (c),
as applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Adjusted Base Rate due to a
change in the Base Rate, the Federal Funds Effective Rate or the then applicable
Adjusted Eurodollar Rate shall be effective on the effective date of such change
in the Base Rate, the Federal Funds Effective Rate or the then applicable
Adjusted Eurodollar Rate, respectively.

 

“Adjusted Eurodollar Rate” means, with respect to any Borrowing of Eurodollar
Loans for any Interest Period, the greater of (a) (x) an interest rate per annum
(rounded upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the Eurodollar Rate for such Borrowing of
Eurodollar Loans in effect for such Interest Period divided by (y) 1 minus the
Eurodollar Statutory Reserve (if any) for such Borrowing of Eurodollar Loans for
such Interest Period and (b) 1.00% per annum.

 

“Administrative Agent” means Jefferies Finance LLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venture of such Person and any another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that, for purposes
of this Agreement, Jefferies LLC and its Affiliates shall be deemed to be
Affiliates of Jefferies Finance LLC.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

2 

 





“Agent” means the Administrative Agent or the Collateral Agent and any
successors and assigns in such capacity, and “Agents” means any two or more of
them.

 

“Agreement” has the meaning specified in the preamble.

 

“Anti-Terrorism Laws” has the meaning specified in Section 5.22.

 

“Applicable Discount” has the meaning specified in Section 2.09(a)(ii)(C)(2).

 

“Applicable ECF Percentage” has the meaning specified in Section 2.09(c)(ii).

 

“Applicable Margin” means for purposes of calculating the applicable interest
rate for any day for any Loan, 7.25% per annum for Eurodollar Loans and 6.25%
per annum for Base Rate Loans.

 

Notwithstanding the foregoing, (x) the Applicable Margin in respect of any Class
of Extended Term Loans shall be the applicable percentages per annum set forth
in the relevant Extension Offer, (y) the Applicable Margin in respect of any
Class of Incremental Loans shall be the applicable percentages per annum set
forth in the relevant Increase Amendment and (z) the Applicable Margin in
respect of any Class of Refinancing Term Loans shall be the applicable
percentages per annum set forth in the applicable Refinancing Amendment.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the aggregate Term Commitments or, after termination of the Term
Commitments, the outstanding Term Loans, represented by such Lender’s Term
Commitment (or outstanding Term Loans, as the case may be) at such time and
identified as its Applicable Percentage on Schedule 2.01, as such percentage may
be (i) increased pursuant to Section 2.15 or reduced pursuant to Section 2.10
and (ii) modified in connection with any Assignment and Assumption made in
accordance with the provisions of Section 10.06(b).

 

“Applicable Prepayment” has the meaning specified in Section 2.09(f).

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Approved Lender” means any institution or fund that appears on the Approved
Lender List and any Affiliate thereof.

 

“Approved Lender List” means the list of institutions and funds separately
agreed by the Borrower and the Administrative Agent on or prior to the Closing
Date.

 

“Asset Disposition” means any sale (including any Sale/Leaseback Transaction,
whether or not involving a Capital Lease), lease (as lessor), assignment,
transfer or other disposition of any asset by any Group Company (including any
such transaction effected by way of merger or consolidation and including any
issuance, sale, transfer or other disposition by any Group Company of Equity
Interests of a Subsidiary (other than to the Borrower, any Subsidiary Guarantor
or, pursuant to an Investment under Section 7.06(a) not constituting a
disposition of assets under Section 7.05(xvii), any other Subsidiary)),
excluding (i) any sale or other disposition by way of Casualty or Condemnation
and (ii) any Equity Issuance by the Borrower.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by Affiliated investment advisors.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent,
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent and the Borrower.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

3 

 



“Attributable Indebtedness” means, at any date, (i) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(ii) in respect of any Synthetic Lease Obligation of any Person, the capitalized
or principal amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or other agreement were accounted for as a
Capital Lease and (iii) in respect of any Sale/Leaseback Transaction, the
present value, discounted in accordance with GAAP at the interest rate implicit
in the related lease, of the obligations of the lessee for net rental payments
over the remaining term of such lease (including any period for which such lease
has been extended or may, at the option of the lessor, be extended).

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.09(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

“Available Amount” means, as at any date, the sum of, without duplication:

 

(i) […***…] ; plus

 

(ii) the aggregate cumulative amount, not less than zero, of Excess Cash Flow
for all fiscal years of the Borrower completed after the Closing Date for which
Excess Cash Flow is calculated, beginning with the fiscal year of the Borrower
ending December 31, 2016, and prior to the date of determination, minus (A) the
portion of Excess Cash Flow that has been (or is required to be) applied after
the Closing Date and prior to the date of determination to the prepayment of
Term Loans in accordance with Section 2.09(c)(ii) (including that portion of any
Rejected Amount of an Excess Cash Flow repayment that has been accepted by other
Term Lenders pursuant to Section 2.09(f)) and (B) the amount by which each such
prepayment (or required prepayment) is reduced by Section 2.09(c)(ii)(B) or
Section 2.09(c)(vi); plus

 

(iii) […***…] of the aggregate amount of the Net Cash Proceeds received by the
Borrower after the Closing Date and on or prior to such date from any Equity
Issuance by, or capital contribution to, the Borrower (which, in any case, is
not in respect of an Equity Issuance to, or contribution by, any Subsidiary of
the Borrower and is not in respect of Disqualified Capital Stock or applied to
an Investment pursuant to Section 7.06(a)(viii) or (xxi) or a Restricted Payment
in reliance upon Section 7.07(iv)); minus, without duplication,

 

(iv) the aggregate cumulative amount of Investments made in reliance on Section
7.06(a)(xviii) or used to make a Permitted Acquisition in reliance on clause
(v)(x) of the definition thereof during the period commencing on the Closing
Date and ending on the date of determination, to the extent financed with the
Available Amount.

 

“Bankruptcy Code” means Title 11 of the United States Code, as now and hereafter
in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

4 

 



“Base Rate” means, for any day, the “U.S. Prime Lending Rate” published in The
Wall Street Journal for such day (the “Prime Rate”); provided that if The Wall
Street Journal ceases to publish for any reason such rate of interest, “Base
Rate” means the prime lending rate as set forth on the Bloomberg page PRIMBB
Index (or successor page) for such day (or such other service as determined by
the Administrative Agent from time to time for purposes of providing quotations
of prime lending interest rates); each change in the Base Rate shall be
effective on the date such change is effective. The Prime Rate is not
necessarily the lowest rate charged by any financial institution to its
customers.

 

“Base Rate Loan” means a Loan that bears interest based on the Adjusted Base
Rate.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or managing member of such
Person, (iii) in the case of any partnership, the board of directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

 

“Bookrunner” means Jefferies Finance LLC in its capacity as bookrunner.

 

“Borrower” means Sucampo Pharmaceuticals, Inc., a Delaware corporation.

 

“Borrower Audited Financial Statements” has the meaning specified in Section
4.01.

 

“Borrower Materials” has the meaning specified in Section 10.02(d).

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.09(a)(ii)(B).

 

“Borrower Quarterly Financial Statements” has the meaning specified in Section
4.01.

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.09(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.09(a)(ii)(D).

 

“Borrowing” has the meaning specified in Section 1.06.

 

“Business Acquisition” means the acquisition by the Borrower or one or more of
its Subsidiaries of all of the Equity Interests (other than Nominal Shares) of,
or all or substantially all of the assets or property of, another Person (or any
division, unit or line of business of another Person), or the acquisition by the
Borrower or one or more of its Subsidiaries of the product of another Person,
whether by exclusive license or otherwise, but excluding the Tender Offer and
the Stock Purchase.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that if such day relates to a borrowing of, a payment or prepayment of principal
of or interest on, or the Interest Period for, a Eurodollar Loan, or a notice by
the Borrower with respect to any such borrowing, payment, prepayment or Interest
Period, such day shall also be a day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

5 

 



“Capital Asset” means, with respect to any Person, all equipment, fixed assets
and Real Property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP (as
in effect on the date hereof), have been or should be reflected as additions to
property, plant or equipment on the balance sheet of such Person.

 

“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

 

“Cash Equivalents” means:

 

(i) any evidence of debt, including marketable securities, maturing not more
than one year from the date of issue, issued or guaranteed by the United States
or agency or instrumentality thereof; provided that the full faith and credit of
the United States is pledged in support thereof;

 

(ii) commercial paper, maturing not more than one year from the date of issue,
or demand notes issued by any domestic corporation not an Affiliate of the
Borrower, in each case (unless issued by a Lender or its holding company) having
one of the two highest ratings obtainable from S&P or P-1 by Moody’s;

 

(iii) any certificate of deposit (or time deposits represented by such
certificate of deposit), eurodollar time deposit or bankers’ acceptance,
maturing not more than one year after such time, or overnight Federal funds
transactions with a member of the Federal Reserve System that are issued or sold
by a (x) commercial banking institution that is organized under the Laws of the
United States, any State thereof or the District of Columbia or (y) any foreign
bank or its branches or agencies (fully protected against currency fluctuations)
and, in each case having a combined capital and surplus and undivided profits of
not less than $500,000,000 and are denominated in U.S. dollars;

 

(iv) any repurchase agreement entered into with any Lender (or other commercial
banking institution of the stature referred to in clause (iii) above) which
(A) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (i) through (iii) above and (B) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such Lender (or other commercial banking
institution) thereunder;

 

(v) obligations of any State of the United States or municipal subdivision or
taxing authority thereof, maturing not more than one year from the date of issue
and rated at least A-1 by S&P or P-1 by Moody’s; provided that the full faith
and credit of such State is pledged in support thereof;

 

(vi) shares of any money market fund that (A) has 95% of its assets invested
continuously in the types of investments referred to in clauses (i) through (v)
above, (B) has net assets in excess of $500,000,000 and (C) is rated at least
A-1 by S&P or P-1 by Moody’s;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

6 

 



(vii) demand deposit accounts maintained in the Ordinary Course of Business with
any commercial banking institution of the stature referred to in clause (iii)
above; and

 

(viii) in the case of any Foreign Subsidiary, instruments equivalent to those
referred to in clauses (i) through (vii) above denominated in a foreign
currency, which are substantially equivalent in credit quality and tenor to
those referred to above and customarily used by businesses for short term cash
management purposes in any jurisdiction outside of the United States.

 

“Cash Management Services” means cash management services, including treasury,
depository, overdraft, credit or debit card, purchasing cards, currency
conversion, ACH and other electronic funds transfer services and other cash
management arrangements in connection with the management or opening of deposit
and securities accounts.

 

“Casualty” means any casualty, damage, destruction or other similar loss with
respect to real or personal property or improvements.

 

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of the Borrower or any of its
Subsidiaries. “Casualty Event” shall include, but not be limited to, any taking
of all or any part of any Real Property of any Person or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any requirement
of Law, or by reason of the temporary requisition of the use or occupancy of all
or any part of any Real Property of any Person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

 

“CFC” means a “controlled foreign corporation” within the meaning of section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, treaty, order or policy, (b) any change in any law, rule,
regulation, treaty, order or policy or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any “person” or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act) becoming the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person shall be deemed to have “beneficial ownership” of all securities that
any such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), by way of merger, consolidation
or otherwise, of 35% or more of the voting power represented by the issued and
outstanding Equity Interests of the Borrower.

 

“Class” has the meaning specified in Section 1.06.

 

“Closing Date” means October 16, 2015.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

7 

 



“Closing Date Material Adverse Effect” means any event, change, condition,
occurrence or circumstance (any such item, an “Effect”) which, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a material adverse effect on the property, assets, business, operations or
financial condition of the Borrower, the Target and their respective
Subsidiaries taken as a whole; provided that no event, change, condition,
occurrence or circumstance resulting from any of the following, either alone or
in combination, shall constitute or be taken into account in determining whether
there has been or will be a Closing Date Material Adverse Effect: (i) any Effect
affecting the economy of the United States or Japan generally, including changes
in the credit, debt, capital or financial markets (including changes in interest
or exchange rates) or the economy of any region or country in which the
Borrower, the Target or their respective subsidiaries conduct business; (ii) any
Effect affecting the industries in which the Borrower, the Target or their
respective subsidiaries conduct business; (iii) any Effect arising in connection
with global, national or regional political conditions, including hostilities,
military actions, political instability, acts of terrorism or war or any
escalation or material worsening of any such hostilities, military actions,
political instability, acts of terrorism or war existing or underway as of the
date hereof; (iv) any failure, in and of itself, by the Borrower, the Target or
their respective subsidiaries to meet any internal or published projections,
forecasts or revenue or earnings predictions for any period (it being understood
that the facts or occurrences giving rise to such failure may be deemed to
constitute, or be taken into account in determining whether there has been or
will be, a Closing Date Material Adverse Effect); (v) any change in the market
price or volume of the Borrower’s or the Target’s stock (it being understood
that the facts or occurrences giving rise to such change may be deemed to
constitute, or be taken into account in determining whether there has been or
will be, a Closing Date Material Adverse Effect); (vi) compliance with, or any
action required to be taken by the Borrower, the Target or their respective
subsidiaries under the terms of the Tender Offer Documents in connection with
the Transactions; (vii) the announcement or the pendency of the Transactions;
(viii) any change in law or generally accepted accounting principles in the
United States or Japan or interpretation thereof; or (ix) the mere filing after
the date hereof of any abbreviated new drug application in respect of
lubiprostone soft gel capsules (marketed by the Borrower or its licensee in the
United States under the trademark AMITIZA®) (and the commencement of any
litigation in respect thereof) or the mere filing after the date hereof of any
claim, action, suit or other proceeding seeking to challenge the validity of the
patents underlying lubiprostone soft gel capsules, the formulation thereof or
the method of use thereof (it being understood and agreed that any adverse
determination (whether or not such determination is final or appealable) in
respect of or relating to the foregoing or any similar filing made or action
commenced prior to the date hereof may be deemed to constitute, or be taken into
account in determining whether there has been or will be, a Closing Date
Material Adverse Effect), unless, in the cases of clause (i), (ii), (iii) or
(viii) above, such changes would reasonably be expected to have a
disproportionate impact on the property, assets, business, operations or
financial condition of the Borrower, the Target and their respective
subsidiaries, taken as a whole, relative to other affected participants in the
industries in which the Borrower, the Target and their respective subsidiaries
conducts business (in which case, only the incremental disproportionate impact
shall be taken into account in determining whether there has been a Closing Date
Material Adverse Effect).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the property, which includes Mortgaged Property and
all other property of whatever kind and nature, which is subject or is purported
to be subject to the Liens granted by any of the Collateral Documents.

 

“Collateral Agent” means Jefferies Finance LLC, in its capacity as collateral
agent for the Finance Parties under the Collateral Documents, and its successors
or permitted assigns in such capacity.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each of the Mortgages, the Securities Account Control Agreement, any
Additional Collateral Documents, any additional pledges, security agreements,
patent, trademark or copyright filings or mortgages or deeds of trust required
to be delivered pursuant to the Loan Documents and any instruments of
assignment, control agreements, or other instruments or agreements required to
be executed pursuant to any of the Loan Documents.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

8 

 



“Commitment” means, with respect to each Lender, its Term Commitment,
Incremental Term Loan Commitment, Incremental Revolving Commitment or
Refinancing Term Commitment, as and to the extent applicable, in each case as
set forth on Schedule 2.01, in the applicable Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, or in the applicable
Increase Amendment or Refinancing Amendment, in each case as its Commitment of
the applicable Class, as any such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Commitment Letter” means that certain commitment letter dated August 26, 2015
between the Borrower and Jefferies Finance LLC.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning specified in Section 10.02(d).

 

“Company Regulatory Permits” has the meaning specified in Section 5.15(b).

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of the Borrower, appropriately completed and substantially in the form
of Exhibit D.

 

“Condemnation” means any taking or expropriation by a Governmental Authority of
property or assets, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation or in any other manner.

 

“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” means for any period, without duplication,
all expenditures made by the Borrower and its Consolidated Subsidiaries during
such period for Capital Assets (whether paid in cash or other consideration,
financed by the incurrence of Indebtedness or accrued as a liability), but
excluding (i) expenditures made in connection with any replacement, substitution
or restoration of property to the extent financed with the Net Cash Proceeds of
Insurance Proceeds and/or cash Condemnation Awards, (ii) interest capitalized
during such period, (iii) expenditures that are accounted for as capital
expenditures of such Person and that are actually paid for or actually
reimbursed by a Person that is not the Borrower or any of its Consolidated
Subsidiaries and for which none of the Borrower or any of its Consolidated
Subsidiaries has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to any Person in respect thereof (it
being understood that to the extent the Borrower or any Consolidated Subsidiary
of the Borrower makes any improvements to any leased property for which such
Person is actually reimbursed, such amount shall not constitute Consolidated
Capital Expenditures) and (iv) the purchase price of assets (other than cash and
Cash Equivalents) that is purchased substantially contemporaneously with the
trade in or substantially contemporaneous sale of existing assets (other than
cash and Cash Equivalents) to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such assets (other than
cash and Cash Equivalents) for the assets (other than cash and Cash Equivalents)
being traded in or substantially contemporaneously sold at such time.

 

“Consolidated Cash Interest Expense” means for any period Consolidated Interest
Expense that has been paid or is payable in cash during such period (without
duplication and to the extent, but only to the extent, included in the
determination of Consolidated Interest Expense for such period in accordance
with GAAP and paid in cash for such period).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

9 

 



“Consolidated Cash Taxes” means for any period the aggregate amount of all Taxes
of the Borrower and its Consolidated Subsidiaries for such period to the extent
the same are paid in cash by the Borrower or any Consolidated Subsidiary of the
Borrower with respect to such period.

 

“Consolidated Current Assets” means at any date the consolidated current assets
of the Borrower and its Consolidated Subsidiaries determined as of such date, in
accordance with GAAP, excluding cash and Cash Equivalents, amounts related to
current or deferred Taxes based on income or profits, assets held for sale,
loans (permitted) to third parties, pension assets, deferred bank fees,
derivative financial instruments, and any assets in respect of Swap Obligations.

 

“Consolidated Current Liabilities” means at any date, without duplication, the
consolidated current liabilities of the Borrower and its Consolidated
Subsidiaries determined as of such date in accordance with GAAP, excluding (A)
the current portion of any Consolidated Indebtedness and accrued interest
thereon, (B) accruals for current or deferred Taxes based on income or profits,
(C) any revolving loans, swing line loans and letter of credit obligations under
any revolving credit facility, (D) the current portion of Capital Lease
Obligations, (E) liabilities in respect of unpaid earn-outs and (F) the current
portion of any other long-term liabilities.

 

“Consolidated EBITDA” means for any period the sum of, without duplication:

 

(i)                 Consolidated Net Income (or loss) for such period; plus

 

(ii)               the sum of the following, without duplication:

 

(A)              Consolidated Tax Expense to the extent deducted in the
determination of Consolidated Net Income for such period; plus

 

(B)               Consolidated Interest Expense to the extent deducted in the
determination of Consolidated Net Income for such period; plus

 

(C)               amortization and depreciation deducted in the determination of
Consolidated Net Income for such period; plus

 

(D)              losses (less, even if it results in a negative number, gains)
from Asset Dispositions outside of the Ordinary Course of Business included in
the determination of Consolidated Net Income for such period; plus

 

(E)               non-cash charges, losses or expenses, including writeoffs and
writedowns and stock compensation expenses and non-cash losses relating to the
cancellation of Indebtedness, in each case, deducted in the determination of
Consolidated Net Income for such period ; plus

 

(F)               expenses and fees (including expenses and fees paid to the
Administrative Agent, Lenders and Swap Creditors) deducted in the determination
of Consolidated Net Income and incurred during such period in connection with
the Transactions and in connection with the consummation or administration of,
or any amendment, amendment and restatement or waiver of, or other modification
to, the Loan Documents after the Closing Date; plus

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

10 

 



(G)              extraordinary losses (less, even if it results in a negative
number, extraordinary gains) deducted (or included) in the determination of
Consolidated Net Income during such period, net of related Tax effects; plus

 

(H)              expenses deducted in the determination of Consolidated Net
Income during such period and covered by indemnification or purchase price
adjustments in connection with any Permitted Acquisition or Permitted Joint
Venture, in each case to the extent actually received in cash during such period
or which Borrower, in good faith, reasonably believes will be received in cash
within 365 days after the end of such period (it being understood that to the
extent not actually received in cash within such 365-day period, such amount
shall be deducted in calculating Consolidated Net Income in such period); plus

 

(I)                 expenses and fees deducted in the determination of
Consolidated Net Income during such period and paid to non-Affiliates and which
are incurred in connection with the consummation (or attempted consummation) of
any Specified Transaction; plus

 

(J)                losses deducted in the determination of Consolidated Net
Income during such period, but for which insurance or indemnity recovery is
actually received in cash during such period or which the Borrower, in good
faith, reasonably believes will be received in cash within 365 days after the
end of such period (it being understood that to the extent not actually received
in cash within such 365-day period, such amount shall be deducted in calculating
Consolidated Net Income in such period); plus

 

(K)              expenses deducted in the determination of Consolidated Net
Income during such period and reimbursed by third parties to the extent such
reimbursements are actually received in cash during such period or which
Borrower, in good faith, reasonably believes will be received in cash within 365
days after the end of such period (it being understood that to the extent not
actually received in cash within such 365-day period, such amount shall be
deducted in calculating Consolidated Net Income in such period); plus

 

(L)               non-cash exchange or translation losses (less, even if it
results in a negative number, non-cash exchange or translation gains) deducted
(or included) in the determination of Consolidated Net Income during such period
and arising from foreign currency hedging transactions or currency fluctuations;
plus

 

(M)             non-cash deductions or charges (less, even if it results in a
negative number, non-cash gains or positive adjustments) to Consolidated Net
Income attributable to purchase accounting adjustments made in accordance with
GAAP; plus

 

(N)              to the extent deducted in the determination of Consolidated Net
Income during such period, any non-recurring or unusual charges, costs or
expenses, in each case, which are reasonably identifiable and factually
supported (and certified by the Chief Financial Officer of Borrower), including,
without limitation, incurred in connection with integrating the business of the
Borrower and the Target or any business acquired in any Business Acquisition
permitted hereunder, facility closures, headcount reductions, severance costs,
relocation costs, consummated mergers, acquisitions or investments or any
disposition not in the Ordinary Course of Business permitted under the Loan
Documents, restructuring and similar charges and new product development costs;
provided that the aggregate amount that may be added pursuant to this clause (N)
in any Test Period, when aggregated with the amounts added pursuant to clause
(P) below in such Test Period, shall not exceed […***…]% of Consolidated EBITDA
for such Test Period (calculated prior to giving effect to this clause (N) or
clause (P) below); plus

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

11 

 



(O)              to the extent deducted in the determination of Consolidated Net
Income during such period, board fees paid to members of the Loan Parties’
Boards of Directors that are independent (within the meaning of rule 5605(a)(2)
of the Nasdaq Listing Rules) in an aggregate amount not to exceed $1,000,000 in
any such period; plus

 

(P)               the amount of pro forma “run rate” cost savings, operating
expense reductions, operating improvements and synergies resulting from the
Transactions or any Business Acquisition and projected by the Borrower in good
faith to be realized within 12 months after the Closing Date or the date of such
Business Acquisition, as the case may be; provided that such changes shall be
limited to those that are factually supportable, reasonably identifiable,
attributable to the Stock Purchase or the Tender Offer or such Business
Acquisition, as the case may be, consistent with Regulation S-X and supported by
an officer’s certificate of the Chief Financial Officer of the Borrower
delivered to the Administrative Agent (calculated on a Pro Forma Basis as though
such cost savings, operating expense reductions, other operating improvements
and synergies had been realized on the first day of such period as if such cost
savings, operating expense reductions, other operating improvements and
synergies were realized during the entirety of such period) relating to such
transaction, net of the amount of actual benefits realized during such period
from such actions; provided that the aggregate amount that may be added pursuant
to this clause (P) in any Test Period, when aggregated with the amounts added
pursuant to clause (N) above in such Test Period, shall not exceed […***…] of
Consolidated EBITDA for such Test Period (calculated prior to giving effect to
this clause (P) or clause (N) above); plus

 

(Q)              the amount of cash proceeds received by the Borrower or any of
its Consolidated Subsidiaries from business interruption insurance and not
already included in Consolidated Net Income; plus

 

(R)               unrealized non-cash hedging losses on financial derivatives
recognized in accordance with Accounting Standards Codification 825 (formerly
SFAS No. 133); plus

 

(S)               without duplication, the aggregate amount of cash received
during such period in respect of any non-cash gains or income accounted for in a
prior period which were subtracted from Consolidated Net Income to determine
Consolidated EBITDA for such prior period and which do not otherwise increase
Consolidated Net Income for the current period; minus

 

(iii)             without duplication, any amount which, in the determination of
Consolidated Net Income for such period, has been added for (A) interest income
and any cancellation of Indebtedness income and (B) unrealized non-cash hedging
gains on financial derivatives recognized in accordance with Accounting
Standards Codification 825 (formerly SFAS No. 133); minus

 

(iv)              without duplication, the aggregate amount of cash payments
made during such period in respect of any non-cash accrual, reserve or other
non-cash charge or expense accounted for in a prior period which were added to
Consolidated Net Income to determine Consolidated EBITDA for such prior period
and which do not otherwise reduce Consolidated Net Income for the current
period; minus

 

(v)                without duplication, the aggregate amount of non-cash gains
or non-cash income included in the determination of Consolidated Net Income for
such period, including any cancellation of Indebtedness income.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

12 

 



Notwithstanding the foregoing, Consolidated EBITDA for the applicable quarter
end as set forth in the table below shall be deemed to be as follows:

 

Quarter Ended Consolidated EBITDA September 30, 2014 […***…] December 31, 2014
[…***…] March 31, 2015 […***…] June 30, 2015 […***…]

 

For purposes of calculating Consolidated EBITDA for any period of four (4)
consecutive fiscal quarters (each, a “Test Period”) pursuant to any
determination of the Total Leverage Ratio or the First Lien Leverage Ratio, if
during such Test Period (or in the case of pro forma calculations, during the
period from the last day of such Test Period to and including the date as of
which such calculation is made) any Group Company shall have made one or a
series of related Asset Dispositions or a Business Acquisition, Permitted
Acquisition or other Investment permitted by Section 7.06(a)(xviii), in each
case, made outside of the Ordinary Course of Business, Consolidated EBITDA for
such Test Period shall be calculated after giving effect thereto on a Pro Forma
Basis.

 

“Consolidated First Lien Funded Indebtedness” means at any date, the aggregate
outstanding principal amount of all Consolidated Funded Indebtedness that is
secured by a Lien on any of the assets of the Borrower or any of its
Consolidated Subsidiaries (other than a Lien that is subordinated to the Liens
securing the Loans pursuant to a Customary Intercreditor Agreement).

 

“Consolidated Funded Indebtedness” means at any date, the aggregate outstanding
principal amount, determined on a consolidated basis, without duplication, in
accordance with GAAP, of (a) all Indebtedness of the Borrower and its
Consolidated Subsidiaries of the types referred to in clauses (i) (but only in
respect of the principal amount thereof), (ii) (but only in respect of the
principal amount thereof), (v) and (vi) (but only in respect of the drawn amount
thereof) of the definition of “Indebtedness” in this Section 1.01 (giving effect
to the proviso to such definition) and (b) without duplication, all Indebtedness
of the Borrower and its Consolidated Subsidiaries of the type referred to in
clause (viii) of the definition of “Indebtedness” in this Section 1.01 to the
extent that such Guaranty Obligations relate to liabilities under clauses (i),
(ii) (but only in respect of the principal amount thereof), (v) and (vi) of the
definition of “Indebtedness” (giving effect to the proviso to such definition)
but, in each case, excluding, for the avoidance of doubt, any obligations in
respect of Cash Management Services (other than any overdrafts incurred in
respect of the foregoing) and Swap Obligations.

 

“Consolidated Indebtedness” means, as of the date of determination, the sum,
determined on a consolidated basis without duplication in accordance with GAAP,
of all outstanding Indebtedness of the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Consolidated Subsidiaries for such period,
whether paid or accrued and whether or not capitalized (including, without
limitation, amortization of debt issuance costs and original issue discount,
interest capitalized during construction, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments under Capital Leases and the implied interest component of
Synthetic Lease Obligations (regardless of whether accounted for as interest
expense under GAAP), all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptances and net costs
(included in interest expense) in respect of Swap Obligations constituting
interest rate swaps, collars, caps or other arrangements requiring payments
contingent upon interest rates of the Borrower and its Consolidated
Subsidiaries), in each case determined on a consolidated basis for such period;
provided that any interest on Indebtedness of another Person that is guaranteed
by the Borrower or any of its Consolidated Subsidiaries or secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on, or payable out of the proceeds of the
sale of or production from, assets of the Borrower or any of its Consolidated
Subsidiaries (whether or not such guarantee or Lien is called upon) shall be
included.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

13 

 



“Consolidated Net Income” means, for any period, the net income (or net loss) of
the Borrower and its Consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from the calculation of Consolidated Net Income for any period (i) the
income (or loss) of any Person in which any other Person (other than the
Borrower or any Consolidated Subsidiary of the Borrower) has an ownership
interest, except to the extent that any such income is actually received in cash
by the Borrower or such Consolidated Subsidiary of the Borrower in the form of
Restricted Payments during such period, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Consolidated Subsidiary of the Borrower
or is merged with or into or consolidated with the Borrower or any of its
Consolidated Subsidiaries or that Person’s assets are acquired by the Borrower
or any of its Consolidated Subsidiaries, except as provided in the definitions
of “Consolidated EBITDA” and “Pro Forma Basis” herein and (iii) solely for
purposes of determining the Available Amount, the income of any Consolidated
Subsidiary of the Borrower (other than a Loan Party) to the extent that the
declaration or payment of Restricted Payments or similar distributions by that
Consolidated Subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Consolidated
Subsidiary.

 

“Consolidated Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

 

“Consolidated Tax Expense” means, for any period, the Tax expense (including
federal, state, local and foreign Taxes measured on capital, income or profits)
of the Borrower and its Consolidated Subsidiaries, for such period, determined
on a consolidated basis in accordance with GAAP.

 

“Consummation of the Tender Offer and Stock Repurchase” means all conditions
precedent under the Tender Offer Registration Statement (other than the payment
for the Equity Interests of the Target that are to be acquired pursuant to the
Tender Offer), the Strategic Alliance Agreement and the Stock Purchase Agreement
to the consummation of the Tender Offer and the Stock Purchase shall have been
satisfied and (x) proceeds of the Initial Term Loans in the amount necessary to
purchase the shares of the Target pursuant to the Tender Offer shall have been
transferred to Nomura Securities Co., Ltd., as the tender offer agent in respect
of the Tender Offer Registration Statement, to be used to purchase shares of the
Target as described in the Tender Offer Registration Statement and (y) the
consummation of the Stock Purchase, in each case, in accordance with the terms
and conditions of the respective Tender Offer Documents without giving effect to
any alteration, amendment, modification, supplement or express waiver or consent
granted by the Borrower or any of its Subsidiaries in any manner if such
amendment, alteration, modification, supplement or express waiver or consent (x)
in the case of the Tender Offer Registration Statement, would have given the
Borrower or any of its Subsidiaries the right to terminate the Tender Offer if
such alteration, amendment, modification, supplement or express waiver or
consent had not been granted or (y) in the case of any other Tender Offer
Document, is materially adverse to the interests of the Lenders (in their
capacities as such), without the prior written consent of the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned) (it
being understood and agreed that any alteration, amendment, modification,
supplement or express waiver or consent granted by the Borrower or any of its
Subsidiaries under the Tender Offer Documents (a) that results in a reduction in
the purchase price under the Tender Offer Documents (the “Purchase Price”) by
more than […***…] shall be deemed to be materially adverse to the interests of
the Lenders, unless such reduction is applied to reduce the principal amount of
the Term Loans, (b) that results in an increase in the Purchase Price shall be
deemed not to be materially adverse to the interests of the Lenders so long as
(x) any such increases shall not be funded with proceeds of any Indebtedness and
(y) after giving effect to any such increase in the Purchase Price and any
payment in respect thereof, the Borrower and its Subsidiaries shall have at
least […***…] of Unrestricted Cash and Cash Equivalents on hand or (c) that
results in an extension of the Tender Offer period shall not be deemed to be
materially adverse to the interests of the Lenders; provided that the expiration
date of such extended Tender Offer period shall be within sixty (60) Business
Days (as defined in the Strategic Alliance Agreement) from the Original Tender
Offer Commencement Date.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

14 

 



“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Accounts” has the meaning specified in the Security Agreement.

 

“Copyrights” means all United States and foreign copyrights (including community
designs), including, but not limited to, copyrights in software and databases,
and all Mask Works (as defined under 17 U.S.C. § 901 of the U.S. Copyright Act),
whether registered or unregistered, and, with respect to any and all of the
foregoing: (i) all registrations and applications therefor including, without
limitation, the registrations and applications referred to in Section II(B)(1)
of any Loan Party’s Perfection Certificate (as such schedule may be amended,
modified or supplemented from time to time by such Loan Party), (ii) all
extensions and renewals thereof, (iii) all claims for, and rights to sue for,
past, present or future infringements and other violations thereof; (iv) all
Proceeds (as defined in the UCC) of the foregoing, including, without
limitation, all income, license fees, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past, present or future infringements or other violations
thereof; and (v) all other rights corresponding thereto throughout the world.

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) to Refinance, in whole or in
part, existing Term Loans or any then-existing Credit Agreement Refinancing
Indebtedness (collectively, “Credit Agreement Refinanced Debt”); provided,
further, that (i) the terms and conditions of such Credit Agreement Refinancing
Indebtedness (except as otherwise provided in clause (ii) below and with respect
to pricing, premiums and optional prepayment or redemption terms) shall be (as
reasonably determined in good faith by the Borrower) on terms and conditions
that are (taken as a whole) no more favorable to the lenders or holders
providing such Indebtedness than those applicable to the Credit Agreement
Refinanced Debt (other than covenants or other provisions applicable only to
periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness), (ii) such Credit Agreement Refinancing Indebtedness shall have a
maturity date that is no earlier than the Maturity Date of the Credit Agreement
Refinanced Debt at the time of incurrence and a Weighted Average Life to
Maturity equal to or greater than that of the Credit Agreement Refinanced Debt
(after giving effect to any amortization thereof, but not any prepayments
thereof, prior to the time of such Refinancing) as of the date of determination,
(iii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Credit Agreement Refinanced Debt plus accrued and unpaid
interest, fees and premiums (including any tender premium and prepayment
premiums) and penalties (if any) thereon and fees, expenses, original issue
discount and upfront fees incurred in connection with such refinancing,
(iv) such Credit Agreement Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, substantially concurrently on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained
with the Net Cash Proceeds received from the incurrence or issuance of such
Indebtedness and any corresponding commitments shall immediately terminate, (v)
none of the Borrower’s Subsidiaries is a borrower or guarantor with respect to
any such Indebtedness unless such Subsidiary is a Subsidiary Guarantor which
shall have previously or substantially concurrently Guaranteed the Borrower’s
Senior Credit Obligations hereunder, (vi) any such Credit Agreement Refinancing
Indebtedness (to the extent secured) is not secured by any assets other than
Collateral unless such assets substantially concurrently become Collateral,
(vii) such Credit Agreement Refinancing Indebtedness shall not require any
mandatory repayment, redemption, repurchase or defeasance (other than (x) in the
case of bonds, notes or debentures, customary change of control, fundamental
change, asset sale event or casualty or condemnation event offers and customary
acceleration any time after an event of default, and, in the case of convertible
notes, settlements upon conversion thereof and (y) in the case of any term
loans, mandatory prepayments (including redemptions or repurchases or offers to
prepay, redeem or repurchase based on excess cash flow) that are on terms not
more favorable to the lenders or holders providing such Indebtedness than those
applicable to the Credit Agreement Refinanced Debt or the Term Loans) prior to
the Latest Maturity Date at the time of such incurrence, (viii) if such Credit
Agreement Refinancing Indebtedness contains any financial maintenance covenants,
such covenants shall not be tighter than (or in addition to) those contained in
this Agreement and (ix) if the Credit Agreement Refinanced Debt is (A)
contractually subordinated to the Term Loans in right of payment, such Credit
Agreement Refinancing Indebtedness shall be contractually subordinated to the
Term Loans on the same basis, (B) contractually subordinated to the Term Loans
in right of security, such Credit Agreement Refinancing Indebtedness shall be
contractually subordinated to the Term Loans on the same basis or be unsecured
and (C) unsecured, such Credit Agreement Refinancing Indebtedness shall be
unsecured.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

15 

 



“Credit Exposure” means, as applied to each Lender and with respect to each
Class of its Commitments and/or Loans:

 

(i) at any time prior to the termination of the Commitments of the Lenders, the
sum of such Lender’s Loans and undrawn Commitments; and

 

(ii) at any time after the termination of the Commitments of the Lenders, the
principal balance of the outstanding Loans of such Lender.

 

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral intended to rank equal in priority to the Liens on the Collateral
securing the Senior Credit Obligations (but without regard to the control of
remedies), a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and the Borrower, which agreement shall
(i) provide that the Liens on the Collateral securing such Indebtedness shall
rank equal in priority to the Liens on the Collateral securing the Senior Credit
Obligations and (ii) contain other customary secured creditor and
bankruptcy-related provisions and (b) to the extent executed in connection with
the incurrence of Indebtedness secured by Liens on the Collateral intended to
rank junior to the Liens on the Collateral securing the Senior Credit
Obligations, a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall (i) provide that the Liens on the Collateral securing such
Indebtedness shall rank junior to the Lien on the Collateral securing the Senior
Credit Obligations and (ii) contain other customary secured creditor and
bankruptcy-related provisions.

 

“Debt Equivalents” of any Person means (i) any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock of the Borrower) or subject to any mandatory repurchase
requirement (other than solely for Qualified Capital Stock of the Borrower),
pursuant to a sinking fund or otherwise, (B) requires the payment of any
dividend or other distribution (other than solely in the form of Qualified
Capital Stock of the Borrower) or (C) is convertible into or exchangeable for
Indebtedness or Equity Interests described in the foregoing clause (A) or (B),
in each case in whole or in part, on or prior to the date that is ninety-one
(91) days after the Latest Maturity Date at the time of incurrence or issuance
thereof and (ii) if such Person is a Subsidiary of the Borrower but not a
Subsidiary Guarantor, any Preferred Stock of such Person issued to a Person
other than the Borrower or any of its Subsidiaries; provided, however, that (x)
any Equity Interests that would not constitute Debt Equivalents but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests are convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change of control, fundamental change or an asset disposition
occurring prior to the ninety-first (91st) day after the Latest Maturity Date at
the time of incurrence or issuance thereof (other than solely for Qualified
Capital Stock of the Borrower) shall not constitute Debt Equivalents if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to Discharge of Senior Finance
Obligations, and (y) an Equity Interest in the Borrower that is issued to any
employee or to any plan for the benefit of employees or by any such plan to such
employees shall not constitute Debt Equivalents notwithstanding any obligation
of the Borrower to repurchase such Equity Interest in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

16 

 



“Debt Issuance” means the issuance by any Group Company of any Indebtedness
other than a borrowing under a revolving credit facility.

 

“Default” means any condition or event that constitutes an Event of Default or
that, with the giving of notice, the passage of applicable grace periods, or
both, would be an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Bankruptcy Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

17 

 



“Designated US Account” means the Nomura Account (as defined in the Nomura
Letter Agreement).

 

“Discharge of Senior Finance Obligations” means (i) payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for such interest is, or would be, allowed in such Insolvency or Liquidation
Proceeding) and premium and fees, if any, on all Indebtedness outstanding under
the Loan Documents and termination of all commitments to lend or otherwise
extend credit under the Loan Documents and (ii) payment in full in cash of all
other Senior Credit Obligations under the Loan Documents that are due and
payable or otherwise accrued and owing at or prior to the time such principal,
interest, premium and fees are paid (including legal fees and other expenses,
costs or charges accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for such fees, expenses, costs or
charges is, or would be, allowed in such Insolvency or Liquidation Proceeding,
but excluding any contingent indemnification obligations for which no claim has
been made).

 

“Discount Prepayment Accepting Lender” has the meaning specified in Section
2.09(a)(ii)(B)(2).

 

“Discount Range” has the meaning specified in Section 2.09(a)(ii)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning specified in Section
2.09(a)(ii)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.09(a)(ii)(C) substantially in the form of Exhibit K-2.

 

“Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit K-3, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning specified in Section
2.09(a)(ii)(C)(1).

 

“Discount Range Proration” has the meaning specified in Section
2.09(a)(ii)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning specified in Section
2.09(a)(ii)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.09(a)(ii)(B), Section
2.09(a)(ii)(C) or Section 2.09(a)(ii)(D), respectively, unless a shorter period
is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning specified in Section
2.09(a)(ii)(A).

 

“Disqualified Capital Stock” means any Equity Interest of any Person that is not
Qualified Capital Stock.

 

“Dollars” and “$” means, lawful money of the United States.

 

“Domain Names” means all Internet domain names and associated uniform resource
locator addresses.

 

“Domestic Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is organized under the laws of the United States, any state thereof
or the District of Columbia, and “Domestic Subsidiaries” means any two or more
of them.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

18 

 



“Effect” has the meaning specified in the definition of “Closing Date Material
Adverse Effect”.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, (iv) an Approved Lender and (v) any other Person (in each case,
other than a natural person) approved by, (x) in the case of preceding clauses
(i) through (v), inclusive, the Administrative Agent and (y) solely in the case
of preceding clause (v), unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed and provided that, if the consent of the Borrower is required, the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after the Borrower has received written notice thereof);
provided, however, that any assignment in connection with the primary
syndication of the Commitments and Loans made by Jefferies Finance LLC and its
Affiliates to an Eligible Assignee shall not require the approval of the
Borrower and shall be permitted to be made without otherwise complying with
Section 10.06(b); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include (I) the Borrower or any of the Borrower’s Affiliates
or (II) any natural person.

 

“Embargoed Person” has the meaning specified in Section 7.17.

 

“Employee Benefit Arrangements” means in any jurisdiction the benefit schemes or
arrangements in respect of any employees or past employees operated, maintained
or contributed to by any Group Company or in which any Group Company
participates and which provide benefits on retirement, ill-health, injury, death
or voluntary withdrawal from or termination of employment, including termination
indemnity payments and life assurance and post-retirement medical benefits,
other than any Plans and Multiemployer Plans.

 

“Environment” means ambient air, indoor air, surface water, groundwater, potable
water, navigable water, wetlands, sediments, land, subsurface strata, any other
environmental medium and natural resources including wetlands, flora and fauna.

 

“Environmental Laws” means the common law and any and all federal, state,
provincial, local and foreign statutes, Laws, regulations, ordinances, rules,
judgments, orders, decrees, Environmental Permits or governmental restrictions
relating to pollution, human health, safety or the Environment, including those
relating to the generation, use, transportation, distribution, storage,
treatment, disposal, presence, Release or threat of Release of any Hazardous
Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), related in any way to any Group Company resulting from, arising
under or based on (i) any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material,
(iii) exposure to any Hazardous Material, (iv) the Release presence or
threatened Release of any Hazardous Material or (v) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

“Equity Equivalents” means, with respect to any Person, any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, but excluding any debt securities convertible
into, or exchangeable for, such Equity Interests.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

19 

 



“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into, or exchangeable for, such Equity Interests.

 

“Equity Issuance” means (i) any sale or issuance by the Borrower or any of its
Subsidiaries to any Person other than the Borrower or a Subsidiary of the
Borrower of any Equity Interests or any Equity Equivalents (other than any such
Equity Equivalents that constitute Indebtedness other than, in each case, Debt
Equivalents) and (ii) the receipt by the Borrower or any of its Subsidiaries of
any cash capital contributions, whether or not paid in connection with any
issuance of Equity Interests of the Borrower or any of its Subsidiaries, from
any Person other than the Borrower or a Subsidiary of the Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulation promulgated thereunder.

 

“ERISA Affiliate” means each entity that is a member of a “controlled group of
corporations,” under “common control” or an “affiliated service group” with a
Group Company within the meaning of Section 414(b), (c) or (m) of the Code, or
required to be aggregated with a Group Company under Section 414(o) of the Code
or is under “common control” with a Group Company, within the meaning of Section
4001(a)(14) of ERISA.

 

“ERISA Event” means:

 

(i) a reportable event as defined in Section 4043 of ERISA and the regulations
issued under such Section with respect to a Plan, excluding, however, such
events as to which the PBGC by regulation has waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event;

 

(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of Section
4043(c) of ERISA is reasonably expected to occur with respect to such Plan
within the following 30 days;

 

(iii) the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with Section
412 of the Code), the application for a minimum funding waiver under Section 303
of ERISA with respect to any Plan (or, after the effective date of the Pension
Protection Act of 2006 (the “PPA”), Section 302(c) of ERISA), the failure to
make by its due date a required installment under Section 412(m) of the Code
(or, after the effective date of the PPA, Section 430(j) of the Code) with
respect to any Plan;

 

(iv) the incurrence of any material liability by a Group Company or an ERISA
Affiliate pursuant to Title IV of ERISA or the occurrence or existence of any
event, transaction or condition that could reasonably be expected to result in
the incurrence of any such material liability or imposition of any lien on any
of the rights, properties or assets of a Group Company or any ERISA Affiliate
pursuant to Title IV of ERISA, Section 303(k) or ERISA or Section 430 of the
Code;

 

(v) the provision by the administrator of any Plan of a notice pursuant to
Section 4041(a)(2) of ERISA (or the reasonable expectation of such provision of
notice) of intent to terminate such Plan in a distress termination described in
Section 4041(c) of ERISA, the institution by the PBGC of proceedings to
terminate any Plan or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of
a Plan by the PBGC, or the appointment of a trustee by the PBGC to administer
any Plan;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

20 

 



(vi) the withdrawal of a Group Company or ERISA Affiliate in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential material liability therefor, or
the receipt by a Group Company or ERISA Affiliate of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA;

 

(vii) the imposition of material liability (or the reasonable expectation
thereof) on a Group Company or ERISA Affiliate pursuant to Section 4062, 4063,
4064 or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; and

 

(viii) the assertion of a material claim (other than routine claims for
benefits) against any Plan (other than a Multiemployer Plan) or the assets
thereof, or against a Group Company or, with respect to a Plan subject to Title
IV of ERISA, an ERISA Affiliate, in connection with any Plan.

 

“Eurodollar Loan” means at any date a Loan which bears interest at a rate based
on the Adjusted Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Borrowing of Eurodollar Loans for
any Interest Period therefor,

 

(i) the rate per annum equal to the arithmetic mean (rounded to the nearest
1/100th of 1%) of the rate determined by the Administrative Agent to be the
London interbank offered rate as administered by ICE Benchmark Administration
Limited (or any other Person that takes over the administration of such rate)
that appears on the Reuters Screen LIBOR01 Page (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion, in each case, the “LIBOR
Screen Rate”) for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period (or, if such
LIBOR Screen Rate is not available for the Interest Period of that Loan, the
Eurodollar Rate shall be determined using the weighted average of the offered
rates for the two terms most nearly corresponding to such Interest Period),
determined as of approximately 11:00 A.M. (London time) two (2) Business Days
prior to the first day of such Interest Period, or, if different, the date on
which quotations would customarily be provided by leading banks in the London
interbank market for deposits of amounts in Dollars for delivery on the first
day of such Interest Period, provided that if such rate is below zero, the
Eurodollar Rate will be deemed to be zero; or

 

(ii) if the rates referenced in the preceding clause (i) are not available, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in Dollars at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period in the London interbank
market for delivery on the first day of such Interest Period for the number of
days comprised therein and in an amount comparable to its portion of the amount
of such Eurodollar Borrowing to be outstanding during such Interest Period or,
if different, the date on which quotations would customarily be provided by
leading banks in the London interbank market for deposits of amounts in Dollars
for delivery of the first day of such Interest Period. “Reuters Screen LIBOR01
Page” means the display designated on the Reuters 3000 Xtra Page (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which Dollar deposits are offered by leading banks in the London
interbank deposit market).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

21 

 



“Eurodollar Statutory Reserves” means, for any day during any Interest Period
for any Borrowing of Eurodollar Loans, the average maximum rate at which
reserves (including any marginal, supplemental or emergency reserves) are
required to be maintained during such Interest Period under regulations issued
from time to time (including “Regulation D,” issued by the Board of Governors of
the Federal Reserve Bank of the United States (the “Reserve Regulations”) by
member banks of the United States Federal Reserve System in New York City with
deposits exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)). Borrowings of Eurodollar Loans shall be deemed to constitute
Eurodollar liabilities and to be subject to such reserve requirements without
benefit of or credit for proration, exceptions or offsets which may be available
from time to time to any Lender under the Reserve Regulations.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means for any Excess Cash Flow Period, the sum, without
duplication, of:

 

(a) the sum, without duplication, of:

 

(i) Consolidated EBITDA for such Excess Cash Flow Period;

 

(ii) cash items of income actually received by the Borrower or any of its
Consolidated Subsidiaries during such Excess Cash Flow Period not included in
calculating Consolidated EBITDA; and

 

(iii) the decrease, if any, in the Net Working Capital from the beginning to the
end of such Excess Cash Flow Period; minus

 

(b) the sum, without duplication, of:

 

(i)                 Consolidated Cash Taxes paid or payable by the Borrower and
its Consolidated Subsidiaries with respect to such Excess Cash Flow Period;

 

(ii)               the sum of (A) Consolidated Cash Interest Expense paid or
payable by the Borrower and its Consolidated Subsidiaries with respect to such
Excess Cash Flow Period plus any premium paid by the Borrower and its
Consolidated Subsidiaries in connection with any voluntary prepayments of
Indebtedness during such Excess Cash Flow Period to the extent funded with
amounts other than proceeds of any long term Debt Issuance (other than revolving
Indebtedness), Equity Issuance, Asset Disposition or Casualty Event, and (B)
scheduled principal amortization of all Indebtedness for such period (including,
without limitation, the implied principal component of scheduled payments made
in respect of permitted Capital Lease Obligations);

 

(iii)             amounts actually paid and applied to mandatory permanent
repayments and prepayments of Indebtedness, other than the Loans, made by the
Borrower and its Consolidated Subsidiaries during such Excess Cash Flow Period
but only to the extent that (A) (i) such repayments and prepayments by their
terms cannot be reborrowed or redrawn and (ii) such repayments and prepayments
do not occur in connection with a refinancing of all or a portion of such
Indebtedness, and (B) the amounts used to make such payments are not funded with
proceeds of any Debt Issuance, Equity Issuance, Asset Disposition or Casualty
Event;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

22 

 



(iv)              the sum of (A) Consolidated Capital Expenditures made by the
Borrower and its Consolidated Subsidiaries in cash during such Excess Cash Flow
Period to the extent funded with amounts other than the proceeds of any long
term Debt Issuance (other than with revolving Indebtedness), Equity Issuance,
Asset Disposition or Casualty Event and (B) cash consideration, including cash
Acquisition Consideration, paid during such Excess Cash Flow Period to make
Permitted Acquisitions or other Investments permitted by Section 7.06(a)(v),
(xvii) and (xxiv), in each case to the extent funded with amounts other than the
proceeds of any long term Debt Issuance (other than with revolving
Indebtedness), Equity Issuance, Asset Disposition, Casualty Event or in reliance
on the Available Amount; provided, however, that, (x) the aggregate amount of
cash consideration, including cash Acquisition Consideration, paid during such
Excess Cash Flow Period in respect of Positive EBITDA Acquisitions applied to
reduce Excess Cash Flow pursuant to this clause (iv), together with any cash
consideration, including cash Acquisition Consideration, applied to reduce
Excess Cash Flow pursuant to (xii) below, shall not exceed […***…] and (y) in no
event shall any amount of cash consideration, including cash Acquisition
Consideration, paid during such Excess Cash Flow Period in respect of
[…***…],[…***…] pursuant to this clause (iv);

 

(v)                the increase, if any, in the Net Working Capital from the
beginning to the end of such Excess Cash Flow Period;

 

(vi)              cash items of expense (including losses) during such Excess
Cash Flow Period (A) not deducted in calculating Consolidated EBITDA or (B)
added back to Consolidated Net Income in calculating Consolidated EBITDA,
including, without limitation, the items described in clauses (D), (F), (G),
(H), (I), (N) and (O) of the definition of Consolidated EBITDA;

 

(vii)            the amount of any non-cash gain included in Consolidated EBITDA
for such Excess Cash Flow Period recognized as a result of any Asset
Dispositions;

 

(viii)          cash payments by the Borrower and its Consolidated Subsidiaries
during such Excess Cash Flow Period in respect of long-term liabilities of the
Borrower and its Consolidated Subsidiaries (other than obligations described in
clause (iv)(B) above or Indebtedness) to the extent such payments are not
expensed during any Excess Cash Flow Period or are not deducted in calculating
Consolidated EBITDA;

 

(ix)              the amount of Restricted Payments paid in cash during such
Excess Cash Flow Period pursuant to clause (iii) or (v) of Section 7.07 to the
extent funded with amounts other than the proceeds of any Debt Issuance, Equity
Issuance, Asset Disposition or Casualty Event;

 

(x)                the aggregate amount of expenditures actually made by the
Borrower and its Consolidated Subsidiaries from internally generated cash flow
of the Borrower and its Consolidated Subsidiaries during such Excess Cash Flow
Period to the extent that such expenditures are not expensed during such Excess
Cash Flow Period or are not deducted in calculating Consolidated EBITDA;

 

(xi)              the aggregate amounts added to Consolidated Net Income
pursuant to clause (P) of the definition of Consolidated EBTIDA for such Excess
Cash Flow Period; and

 

(xii)            without duplication of amounts deducted from Excess Cash Flow
in prior periods, and at the option of the Borrower, the aggregate consideration
required to be paid in cash by the Borrower or any of its Consolidated
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during the Excess Cash Flow Period relating to Business
Acquisitions (including, in each case, earnouts, “milestone” payments or similar
amounts), Permitted Joint Ventures or other Investments permitted by Sections
7.06(a)(v), (xvii) and (xxiv), Consolidated Capital Expenditures or acquisitions
or licenses of intellectual property to be consummated or made during the period
of four (4) consecutive fiscal quarters of the Borrower following such Excess
Cash Flow Period, in each case, to the extent intended to be financed with
internally generated cash flow, provided that, to the extent the aggregate
amount of internally generated cash flow utilized to finance such Business
Acquisitions, Permitted Joint Ventures or other Investments permitted by
Sections 7.06(a)(v), (xvii) and (xxiv), Consolidated Capital Expenditures or
acquisitions or licenses of intellectual property during such period of four (4)
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four (4) consecutive fiscal quarters; provided further
however, that (x) the aggregate amount of cash consideration, including cash
Acquisition Consideration, to be paid in respect of Positive EBITDA Acquisitions
pursuant to this clause (xii), together with any cash consideration, including
cash Acquisition Consideration, applied to reduce Excess Cash Flow pursuant to
(iv) above, shall not exceed […***…] and (y) in no event shall any amount of
cash consideration, including cash Acquisition Consideration, to be paid in
respect of […***…] pursuant to this clause (xii).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

23 

 



“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with its fiscal year ending December 31, 2016.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary, (b) any Foreign Subsidiary that is (i) a CFC, (ii) a CFC Holdco or
(iii) a Subsidiary of a CFC, (c) any Domestic Subsidiary that is (i) a
Subsidiary of a Foreign Subsidiary that is a CFC, or (ii) a Subsidiary that has
no material assets other than Equity Interests of one or more CFCs (each such
Subsidiary a “CFC Holdco”), (d) any Subsidiary that is prohibited or restricted
by applicable Law or by Contractual Obligation existing on the Closing Date (or,
with respect to any Subsidiary acquired by the Borrower or a Subsidiary after
the Closing Date (and so long as such Contractual Obligation was not incurred in
contemplation of such acquisition), on the date such Subsidiary is so acquired)
from providing a guaranty (in each case, only so long as such restriction
remains in effect), or if such guaranty would require governmental (including
regulatory) or third party consent, approval, license or authorization (but only
so long as such consent, approval, license, or authorization is not received or
same remains in effect), (e) any Foreign Subsidiary for which the providing of a
guaranty could reasonably be expected to result in a violation, or breach of, or
conflict with, fiduciary duties of the directors, officers and managers of such
Foreign Subsidiary, (f) any Subsidiary acquired pursuant to a Permitted
Acquisition or Investment that is subject to secured Indebtedness permitted to
be assumed pursuant to the Loan Documents (and not incurred in contemplation of
such Permitted Acquisition or Investment) and any Subsidiary thereof that
guarantees such Indebtedness, in each case, to the extent, and so long as, such
Indebtedness prohibits such Subsidiary from becoming a Subsidiary Guarantor, (g)
any not-for-profit Subsidiary, (h) any Subsidiary that is a captive insurance
company, (i) each Immaterial Subsidiary, (j) in the case of any Excluded Swap
Obligations, any Subsidiary that is not an “Eligible Contract Participant” as
defined in the Commodity Exchange Act and (k) any other Subsidiary with respect
to which, in the reasonable judgment of the Administrative Agent, the Required
Lenders and the Borrower, the burden or cost (including any material adverse tax
consequences) of providing the guaranty shall outweigh the benefits to be
obtained by the Lenders therefrom; provided that, notwithstanding the foregoing,
Sucampo Pharma Americas, LLC shall be deemed not to be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation, if, and to the extent that, all or a portion of the guarantee
of such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason not to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

24 

 



“Excluded Taxes” means, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (i) Taxes imposed on or
measured by its net income (however denominated), franchise Taxes imposed on it
(in lieu of, as an alternative to, or in addition to net income Taxes) or branch
profit Taxes, in each case, (A) imposed by the United States (or any
jurisdiction thereof) or as a result of such recipient being organized under the
Laws of or having its principal office in such jurisdiction or, in the case of
any Lender, such Lender having its Lending Office in such jurisdiction or (B)
that are Other Connection Taxes, (ii) other than with respect to an assignee
pursuant to a request by the Borrower under Section 10.13, any U.S. federal
withholding Tax that is imposed on amounts payable to any Person pursuant to any
law in effect at the time such Person becomes a party hereto (or designates a
new Lending Office), except to the extent that such Person (or its assignor, if
any) was entitled, immediately prior to the designation of a new Lending Office
(or assignment), to receive additional amounts from the applicable Loan Party
with respect to such withholding Tax pursuant to Section 3.01 but such Person
shall only be entitled to such additional amount that such Person (or its
assignor, if any) was entitled to under Section 3.01 immediately before such
Person became a party to this Agreement or designated a new Lending Office,
(iii) Taxes attributable to such recipient’s failure to comply with Section
3.01(e) and (iv) any U.S. federal withholding Tax imposed pursuant to FATCA.

 

“Executive Order” has the meaning specified in Section 5.22.

 

“Existing Indebtedness” has the meaning specified in Section 7.01(i).

 

“Existing Subordinated Notes” has the meaning specified in the definition of
“Subordinated Notes Repayment”.

 

“Existing Subordinated Notes Amount” means (i) with respect to the scheduled
amortization payment that is due on December 1, 2015, $4,641,801.19 and (ii)
with respect to the remaining payments to be paid no later than after than
February 1, 2016, no more than $17,676,291.60.

 

“Extended Term Loans” has the meaning specified in Section 2.16(a)(ii).

 

“Extending Term Loan Lender” has the meaning specified in Section 2.16(a)(ii).

 

“Extension” has the meaning specified in Section 2.16(a).

 

“Extension Offer” has the meaning specified in Section 2.16(a).

 

“Failed Loan” has the meaning specified in Section 2.03(c).

 

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version of such Sections that is substantially comparable to such
Sections and is not materially more onerous to comply with, any regulations with
respect thereto or official administrative interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
applicable intergovernmental agreements with respect to the implementation of
the foregoing, and any official interpretations thereof.

 

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§78dd-1
et seq.).

 

“FDA” means the Food and Drug Administration.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

25 

 



“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
it.

 

“Fee Letter” means that certain fee letter dated August 26, 2015 between the
Borrower and Jefferies Finance LLC.

 

“FIEA” means Financial Instruments and Exchange Act of Japan (Act No. 25 of
1948, as amended).

 

“Finance Document” means (i) each Loan Document and (ii) each Swap Agreement
between one or more Loan Parties and a Swap Creditor evidencing Swap Obligations
permitted hereunder, and “Finance Documents” means all of them, collectively.

 

“Finance Obligations” means, at any date, (i) all Senior Credit Obligations and
(ii) all Swap Obligations of a Loan Party permitted hereunder owed or owing to
any Swap Creditor; provided that Finance Obligations consisting of obligations
of any Loan Party arising under an Swap Agreement shall exclude all Excluded
Swap Obligations.

 

“Finance Party” means each Lender, each Swap Creditor, each Agent and each
Indemnitee and their respective successors and assigns, and “Finance Parties”
means any two or more of them, collectively.

 

“Financial Instrument Exchange” means a licensed financial instruments exchange
under the FIEA.

 

“Financial Services Agency” means the Financial Services Agency in Japan, or any
Governmental Authority in Japan succeeding to any of its principal functions.

 

“First Lien Leverage Ratio” means on any date the ratio of (i) Consolidated
First Lien Funded Indebtedness to (ii) Consolidated EBITDA for the four (4)
consecutive fiscal quarters of the Borrower ended on, or most recently
preceding, such date for which financial statements have been delivered or are
required to have been delivered to the Administrative Agent pursuant to Section
6.01(a) or (b).

 

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

 

“Founders Share Purchase Collateral Account” has the meaning specified in the
Security Agreement.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds Certain Provisions” has the meaning specified in Section 4.01(h).

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time and applied on a basis consistent with the Borrower
Audited Financial Statements (but otherwise subject to Section 1.03).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

26 

 



“Group” means at any time a group of Loans of the same Class consisting of (i)
all Loans which are Base Rate Loans at such time or (ii) all Loans which are
Eurodollar Loans having the same Interest Period at such time; provided that, if
a Loan of any particular Lender is converted to or made as a Base Rate Loan
pursuant to Article III, such Loan shall be included in the same Group or Group
of Loans from time to time as it would have been had it not been so converted or
made.

 

“Group Company” means any of the Borrower and the Borrower’s Subsidiaries
(regardless of whether or not such Subsidiaries are consolidated with the
Borrower for purposes of GAAP), and “Group Companies” means all of them,
collectively.

 

“Guaranty” means the Guaranty, substantially in the form of Exhibit E, by the
Subsidiary Guarantors in favor of the Administrative Agent.

 

“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligation (other than endorsements in the Ordinary Course of Business of
negotiable instruments for deposit or collection) guarantying, intended to
guaranty, or having the economic effect of guarantying, any Indebtedness of any
other Person in any manner, whether direct or indirect, and including, without
limitation, any obligation, whether or not contingent, (i) to purchase any such
Indebtedness or any property constituting security therefor, (ii) to advance or
provide funds or other credit support for the payment or purchase of such
Indebtedness or obligation or to maintain working capital, solvency or other
balance sheet condition of such other Person (including, without limitation,
maintenance agreements, support agreements, comfort letters, take or pay
arrangements, put agreements, performance guaranties or similar agreements or
arrangements) for the benefit of the holder of Indebtedness of such other
Person, (iii) to lease or purchase property, securities or services primarily
for the purpose of assuring the owner of such Indebtedness or (iv) to otherwise
assure or hold harmless the owner of such Indebtedness against loss in respect
thereof. The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount of the Indebtedness in respect of which such
Guaranty Obligation is made.

 

“Hazardous Materials” means all materials, chemicals, substances, wastes,
including medical wastes, pollutants, contaminants, compounds, mixtures and
constituents in any form regulated, designated or classified pursuant to, or
which can give rise to liability under, any Environmental Law, including
petroleum, petroleum products, petroleum breakdown products, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radioactive materials,
and radon gas.

 

“Health Care Laws” means all Laws primarily relating to any of the following:
(i) the Federal Food Drug and Cosmetic Act (21 U.S.C. § 301 et seq.); (ii) the
Public Health Service Act (42 U.S.C. § 201 et seq.); (iii) federal Medicare
(Title XVIII of the Social Security Act) and Medicaid (Title XIX of the Social
Security Act) statutes and related state or local statutes; (iv) provincial
formulary and drug pricing statutes; (v) any comparable foreign Laws for any of
the foregoing applicable in jurisdictions in which material quantities of any of
any Group Company products or Group Company product candidates are sold or
intended by any Group Company to be sold; (vi) federal, state or provincial
criminal or civil healthcare Laws (including the federal Anti-Kickback Statute
(42 U.S.C. §1320a-7b(b)), criminal False Claims Act (42 U.S.C. §1320a-7b(a)),
Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h), the exclusion laws (42
U.S.C. § 1320a-7), the civil monetary penalties law (42 U.S.C. § 1320a-7a), all
criminal laws relating to health care fraud and abuse, including 18 U.S.C.
Sections 286 and 287, and the health care fraud criminal provisions under the
Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. §1320d et
seq) (“HIPAA”), as amended by the Health Information Technology for Economic and
Clinical Health Act (“HITECH”), and any comparable federal, state, provincial or
local healthcare Laws); (vii) all applicable foreign, federal, state, and
provincial Laws pertaining to privacy, data protection, and information
security, including, to the extent applicable, all HIPAA and HITECH provisions
pertaining to privacy, information security, and breach notification; (viii)
state or provincial licensing, disclosure and reporting requirements; (ix)
federal or state Laws regarding the collection, reporting and processing of any
applicable rebate, chargeback or adjustment under any state supplemental rebate
program, the VA Federal Supply Schedule (38 U.S.C. § 8126) or under any state
pharmaceutical assistance program or U.S. Department of Veterans Affairs
agreement, and any successor government programs; and (x) the rules and
regulations promulgated pursuant to all such applicable Laws, each as amended
from time to time.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

27 

 



“Identified Participating Lenders” has the meaning specified in Section
2.09(a)(ii)(C)(3).

 

“Identified Qualifying Lenders” has the meaning specified in Section
2.09(a)(ii)(D)(3).

 

“Immaterial Subsidiary” means a Subsidiary that is not a Material Subsidiary.

 

“Increase Amendment” has the meaning set forth in Section 2.15(c).

 

“Increase Effective Date” has the meaning set forth in Section 2.15(a).

 

“Incremental Facility” means a facility consisting of loans or commitments under
Section 2.15.

 

“Incremental Loans” has the meaning set forth in Section 2.15(a).

 

“Incremental Revolving Commitment” has the meaning set forth in Section 2.15(a).

 

“Incremental Revolving Commitment Percentage” means, for each Lender, the
percentage of the aggregate Incremental Revolving Commitments represented by
such Lender’s Incremental Revolving Commitment at such time and identified as
its Incremental Revolving Commitment Percentage on Schedule 1.01 to any Increase
Amendment, as such percentage may be modified in connection with any Assignment
and Assumption made in accordance with the provisions of Section 10.06(b).

 

“Incremental Revolving Loans” has the meaning set forth in Section 2.15(a).

 

“Incremental Term Lender” means each Person which shall have acquired or shall
acquire an Incremental Term Loan or Incremental Term Loan Commitment pursuant to
Section 2.15.

 

“Incremental Term Loan” has the meaning specified in Section 2.15(a).

 

“Incremental Term Loan Commitment” has the meaning set forth in Section 2.15(a).

 

“Incremental Term Loan Commitment Percentage” means, for each Lender, the
percentage of the aggregate Incremental Term Loan Commitments represented by
such Lender’s Incremental Term Loan Commitment at such time and identified as
its Incremental Term Loan Commitment Percentage on Schedule 1.01 to any Increase
Amendment, as such percentage may be modified in connection with any Assignment
and Assumption made in accordance with the provisions of Section 10.06(b).

 

“Incremental Total Cap” means […***…] less the […***…] of all […***…] incurred
or issued pursuant to Section 2.15 and Section 2.16.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(i)                 all obligations of such Person for borrowed money;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

28 

 



(ii)               all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;

 

(iii)             all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the Ordinary
Course of Business);

 

(iv)              all obligations, other than intercompany items, of such Person
to pay the deferred purchase price of property or services (other than trade
accounts payable and accrued expenses arising in the Ordinary Course of Business
and due within six (6) months of the incurrence thereof);

 

(v)                (x) the Attributable Indebtedness of such Person in respect
of Capital Lease Obligations, Sale/Leaseback Transactions and Synthetic Lease
Obligations and (y) Purchase Money Indebtedness (in each case, regardless of
whether accounted for as indebtedness under GAAP);

 

(vi)              all obligations, contingent or otherwise, of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit, letter of guaranty, bankers’ acceptance, surety bond, performance bond
or similar instrument;

 

(vii)            all obligations of the types specified in clauses (i) through
(vi) above of others secured by (or for which the holder of such obligations has
an existing right, contingent or otherwise, to be secured by) a Lien on, or
payable out of the proceeds of production from, any property or asset of such
Person, whether or not such obligation is assumed by such Person; provided that
the amount of any Indebtedness of others that constitutes Indebtedness of such
Person solely by reason of this clause (vii) shall not for purposes of this
Agreement exceed the greater of the book value or the fair market value of the
properties or assets subject to such Lien;

 

(viii)          all Guaranty Obligations of such Person;

 

(ix)              all Debt Equivalents of such Person; and

 

(x)                the Indebtedness of any other Person (including any
partnership in which such Person is a general partner and any unincorporated
joint venture in which such Person is a joint venturer) to the extent such
Person would be liable therefor under applicable Law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person shall not be liable therefor;

 

provided that (i) Indebtedness shall not include (A) deferred compensation
arrangements or any deferred obligations incurred under ERISA, (B) earn-out
obligations until such obligation appears in the liabilities section of the
balance sheet of such Person, (C) non-compete or consulting obligations incurred
in connection with Permitted Acquisitions or other Business Acquisitions
permitted under Section 7.06, (D) obligations under any Swap Agreement, (E)
deemed Indebtedness pursuant to Accounting Standards Codification 825 or 480
(formerly SFAS Nos. 133 or 150, respectively), (F) installment payments or the
deferred purchase price of property or services to the extent payable at the
option of such Person in Qualified Capital Stock of the Borrower or (G) any
obligations to pay any additional purchase price in the form of a working
capital adjustment or similar adjustment in respect of any Permitted
Acquisition, and (ii) the amount of any Limited Recourse Indebtedness of any
Person shall be equal to the lesser of the balance thereof and the fair market
value of any assets of such Person securing such Indebtedness or to which such
Indebtedness is otherwise recourse.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

29 

 



“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Term Commitment” means, with respect to any Lender, the commitment of
such Lender to make an Initial Term Loan on the Closing Date in a principal
amount equal to such Lender’s Applicable Percentage of the Initial Term
Committed Amount.

 

“Initial Term Committed Amount” means $250,000.000.

 

“Initial Term Lender” means each Lender identified on Schedule 2.01 as having an
Initial Term Commitment hereunder and each Eligible Assignee which shall have
acquired or shall acquire an Initial Term Loan pursuant to Section 10.06(b).

 

“Initial Term Loan” means each term loan made by the Initial Term Lenders to the
Borrower pursuant to Section 2.01.

 

“Insolvency Claim” has the meaning specified in Section 10.06(h).

 

“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Bankruptcy Law with
respect to the Borrower or any Subsidiary of the Borrower, (ii) any other
voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to the Borrower or any Subsidiary of the
Borrower or with respect to a material portion of their respective assets,
(iii) any liquidation, dissolution, reorganization or winding up of the Borrower
or any Subsidiary of the Borrower, whether voluntary or involuntary and whether
or not involving insolvency or bankruptcy (other than transactions permitted by
Section 7.04), or (iv) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of the Borrower or any Subsidiary of the
Borrower.

 

“Insurance Proceeds” means all property or casualty insurance proceeds
(excluding, for the purposes of clarity, business interruption insurance
proceeds and workers compensation insurance), damages and awards, in each case
with respect to any Casualty.

 

“Intellectual Property” means all Copyrights, Patents and Trademarks, as well as
any right, title and interest in or to Trade Secrets and Domain Names.

 

“Intercompany Note” means a promissory note contemplated by Section 7.06(a)(ix),
substantially in the form of Exhibit H.

 

“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each March, June, September and December, commencing December 31, 2015, and
the Maturity Date for Loans of the applicable Class and (ii) as to Eurodollar
Loans, the last day of each applicable Interest Period and the Maturity Date for
Loans of the applicable Class, and in addition where the applicable Interest
Period for a Eurodollar Loan is greater than three (3) months, then also the
respective dates that fall every three (3) months after the beginning of such
Interest Period.

 

“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one (1), two (2), three (3) or six (6) months
(or, to the extent agreed to by all applicable Lenders, twelve (12) months or
periods shorter than one (1) month) thereafter, as the Borrower may elect in the
applicable notice; provided that:

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

30 

 



(i)                 any Interest Period which would otherwise end on a day which
is not a Business Day shall, subject to clause (v) below, be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)               any Interest Period which begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month;

 

(iii)             if so provided in a written notice to the Borrower by the
Administrative Agent at the direction of the Required Lenders, no Interest
Period in excess of one (1) month may be selected at any time when an Event of
Default is then in existence; and

 

(iv)              no Interest Period may be selected which would end after the
Maturity Date for Loans of the applicable Class.

 

“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of (x)
all or substantially all of the assets or property (or a division, segment, line
of business, product (whether by exclusive license or otherwise) or exclusive
license) of such Person or (y) any Equity Interests, Equity Equivalents, Debt
Equivalents, Indebtedness or other securities of such Person, (ii) any deposit
with, or advance, loan or other extension of credit to or for the benefit of
such Person (other than deposits or other extensions of credit made in the
Ordinary Course of Business) or (iii) any other capital contribution to such
Person, including by way of Guaranty Obligations of any obligation of such
Person, any support for a letter of credit issued on behalf of such Person
incurred for the benefit of such Person. For the purposes of Article VII, the
outstanding amount of any Investment by any Person in another Person shall be
calculated as (i) the initial amount of such Investment (including the fair
market value of all property transferred by such Person as part of such
Investment) minus (ii) the sum of (A) all returns of principal or capital
thereof received by the investing Person on or prior to such time (including
returns of principal or capital in the form of cash dividends, cash
distributions and cash repayments of Indebtedness) and (B) all liabilities of
the investing Person constituting all or a part of the initial amount of such
Investment expressly transferred prior to such time in connection with the sale
or disposition of such Investment, but only to the extent the investing Person
is fully released of such liabilities by such transfer.

 

“Japanese GAAP” means generally accepted accounting principles in Japan as in
effect from time to time and applied on a basis consistent with the Target
Audited Financial Statements.

 

“Judgment Currency” has the meaning specified in Section 10.18(a).

 

“Judgment Currency Conversion Date” has the meaning specified in Section
10.18(a).

 

“Junior Financing” means (i) any Subordinated Indebtedness of any Group Company,
(ii) any Indebtedness of any Group Company secured by a Lien junior to the Liens
of the Collateral Documents, (iii) any Permitted Junior Priority Refinancing
Debt and any Permitted Unsecured Refinancing Debt and (iv) any Indebtedness
incurred by any Group Company pursuant to Sections 7.01(iv)(B) and 7.01(xvii).

 

“Kanto Local Finance Bureau” means Kanto Local Finance Bureau under the Ministry
of Finance of Japan, or any Governmental Authority in Japan succeeding to any of
its principal functions.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

31 

 



“Latest Maturity Date” means, at any date of incurrence of any Indebtedness, the
latest maturity or expiration date applicable to any Loan or Commitment
hereunder at such time, including the latest maturity or expiration date of any
Initial Term Loan, any Incremental Loan, any Extended Term Loan, any Refinancing
Term Loan or any applicable Commitment in respect thereof, in each case then
outstanding and as extended in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, licenses, authorizations and
permits of any Governmental Authority.

 

“LCT Election” means the Borrower’s election to exercise its option to calculate
compliance with either the Total Leverage Ratio or the First Lien Leverage Ratio
in connection with a Limited Condition Transaction on an LCT Test Date.

 

“LCT Test Date” means the date of determination of whether any action being
taken in connection with a Limited Condition Transaction is permitted hereunder,
which shall be, unless otherwise set forth herein, deemed to be the date that
the definitive binding agreement for such Limited Condition Transaction is
entered into by the parties thereto.

 

“Lead Arranger” means Jefferies Finance LLC, in its capacity as lead arranger,
or any successor lead arranger.

 

“Lender” means each Initial Term Lender and each other Person having a
Commitment or holding a Loan hereunder, and each Eligible Assignee which shall
have acquired or shall acquire a Loan or Commitment pursuant to Section
10.06(b).

 

“Lending Office” means with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Assumption pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify in writing to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment
for security, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to Real Property, and
any financing lease having substantially the same economic effect as any of the
foregoing). Solely for the avoidance of doubt, the filing of a UCC financing
statement that is a protective lease filing in respect of an operating lease
does not constitute a Lien solely on account of being filed in a public office.

 

“Limited Condition Transaction” means any Permitted Acquisition or other similar
Investment whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Limited Recourse Indebtedness” means with respect to any Person, Indebtedness
to the extent: (i) such Person (A) provides no credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (B) is not directly or indirectly liable as a guarantor or
otherwise or (C) does not constitute the lender; and (ii) no default with
respect thereto would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of such Person to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

32 

 



“Loan” means an Initial Term Loan, an Incremental Loan, an Extended Term Loan or
a Refinancing Term Loan (or a portion of any Initial Term Loan, Incremental
Loan, Extended Term Loan or Refinancing Term Loan), individually or collectively
as appropriate; provided that, if any such loan or loans (or portions thereof)
are combined or subdivided pursuant to a Notice of Extension/Conversion, the
term “Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Collateral
Documents, the Nomura Letter Agreement, any Increase Amendment, any Refinancing
Amendment and each Accession Agreement, collectively, in each case as the same
may be amended, modified or supplemented from time to time, and all other
related agreements and documents executed by a Loan Party in favor of, and
delivered to, any Senior Credit Party pursuant to any of the foregoing, but for
the avoidance of doubt, excluding any Swap Agreements.

 

“Loan Party” means the Borrower and each Subsidiary Guarantor, and “Loan
Parties” means any combination of the foregoing.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, results of operations, liabilities or financial condition of
the Borrower and its Subsidiaries, taken as a whole or (b) the validity or
enforceability of the Loan Documents or the rights or remedies of the
Administrative Agent, the Collateral Agent and the Lenders thereunder.

 

“Material Subsidiary” means any Subsidiary of the Borrower that, as of the last
day of the most recently ended fiscal quarter of the Borrower, had assets or
revenues (on a consolidated basis including its Subsidiaries) with a value in
excess of […***…]% of the consolidated tangible assets of the Borrower and its
Consolidated Subsidiaries or […***…]% of the consolidated revenues of the
Borrower and its Consolidated Subsidiaries; provided that in the event
Subsidiaries that would otherwise not be Material Subsidiaries shall in the
aggregate account for a percentage in excess of […***…]% of the consolidated
tangible assets of the Borrower and its Consolidated Subsidiaries or […***…]% of
the consolidated revenues of the Borrower and its Consolidated Subsidiaries as
of the end of and for the most recently completed fiscal year of the Borrower,
then one or more of such Subsidiaries as designated by the Borrower (or, if the
Borrower shall make no designation, one or more of such Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Subsidiaries to the
extent necessary to eliminate such excess).

 

“Maturity Date” means (a) for Incremental Term Loans and Incremental Revolving
Loans, the maturity date specified therefor in the applicable Increase
Amendment, (b) for Extended Term Loans of any Class, the extended maturity date
for such Class effected pursuant to Section 2.16, (c) for Refinancing Term
Loans, the maturity date specified therefor in the applicable Refinancing
Amendment and (d) for Initial Term Loans other than Extended Term Loans, the
sixth anniversary of the Closing Date; provided that if any date that would be
the Maturity Date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Minimum Extension Condition” has the meaning specified in Section 2.16(b).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

33 

 



“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.

 

“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust, deed to secure debt, or any other document, creating and evidencing a
Lien on a Mortgaged Property, which shall be in form and substance reasonably
satisfactory to the Collateral Agent, in each case, with such schedules and
including such provisions as shall be necessary to conform such document to
applicable law or as shall be customary under applicable law.

 

“Mortgaged Property” means (a) each owned Real Property located in the United
States set forth on Section II(D) to any Perfection Certificate dated the
Closing Date (if any) and (b) each owned Real Property located in the United
States, if any, which shall be subject to a Mortgage required to be delivered
after the Closing Date pursuant to Section 6.12.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA to which any Group Company or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make a contribution.

 

“National Flood Insurance Program” means, collectively, (a) the National Flood
Insurance Act of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the
National Flood Insurance Reform Act of 1994 and (d) the Flood Insurance Reform
Act of 2004, each as amended from time to time, and as now or hereafter in
effect or any successor statute thereto.

 

”Negative EBITDA Acquisition” means any Business Acquisition after giving effect
to which Consolidated EBITDA of the Borrower and its Consolidated Subsidiaries
(calculated on a Pro Forma Basis after giving effect to such Business
Acquisition and for this purpose without giving effect to any add-backs set
forth in clauses (N) and (P) of the definition thereof) for the […***…]
([…***…]) […***…] of the Borrower […***…], or […***…], the date of such Business
Acquisition, for which financial statements have been delivered or are required
to have been delivered to the Administrative Agent pursuant to Section 6.01(a)
or (b), would be equal to or less than Consolidated EBITDA of the Borrower and
its Consolidated Subsidiaries (calculated for this purpose without giving effect
to any add-backs set forth in clauses (N) and (P) of the definition thereof)
(for the […***…] ([…***…]) […***…] of the Borrower […***…], or […***…], the date
of such Business Acquisition, for which financial statements have been delivered
or are required to have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b)).

 

“Net Cash Proceeds” means:

 

(i) with respect to any Asset Disposition (other than an Asset Disposition
consisting of a lease where one or more Group Companies is acting as lessor
entered into in the Ordinary Course of Business (as determined by the Borrower
acting in good faith)), Casualty or Condemnation, (A) the gross amount of all
cash proceeds (including cash Insurance Proceeds and cash Condemnation Awards in
the case of any Casualty or Condemnation, except to the extent and for so long
as such Insurance Proceeds or Condemnation Awards constitute Reinvestment Funds)
actually received by any Group Company in respect of such Asset Disposition,
Casualty or Condemnation (including any cash proceeds received as income or
other proceeds of any noncash proceeds of any Asset Disposition, Casualty or
Condemnation as and when received in cash), less (B) the sum of (1) the amount,
if any, of all Taxes and customary fees, legal fees, accounting fees, advisory
fees, brokerage fees, commissions, costs and other expenses (other than those
payable to any Group Company or any Affiliate of any Group Company except for
those payable on terms and conditions as favorable to the applicable Group
Company as would be obtainable by it in a comparable arm’s length transaction
with an independent, unrelated third party) that are incurred in connection with
such Asset Disposition, Casualty or Condemnation and are payable by any Group
Company, but only to the extent not already deducted in calculating the amount
referred to in clause (i)(A) above, (2) appropriate amounts that must be set
aside as a reserve in accordance with GAAP against any indemnities, liabilities
(contingent or otherwise) or purchase price adjustment associated with such
Asset Disposition, Casualty or Condemnation (provided that, to the extent and at
the time any such amounts are released from such reserve and received by the
Borrower or any of its Subsidiaries, such amounts shall be excluded from this
clause (B) and shall constitute Net Cash Proceeds), (3) if applicable, the
principal amount of any Indebtedness secured by a Permitted Lien on the assets
subject to such Asset Disposition (other than Indebtedness under the Loan
Documents and any Credit Agreement Refinancing Indebtedness) that has been
repaid or refinanced in accordance with its terms with the proceeds of such
Asset Disposition, Casualty or Condemnation, (4) reasonable and customary funded
escrows for indemnification obligations attributable to the seller’s indemnities
and representations and warranties to the purchaser in any such sale (provided
that upon release of any such escrowed funds to a Group Company, such proceeds
shall be excluded from this clause (B) and shall constitute Net Cash Proceeds)
and (5) any payments to be made by any Group Company as agreed between such
Group Company and the purchaser of any assets subject to an Asset Disposition,
Casualty or Condemnation in connection therewith; and

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

34 

 



(ii) with respect to any Equity Issuance or Debt Issuance, the gross amount of
cash proceeds received by any Group Company in respect of such Equity Issuance
or Debt Issuance, as the case may be (including cash proceeds subsequently as
and when received at any time in respect of such Equity Issuance or Debt
Issuance from non-cash consideration initially received or otherwise), less the
sum of underwriting discounts and commissions or placement fees, investment
banking fees, legal fees, accounting fees, advisory fees, consulting fees,
accounting fees and other customary fees and expenses and Taxes directly
incurred by any Group Company in connection therewith (other than those payable
to any Group Company or any Affiliate of any Group Company except for those
payable on terms and conditions as favorable to the applicable Group Company as
would be obtainable by it in a comparable arm’s length transaction with an
independent, unrelated third party).

 

“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.

 

“Nominal Shares” means director’s qualifying shares to the extent such issuances
are required by applicable Laws and nominal amounts of shares required by
applicable Law to be held by local nationals.

 

“Nomura Letter Agreement” means the Letter Agreement, dated the Closing Date,
among the Borrower, Nomura Global Financial Products Inc. and the Administrative
Agent, as the same may be amended, modified or supplemented from time to time.

 

“Nomura Settlement Notice” means the Settlement Notice and Instructions, dated
the Closing Date, and signed by the Borrower to Nomura Global Financial Product
Inc.

 

“Not Otherwise Applied” means, with reference to any amount of proceeds of any
transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.09 and (b) was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was (or may have been) contingent on receipt of such amount
or utilization of such amount for a specified purpose.

 

“Note” means a Term Note or another note, in form and substance reasonably
acceptable to the Administrative Agent, evidencing any Incremental Revolving
Loan.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

35 

 



“Notes Redemption Collateral Account” has the meaning specified in the Security
Account.

 

“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1.

 

“Notice of Extension/Conversion” has the meaning specified in Section 2.07.

 

“Obligation Currency” has the meaning specified in Section 10.18(a).

 

“OFAC” has the meaning specified in Section 5.22(b)(vi).

 

“Offered Amount” has the meaning specified in Section 2.09(a)(ii)(D)(1).

 

“Offered Discount” has the meaning specified in Section 2.09(a)(ii)(D)(1).

 

“Officer’s Certificate” means a certificate executed by a Responsible Officer or
secretary of the applicable Loan Party, each in his or her official (and not
individual) capacity.

 

“OID” means original issue discount.

 

“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.

 

“Ordinary Course of Business” means, with respect to any action taken by any
Group Company (or any predecessor in interest thereof), an action taken by such
Person that is taken in the ordinary course of, and within the customary scope
of, the regular operations of the Group Companies.

 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (iii) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Tender Offer Commencement Date” means August 27, 2015.

 

“Other Applicable Indebtedness” has the meaning specified in Section
2.09(c)(iv).

 

“Other Connection Taxes” means, with respect to any Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes, arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery, performance,
registration or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
10.13).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

36 

 



“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Lender” has the meaning specified in Section 2.09(a)(ii)(C)(2).

 

“Patents” means all United States and foreign patents and patent applications,
including, without limitation, the patents and patent applications referred to
in Section II(B)(2) of any Loan Party’s Perfection Certificate (as each such
schedule may be amended, modified or supplemented from time to time by such Loan
Party), and, with respect to any and all of the foregoing: (i) all reissues,
reexaminations, divisions, continuations, continuations-in-part, revisions,
renewals or extensions thereof; (ii) all claims for, and rights to sue for,
past, present or future infringements and other violations thereof; (iii) all
Proceeds (as defined in the UCC) of the foregoing, including, without
limitation, all income, license fees, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past, present or future infringements or other violations
thereof; and (iv) all other rights corresponding thereto throughout the world.

 

“Patriot Act” has the meaning set forth in Section 10.16.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

 

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit G-3, completed with the schedules and
attachments contemplated thereby and duly executed on behalf of such Loan Party
by a Responsible Officer of such Loan Party.

 

“Permitted Acquisition” means a Business Acquisition; provided that:

 

(i)                 the Equity Interests or property or assets acquired in such
Business Acquisition relate to the business in which the Borrower and its
Subsidiaries are engaged on the Closing Date (after giving effect to the
Transactions) or other businesses reasonably related thereto and any similar,
complementary or related businesses;

 

(ii)               within 30 days after (or such later date as may be agreed to
by the Administrative Agent in its sole discretion) the date of the consummation
of such Business Acquisition, each applicable Loan Party and the acquired entity
and its Subsidiaries shall have complied with Section 6.12 to the extent
applicable;

 

(iii)             in the case of a Business Acquisition of the Equity Interests
of another Person, (A) except in the case of the incorporation of a new
Subsidiary, the Board of Directors of such other Person shall have duly approved
such Business Acquisition and (B) the Equity Interests acquired shall constitute
all of the total Equity Interests (other than Nominal Shares) of the issuer
thereof;

 

(iv)              (x) (i) in the case of a Business Acquisition that constitutes
a Limited Condition Transaction, immediately prior to and after the time of the
execution and delivery of the binding agreement pursuant to which such Business
Acquisition is to be consummated, no Default or Event of Default shall have
occurred and be continuing or (ii) in the case of any other Business
Acquisition, immediately prior to and after giving effect to the consummation of
the Business Acquisition, no Default or Event of Default shall have occurred and
be continuing and (y) the Borrower shall have delivered to the Administrative
Agent a certificate from the chief financial officer of the Borrower
demonstrating that, upon giving effect to such Business Acquisition on a Pro
Forma Basis, the Borrower and its Consolidated Subsidiaries are (x) in the case
of a Positive EBITDA Acquisition, in compliance with the financial covenant
contained in Section 7.15 and (y) in the case of a Negative EBITDA Acquisition,
in compliance with a Total Leverage Ratio equal to the lesser of (I) […***…] to
[…***…] and (II) […***…] below the applicable Total Leverage Ratio level
contained in Section 7.15 at such time, in each case, as of the last day of the
most recent period of […***…] ([…***…]) […***…] of the Borrower at the end of
which financial statements have been (or are required to be) delivered pursuant
to Section 6.01(a) or (b) which precedes or ends on the date (I) in the case of
a Business Acquisition that constitutes a Limited Condition Transaction, of the
execution and delivery of the binding agreement pursuant to which such Business
Acquisition is to be consummated by the parties thereto or (II) in the case of
any other Business Acquisition, on which such Business Acquisition is
consummated;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

37 

 



(v)                other than with respect to assets or Persons acquired in
Permitted Acquisitions with respect to which the aggregate amount of Acquisition
Consideration (or allocated share of the aggregate Acquisition Consideration),
in each case as notified to the Administrative Agent in writing, when aggregated
with the amount of any Investments made pursuant to Section 7.06(xviii) that
constitute (x) the acquisition of Equity Interests in any Person that is or
becomes a Subsidiary but is not (and does not become) a Subsidiary Guarantor
and/or (y) the Investment in any Subsidiary that is not a Loan Party, since the
Closing Date does not exceed […***…] in the aggregate, the Person acquired in
such Business Acquisition shall upon the consummation thereof become a
Subsidiary Guarantor and the assets acquired in such Business Acquisition shall
be pledged as Collateral in accordance with Section 6.12; and

 

(vi)              the amount of Acquisition Consideration (other than earnout
payment, “milestone” payments or similar amounts that are based on a percentage
of revenue or sales) paid in connection with […***…] shall not exceed (x)
[…***…] in any fiscal year or (y) […***…] in the aggregate.

 

“Permitted Convertible Debt” means any Indebtedness of the Borrower permitted
under Section 7.01(xvii).

 

“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes, bonds or debentures (and, if applicable, any Registered Equivalent Notes
issued in exchange therefor); provided that (i) such Indebtedness is secured by
Liens on all or a portion of the Collateral on a basis that is equal in priority
to the Liens on the Collateral securing the Senior Credit Obligations (but
without regard to the control of remedies) and is secured pursuant to
documentation no more favorable, as reasonably determined by the Borrower in
good faith, to the secured parties thereunder than the terms of the Collateral
Documents, (ii) such Indebtedness satisfies the applicable requirements set
forth in the provisos to the definition of “Credit Agreement Refinancing
Indebtedness”, and (iii) the Borrower, the holders of such Indebtedness (or any
trustee, agent or similar representative on their behalf) and the Administrative
Agent and/or Collateral Agent shall be party to a Customary Intercreditor
Agreement providing that the Liens on the Collateral securing such obligations
shall rank equal in priority to the Liens on the Collateral securing the Senior
Credit Obligations.

 

“Permitted Joint Venture” means a joint venture, in the form of a corporation,
limited liability company, business trust, joint venture, association, company
or partnership, entered into by the Borrower or any of its Subsidiaries which is
engaged in a line of business related, ancillary or complementary to those
engaged in by the Borrower and its Subsidiaries.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

38 

 



“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of junior lien secured notes,
bonds or debentures or junior lien secured loans (and, if applicable, any
Registered Equivalent Notes issued in exchange therefor); provided that (i) such
Indebtedness is secured by a Lien on all or a portion of the Collateral on a
junior priority basis to the Liens on Collateral securing the Senior Credit
Obligations and is secured pursuant to documentation no more favorable, as
reasonably determined by the Borrower in good faith, to the secured parties
thereunder than the terms of the Collateral Documents, (ii) such Indebtedness
satisfies the applicable requirements set forth in the provisos in the
definition of “Credit Agreement Refinancing Indebtedness” and (iii) the holders
of such Indebtedness (or any trustee, agent or similar representative on their
behalf) and the Administrative Agent and/or the Collateral Agent shall be party
to a Customary Intercreditor Agreement providing that the Liens on Collateral
securing such obligations shall rank junior to the Liens on Collateral securing
the Senior Credit Obligations.

 

“Permitted Liens” has the meaning specified in Section 7.02.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
amendment, refinancing, refunding, renewal, replacement or extension (together,
a “Refinancing”) of any Indebtedness of such Person; provided that (i) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, amended, refinanced, refunded, renewed, replaced or extended except by
an amount equal to any interest accrued and unpaid thereon, any interest
capitalized in connection with, any premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such modification,
amendment, refinancing, refunding, renewal, replacement or extension and by an
amount equal to any existing commitments unutilized thereunder, (ii) other than
with respect to a Permitted Refinancing in respect of the Indebtedness permitted
under Section 7.01(iii), such modification, amendment, refinancing, refunding,
renewal or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or longer
than the Weighted Average Life to Maturity of, the Indebtedness being modified,
amended, refinanced, refunded, renewed or extended, (iii) if the Indebtedness
being modified, amended, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Senior Credit Obligations or the Liens
securing the Indebtedness being modified, amended, refinanced, refunded, renewed
or extended are subordinated to the Liens of the Collateral Documents, such
modification, amendment, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Senior Credit Obligations or the Liens
of such Indebtedness are subordinated to the Liens of the Collateral Documents,
as applicable, (x) on subordination terms consistent with the then prevailing
market terms for subordination of comparable Liens or Indebtedness (as
applicable) or then prevailing market terms for subordinated high-yield
Indebtedness or second lien Indebtedness (as applicable), or otherwise as
favorable on the whole to the Lenders as those contained in the documentation
governing the Indebtedness being modified, amended, refinanced, refunded,
renewed or extended or (y) on subordination terms reasonably satisfactory to the
Administrative Agent, (iv) if such Indebtedness being modified, amended,
refinanced, refunded, renewed or extended is Indebtedness permitted under
Section 7.01(i), the terms and conditions (including, if applicable, as to
collateral, but excluding fees, premiums and pricing and, in the case of any
Indebtedness convertible into Equity Interests, the terms of such conversion) of
any such modified, amended, refinanced, refunded, renewed or extended
Indebtedness are not, taken as a whole, materially less favorable to the
Borrower and its Subsidiaries or more favorable to the lenders thereof than the
terms and conditions of the Indebtedness being modified, amended, refinanced,
refunded, renewed or extended in light of then current market conditions, (v)
such modification, amendment, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor on the Indebtedness being modified,
amended, refinanced, refunded, renewed or extended, (vi) if the Indebtedness
being modified, amended, refinanced, refunded, renewed or extended (i) is
unsecured, such modification, amendment, refinancing, refunding, renewal or
extension is unsecured and (ii) is secured, such modification, amendment,
refinancing, refunding, renewal or extension shall be secured only by the
collateral securing such refinanced Indebtedness and only on the same basis as
the security of the Indebtedness being modified, amended, refinanced, refunded,
renewed or extended (provided that refinancings of equipment provided by any
lender may be cross-collateralized to other financings of equipment provided by
such lender) and (vii) other than with respect to a Permitted Refinancing in
respect of the Indebtedness permitted under Section 7.01(iii), no Default or
Event of Default shall have occurred and be continuing at the time thereof or no
Default or Event of Default would result from any such modification,
refinancing, refunding, renewal or extension.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

39 

 



“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of unsecured notes, bonds or
debentures or unsecured loans (and, if applicable, any Registered Equivalent
Notes issued in exchange therefor); provided that such Indebtedness satisfies
the applicable requirements set forth in the provisos in the definition of
“Credit Agreement Refinancing Indebtedness”.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code,
other than a Multiemployer Plan, that is maintained by, contributed to by or
required to be contributed by any Group Company or any ERISA Affiliate, or with
respect to which any Group Company or any ERISA Affiliate has any current or
contingent obligation or liability.

 

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit G-2, dated as of the Closing Date, among the Borrower, the Subsidiary
Guarantors and the Collateral Agent, as the same may be amended, modified or
supplemented from time to time.

 

“Pledged Collateral” means the “Collateral” as defined in the Pledge Agreement.

 

”Positive EBITDA Acquisition” means any Business Acquisition that does not
constitute a Negative EBITDA Acquisition.

 

“Preferred Stock” means, as applied to the Equity Interests of a Person, Equity
Interests of any class or classes (however designated) which is preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over the Equity Interests of any other class of such Person.

 

“Principal Amortization Payment” means a scheduled principal payment on the Term
Loans pursuant to Section 2.08(b).

 

“Principal Amortization Payment Date” means (i) the last Business Day of each
calendar quarter, commencing with March 31, 2016 and (ii) the Maturity Date for
the Term Loans.

 

“Principal Shareholders” means Ryuji Ueno, Sachiko Kuno and S&R Technology
Holdings, LLC.

 

“Pro Forma Basis” means, for purposes of calculating compliance of any
transaction with any provision hereof which refers to a Pro Forma Basis, that
the transaction in question (including any related Business Acquisition or other
Investment or prepayment or incurrence of Indebtedness and, in each case,
payment of consideration therefor) shall be deemed to have occurred as of the
first day of the most recent period of […***…] ([…***…]) […***…] of the Borrower
which […***…] or […***…] the date of such transaction (or, if such calculation
is being made with respect to any provision other than Section 7.15, as of the
final day of the most recent period of […***…] ([…***…]) […***…] of the Borrower
for which financial statements have been delivered or are required to have been
delivered pursuant to Section 6.01(a) or (b) and, if such calculation is made
with respect to any provision other than Section 7.15 prior to the first
delivery of such financial statements following the Closing Date, as of the
first day of the period of […***…] ([…***…]) […***…] […***…],[…***…]). In
connection with any calculation of the financial covenant set forth in Section
7.15, the First Lien Leverage Ratio or the Total Leverage Ratio or elsewhere, in
each case upon giving effect to a transaction on a “Pro Forma Basis”, (i) any
Indebtedness incurred or repaid by the Borrower or any of its Subsidiaries in
connection with such transaction (or any other transaction which occurred during
the relevant […***…] ([…***…])-[…***…] period) shall be deemed to have been
incurred or repaid as the case may be as of the first day of the relevant
[…***…] ([…***…])-[…***…] period, (ii) if such Indebtedness has a floating or
formula rate, then the rate of interest for such Indebtedness for the applicable
period for purposes of the calculations contemplated by this definition shall be
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of such calculations (giving
consideration to any applicable rate “floor”), (iii) in the case of any
determination of the permissibility of the incurrence of Indebtedness, if such
Indebtedness is revolving in nature, a borrowing of the maximum amount of loans
available shall be assumed and (iv) income statement items (whether positive or
negative) attributable to all property acquired in such transaction or to the
Investment comprising such transaction, as applicable, shall be included as if
such transaction has occurred as of the first day of the relevant […***…]
([…***…])-[…***…] period.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

40 

 



“Pro Forma Financial Statements” has the meaning specified in Section 4.01(j).

 

“Pro Rata Share” has the meaning specified in Section 8.04(b).

 

“Public Lender” has the meaning specified in Section 10.02(d).

 

“Purchase Money Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries incurred for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of property used or useful
in the business of the Borrower or such Subsidiary.

 

“Qualified Capital Stock” means, with respect to any Group Company, Equity
Interests or Equity Equivalents of such Group Company that are not Indebtedness
or Debt Equivalents.

 

“Qualifying Lender” has the meaning specified in Section 2.09(a)(ii)(D)(3).

 

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
leaseholds.

 

“Refinancing” has the meaning specified in the definition of “Permitted
Refinancing.”

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower and each Subsidiary Guarantor, (b) the Administrative Agent,
(c) each Additional Refinancing Lender and (d) each Lender that agrees to
provide any portion of the Refinancing Term Loans incurred pursuant thereto, in
accordance with Section 2.17.

 

“Refinancing Facility Closing Date” has the meaning specified in Section
2.17(d).

 

“Refinancing Loan Request” has the meaning specified in Section 2.17(a).

 

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Class hereunder pursuant to a
Refinancing Amendment.

 

“Refinancing Term Lender” has the meaning specified in Section 2.17(b).

 

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

 

“Register” has the meaning specified in Section 10.06(c).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

41 

 



“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, as amended, substantially identical notes (having the same guarantees
and, if applicable, security) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as amended, or any successor regulation.

 

“Reinvestment Funds” means, with respect to any Net Cash Proceeds of Insurance
Proceeds, any Condemnation Award or any Asset Disposition in respect of the
single event or series of related events giving rise thereto, that portion of
such funds as shall be reinvested (or be subject to a binding commitment for any
such reinvestment) within 545 days after receipt thereof by a Group Company in
assets useful in the business of the Borrower and its Subsidiaries, in
connection with Permitted Acquisitions, Investments permitted hereunder, or as
consideration under license arrangements; provided that, if any such Net Cash
Proceeds are not actually so reinvested within 545 days of such receipt (or 365
days of receipt if not so committed on or prior to such 365th day), such
unreinvested portion shall no longer constitute Reinvestment Funds and shall be
applied on the last day of such period as a mandatory prepayment as provided in
Section 2.09(c)(iii); provided, further, that any related Net Cash Proceeds may
only be deemed Reinvestment Funds if no Event of Default shall have occurred and
be continuing on the date such Net Cash Proceeds are received.

 

“Rejected Amount” has the meaning specified in Section 2.09(f).

 

“Rejection Deadline” has the meaning specified in Section 2.09(f).

 

“Rejection Notice” has the meaning specified in Section 2.09(f).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, trustees, successors, directors, officers, employees,
advisors, agents, representatives and assigns of such Person and of such
Person’s Affiliates.

 

“Release” means any spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching, escaping, emptying, seeping,
placing, migration and the like into or through the Environment or within, upon,
or from any building, structure, facility or fixture, or otherwise entering the
Environment.

 

“Remaining Share Purchase Amount” means an aggregate amount equal to (A) the
477,445 shares of the Target that remain outstanding after the Tender Offer and
the Stock Purchase multiplied by (B) 1,900 Yen.

 

“Repayment Dates” has the meaning specified in the definition of “Subordinated
Notes Repayment”.

 

“Representative” has the meaning specified in Section 10.07.

 

“Repricing Transaction” means any amendment to this Agreement that reduces the
“effective yield” applicable to the Initial Term Loans (it being understood that
any prepayment premium with respect to a Repricing Transaction shall apply to
any required assignment by a non-consenting Lender in connection with any such
amendment pursuant to Section 10.03).

 

“Required Lenders” means, at any date of determination, Lenders whose aggregate
Credit Exposure constitutes more than 50% of the Credit Exposure of all Lenders
at such time; provided, however, that if any Lender shall be a Defaulting Lender
at such time then there shall be excluded from the determination of Required
Lenders such Lender and its Credit Exposure at such time.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

42 

 



“Reserve Regulations” has the meaning specified in the definition of “Eurodollar
Statutory Reserves”.

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, vice president, chief financial officer,
chief operating officer, treasurer or controller of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Cash Collateral Account” has the meaning specified in the Security
Agreement.

 

“Restricted Party” shall have the meaning specified in Section 5.22(b).

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of any Group Company, now or hereafter
outstanding and (ii) any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation, termination or
similar payment, purchase or other acquisition for value, direct or indirect, of
any class of Equity Interests or Equity Equivalents of any Group Company, now or
hereafter outstanding.

 

“Revolving Commitment” means an Incremental Revolving Commitment.

 

“Revolving Credit Facility” shall have the meaning specified in Section 2.15.

 

“S&P” means Standard & Poor’s Ratings Services and its successors or, absent any
such successor, such nationally recognized statistical rating organization as
the Borrower and the Administrative Agent may select.

 

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to the
Borrower or any of its Subsidiaries of any property, whether owned by the
Borrower or any of its Subsidiaries as of the Closing Date or later acquired,
which has been or is to be sold or transferred by the Borrower or any of its
Subsidiaries to such Person or to any other Person from whom funds have been, or
are to be, advanced by such Person on the security of such property.

 

“Sanctions or Export Controls” has the meaning contained in Section 5.22(a).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Account Control Agreement” means the Securities Account Control
Agreement substantially in the form of Exhibit L, dated as of the Closing Date,
among the Borrower, the Collateral Agent and Jefferies LLC, as the broker.

 

“Securities Exchange Surveillance Commission” means the Securities and Exchange
Surveillance Commission under the Financial Services Agency in Japan, or any
Governmental Authority in Japan succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Exchange Act and the
applicable accounting and auditing principles, rules, standards and practices
promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

43 

 



“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit G-1, dated as of the Closing Date, among the Borrower, the Subsidiary
Guarantors and the Collateral Agent, as the same may be amended, modified or
supplemented from time to time.

 

“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:

 

(i)                 all principal of, and premium and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding with respect to the
Borrower, whether or not allowed or allowable as a claim in any such proceeding)
on, any Loan under, or any Note issued pursuant to, this Agreement or any other
Loan Document;

 

(ii)               all fees, expenses, indemnification obligations and other
amounts of whatever nature now or hereafter payable by such Loan Party
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Insolvency or Liquidation Proceeding with respect to
such Loan Party, whether or not allowed or allowable as a claim in any such
proceeding) pursuant to this Agreement or any other Loan Document;

 

(iii)             all expenses of the Agents as to which one or more of the
Agents have a right to reimbursement by such Loan Party under Section 10.04(a)
or under any other similar provision of any other Loan Document, including,
without limitation, any and all sums advanced by the Collateral Agent to
preserve the Collateral or preserve its security interests in the Collateral;

 

(iv)              all amounts paid by any Indemnitee as to which such Indemnitee
has the right to reimbursement by such Loan Party under Section 10.04(b) or
under any other similar provision of any other Loan Document; and

 

(v)                in the case of the Borrower and each Subsidiary Guarantor,
all amounts now or hereafter payable by the Borrower or such Subsidiary
Guarantor and all other obligations or liabilities now existing or hereafter
arising or incurred (including, without limitation, any amounts which accrue
after the commencement of any proceeding under any Insolvency or Liquidation
Proceeding with respect to the Borrower or such Subsidiary Guarantor, whether or
not allowed or allowable as a claim in any such proceeding) on the part of the
Borrower or such Subsidiary Guarantor pursuant to this Agreement, the Guaranty
or any other Loan Document;

 

provided that Senior Credit Obligations consisting of obligations of any Loan
Party arising under an Swap Agreement shall exclude all Excluded Swap
Obligations.

 

“Senior Credit Party” means each Lender, the Administrative Agent, the
Collateral Agent and each Indemnitee and their respective successors and
assigns, and “Senior Credit Parties” means any two or more of them,
collectively.

 

“Solicited Discount Proration” has the meaning specified in Section
2.09(a)(ii)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning specified in Section
2.09(a)(ii)(D)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section
2.09(a)(ii)(D) substantially in the form of Exhibit K-4.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

44 

 



“Solicited Discounted Prepayment Offer” means the written offer by each Lender,
substantially in the form of Exhibit K-5, submitted following the Administrative
Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.09(a)(ii)(D)(1).

 

“Solvent” means, with respect to any Person or any group of Persons taken
together on a consolidated basis as of a particular date, that on such date (i)
the fair value of the assets of such Person or group will exceed its
consolidated debts and liabilities, subordinated, contingent or otherwise, (ii)
the present fair saleable value of the property of such Person or group will be
greater than the amount that will be required to pay the probable liability on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (iii) such Person
or group will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and (iv)
such Person or group will not have incurred and do not intend to incur, or
believe that they will incur, any debts and liabilities, subordinated,
contingent or otherwise, including current obligations, that they do not believe
that they will be able to pay (based on their assets and cash flow) as such
debts and liabilities become due (whether at maturity or otherwise). In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (in each case as
interpreted in accordance with fraudulent conveyance, bankruptcy, insolvency and
similar laws and other applicable Law).

 

“Specified Discount” has the meaning specified in Section 2.09(a)(ii)(B).

 

“Specified Discount Prepayment Amount” has the meaning specified in Section
2.09(a)(ii)(B).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower’s
Offer of Specified Discount Prepayment made pursuant to Section 2.09(a)(ii)(B)
substantially in the form of Exhibit K-6.

 

“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit K-7, to a Specified Discount
Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.09(a)(ii)(B).

 

“Specified Discount Proration” has the meaning specified in Section
2.09(a)(ii)(B)(3).

 

“Specified Representations” has the meaning specified in Section 4.01(l).

 

“Specified Transaction” means (i) any Business Acquisition, other Investment,
Restricted Payment, payment pursuant to Section 7.08(b), or other prepayment of
Indebtedness, or Asset Dispositions, in each case, made outside of the Ordinary
Course of Business (in each case, whether or not consummated and including any
such transaction consummated prior to the Closing Date) and/or (ii) Equity
Issuances or Debt Issuances (including the incurrence of Incremental Loans and
Credit Agreement Refinancing Indebtedness).

 

“Squeeze Out” means the squeeze-out (subject to procedural requirements that may
include holding a stockholder meeting) of all of the remaining minority
shareholders of the Target without the consent of such minority shareholders
after the Closing Date.

 

“Stock Purchase” means the direct acquisition by the Borrower of 8,571,900
shares of the Target from the Principal Shareholders pursuant to the Stock
Purchase Agreement.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

45 

 



“Stock Purchase Agreement” means the Share Purchase Agreement, dated as of
August 26, 2015, among the Borrower and each of the Principal Shareholders
(together with all exhibits, annexes, schedules and other disclosure letters
thereto), as the same may be amended, modified or supplemented from time to time
in accordance with the provisions thereof and of this Agreement.

 

“Strategic Alliance Agreement” means the Strategic Alliance Agreement, dated as
of August 26, 2015, among the Borrower, the Acquiror and the Target (together
with all exhibits, annexes, schedules and other disclosure letters thereto), as
the same may be amended, modified or supplemented from time to time in
accordance with the provisions thereof and of this Agreement.

 

“Submitted Amount” has the meaning specified in Section 2.09(a)(ii)(C)(1).

 

“Submitted Discount” has the meaning specified in Section 2.09(a)(ii)(C)(1).

 

“Subordinated Indebtedness” of any Person means all Indebtedness which is
subordinated in right of payment to such Person’s indebtedness, obligations and
liabilities under the Loan Documents.

 

“Subordinated Notes Repayment” means the repayments on December 1, 2015 and on
February 1, 2016 (or, in either case, such earlier date as may be agreed by the
Administrative Agent in its sole discretion) (each, a “Repayment Date”) of
amounts outstanding under those certain subordinated unsecured promissory notes,
dated December 23, 2010, issued by the Borrower to Sachiko Kuno Revocable Trust
and Ryuji Ueno Revocable Trust (the “Existing Subordinated Notes”) in an amount
specified in the Existing Subordinated Notes Amount applicable to each such
Repayment Date (it being understood that the Administrative Agent shall be
authorized pursuant to the terms of the Securities Account Control Agreement to
apply the applicable Existing Subordinated Notes Amount from the Securities
Account Control Agreement directly to the repayment of the Existing Subordinated
Notes on behalf of the Borrower on each respective Repayment Date subject to the
terms of the Security Agreement and the Securities Account Control Agreement).

 

“Subsequent Transaction” means, with respect to any Limited Condition
Transaction for which the Borrower has made an LCT Election, an event or
transaction occurring after the relevant LCT Test Date and prior to the earlier
of the date on which such Limited Condition Transaction is consummated or the
date that the definitive agreement is terminated or expires, as applicable,
without consummation of such Limited Condition Transaction.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or business entity other than a corporation, more
than 50% of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means (A) each Subsidiary of the Borrower on the Closing
Date (other than an Excluded Subsidiary) and (B) each Subsidiary of the Borrower
that becomes a party to the Guaranty after the Closing Date (other than an
Excluded Subsidiary) as required pursuant to Section 6.12 by execution of an
Accession Agreement, and “Subsidiary Guarantors” means any two or more of them.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

46 

 



“Survey” means a survey of any Mortgaged Property (and all improvements thereon)
which is (a)(i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six (6) months prior to the date of delivery thereof
unless there shall have occurred within six (6) months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier that twenty (20) days prior
to such date of delivery, or after the grant or effectiveness of any such
easement, right of way or other interest in the Mortgaged Property, (iii)
certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company and (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey or (b) otherwise reasonably
acceptable to the Collateral Agent, and in each case in respect of preceding
clauses (a) and (b), sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements as may be reasonably
requested by the Collateral Agent.

 

“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Creditor” means any Agent, Lender or any Affiliate of any Lender or Agent
from time to time party to one or more Swap Agreements permitted hereunder with
a Loan Party (even if any such Lender or its Affiliate for any reason ceases
after the execution of such agreement to be a Lender hereunder), and its
successors and assigns, and “Swap Creditors” means any two or more of them,
collectively.

 

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Insolvency or Liquidation
Proceeding) of such Person in respect of any Swap Agreement excluding any
amounts which such Person is entitled to set-off against its obligations under
applicable Law.

 

“Swap Representative” has the meaning specified in Section 8.04(a).

 

“Swap Termination Value” means, at any date and in respect of any one or more
Swap Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Swap Agreements, (i) for any date on or
after the date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (ii)
for any date prior to the date referenced in clause (i) above, the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include any Lender).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

47 

 



“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic, off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” means R-Tech Ueno, Ltd., a Japanese corporation.

 

“Target Audited Financial Statements” has the meaning specified in Section 4.01.

 

“Target Quarterly Financial Statements” has the meaning specified in Section
4.01.

 

“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, and any and all liabilities
(including any interest, fines, additions to tax or penalties) applicable
thereto.

 

“Tender Offer” means the acquisition by the Borrower, via the Acquiror, of at
least a majority of the issued and outstanding common stock (and related stock
acquisition rights) of the Target held by Persons other than the Principal
Shareholders, through a public tender offer by the Acquiror to the existing
shareholders of the Target in accordance with the FIEA.

 

“Tender Offer Documents” means, collectively, the Strategic Alliance Agreement,
the Stock Purchase Agreement and the Tender Offer Registration Statement,
including all agreements, documents, exhibits, schedules and instruments
delivered pursuant thereto or in connection therewith, in each case, as the same
may be amended, modified or supplemented from time to time in accordance with
the provisions thereof and of this Agreement (and, for the avoidance of doubt,
shall not include any of the Loan Documents).

 

“Tender Offer Registration Statement” means the tender offer registration
statement related to the Tender Offer filed by the Acquiror with the Kanto Local
Finance Bureau on August 27, 2015 (and any amendments thereto) under the FIEA.

 

“Term Commitment” means an Initial Term Commitment, an Incremental Term Loan
Commitment or a Refinancing Term Commitment.

 

“Term Lender” means a Person holding a Term Commitment or a Term Loan.

 

“Term Loan” means an Initial Term Loan, an Incremental Term Loan, an Extended
Term Loan or a Refinancing Term Loan.

 

“Term Note” means a promissory note, substantially in the form of Exhibit B,
evidencing the obligation of the Borrower to repay outstanding Term Loans, as
such note may be amended, modified or supplemented from time to time.

 

“Test Period” has the meaning specified in the definition of “Consolidated
EBITDA”.

 

“Threshold Amount” means […***…].

 

“Title Company” means any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

“Total Leverage Ratio” means on any date the ratio of (i) Consolidated Funded
Indebtedness to (ii) Consolidated EBITDA for the four (4) consecutive fiscal
quarters of the Borrower ended on, or most recently preceding, such date for
which financial statements have been delivered or are required to have been
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b);
provided, however, for purposes of determining actual compliance (as opposed to
pro forma compliance) with Section 7.15, such period shall be the four (4)
consecutive fiscal quarters of the Borrower ended on the respective dates set
forth in such Section 7.15.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

48 

 



“Trade Secrets” means any trade secrets or other proprietary and confidential
information, including unpatented inventions, invention disclosures, engineering
or other technical data, financial data, procedures, know-how, designs, personal
information, supplier lists, customer lists, business, production or marketing
plans, formulae, methods (whether or not patentable), processes, compositions,
schematics, ideas, algorithms, techniques, analyses, proposals, source code,
object code and data collections.

 

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, certification marks, collective marks, brand
names, trademark rights arising out of domain names and trade dress which are or
have been used in the United States, in any state, province or territory or
possession thereof, or in any other place, nation or jurisdiction, package and
other designs, and any other source or business identifiers, and general
intangibles of like nature, and the rights in any of the foregoing which arise
under applicable Law, in each case whether registered or unregistered, and with
respect to any and all of the foregoing: (i) the goodwill of the business
symbolized thereby or associated therewith; (ii) all registrations and
applications in connection therewith, including registrations and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any state thereof or any other country or any
political subdivision thereof, and including, without limitation, the
registrations and applications referred to in Section II(B)(3) of any Loan
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time); (iii) all extensions and renewals thereof;
(iv) all claims for, and rights to sue for, past, present or future
infringements, dilutions, and other violations thereof; (v) all Proceeds (as
defined in the UCC) of the foregoing, including, without limitation, all income,
license fees, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past,
present or future infringements, dilutions, or other violations thereof; and
(vi) all other rights corresponding thereto throughout the world.

 

“Transaction Documents” means the Tender Offer Documents and the Loan Documents,
collectively; “Transaction Document” means any one of them.

 

“Transactions” means the events contemplated by the Transaction Documents.

 

“Type” has the meaning specified in Section 1.06.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection or priority of security interests in any collateral.

 

“Unfunded Liabilities” means, except as otherwise provided in Section
5.11(a)(i)(B), with respect to each Plan, the amount (if any) by which the
present value of all nonforfeitable benefits under each Plan exceeds the current
value of such Plan’s assets allocable to such benefits, all determined in
accordance with the respective most recent valuations for such Plan using
applicable PBGC plan termination actuarial assumptions (the terms “present
value” and “current value” shall have the same meanings specified in Section 3
of ERISA).

 

“United States” means the United States of America, including each of the States
and the District of Columbia, but excluding its territories and possessions.

 

“Unrestricted Cash and Cash Equivalents” means cash or Cash Equivalents of the
Borrower or any of its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Subsidiaries in
accordance with GAAP except to the extent such amount is considered “restricted”
as a result of being held in the Restricted Cash Controlled Account.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

49 

 



“Voting Securities” means Equity Interests of any Person having ordinary power
to vote in the election of members of the Board of Directors, managers, trustees
or other controlling Persons of such Person (irrespective of whether, at the
time, Equity Interests of any other class or classes of such Person shall have
or might have voting power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except Nominal Shares) are at the time directly or
indirectly owned by such Person.

 

Section 1.02            Other Interpretative Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented, extended or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements, extensions or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including,” the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including.”

 

(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

50 

 



Section 1.03            Accounting Terms and Determinations.

 

(a)                Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, except as otherwise specifically prescribed herein or as disclosed to the
Administrative Agent.

 

(b)                Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either (x) the Borrower or (y) within 30 days after delivery
of any financial statements reflecting any change in GAAP (or after the Lenders
have been informed of the change in GAAP affecting such financial statements, if
later), the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and any other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations and ratios referred to herein shall be made, without giving
effect to any election under Statement of Financial Accounting Standards 159 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary of
the Borrower at “fair value”, as defined therein. Anything in this Agreement to
the contrary notwithstanding, any obligation of a Person under a lease (whether
existing as of the Closing Date or entered into in the future) that is not (or
would not be) required to be classified and accounted for as a capital lease on
the balance sheet of such Person under GAAP as in effect on the Closing Date
shall not be treated as a Capital Lease solely as a result of (x) the adoption
of any changes in or (y) changes in the application of, GAAP after the Closing
Date; provided that all payments under any such lease shall continue to be
treated as an expense for purposes of calculating Consolidated Net Income.

 

(c)                LCT Elections. Notwithstanding the foregoing, in connection
with any action being taken in connection with a Limited Condition Transaction,
for purposes of determining compliance with any provision of this Agreement
which requires the calculation of the Total Leverage Ratio or the First Lien
Leverage Ratio, in each case, at the option of the Borrower on the LCT Test
Date, and if, after giving pro forma effect to the Limited Condition
Transaction, the Borrower or any of its Subsidiaries would have been permitted
to take such action on the relevant LCT Test Date in compliance with such ratio,
such ratio shall be deemed to have been complied with. For the avoidance of
doubt, if the Borrower has made an LCT Election and any of the ratios for which
compliance was determined or tested as of the LCT Test Date would have failed to
have been satisfied as a result of fluctuations in any such ratio, including due
to fluctuations in Consolidated EBITDA, at or prior to the consummation of the
relevant transaction or action, such ratio will not be deemed to have failed to
have been satisfied as a result of such fluctuations. If the Borrower has made
an LCT Election for any Limited Condition Transaction, then in connection with
any Subsequent Transaction in connection with which a ratio calculation must be
made on a Pro Forma Basis or giving pro forma effect to such Subsequent
Transaction, for purposes of determining whether such ratio has been complied
with under this Agreement, any such ratio shall be required to be satisfied on a
Pro Forma Basis assuming both (x) such Limited Condition Transaction and other
transactions in connection therewith have been consummated and (y) such Limited
Condition Transaction and other transactions in connection therewith have not
been consummated.

 

Section 1.04            Rounding. Any financial ratios required to be maintained
by any Group Company pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

51 

 



Section 1.05            Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.06            Classes and Types of Borrowings. The term “Borrowing”
denotes the aggregation of Loans of one or more Lenders made to the Borrower
pursuant to Article II on the same date, all of which Loans are of the same
Class and Type (subject to Article III) and, except in the case of Base Rate
Loans, have the same initial Interest Period. Loans hereunder are distinguished
by “Class” and “Type”. The “Class” of a Loan (or of a Commitment to make such a
Loan or of a Borrowing comprised of such Loans) refers to whether such Loan is
an Initial Term Loan, an Incremental Term Loan, a Refinancing Term Loan or an
Incremental Revolving Loan of a class established pursuant to Section 2.15, or a
separate class of Extended Term Loans established in accordance with Section
2.16, or a separate class of Refinancing Term Loans established pursuant to
Section 2.17. The “Type” of a Loan refers to whether such Loan is a Eurodollar
Loan or a Base Rate Loan. Identification of a Loan (or a Borrowing) by both
Class and Type (e.g., a “Term Eurodollar Loan”) indicates that such Loan is a
Loan of both such Class and such Type (e.g., both a Term Loan and a Eurodollar
Loan) or that such Borrowing is comprised of such Loans.

 

Section 1.07            Foreign Currency Calculations. For purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, the Dollar equivalent of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased. The principal amount of any Indebtedness
incurred to extend, replace, refund, refinance, renew or defease other
Indebtedness, if incurred in a different currency from the Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased, shall be
calculated based on the currency exchange rate applicable to the currencies in
which such respective Indebtedness is denominated that is in effect on the date
of such extension, replacement, refunding, refinancing, renewal or defeasance.

 

ARTICLE II

THE CREDIT FACILITIES

 

Section 2.01            The Initial Term Loans. Subject to the terms and
conditions set forth herein, each Initial Term Lender severally agrees to make
an Initial Term Loan to the Borrower on the Closing Date in a principal amount
not exceeding its Initial Term Commitment. The Borrowing of the Initial Term
Loans shall be made from the several Initial Term Lenders ratably in proportion
to their respective Initial Term Commitments. The Initial Term Commitments are
not revolving in nature, and amounts repaid or prepaid prior to the Maturity
Date of the Initial Term Loans may not be reborrowed. Notwithstanding anything
to the contrary contained herein, the Administrative Agent is authorized, on
behalf of the Borrower and the Lenders, to deposit (or cause to be deposited)
(x) $22,318,092.79 of proceeds of the Initial Term Loans directly into the Notes
Redemption Collateral Account, (y) $112,628,393.20 of proceeds of the Initial
Term Loans directly into the Designated US Account, which proceeds shall be
converted into Japanese Yen for the purpose of effecting the Tender Offer and
the Squeeze-Out, and (z) $100,533,299.82 of proceeds of the Initial Term Loans
directly into the Founders Share Purchase Collateral Account.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

52 

 



Section 2.02            Notice of Borrowings. The Borrower shall give the
Administrative Agent a Notice of Borrowing not later than 12:00 P.M. on (i) the
Business Day immediately preceding the proposed Adjusted Base Rate Borrowing and
(ii) the third Business Day before each Eurodollar Borrowing, specifying:

 

(a)                the date of such Borrowing, which shall be a Business Day;

 

(b)                the aggregate amount of such Borrowing;

 

(c)                the initial Type of the Loans comprising such Borrowing;

 

(d)                in the case of a Eurodollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of “Interest Period” and to Section 2.06(a); and

 

(e)                the location (which must be in the United States) and number
of the Borrower’s account to which funds are to be disbursed, which shall comply
with the requirements of Section 2.03.

 

If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an initial Interest Period of one (1) month, subject to the provisions
of the definition of “Interest Period” and to Section 2.06(a).

 

Section 2.03            Funding of Loans.

 

(a)                Funding of Loans. (i) Not later than 12:00 P.M. on the date
of each Borrowing (other than an Adjusted Base Rate Borrowing), or (ii) not
later than 2:00 P.M. on the date of each Adjusted Base Rate Borrowing, each
Lender participating therein shall make available its share of such Borrowing,
in Federal or other immediately available funds, to the Administrative Agent at
the Administrative Agent’s Office. Unless the Administrative Agent determines
that any applicable condition specified in Article IV has not been satisfied,
the Administrative Agent shall make the funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (A)
crediting the account of the Borrower on the books of the Administrative Agent
with the amount of such funds or (B) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower in the applicable Notice of Borrowing, or,
if a Borrowing shall not occur on such date because any condition precedent
herein shall not have been met, promptly return the amounts received from the
Lenders in like funds, without interest.

 

(b)                Funding by the Administrative Agent in Anticipation of
Amounts Due from the Lenders. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available to the Administrative Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.03, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent then the applicable Lender and the Borrower severally agree
to pay to the Administrative Agent forthwith on demand such corresponding amount
in immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower but excluding
the date of payment to the Administrative Agent at (i) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable thereto pursuant to Section 2.06. If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. A notice from the
Administrative Agent to a Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

53 

 



(c)                Failed Loans. If any Lender shall fail to make any Loan (a
“Failed Loan”) which such Lender is otherwise obligated hereunder to make to the
Borrower on the date of Borrowing thereof, and the Administrative Agent shall
not have received notice from the Borrower or such Lender that any condition
precedent to the making of the Failed Loan has not been satisfied, then, until
such Lender shall have made or be deemed to have made (pursuant to the last
sentence of this subsection (c)) the Failed Loan in full or the Administrative
Agent shall have received notice from the Borrower or such Lender that any
condition precedent to the making of the Failed Loan was not satisfied at the
time the Failed Loan was to have been made, whenever the Administrative Agent
shall receive any amount from the Borrower for the account of such Lender, (i)
the amount so received (up to the amount of such Failed Loan) will, upon receipt
by the Administrative Agent, be deemed to have been paid to the Lender in
satisfaction of the obligation for which paid, without actual disbursement of
such amount to the Lender, (ii) the Lender will be deemed to have made the same
amount available to the Administrative Agent for disbursement as a Loan to the
Borrower (up to the amount of such Failed Loan) and (iii) the Administrative
Agent will disburse such amount (up to the amount of the Failed Loan) to the
Borrower or, if the Administrative Agent has previously made such amount
available to the Borrower on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to the
Borrower); provided, however, that the Administrative Agent shall have no
obligation to disburse any such amount to the Borrower, or otherwise apply it or
deem it applied as provided herein unless the Administrative Agent shall have
determined in its sole discretion that to so disburse such amount will not
violate any Law, rule, regulation or requirement applicable to the
Administrative Agent. Upon any such disbursement by the Administrative Agent,
such Lender shall be deemed to have made a Base Rate Loan to the Borrower in
satisfaction, to the extent thereof, of such Lender’s obligation to make the
Failed Loan.

 

Section 2.04            Evidence of Loans. The Loans made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Senior Credit Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a single
Term Note substantially in the form of Exhibit B, payable to such Lender (or its
registered assigns) in an amount equal to the aggregate unpaid principal amount
of such Lender’s Term Loans, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender having one or more Notes shall
record the date, amount, and Type of each Loan made by it and the date and
amount of each payment of principal made by the Borrower with respect thereto,
and may, if such Lender so elects in connection with any transfer or enforcement
of any Note, endorse on the reverse side or on the schedule, if any, forming a
part thereof appropriate notations to evidence the foregoing information with
respect to each outstanding Loan evidenced thereby; provided that the failure of
any Lender to make any such recordation or endorsement or any error in any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under any such Note. Each Lender is hereby irrevocably authorized
by the Borrower so to endorse each of its Notes and to attach to and make a part
of each of its Notes a continuation of any such schedule as and when required.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

54 

 



Section 2.05            [Reserved].

 

Section 2.06            Interest.

 

(a)                Rate Options Applicable to Loans. Each Borrowing shall
comprise Base Rate Loans or Eurodollar Loans, as the Borrower may request
pursuant to Section 2.02. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower may not request any
Borrowing that, if made, would result in an aggregate of more than five (5)
separate Groups of Eurodollar Loans being outstanding hereunder at any one time
(or such greater number as may be acceptable to the Administrative Agent in its
sole discretion). For this purpose, Loans having different Interest Periods,
regardless of whether commencing on the same date, shall be considered separate
Groups. Interest hereunder shall be due and payable in arrears on each Interest
Payment Date; provided that interest accruing on past due amounts shall be
payable from time to time on demand.

 

(b)                Rates Applicable to Loans. Subject to the provisions of
subsection (c) below, (i) each Eurodollar Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period applicable thereto
at a rate per annum equal to the sum of the Adjusted Eurodollar Rate for such
Interest Period plus the then Applicable Margin for Eurodollar Loans and (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof for each day from the date such Loan is made as, or converted into, a
Base Rate Loan until it becomes due or is converted into a Loan of any other
Type, at a rate per annum equal to the Adjusted Base Rate for such day plus the
then Applicable Margin for Base Rate Loans.

 

(c)                Additional Interest. Notwithstanding the foregoing, (x)
overdue principal and, to the extent permitted under applicable law, interest in
respect of the Term Loans shall bear interest, after as well as before judgment,
at a rate per annum equal to the rate which is 2% in excess of the rate
applicable to the respective Term Loans from time to time and (y) all other
overdue amounts owing under the Loan Documents shall bear interest, after as
well as before judgment, at a rate per annum equal to the rate which is 2% in
excess of the non-default rate then applicable to Base Rate Loans from time to
time .

 

(d)                Interest Payments. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof. Accrued and unpaid interest on
overdue amounts (including interest on past due interest) shall be due and
payable upon demand.

 

Section 2.07            Extension and Conversion.

 

(a)                Continuation and Conversion Options. The Loans included in
each Borrowing shall bear interest initially at the type of rate allowed by
Section 2.06 and as specified by the Borrower in the applicable Notice of
Borrowing. Thereafter, the Borrower shall have the option, on any Business Day,
to elect to change or continue the type of interest rate borne by each Group of
Loans (subject in each case to the provisions of Article III and Section
2.07(d)), as follows:

 

(i)                 if such Loans are Base Rate Loans, the Borrower may elect to
convert such Loans to Eurodollar Loans as of any Business Day; and

 

(ii)               if such Loans are Eurodollar Loans, the Borrower may elect to
convert such Loans to Base Rate Loans or elect to continue such Loans as
Eurodollar Loans for an additional Interest Period, subject to Section 3.05 in
the case of any such conversion or continuation effective on any day other than
the last day of the then current Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 (a “Notice of Extension/Conversion”) (which may be by
telephone if promptly confirmed in writing), which notice shall not thereafter
be revocable by the Borrower, to the Administrative Agent not later than 12:00
P.M. on the third Business Day before the conversion or continuation selected in
such notice is to be effective. A Notice of Extension/Conversion may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the portion to which such Notice
of Extension/Conversion applies, and the remaining portion to which it does not
apply, are each […***…] or any larger multiple of […***…].

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

55 

 



(b)                Contents of Notice of Extension/Conversion. Each Notice of
Extension/Conversion shall specify:

 

(i)                 the Group of Loans (or portion thereof) to which such notice
applies;

 

(ii)               the date on which the conversion or continuation selected in
such notice is to be effective, which shall comply with the applicable clause of
Section 2.07(a);

 

(iii)             if the Loans comprising such Group are to be converted, the
new Type of Loans and, if the Loans being converted are to be Eurodollar Loans,
the duration of the next succeeding Interest Period applicable thereto; and

 

(iv)              if such Loans are to be continued as Eurodollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of the term “Interest Period”. If
no Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrower shall be deemed
to have elected that such Group be continued as Eurodollar Loans with an
Interest Period of one month as of the last day of such Interest Period.

 

(c)                Notification to Lenders. Upon receipt of a Notice of
Extension/Conversion from the Borrower pursuant to Section 2.07(a), the
Administrative Agent shall promptly notify each Lender of the contents thereof.

 

(d)                Limitation on Conversion/Continuation Options. The Borrower
shall not be entitled to elect to convert any Loans to, or continue any Loans
for an additional Interest Period as, Eurodollar Loans if the aggregate
principal amount of any Group of Eurodollar Loans created or continued as a
result of such election would be less than […***…]. Notwithstanding the
foregoing, if an Event of Default shall have occurred and be continuing, the
Administrative Agent or the Required Lenders may require, by notice to the
Borrower, that (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to a Base Rate Borrowing at the end of the Interest Period
applicable thereto.

 

Section 2.08            Amortization and Maturity of Loans.

 

(a)                Subject to adjustment as a result of prior payments in
accordance with the terms of this Agreement, the Borrower shall repay, and there
shall become due and payable (together with accrued interest thereon), on each
Principal Amortization Payment Date falling in each month listed below the
aggregate principal amount of the Term Loans indicated opposite such month:

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

56 

 



Principal Amortization
Payment Date Amortization
Payment March 2016 $6,250,000 June 2016 $6,250,000 September 2016 $6,250,000
December 2016 $6,250,000 March 2017 $6,250,000 June 2017 $6,250,000 September
2017 $6,250,000 December 2017 $6,250,000 March 2018 $6,250,000 June 2018
$6,250,000 September 2018 $6,250,000 December 2018 $6,250,000 March 2019
$6,250,000 June 2019 $6,250,000 September 2019 $6,250,000 December 2019
$6,250,000 March 2020 $6,250,000 June 2020 $6,250,000 September 2020 $6,250,000
December 2020 $6,250,000 March 2021 $6,250,000 June 2021 $6,250,000 September
2021 $6,250,000

 

Any remaining unpaid principal amount of the Initial Term Loans shall be due and
payable on the Maturity Date.

 

(b)                Subject to adjustment as a result of prior payments in
accordance with this Agreement and extensions in accordance with this Agreement,
the Borrower shall repay the Incremental Loans or the Refinancing Term Loans, as
applicable, of each Class on the dates and in the amounts specified in the
applicable Increase Amendment or Refinancing Amendment.

 

Section 2.09            Prepayments.

 

(a)                Voluntary Prepayment of Term Loans. (i) The Borrower shall
have the right voluntarily to prepay Term Loans in whole or in part from time to
time, subject to Section 3.05 and Section 2.09(g) but otherwise without premium
or penalty; provided, however, that each partial prepayment of Term Loans shall
be in a minimum principal amount of […***…] or a whole multiple of […***…] in
excess thereof. Each payment pursuant to this Section shall be applied as set
forth in Section 2.09(c)(viii).

 

(ii)               Notwithstanding anything in any Loan Document to the
contrary, so long as (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) repayments of Term Loans pursuant
to this Section 2.09(a)(ii) are not funded with the proceeds of revolving
Indebtedness, the Borrower may prepay the outstanding Term Loans, which shall,
for the avoidance of doubt, be automatically and permanently canceled
immediately upon acquisition by the Borrower, and which shall be prepaid on the
following basis (and no Lender shall be obligated to participate in any
voluntary prepayment pursuant to this Section 2.09(a)(ii), and each Lender’s
decision so to participate, or not, shall be made in its sole discretion):

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

57 

 



(A)              The Borrower shall have the right to make a voluntary
prepayment of Term Loans at a discount to par pursuant to a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Term Loan Prepayment”), in each case made in
accordance with this Section 2.09(a)(ii); provided that the Borrower shall not
initiate any action under this Section 2.09(a)(ii) in order to make a Discounted
Term Loan Prepayment unless (I) at least ten (10) Business Days shall have
passed since the consummation of the most recent Discounted Term Loan Prepayment
as a result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date; or (II) at least three (3) Business Days shall have
passed since the date the Borrower was notified that no Term Lender was willing
to accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
the Borrower Solicitation of Discounted Prepayment Offers, the date of the
Borrower’s election not to accept any Solicited Discounted Prepayment Offers.

 

(B)               (1) Subject to the proviso to subsection (A) above, the
Borrower may from time to time offer to make a Discounted Term Loan Prepayment
by providing the Auction Agent with five (5) Business Days’ notice in the form
of a Specified Discount Prepayment Notice; provided that (I) any such offer
shall be made available, at the sole discretion of the Borrower, to (x) each
Term Lender and/or (y) each Term Lender with respect to any Class of Term Loans
on an individual Class basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class, the Class or Classes of Term
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Term Loans to be prepaid (it being understood that
different Specified Discounts and/or Specified Discount Prepayment Amounts may
be offered with respect to different Classes of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.09(a)(ii)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than […***…] and whole increments of
[…***…] in excess thereof (unless otherwise agreed by the Administrative Agent)
and (IV) each such offer shall remain outstanding through the Specified Discount
Prepayment Response Date. The Auction Agent will promptly provide each
appropriate Lender with a copy of such Specified Discount Prepayment Notice and
a form of the Specified Discount Prepayment Response to be completed and
returned by each such Term Lender to the Auction Agent (or its delegate) by no
later than 5:00 P.M. on the third Business Day after the date of delivery of
such notice to such Lenders (the “Specified Discount Prepayment Response Date”).

 

(2)                Each Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its applicable
then outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount and the Classes of
such Lender’s Term Loans to be prepaid at such offered discount. Each acceptance
of a Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender
shall be irrevocable. Any Term Lender whose Specified Discount Prepayment
Response is not received by the Auction Agent by the Specified Discount
Prepayment Response Date shall be deemed to have declined the applicable
Borrower Offer of Specified Discount Prepayment.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

58 

 



(3)                If there is at least one Discount Prepayment Accepting
Lender, the Borrower will make a prepayment of outstanding Term Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and Classes of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2) above; provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three (3)
Business Days following the Specified Discount Prepayment Response Date, notify
(I) the Borrower of the respective Term Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Term Loan Prepayment and the Classes to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, and the aggregate principal
amount and the Classes of Term Loans to be prepaid at the Specified Discount on
such date and (III) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the principal amount, Class and
Type of Term Loans of such Lender to be prepaid at the Specified Discount on
such date. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(C)               (1) Subject to the proviso to subsection (A) above, the
Borrower may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of the Borrower, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the Class or Classes of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant Class of Term
Loans willing to be prepaid by the Borrower (it being understood that different
Discount Ranges and/or Discount Range Prepayment Amounts may be offered with
respect to different Classes of Term Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this Section
2.09(a)(ii)(C)), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than […***…] and whole increments of […***…] in excess
thereof (unless otherwise agreed by the Administrative Agent) and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each
appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 P.M. on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Discount Range Prepayment Response Date”). Each Term Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable Class or Classes and the maximum aggregate principal amount and
Classes of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

59 

 



(2)                The Auction Agent shall review all Discount Range Prepayment
Offers received on or before the applicable Discount Range Prepayment Response
Date and shall determine (in consultation with the Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The Borrower agrees
to accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

 

(3)                If there is at least one Participating Lender, the Borrower
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the Classes specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and Classes of such Term
Lender to be prepaid at the Applicable Discount on such date and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

60 

 



(D)              (1) Subject to the proviso to subsection (A) above, the
Borrower may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to (x) each Term
Lender and/or (y) each Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
amount of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the
Class or Classes of Term Loans the applicable Group Company is willing to prepay
at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different Classes of Term
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section 2.09(a)(ii)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
[…***…] and whole increments of […***…] in excess thereof (unless otherwise
agreed by the Administrative Agent) and (IV) each such solicitation by the
Borrower shall remain outstanding through the Solicited Discounted Prepayment
Response Date. The Auction Agent will promptly provide each appropriate Lender
with a copy of such Solicited Discounted Prepayment Notice and a form of the
Solicited Discounted Prepayment Offer to be submitted by a responding Lender to
the Auction Agent (or its delegate) by no later than 5:00 P.M. on the third
Business Day after the date of delivery of such notice to such Term Lenders (the
“Solicited Discounted Prepayment Response Date”). Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and Classes of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount. Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.

 

(2)                The Auction Agent shall promptly provide the Borrower with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. The Borrower shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Borrower (the
“Acceptable Discount”), if any. If the Borrower elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrower from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first sentence of this subsection (2) (the “Acceptance Date”), the Borrower
shall submit an Acceptance and Prepayment Notice to the Auction Agent setting
forth the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower by the Acceptance Date, the
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

61 

 



(3)                Based upon the Acceptable Discount and the Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, within three (3) Business Days after
receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) the aggregate principal amount and the Classes of
Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at
the Acceptable Discount in accordance with this Section 2.09(a)(ii)(D). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Borrower will prepay outstanding Term
Loans pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the Classes specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the Classes to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the Classes
of such Term Lender to be prepaid at the Acceptable Discount on such date and
(IV) if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

62 

 



(E)               In connection with any Discounted Term Loan Prepayment, the
Borrower and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from the Borrower in connection therewith.

 

(F)               If any Term Loan is prepaid in accordance with subsections (B)
through (D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
12:00 P.M. on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the remaining principal installments of the relevant
Class(es) of Loans on a pro rata basis across such installments. The Term Loans
so prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.09(a)(ii) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Term Loans of such Lenders in accordance with their
respective Pro Rata Share or other applicable share provided for under this
Agreement. The aggregate principal amount of the Classes and installments of the
relevant Term Loans outstanding shall be deemed reduced by the full par value of
the aggregate principal amount of the Classes of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment. In
connection with each prepayment pursuant to this Section 2.09(a)(ii), the
Borrower shall make a customary representation to the assigning or assignee Term
Lenders, as applicable, that it does not possess material non-public information
with respect to the Borrower and its Subsidiaries or their respective securities
that either (1) has not been disclosed to the Term Lenders generally (other than
Term Lenders that have elected not to receive such information), it being
understood that documents posted on a U.S. government website or on the
Borrower’s behalf on an Internet or intranet website, if any, in each case, to
which the Administrative Agent and the Lenders have access shall be deemed to
have been disclosed to the Term Lenders, or (2) if not disclosed to the Term
Lenders, could reasonably be expected to have a material effect on, or otherwise
be material to (A) a Term Lender’s decision to participate in any such
Discounted Term Loan Prepayment or (B) the market price of such Term Loans, or
shall make a statement that such representation cannot be made. The Group
Companies hereby waive any right to bring any action against the Administrative
Agent, in its capacity as such, in connection with any such Discounted Term Loan
Prepayment.

 

(G)              To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.09(a)(ii), established by the
Auction Agent acting in its reasonable discretion and as reasonably agreed by
the Borrower.

 

(H)              Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Section 2.09(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

63 

 



(I)                 Each of the Group Companies and the Term Lenders acknowledge
and agree that the Auction Agent may perform any and all of its duties under
this Section 2.09(a)(ii) by itself or through any Affiliate of the Auction Agent
and expressly consents to any such delegation of duties by the Auction Agent to
such Affiliate and the performance of such delegated duties by such Affiliate.
The exculpatory provisions pursuant to this Agreement shall apply to each
Affiliate of the Auction Agent and its respective activities in connection with
any Discounted Term Loan Prepayment provided for in this Section 2.09(a)(ii) as
well as activities of the Auction Agent.

 

(J)                Each Group Company shall have the right, by written notice to
the Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by the Borrower to make
any prepayment to a Lender, as applicable, pursuant to this Section 2.09(a)(ii)
shall not constitute a Default or Event of Default under Section 8.01 or
otherwise).

 

(b)                [Reserved].

 

(c)                Mandatory Prepayments; Application of Prepayments.

 

(i)                 [Reserved].

 

(ii)               Excess Cash Flow. No later than ninety-five (95) days after
the end of each Excess Cash Flow Period, the Borrower shall prepay (or cause to
be prepaid) principal of the Term Loans in an aggregate amount equal to (A) the
Applicable ECF Percentage of Excess Cash Flow for such Excess Cash Flow Period
minus (B) the aggregate amount of all voluntary prepayments of principal of the
Term Loans, Refinancing Term Loans and the Incremental Term Loans and any
Incremental Revolving Loans, in each case that are not funded with the proceeds
of long-term Indebtedness (which, in the case of Discounted Term Loan
Prepayments, will be limited to the actual amount of cash paid to Lenders in
connection with such prepayment (as opposed to the face amount of the Loans so
prepaid)) (but, in the case of Incremental Revolving Loans, only to the extent
the Incremental Revolving Commitments are permanently reduced at the time of
such payment of Incremental Revolving Loans), if such voluntary prepayments are
made (x) during such Excess Cash Flow Period and have not previously reduced the
amount of any prepayment pursuant to this clause (ii) or (y) at the election of
the Borrower, after the last day of such Excess Cash Flow Period and prior to
the date of prepayment (with any prepayment pursuant to Section 2.09(a)(ii)
being measured by the amount applied to such prepayment, rather than the amount
by which the outstanding principal amount of the Term Loans is reduced thereby).
As used in this Section 2.09(c)(ii), the term “Applicable ECF Percentage” for
any Excess Cash Flow Period means 75%; provided that the Applicable ECF
Percentage shall be reduced to (i) […***…]% if the First Lien Leverage Ratio as
of the last day of and for such Excess Cash Flow Period is less than or equal to
[…***…] to 1.00 but greater than […***…] to 1.00, (ii) […***…]% if the First
Lien Leverage Ratio as of the last day of and for such Excess Cash Flow Period
is less than or equal to […***…] to 1.00 but greater than 1.00 to 1.00 and (iii)
[…***…]% if the First Lien Leverage Ratio as of the last day of and for such
Excess Cash Flow Period is less than or equal to […***…] to 1.00.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

64 

 



(iii)             Asset Dispositions, Casualties and Condemnations, etc. Within
five (5) Business Days after receipt by the Borrower or any of its Subsidiaries
of Net Cash Proceeds from any Asset Disposition not in the Ordinary Course of
Business (other than (x) any Asset Disposition permitted under clauses (i),
(ii), (iii), (vi) through (xiii), (xv), (xvi)(B) or (xxi) of Section 7.05 and
(y) other licenses and sublicenses of Intellectual Property entered into in the
Ordinary Course of Business (as determined in good faith by the Borrower)),
Casualty or Condemnation (in each case, excluding Net Cash Proceeds to the
extent and so long as they constitute Reinvestment Funds), the Borrower shall
prepay (or cause to be prepaid) principal of the Term Loans in an aggregate
amount equal to […***…] of the Net Cash Proceeds of such Asset Disposition,
Casualty or Condemnation; provided that (A) if at the time that any such
prepayment would be required, the Borrower is required to prepay, or to offer to
repurchase, any Credit Agreement Refinancing Indebtedness constituting Permitted
Equal Priority Refinancing Debt pursuant to the terms of the documentation
governing such Indebtedness with the Net Cash Proceeds of such Asset
Disposition, Casualty or Condemnation (such Permitted Equal Priority Refinancing
Debt required to be prepaid or offered to be so repurchased, “Other Applicable
Indebtedness”), then the Borrower may apply such Net Cash Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans required to be prepaid and Other Applicable Indebtedness at such
time; provided that the portion of such Net Cash Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Cash Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Cash Proceeds shall
be allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.09(c)(iii) shall
be reduced accordingly; provided, further, to the extent that the holders of
Other Applicable Indebtedness decline to have such Indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof; and (B) no such prepayment caused by
the receipt of Net Cash Proceeds from any Asset Disposition, Casualty or
Condemnation shall be required to the extent that the sum of such Net Cash
Proceeds and all other Net Cash Proceeds from Asset Dispositions, Casualties or
Condemnations (other than an Asset Disposition permitted under clauses (i)
through (xiii) or (xv) of Section 7.05)) occurring after the Closing Date and
during the same fiscal year does not exceed […***…] (it being understood that a
prepayment shall only be required of such excess).

 

(iv)              Debt Issuances. On the Business Day of receipt by the Borrower
or any of its Subsidiaries of Net Cash Proceeds from any Debt Issuance (other
than any Debt Issuance permitted pursuant to Section 7.01 of this Agreement
(other than subsection (vi) thereof, to the extent not applied in connection
with the related Permitted Refinancing and other than any Debt Issuance in
respect of Credit Agreement Refinancing Indebtedness)), the Borrower shall
prepay (or cause to be prepaid) principal of the Term Loans in an aggregate
amount equal to […***…] of the Net Cash Proceeds of such Debt Issuance.

 

(v)                Consummation of the Tender Offer and Stock Repurchase. If the
Consummation of the Tender Offer and Stock Repurchase shall not have been
effected on or prior to 5:00 P.M. (Tokyo time) on October 21, 2015 (or such
later date as may be acceptable to the Administrative Agent in its sole
discretion), the Borrower shall prepay (or cause to be prepaid) in full in cash
all of the Senior Credit Obligations under the Loan Documents prior to 5:00 P.M.
(Tokyo time) on the Business Day immediately following such date.

 

(vi)              Notwithstanding any other provisions of this Section 2.09(c),
(A) to the extent that any or all of the Excess Cash Flow for any Excess Cash
Flow Period attributable to a Foreign Subsidiary is prohibited or delayed as a
result of a Change in Law in a jurisdiction other than the United States after
the Closing Date, which Change in Law is the cause of such prohibition or delay
(including, for the avoidance of doubt, a change to any financial assistance and
corporate benefit Laws or Laws relating to fiduciary and statutory duties of
directors and officers in any such jurisdiction), from being repatriated to the
United States (it being acknowledged and agreed that no such prohibition or
delay exists as of the Closing Date), the Borrower shall not be required to make
a prepayment at the time provided in this Section 2.09(c) with respect to such
affected amounts, and instead, such amounts may be retained by the applicable
Foreign Subsidiary (the Borrower hereby agreeing to use reasonable efforts to
otherwise cause the applicable Foreign Subsidiary following the date on which
the respective payment would otherwise have been required, promptly to take all
actions reasonably required by the applicable local Law or other impediment to
permit such repatriation), and if following the date on which the respective
payment would otherwise have been required, such repatriation of any of such
Excess Cash Flow is permitted under the applicable local Law or other impediment
(or is otherwise received by the Borrower or a Subsidiary Guarantor), such
repatriation will be promptly effected and such repatriated Excess Cash Flow
will be promptly (and in any event not later than three (3) Business Days after
such repatriation could be made) applied (whether or not repatriation actually
occurs) to the repayment of the Term Loans pursuant to this Section 2.09 to the
extent provided herein and (B) to the extent that the Borrower has determined in
good faith that repatriation of any of or all Excess Cash Flow would have a
material adverse U.S. Tax cost consequence (taking into account any foreign tax
credit or benefit actually realized in connection with such repatriation) with
respect to such Excess Cash Flow, the Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that, in the case of
this clause (B), on or before the date on which any Excess Cash Flow so retained
would otherwise have been required to be applied to prepayments pursuant to this
Section 2.09(c), the Borrower shall apply an amount equal to such Excess Cash
Flow to such prepayments as if such Excess Cash Flow had been received by the
Borrower rather than a Foreign Subsidiary, less the amount of additional Taxes
that would have been payable or reserved against if such Excess Cash Flow had
been repatriated.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

65 

 



(vii)            Application of Mandatory Prepayments. Except as may be set
forth in any Increase Amendment or Refinancing Amendment, all amounts required
to be paid pursuant to this Section 2.09(c) shall be applied pro rata to the
outstanding Term Loans of each Class (provided that any prepayment of Term Loans
with the Net Cash Proceeds of Credit Agreement Refinancing Indebtedness or
Refinancing Term Loans shall be applied solely to each applicable Class of
Credit Agreement Refinancing Indebtedness or other Term Loans being refinanced),
and to the remaining unpaid principal in direct order of maturity.

 

(viii)          Order of Application for Voluntary Prepayments. Except as may be
set forth in any Increase Amendment or Refinancing Amendment, all amounts
allocated to the voluntary prepayment of the Term Loans pursuant to Section
2.09(a)(i) shall be applied pro rata to the outstanding Term Loans of each
Class, and to the remaining unpaid Principal Amortization Payments as directed
by the Borrower at the time of the respective prepayment (or, in the absence of
such direction, in direct order of maturity to the remaining unpaid Principal
Amortization Payments). Within the parameters of the applications set forth
above, prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Loans in direct order of Interest Period maturities. All prepayments
of Eurodollar Loans under this Section 2.09(c) shall be subject to Section 3.05.

 

(ix)              Payments Cumulative. Except as otherwise expressly provided in
this Section 2.09, payments required under any subsection or clause of this
Section 2.09 are in addition to payments made or required under any other
subsection or clause of this Section 2.09.

 

(d)                Notice of Mandatory Prepayment Events. The Borrower shall
give to the Administrative Agent at least three (3) Business Days’ prior written
or telecopy notice of each and every prepayment required under Sections
2.09(c)(iii) and (iv), including a good faith estimate of (x) the amount of Net
Cash Proceeds expected to be received therefrom and (y) the expected schedule
for receiving such proceeds.

 

(e)                Notices of Prepayments. The Borrower shall notify the
Administrative Agent, in the case of prepayment of a Base Rate Loan, by 11:00
A.M. at least one Business Day prior to the date of any voluntary prepayment
hereunder and, in the case of prepayment of a Eurodollar Loan, by 11:00 A.M., at
least three (3) Business Days prior to the date of voluntary prepayment. Each
notice of prepayment shall specify the prepayment date, the principal amount to
be prepaid, whether the Loan to be prepaid is a Eurodollar Loan or a Base Rate
Loan and, in the case of a Eurodollar Loan, the Interest Period of such Loan.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s pro rata share, if any, thereof.
Once such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable as specified therein; provided, however, that for voluntary prepayments
under Section 2.09(a)(i), the Borrower shall be entitled to make any such
payment conditional on the receipt of other financing or the closing of another
transaction to the extent specified in such notice. All prepayments of
Eurodollar Loans under this Section 2.09 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of payment, together
with any additional amounts required pursuant to Section 3.05.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

66 

 



(f)                 In the event of any prepayment of any Term Loans of any Term
Lender pursuant to Section 2.09(c)(ii), 2.09(c)(iii) or, except with the Net
Cash Proceeds of Credit Agreement Refinancing Indebtedness or Refinancing Term
Loans, 2.09(c)(iv) (an “Applicable Prepayment”), such Lender may reject all or a
portion of its share of such Applicable Prepayment by written notice (each, a
“Rejection Notice”) (each such Lender, a “Rejecting Lender”) to the
Administrative Agent no later than 5:00 P.M. one (1) Business Day after the date
of such Term Lender’s receipt of notice of such Applicable Prepayment as
otherwise provided herein (the “Rejection Deadline”). If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent at or prior to the
Rejection Deadline, such Term Lender will be deemed to have accepted its share
of the Applicable Prepayment. The aggregate portion of such Applicable
Prepayment that is rejected by Term Lenders pursuant to Rejection Notices shall
be referred to as the “Rejected Amount”. Such Rejected Amount shall be offered
to each Lender that is not a Rejecting Lender pro rata and such Lender may
reject all or a portion of its share of the Rejected Amount pursuant to the
procedures set forth in the immediately preceding sentence and the aggregate
portion of such Rejected Amount that is rejected by the Term Lenders shall be
returned by the Administrative Agent to the Borrower and may be used by the
Borrower in any manner not prohibited by the Loan Documents.

 

(g)                Loan Call Protection. (i) In the event that, on or prior to
the twelve (12)-month anniversary of the Closing Date, the Borrower (x) makes
any repayment or prepayment of any Initial Term Loans (other than a prepayment
or repayment pursuant to Section 2.08(a), 2.09(a)(ii), 2.09(c)(ii) or
2.09(c)(iii) (but, in the event of such Section 2.09(c)(iii), only in respect of
Net Cash Proceeds received either from (a) a Casualty or Condemnation or (b) a
direct or indirect sale of less than all or substantially all of the assets of
the Borrower and its Subsidiaries taken as a whole) or 2.09(c)(v)) or effects a
conversion of any Initial Term Loans into Equity Interests of the Borrower or
other Indebtedness or (y) effects any amendment of this Agreement having the
effect of a Repricing Transaction, the Borrower shall pay to the Administrative
Agent, for the ratable account of each of the Lenders (including any Lender that
refuses to consent to an amendment described in the definition of “Repricing
Transaction” and is replaced pursuant to Section 10.13), (I) in the case of
preceding clause (x), a prepayment, repayment or conversion premium equal to 2%
of the aggregate principal amount of the Initial Term Loans being prepaid,
repaid or converted and (II) in the case of preceding clause (y), a payment
equal to 2% of the aggregate principal amount of the Initial Term Loans
outstanding immediately prior to such amendment.

 

(ii)               In the event that, after the twelve (12)-month anniversary
but on or prior to the twenty-four (24)-month anniversary of the Closing Date,
the Borrower (x) makes any repayment or prepayment of any Initial Term Loans
(other than a prepayment or repayment pursuant to Section 2.08(a), 2.09(a)(ii),
2.09(c)(ii) or 2.09(c)(iii) (but, in the event of such Section 2.09(c)(iii),
only in respect of Net Cash Proceeds received either from (a) a Casualty or
Condemnation or (b) a direct or indirect sale of less than all or substantially
all of the assets of the Borrower and its Subsidiaries taken as a whole) or
effects a conversion of any Initial Term Loans into Equity Interests of the
Borrower or other Indebtedness or (y) effects any amendment of this Agreement
having the effect of a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the Lenders (including
any Lender that refuses to consent to an amendment described in the definition
of “Repricing Transaction” and is replaced pursuant to Section 10.13), (I) in
the case of preceding clause (x), a prepayment, repayment or conversion premium
equal to 1% of the aggregate principal amount of the Initial Term Loans being
prepaid, repaid or converted and (II) in the case of preceding clause (y), a
payment equal to 1% of the aggregate principal amount of the Initial Term Loans
outstanding immediately prior to such amendment.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

67 

 



Section 2.10            Termination of Commitments. The Initial Term Commitments
shall terminate immediately upon the making of the Initial Term Loans on the
Closing Date.

 

Section 2.11            Fees. The Borrower shall pay to the Lead Arranger and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter. Certain of such fees may be paid
by funding the Term Loans at an original issue discount. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.
The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever except as otherwise agreed.

 

Section 2.12            Pro Rata Treatment. Except to the extent otherwise
provided herein, each Borrowing, each payment or prepayment of principal of or
interest on any Loan, each payment of fees (other than fees retained by the
Agents and Lead Arranger for their own account), and each conversion or
continuation of any Loan, shall be allocated pro rata among the relevant Lenders
in accordance with the respective Applicable Percentages, Incremental Revolving
Commitment Percentages and Incremental Term Loan Commitment Percentages, as
applicable, of such Lenders (or, if the Commitments of such Lenders have expired
or been terminated, in accordance with the respective principal amounts of the
outstanding Loans of the applicable Class of such Lenders); provided that, in
the event any amount paid to any Lender pursuant to this Section 2.12 is
rescinded or must otherwise be returned by the Administrative Agent, each Lender
shall, upon the request of the Administrative Agent, repay to the Administrative
Agent the amount so paid to such Lender, with interest for the period commencing
on the date such payment is returned by the Administrative Agent until the date
the Administrative Agent receives such repayment at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

Section 2.13            Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact and (ii) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing thereon; provided that:

 

(i)                 if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(ii)               the provisions of this Section shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or any payment made
pursuant to Section 2.09(a)(ii)) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any of its Subsidiaries thereof (as to which the provisions of this Section
shall apply).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

68 

 



Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.14            Payments Generally; Administrative Agent’s Clawback.

 

(a)                Payments by the Borrower. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Each payment of principal of and interest on
Loans and fees hereunder shall be paid not later than 12:00 P.M. on the date
when due, in Dollars and in Federal or other funds immediately available to the
Administrative Agent at the account designated by it by notice to the Borrower.
Payments received after 12:00 P.M. shall be deemed to have been received on the
next Business Day, and any applicable interest or fee shall continue to accrue.
The Administrative Agent shall distribute such payments to the applicable
Lenders promptly following receipt thereof. Whenever any payment hereunder shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day (and such extension of time
shall be reflected in computing interest or fees, as the case may be), unless
(in the case of Eurodollar Loans) such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day. If the date for any payment of principal is extended by operation
of Law or otherwise, interest thereon shall be payable for such extended time.

 

(b)                Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice (which may be by telephone if
promptly confirmed in writing) from the Borrower prior to the date on which any
payment is due to the applicable Lenders hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith, and may, in reliance upon
such assumption, distribute to the applicable Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
applicable Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to but excluding the date of payment to the
Administrative Agent at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A notice of the Administrative Agent to any
Lender with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

(c)                Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender without interest.

 

(d)                Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans are several and not joint. The failure of any
Lender to make a Loan required to be made by it as part of any Borrowing
hereunder shall not relieve any other Lender of its obligation, if any,
hereunder to make any Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on such date of Borrowing.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

69 

 



(e)                Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)                 Computations. All computations of interest for Base Rate
Loans when the Adjusted Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which Loan is made (or
converted or continued), and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made (or continued or converted)
shall, subject to subsection (a) above, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 2.15            Increase in Commitments.

 

(a)                Borrower Request. At any time after the later of (A) the
Closing Date and (B) the earlier of (x) the completion of a Successful
Syndication (as defined in the Fee Letter) and (y) 60 days after the Closing
Date, the Borrower may by written notice to the Administrative Agent elect to
request the establishment of (i) one or more new Term Commitments or increases
in the amount of the Term Commitments (each, an “Incremental Term Loan
Commitment” and loans pursuant thereto “Incremental Term Loans”) or
(ii) revolving commitments under a revolving credit facility including, at the
Borrower’s election and with the Administrative Agent’s approval (not to be
unreasonably withheld or conditioned), subfacilities for swing line loans and
letters of credit (a “Revolving Credit Facility”) or increases in the amount of
the revolving commitments in respect of a Revolving Credit Facility (each, an
“Incremental Revolving Commitment” and loans pursuant thereto “Incremental
Revolving Loans” and, collectively with the Incremental Term Loans, “Incremental
Loans”), by an amount not in excess of the Incremental Total Cap in the
aggregate and not less than […***…] individually or any larger multiple of
[…***…]. Each such notice shall specify (x) the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the increased or new
Commitments shall be effective, which shall be a date not less than five (5)
Business Days (or such lesser period as may be consented to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent and (y) the identity of each Eligible Assignee to whom the
Borrower proposes any portion of such increased or new Commitments be allocated
and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment; provided, further, that the consent (not to be unreasonably
withheld, conditioned or delayed) of the Administrative Agent with respect to
the Persons providing such Incremental Loans, Incremental Term Loan Commitments
or Incremental Revolving Commitments shall be required to the extent such
consent otherwise would be required under Section 10.01.

 

(b)                Conditions. The increased or new Commitments shall become
effective as of the Increase Effective Date; provided that:

 

(i)                 the representations and warranties of each Loan Party set
forth in Article V and in each other Loan Document shall be true and correct in
all material respects on and as of the Increase Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; provided, further, that, with respect to any Increase
Amendment incurred for purposes of financing a Limited Condition Transaction,
only the Specified Representations (and not any other representations or
warranties in Article V or any of the other Loan Documents or otherwise) shall
be required to be true and correct in all material respects on and as of the
Increase Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

70 

 



(ii)               no Default or Event of Default shall have occurred and be
continuing or would result from the Borrowing to be made on the Increase
Effective Date (x) in the case of any Increase Amendment incurred for purposes
of financing a Limited Condition Transaction, on the date of the execution and
delivery of the applicable definitive purchase agreement in connection with such
Limited Condition Transaction and (y) in the case of any other Increase
Amendment, on the date of the Increase Effective Date;

 

(iii)             after giving effect to such Incremental Term Loan Commitments,
Incremental Revolving Commitments and Incremental Loans and the application of
the proceeds thereof, and assuming that all Incremental Revolving Commitments
are borrowed in full, the Borrower shall be in compliance on a Pro Forma Basis
with a Total Leverage Ratio equal to the lesser of (x) the financial covenant
contained in Section 7.15 for the Test Period then most recently ended for which
financial statements have been delivered or are required to have been delivered
to the Administrative Agent pursuant to Section 6.01(a) or (b), as the case may
be and (y) […***…] (assuming, for purposes of such calculations, that all
commitments under any Incremental Facility are fully drawn);

 

(iv)              the Borrower shall deliver or cause to be delivered a
certificate of a Responsible Officer certifying compliance with the foregoing
conditions; and

 

(v)                to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (A) customary legal opinions,
board resolutions and officers’ certificates (including solvency certificates)
consistent with those delivered on the Closing Date (conformed as appropriate)
other than changes to such legal opinions resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (B) reaffirmation agreements and/or such amendments to
the Guaranty and the Collateral Documents as may be reasonably requested by the
Administrative Agent.

 

(c)                Terms of New Loans and Commitments. The terms and provisions
of Loans made pursuant to the new Commitments shall be as follows:

 

(i)                 terms and provisions of (A) Incremental Revolving
Commitments and Incremental Revolving Loans shall be, except as otherwise set
forth herein, (i) in the case of Incremental Revolving Commitments or
Incremental Revolving Loans establishing the initial Revolving Credit Facility,
on terms and conditions identical to those of the Term Loans, provided that (x)
the provisions of this Agreement, and defined terms relating thereto, shall be
amended by the Borrower and the Administrative Agent to incorporate provisions
reasonably satisfactory to the Administrative Agent, the Borrower and each
Person acting as a letter of credit issuer or swingline lender and customary for
revolving credit facilities, including, without limitation, (1) extensions of
the maturity date of the Incremental Revolving Commitments on terms consistent
with Section 2.16, (2) customary provisions relating to borrowing procedures and
requirements, (3) customary differences with respect to assignments and
participations, (4) customary voting and approval rights of any letter of credit
issuer or swing line lender, (5) “defaulting lender” and cash collateralization
requirements customary for revolving credit facilities (and letter of credit and
swingline sub-facilities) and (6) application of proceeds of voluntary and
mandatory prepayments (which shall, in the case of mandatory prepayments,
require the prepayment in full of all Term Loans and Incremental Term Loans
prior to the application of mandatory prepayments to the Revolving Credit
Facility and any extensions of credit thereunder) and conforming amendments
shall be effected to the terms hereof by the Borrower and the Administrative
Agent, in each case without the consent of any other Lender and (y) the terms
and conditions of such Revolving Credit Facility may have terms not
substantially identical to the Initial Term Loans to the extent that such terms
are solely applicable after the Maturity Date for the Initial Term Loans (as
such date may be extended), and (ii) in the case of subsequent Incremental
Revolving Commitments and Incremental Revolving Loans, identical to the
Incremental Revolving Commitments and Incremental Revolving Loans, respectively,
under the initial Revolving Credit Facility and (B) Incremental Term Loans shall
be, except as otherwise set forth herein or in the Increase Amendment, identical
to the Term Loans (it being understood that Incremental Term Loans may be a part
of the Term Loans) or otherwise reasonably satisfactory to the Administrative
Agent;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

71 

 



(ii)               the Applicable Margins and fees for the Incremental Loans and
any commitment fees or letter of credit fees in respect of any Incremental
Revolving Commitments shall be determined by the Borrower and the Lenders of the
Incremental Loans; provided that, if the Applicable Margins (or similar measure
of interest margin) for any Incremental Term Loans incurred on or prior to the
date that is 18 months following the Closing Date are more than […***…]% per
annum higher than the Applicable Margins for the Initial Term Loans, then the
Applicable Margins for the Initial Term Loans shall be increased to the extent
necessary so that the Applicable Margins (or similar measure of interest margin)
for the Initial Term Loans are equal to the Applicable Margins for the
Incremental Term Loans […***…]; provided, further, that in determining the
Applicable Margins applicable to the Term Loans and the Incremental Term Loans,
(x) any pricing floors, recurring fees and all other similar fees, OID or
upfront fees shall be included (with such OID being amortized over the shorter
of (A) the Weighted Average Life to Maturity of such Incremental Term Loans and
(B) four (4) years) and (y) customary arrangement, structuring or underwriting
fees not payable to all Lenders in connection with the Initial Term Loans or the
Incremental Term Loans shall be excluded;

 

(iii)             the Weighted Average Life to Maturity of any Incremental Term
Loans shall be no shorter than the Weighted Average Life to Maturity of the
Initial Term Loans. The maturity date of any Incremental Facility shall not be
earlier than the Maturity Date applicable to the Initial Term Loan, and no
Revolving Credit Facility or Incremental Revolving Commitments will have any
scheduled commitment reductions or scheduled amortization prior to the Maturity
Date for the Initial Term Loans. The Incremental Loans shall share ratably with
the existing Term Loans with respect to the Guaranty, the security interests
created by the Collateral Documents (and shall not benefit from any other
guaranty or security interest in any other collateral) and, except as set forth
below and in Section 2.09 with respect to mandatory prepayments, payment rights;

 

(iv)              the Incremental Term Loans may participate on a pro rata basis
or less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary prepayments pursuant to Section 2.09(a)(i) or any mandatory
prepayments of Term Loans under Section 2.09(b), as specified in the applicable
Increase Amendment; and

 

(v)                the terms of such Incremental Facility, to the extent not
otherwise addressed in the foregoing clauses (i) through (iv), shall be as set
forth in the applicable Increase Amendment, provided that no Incremental
Facility may have covenants or defaults (other than pricing, call protection and
premiums) more favorable to the Lenders in respect of such Incremental Facility
than the terms applicable to the Initial Term Loans or any prior Class of
Incremental Term Loans (except for covenants or defaults applicable solely after
the latest Maturity Date of the Term Loans or such prior Class of Incremental
Term Loans at the time of incurrence) unless such terms are agreed to by the
Administrative Agent and the Lenders in respect of the Term Loans then
outstanding receive the benefit of such terms.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

72 

 



The Incremental Term Loan Commitments and the Incremental Revolving Commitments
shall be effected by an amendment and, if applicable, joinder agreement (the
“Increase Amendment”) executed by the Borrower, the Administrative Agent and
each Lender making such Incremental Term Loan Commitment or Incremental
Revolving Commitment, as applicable, in form and substance satisfactory to each
of them. The Increase Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.15 and may constitute an amendment and
restatement of this Agreement.

 

(d)                Effectiveness. On any Increase Effective Date on which new
Commitments for Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Term Loan to the Borrower in an amount equal to its Incremental Term Loan
Commitment or establish its Incremental Revolving Commitment in favor of the
Borrower.

 

(e)                Equal and Ratable Benefit. The Loans and Commitments
established pursuant to this Section 2.15 shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guaranty and security interests created by the
Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent and/or the Collateral Agent to ensure
and/or demonstrate that the Lien and security interests granted by the
Collateral Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such Class of Loans or any such new
Commitments.

 

Section 2.16            Extensions of Term Loans.

 

(a)                Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the Borrower to all Lenders of Term Loans of a Class with a like
Maturity Date, on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Term Loans of such Class with a like Maturity Date) and
on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and otherwise modify the terms of such Term Loans
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or modifying the amortization schedule in respect of such
Lender’s Term Loans, but subject to the applicable terms of clauses (ii) through
(iv) below) (each, an “Extension”, and each group of Term Loans, in each case as
so extended, as well as the original Term Loans (not so extended), being a
separate Class, any Extended Term Loans shall constitute a separate Class of
Term Loans from the Class of Term Loans from which they were converted, so long
as the following terms are satisfied (it being understood that no such Lender
shall have any obligation to commit to any such Extension):

 

(i)                 [Reserved];

 

(ii)               except as to interest rates, fees, premiums, amortization,
final maturity date, optional prepayment terms, mandatory prepayment dates and
participation in prepayments (which shall, subject to the immediately succeeding
clauses (iv), (v) and (vi), be determined by the Borrower and set forth in
reasonable detail in the relevant Extension Offer), the Term Loans, as the case
may be, of any Term Lender that agrees to an Extension with respect to such Term
Loans (an “Extending Term Loan Lender”) extended pursuant to any Extension
(“Extended Term Loans”), shall have terms applicable prior to the original
Maturity Date applicable to the Term Loans subject to such Extension, as the
case may be, no more favorable in any material respect, taken as a whole, to the
Extending Term Loan Lender than the terms of the Class of Term Loans subject to
such Extension Offer;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

73 

 



(iii)             the final maturity date of any Extended Term Loans shall be no
earlier than the Latest Maturity Date at the time of the respective Extension;

 

(iv)              the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Term Loans extended thereby, and, prior to the originally scheduled
Maturity Date, such Extended Term Loans do not require scheduled principal
payments in any calendar quarter greater (as a percentage of the original amount
thereof) than those of the Term Loans not so extended;

 

(v)                any Extended Term Loans may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer;

 

(vi)              if the aggregate principal amount of Term Loans (calculated on
the face amount thereof) in respect of which Term Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Term Loans offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans of such Term Lenders shall be extended ratably up to
such maximum amount based on the respective principal amounts with respect to
which such Term Lenders have accepted such Extension Offer;

 

(vii)            all documentation in respect of such Extension shall be
consistent with the foregoing; and

 

(viii)          any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower.

 

(b)                With respect to all Extensions consummated by the Borrower
pursuant to this Section, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.09 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans of any or all applicable Classes be tendered. The Administrative Agent and
the Lenders hereby consent to the Extensions and the other transactions
contemplated by this Section 2.16 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Section 2.12 or any other pro rata payment section) or any other
Loan Documents that may otherwise prohibit or restrict any such Extension or any
other transaction contemplated by this Section 2.16.

 

(c)                No consent of any Lender or any Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans (or a portion thereof).
All Extended Term Loans and all obligations in respect thereof shall be Senior
Credit Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable Senior
Credit Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent and, to the extent
applicable, the Collateral Agent, to enter into amendments to this Agreement and
the other Loan Documents with the Borrower and other Loan Parties as may be
necessary in order to establish new Classes in respect of Term Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes, in each case on terms consistent
with this Section 2.16.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

74 

 



(d)                In connection with any Extension, the Borrower shall provide
the Administrative Agent at least ten (10) Business Days (or such shorter period
as may be agreed by the Administrative Agent) prior written notice thereof and
shall agree to such procedures (to ensure reasonable administrative management
of the Loans and Commitments hereunder after such Extension), if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16.

 

(e)                This Section 2.16 shall supersede any provisions in Section
2.12, Section 2.13, Section 2.14 or Section 10.01 to the contrary.

 

Section 2.17            Refinancing Amendments.

 

(a)                On one or more occasions after the Closing Date, the Borrower
may, by notice to the Administrative Agent (a “Refinancing Loan Request”),
request Refinancing Term Commitments in respect of all or any portion of the
Term Loans of any Class or Classes (including any Incremental Term Loans) then
outstanding under this Agreement.

 

(b)                On any Refinancing Facility Closing Date on which any
Refinancing Term Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.17, (i) each Term
Lender that agrees to such Refinancing Loan Request (a “Refinancing Term
Lender”) of such Class shall make a Refinancing Term Loan to the Borrower in an
amount equal to its Refinancing Term Commitment of such Class and (ii) each
Refinancing Term Lender of such Class shall become a Lender hereunder with
respect to the Refinancing Term Commitment of such Class and the Refinancing
Term Loans of such Class made pursuant thereto.

 

(c)                Each Refinancing Loan Request from the Borrower pursuant to
this Section 2.17 shall set forth the requested amount and proposed terms of the
relevant Refinancing Term Loans.  Refinancing Term Loans may be provided by any
Refinancing Term Lender.

 

(d)                The effectiveness of any Refinancing Amendment, and the
Refinancing Term Commitments thereunder, shall be subject to the satisfaction on
the date thereof (a “Refinancing Facility Closing Date”) of each of the
following conditions, together with any other conditions set forth in the
Refinancing Amendment:

 

(i)                 after giving effect to such Refinancing Term Commitments and
the Refinancing Term Loans to be made pursuant thereto, the conditions of
Section 4.02 shall be satisfied;

 

(ii)               each Refinancing Term Commitment shall be in an aggregate
principal amount that is not less than […***…] and shall be in an increment of
[…***…] (provided that such amount may be less than […***…] and not in an
increment of […***…] if such amount is equal to the entire outstanding principal
amount of the Term Loans to be refinanced thereby); and

 

(iii)             to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (A) customary legal opinions,
board resolutions and officers’ certificates (including solvency certificates)
consistent with those delivered on the Closing Date (conformed as appropriate)
other than changes to such legal opinions resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (B) reaffirmation agreements and/or such amendments to
the Guaranty and the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that such Refinancing Term Lenders are
provided with the benefit of the applicable Loan Documents.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

75 

 



(e)                The terms, provisions and documentation of the Refinancing
Term Loans and Refinancing Term Commitments shall be as agreed between the
Borrower and the applicable Refinancing Term Lenders providing such Refinancing
Term Commitments, and except as otherwise set forth herein, to the extent not
identical to any Class of Term Loans existing on the Refinancing Facility
Closing Date, shall satisfy the applicable requirements set forth in the
provisos to the definition of “Credit Agreement Refinancing Indebtedness”;
provided that (i) such Refinancing Term Loans may participate on (I) a pro rata
basis or less than pro rata basis (but not greater than a pro rata basis) in any
voluntary prepayments of Term Loans hereunder and (II) a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments of Term Loans hereunder, (ii) shall have the same rank in right of
payment with respect to the other Senior Credit Obligations as the applicable
Term Loans being refinanced and (iii) shall be secured by the Collateral and
shall have the same rank in right of security with respect to the other Senior
Credit Obligations as the applicable Term Loans being refinanced.

 

(f)                 Each of the parties hereto hereby agrees that this Agreement
and the other Loan Documents may be amended pursuant to a Refinancing Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of Section 10.01(d) and (iii) effect such other amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.17, and the Lenders hereby
expressly authorize the Administrative Agent and the Collateral Agent to enter
into any such Refinancing Amendment.

 

(g)                In lieu of incurring any Refinancing Term Loans, the Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
after the Closing Date issue, incur or otherwise obtain Credit Agreement
Refinancing Indebtedness in accordance with the definition of “Credit Agreement
Refinancing Indebtedness”.

 

(h)                This Section 2.17 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

 

Section 2.18            Defaulting Lenders.

 

(a)                Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)               Application of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement, if any; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

76 

 



(b)                Defaulting Lender Cure. If the Borrower and the
Administrative Agent agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), such Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01            Taxes.

 

(a)                Payments Free of Taxes. Any and all payments made by or on
account of any obligation of the Loan Parties hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by applicable Law, provided that if any
applicable withholding agent shall be required by applicable Law (as determined
in good faith by the applicable withholding agent) to deduct or withhold any
Taxes from such payments, then (i) the applicable withholding agent shall make
such deductions or withholdings, (ii) the applicable withholding agent shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable Law and (iii) if such Tax is an
Indemnified Tax, the sum payable by the applicable Loan Party shall be increased
as necessary so that after such deductions or withholdings have been made
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Agent or Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made.

 

(b)                Payment of Other Taxes by the Loan Parties. Without limiting
the provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)                Indemnification by the Loan Parties. Without duplication of
any additional amounts paid under Section 3.01(a), the Loan Parties shall
indemnify each Agent, and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable by such Agent, or such Lender, as the case may be, or
required to be withheld or deducted from a payment to such Agent, or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to such Agent), or by an Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

77 

 



(d)                Evidence of Payments. As soon as practicable after any
payment of Taxes by a Loan Party to a Governmental Authority pursuant to this
Section 3.01, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                Status of Lenders. Each Lender (including an assignee) shall
on or before the date on which it becomes a party to this Agreement, at such
times other as are reasonably requested by the Borrower or the Administrative
Agent and at the time or times prescribed by Law, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent, as will permit the
Borrower or the Administrative Agent, as the case may be, (A) to determine
whether or not payments made under any Loan Document are subject to withholding
Taxes, (B) to determine, if applicable, the required rate of withholding or
deduction and (C) to establish such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding Taxes in respect of any
payments to be made to such Lender pursuant to any Loan Document or otherwise to
establish such Lender’s status for withholding Tax purposes in an applicable
jurisdiction. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each such Lender shall, whenever a lapse in time or
change in circumstances renders such documentation expired, obsolete or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent or
Borrower) or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. Notwithstanding anything to the
contrary in the preceding sentences, the completion, execution and submission of
such documentation (other than such documentation set forth in Sections
3.01(e)(i)(A), 3.01(e)(i)(B)(1)-(4) and (6)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(i)                 Without limiting the generality of the foregoing:

 

(A)              Each Lender (including an assignee) that is a United States
person (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement (and from time to time thereafter when required by Law
or upon the reasonable request of the Borrower or the Administrative Agent) two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding Tax.

 

(B)               Each Lender (including an assignee) that is not a United
States person (as defined in Section 7701(a)(30) of the Code) shall deliver to
the Borrower and the Administrative Agent on or before the date on which it
becomes a party to this Agreement (and from time to time thereafter when
required by Law or upon the reasonable request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

78 

 



(1)                two (2) duly completed original copies of Internal Revenue
Service Form W-8BEN or Form W-8BEN-E, as applicable, (or any successor forms)
certifying that such Lender is not a U.S. Person and, to the extent applicable,
is eligible for benefits of an income Tax treaty to which the United States is a
party,

 

(2)                two (2) duly completed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms) claiming that specified payments
(as applicable) hereunder or any other Loan Documents (as applicable) constitute
income that is effectively connected with such Lender’s conduct of a trade or
business in the United States,

 

(3)                in the case of a Lender (including an assignee) claiming the
benefits of the exemption for portfolio interest under Sections 881(c) or 871(h)
of the Code, (x) a certificate, in substantially the form of Exhibit F (any such
certificate a “United States Tax Compliance Certificate”), or any other form
approved by the Borrower and the Administrative Agent, to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Lender’s
conduct of a U.S. trade or business and (y) two (2) duly completed original
copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E, as applicable
(or any successor forms),

 

(4)                to the extent a Lender is not the beneficial owner, two (2)
duly completed original copies of Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other certification documents from each beneficial
owner, as applicable (provided that, if the Lender is a partnership and one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner(s), it being understood that a Lender need not provide
certificates or supporting documentation from beneficial owner(s) if (x) the
Lender is a “qualified intermediary” or “withholding foreign partnership” for
U.S. federal income Tax purposes and (y) such Lender is as a result able to
establish, and does establish, that payments to such Lender are, to the extent
applicable, entitled to an exemption from or, if an exemption is not available,
a reduction in the rate of, U.S. federal withholding Taxes without providing
such certificates or supporting documentation unless provision of such
certificates or supporting documentation is required by applicable Law in order
to support such a claim of exemption from or reduction to applicable withholding
Taxes),

 

(5)                any other form prescribed by applicable requirements of U.S.
federal income Tax Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made, or

 

(C)               If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

79 

 



(ii)               Each Lender shall, from time to time after the initial
delivery by such Lender of the forms described above, whenever a lapse in time
or change in such Lender’s circumstances renders such forms, certificates or
other evidence so delivered expired, obsolete or inaccurate, promptly (1)
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish such Lender’s status or that such Lender is entitled to an
exemption from or reduction in U.S. federal withholding Tax or (2) notify
Administrative Agent and the Borrower in writing of its legal inability to
deliver any such forms, certificates or other evidence.

 

(iii)             Notwithstanding any other provision of this clause (e), a
Lender shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

 

(f)                 Treatment of Certain Refunds. If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes as to which it has been indemnified by a Loan Party, or
with respect to which a Loan Party has paid additional amounts pursuant to this
Section, it shall pay to such Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section, with respect to the Indemnified Taxes giving
rise to such refund), net of all out-of-pocket expenses of such indemnified
party, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund and net of any Taxes payable
by any indemnified party thereon), provided that such applicable Loan Party,
upon the request of such indemnified party , agrees to repay the amount paid
over to the applicable Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such indemnified party in the
event such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will any indemnified party be required to pay any
amount to any Loan Party pursuant to this paragraph (f) the payment of which
would put such indemnified party in a less favorable net after-Tax position than
such indemnified party would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

 

(g)                Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of any Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

Section 3.02            Illegality. If, on or after the Closing Date (or with
respect to any Lender, if later, the date on which such Lender became a Lender),
the adoption of any applicable Law, or any change in any applicable Law, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) with
any request or directive (whether or not having the force of Law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Lender (or its Lending Office) to make, maintain or fund any
of its Eurodollar Loans and such Lender shall so notify the Administrative
Agent, the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon, until such Lender notifies the Borrower and
the Administrative Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make Eurodollar Loans, or to
convert outstanding Loans into Eurodollar Loans, shall be suspended. If such
notice is given, each Eurodollar Loan of such Lender then outstanding shall be
converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan, if such Lender may lawfully
continue to maintain and fund such Loan to such day or (ii) immediately, if such
Lender shall determine that it may not lawfully continue to maintain and fund
such Loan to such day.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

80 

 



Section 3.03            Inability To Determine Rates. If on or prior to the
first day of any Interest Period for any Eurodollar Loan:

 

(i)                 the Administrative Agent determines (which determination
shall be conclusive) that by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
applicable Eurodollar Rate for such Interest Period; or

 

(ii)               the Required Lenders advise the Administrative Agent that the
Eurodollar Rate as determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Lenders of funding their Eurodollar Loans
for such Interest Period;

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon, until the Administrative Agent notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended and (ii) each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the then current Interest Period applicable thereto. Unless the Borrower
notifies the Administrative Agent prior to 12:00 P.M. on the Business Day of the
date of any Eurodollar Borrowing for which a Notice of Borrowing has previously
been given that it elects not to borrow on such date, such Borrowing shall
instead be made as an Adjusted Base Rate Borrowing in the same aggregate amount
as the requested Borrowing and shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the rate applicable to Revolving Base Rate Loans for such
day.

 

Section 3.04            Increased Costs and Reduced Return; Capital Adequacy.

 

(a)                Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits with or for the account of, or credit extended or participated
in by, any Lender (or its Lending Office) (except any reserve requirement which
is reflected in the determination of the Adjusted Eurodollar Rate hereunder);

 

(ii)               subject the Administrative Agent or any Lender (or its
Lending Office) to any Tax of any kind whatsoever with respect to this Agreement
or any Loan made by it, or change the basis of taxation of payments to the
Administrative Agent or such Lender in respect thereof (except for (A)
Indemnified Taxes indemnified under Section 3.01(c), (B) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and (C) Connection
Income Taxes); or

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

81 

 



(iii)             impose on any Lender (or its Lending Office) or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender (or its Lending Office) of making,
converting to, continuing on or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by the Administrative Agent or such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of the
Administrative Agent or such Lender, the Borrower will pay to the Administrative
Agent or such Lender such additional amount or amounts as will compensate the
Administrative Agent or such Lender for such additional costs incurred or
reduction suffered; provided that, with respect to any such costs incurred or
reduction suffered in connection with a Change in Law, the Borrower will be
required to make such payment only to the extent the Administrative Agent or the
respective Lender generally requires similarly situated borrowers to which it is
a lender to make similar payments.

 

(b)                Capital Requirements. Except with respect to any Taxes (which
are addressed in Section 3.04(a)(ii)), if any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered;
provided that the Borrower will be required to make such payment only if the
Administrative Agent or the respective Lender requires similarly situated
borrowers to which it is a lender to make similar payments.

 

(c)                Certificates for Reimbursement. A certificate of a Lender
setting forth the amount necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)                Delays in Requests. Failure or delay on the part of any
Lender to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date on
which Borrower receives a certificate from such Lender notifying the Borrower of
the Change in Law giving rise to such increased costs or reductions as provided
in subsection (c) (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 3.05            Compensation for Losses. Within thirty (30) days
following demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or out-of-pocket expense incurred by it
as a result of:

 

(i)                 any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

82 

 



(ii)               any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower; or

 

(iii)             any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

excluding any loss of anticipated profits from maintaining such broken contract
and excluding any differential on an applicable margin on funds so redeployed
but including any loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing. A certificate (with reasonable supporting detail) of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 3.05 shall be delivered to the Borrower and shall be
conclusive absent manifest error; provided that the Borrower shall not be
required to compensate such Lender pursuant to this Section 3.05 for any loss,
cost or expense incurred more than 180 days prior to the date that such Lender
notifies the Borrower in writing of the loss, cost or expense and of such
Lender’s intention to claim compensation thereof; provided, further, that, if a
Change in Law giving rise to such loss, cost or expense is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

Section 3.06            Base Rate Loans Substituted for Affected Eurodollar
Loans. If (i) the obligation of any Lender to make, or to continue or convert
outstanding Loans as or to, Eurodollar Loans has been suspended pursuant to
Section 3.02 or (ii) any Lender has demanded compensation under Section 3.04
with respect to its Eurodollar Loans, and in any such case the Borrower shall,
by at least five (5) Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section 3.06
shall apply to such Lender, then, unless and until such Lender notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans which would otherwise be made by such
Lender as (or continued as or converted to) Eurodollar Loans shall instead be
Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Eurodollar Loans of the other Lenders). If
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Eurodollar Loan on the first
day of the next succeeding Interest Period applicable to the related Eurodollar
Loans of the other Lenders.

 

Section 3.07            Mitigation Obligations; Replacement of Lenders.

 

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect. The
Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

83 

 



(b)                Replacement of Lenders. If any Lender requests compensation
under Section 3.04 or gives a notice under Section 3.02, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

 

Section 3.08            Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Commitments and repayment of all
other Senior Credit Obligations hereunder to the extent set forth in this
Article III.

 

ARTICLE IV

CONDITIONS PRECEDENT TO BORROWINGS

 

Section 4.01            Conditions to the Initial Borrowing. The obligation of
each Lender to make its Initial Term Loan hereunder is subject to the
satisfaction or waiver of the following conditions precedent (except, in each
case, to the extent requiring the delivery of documents or the performance of
any action required to be delivered or performed by Section 6.16):

 

(a)                Executed Loan Documents. The Administrative Agent shall have
received duly executed counterparts from each party thereto of: (i) this
Agreement; (ii) the Notes; (iii) the Guaranty; (iv) the Security Agreement; (v)
the Pledge Agreement; (vi) the Securities Account Control Agreement; and (vii)
the Nomura Letter Agreement.

 

(b)                Organization Documents; Secretary’s Certificate. The
Administrative Agent shall have received: (i) a copy of the Organization
Documents, including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State or other applicable Governmental
Authority of its respective jurisdiction of organization to the extent
applicable; (ii) a certificate as to the good standing (or comparable status) of
each Loan Party from such Secretary of State, as of a recent date, to the extent
applicable; (iii) a certificate of the secretary or assistant secretary of each
Loan Party dated the Closing Date and certifying (A) that the Organization
Documents of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing from its
jurisdiction of organization furnished pursuant to clause (ii) above and remains
in full force and effect; (B) that attached thereto is a true and complete copy
of the agreement of limited partnership, operating agreement or by-laws of such
Loan Party, as applicable, as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (C) below
or certifying that such by-laws, limited partnership agreement or operating
agreement has not been amended, (C) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which it is to be a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and are the only resolutions
authorizing the execution, delivery and performance of the Loan Documents; and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document; and (iv) a certificate of another officer as to the incumbency
and specimen signature of the secretary or assistant secretary executing the
certificate pursuant to clause (iii) above.

 

(c)                Officer’s Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by a Responsible
Officer of the Borrower on behalf of each Loan Party, confirming compliance with
the conditions precedent set forth in Sections 4.01(e), (g), (l) and (o).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

84 

 



(d)                Opinion of Counsel. On the Closing Date, the Administrative
Agent shall have received a customary written opinion of Cooley LLP, counsel to
the Loan Parties, addressed to the Administrative Agent, the Collateral Agent
and each Lender, dated the Closing Date, and in form and substance reasonably
satisfactory to the Administrative Agent.

 

(e)                Indebtedness. After giving effect to the Transactions and the
other transactions contemplated hereby, no Group Company shall have outstanding
any preferred equity or Indebtedness for borrowed money other than (i) the Loans
and Borrowings hereunder, (ii) Indebtedness under the Existing Subordinated
Notes in an aggregate principal amount not to exceed the Existing Subordinated
Notes Amount, (iii) intercompany debt among the Borrower and the Subsidiary
Guarantors, (iv) debt at the Acquired Business not to exceed […***…][…***…] in
the aggregate and (v) the Indebtedness, if any, listed on Schedule 7.01.

 

(f)                 [Reserved].

 

(g)                Material Adverse Change. Since December 31, 2014, there shall
not have occurred a Closing Date Material Adverse Effect.

 

(h)                Perfection of Personal Property Security Interests and
Pledges; Search Reports. The Collateral Agent shall have received:

 

(i)                 a Perfection Certificate from each Loan Party;

 

(ii)               appropriate financing statements (Form UCC-1 or such other
financing statements or similar notices as shall be required by local Law)
authenticated and authorized for filing under the UCC or other applicable local
law of each jurisdiction in which the filing of a financing statement or giving
of notice may be required, or reasonably requested by the Collateral Agent, to
perfect the security interests intended to be created by the Collateral
Documents;

 

(iii)             copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, searches or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name any Loan
Party as debtor and that are filed in those state and county jurisdictions in
which any Loan Party is organized or maintains its principal place of business
and such other searches that are required by the Perfection Certificate or that
the Collateral Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Permitted Liens or any other Liens acceptable to the Collateral Agent);

 

(iv)              all of the Pledged Collateral, which Pledged Collateral shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, accompanied in each
case by any required transfer tax stamps, all in form and substance reasonably
satisfactory to the Collateral Agent; and

 

(v)                the Intercompany Note executed by and among the Borrower and
its Subsidiaries (but excluding the Acquired Companies), accompanied by
endorsements to the Intercompany Note in the form attached thereto, undated and
endorsed in blank by each of the Loan Parties, after giving effect to the
Transactions;

 

provided that, to the extent any security interest in any Collateral to be
provided by any Loan Party is not or cannot be provided and/or perfected on the
Closing Date (other than the pledge and perfection of the security interest in
the Equity Interests of each Loan Party’s direct U.S. Wholly Owned Subsidiaries
that are required to be pledged pursuant to this Agreement and the other Loan
Documents and other assets of the Borrower and the Subsidiary Guarantors
pursuant to which a lien may be perfected by the filing of a Form UCC-1 or such
other financing statement) after the Loan Parties’ use of commercially
reasonable efforts to do so or without undue burden or expense to such Loan
Party, then the provision and/or perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Initial Term Loans on the Closing Date hereunder, but instead shall be required
to be delivered within ninety (90) days after the Closing Date (or such later
date after the Closing Date as the Administrative Agent shall agree)) (the
“Funds Certain Provisions”).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

85 

 



(i)                 Solvency Certificate. On or prior to the Closing Date, the
Borrower shall have delivered or caused to be delivered to the Administrative
Agent a solvency certificate from a Responsible Officer or chief accounting
officer of the Borrower, substantially in the form of Exhibit J.

 

(j)                 Financial Statements; Pro Forma Financial Statements. The
Lead Arranger shall have received (A) audited consolidated balance sheets and
related statements of income and cash flows and stockholders’ equity of (i) the
Borrower and its Subsidiaries for each of the fiscal years ended December 31,
2012, December 31, 2013 and December 31, 2014 (the “Borrower Audited Financial
Statements”) and (ii) the Target and its Subsidiaries for each of the fiscal
years ended March 31, 2013, March 31, 2014 and March 31, 2015 (the “Target
Audited Financial Statements”), (B) unaudited consolidated balance sheets and
related statements of income and cash flows and stockholders’ equity of (i) the
Borrower and its Subsidiaries for each fiscal quarter ended after December 31,
2014 and at least 45 days prior to the Closing Date (the “Borrower Quarterly
Financial Statements”) and (ii) Target and its Subsidiaries for each fiscal
quarter ended after March 31, 2015 and at least 45 days prior to the Closing
Date (the “Target Quarterly Financial Statements”) and (C) a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower and its Subsidiaries (after giving effect the
Transactions) as of and for the period of four (4) consecutive fiscal quarters
ending June 30, 2015, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the statement of income) (the
“Pro Forma Financial Statements”).

 

(k)                Payment of Fees. All costs, fees and expenses (including, to
the extent applicable, legal fees and expenses) and other compensation and
amounts due and payable under the Commitment Letter, the Fee Letter and any
ancillary or collateral agreements and payable to the Administrative Agent, the
Collateral Agent, the Lead Arranger, the Bookrunner and the Lenders or any of
their respective Affiliates on or before the Closing Date shall have been paid
or, contemporaneously with the funding of the Initial Term Loans on the Closing
Date, will be paid.

 

(l)                 Representations and Warranties. On the Closing Date, (i) the
representations and warranties made by the Borrower in Sections 5.01 (other than
clauses (iii) and (iv)), 5.02 (other than clause (y)(ii)), 5.03, 5.04, 5.13,
5.18, 5.19, 5.22 and, with respect to the Borrower, the Acquiror and the Target,
5.24 (collectively, the “Specified Representations”) shall be true and correct
in all material respects (provided that any such representation and warranty
that is qualified as to “materiality,” “material adverse effect” or similar
language shall be true and correct in all respects (after giving effect to any
such qualification therein)) as of the Closing Date as if made on and as of the
Closing Date (or, if given as of a specific date, at and as of such date) and
(ii) subject to the Funds Certain Provisions, the representations or warranties
made by or on behalf of the Target in the Strategic Alliance Agreement and the
Stock Purchase Agreement as are material to the interests of the Lenders, but
only to the extent that the Borrower or any of its Subsidiaries have the right
to terminate its or their obligations under the Strategic Alliance Agreement or
the Stock Purchase Agreement or to withdraw the Tender Offer (or decline to
consummate any part of the Stock Purchase or the Tender Offer) as a result of a
breach of such representations in the Strategic Alliance Agreement or the Stock
Purchase Agreement, shall be true and correct in all respects as of the Closing
Date as if made on and as of the Closing Date (or, if given as of a specific
date, at and as of such date) (as determined without giving effect to any
waiver, amendment or other modification of the Strategic Alliance Agreement or
the Stock Purchase Agreement).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

86 

 



(m)              Patriot Act. At least five (5) Business Days prior to the
Closing Date, each Loan Party shall have provided the documentation and other
information concerning such Loan Party to the Administrative Agent that is
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act; provided that the Administrative Agent, on behalf of the
Lenders, shall have requested such documentation and other information from such
Loan Parties at least ten (10) Business Days prior to the Closing Date.

 

(n)                Notice of Borrowing. The Borrower shall have delivered to the
Administrative Agent, an appropriate Notice of Borrowing, duly executed and
completed, by the time specified in, and otherwise as permitted by Section 2.02.

 

(o)                Tender Offer Documents. The Tender Offer Documents and the
Tender Offer Registration Statement shall have been filed with the Kanto Local
Finance Bureau and the Acquiror shall have received sufficient acceptances to
the Tender Offer by shareholders of the Target, together with the Stock
Purchase, such that, after giving effect to the Stock Purchase and the Tender
Offer, the Borrower and the Acquiror shall own at least two-thirds of the issued
and outstanding capital stock of the Target and can effect the Squeeze Out.
Other than the payment for the Equity Interests of the Target that are to be
acquired pursuant to the Tender Offer and the Stock Purchase, all conditions
precedent under the Tender Offer Registration Statement, the Strategic Alliance
Agreement and the Stock Purchase Agreement to the consummation of the Tender
Offer and the Stock Purchase shall have been satisfied. The Tender Offer and the
Stock Purchase shall have been duly authorized by the Borrower and the Acquiror,
and there shall have been no grounds for nullification, withdrawal or lapse of
the Tender Offer or the Stock Purchase. Neither the Tender Offer nor the Stock
Purchase shall have been validly enjoined by a Japanese or other court of
competent jurisdiction.

 

(p)                Lock-up Consent. (x) The Principal Shareholders shall have
received a written consent, waiver or release from Mitsubishi UFJ Morgan Stanley
Securities Co., Ltd. consenting to, or waiving the restriction on, the transfer
and sale of the Target’s shares by the Principal Shareholders and the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent of such written consent and/or waiver or (y) the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that the lockup agreements relating to such restriction on
the transfer and the sale of the Target’s shares by the Principal Shareholders
shall have expired.

 

(q)                Restricted Cash Controlled Account. The Borrower shall have
caused to be deposited $25,000,000 into the Restricted Cash Collateral Account,
which account shall be subject to the control of the Collateral Agent pursuant
to the terms of the Securities Account Control Agreement and the Security
Agreement.

 

The documents referred to in this Section 4.01 shall be delivered to the
Administrative Agent no later than the Closing Date. The certificates and
opinions referred to in this Section 4.01 shall be dated the Closing Date.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, or waived each document or other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Promptly after the Closing Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders of the Closing Date, and such notice shall be
conclusive and binding on all parties hereto.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

87 

 



Section 4.02            Conditions to All Borrowings. The obligation of any
Lender to make a Loan on the occasion of any Borrowing after the Closing Date is
subject to the satisfaction or waiver of the following conditions:

 

(a)                Notice. The Borrower shall have delivered an appropriate
Notice of Borrowing in accordance with Section 2.02.

 

(b)                Representations and Warranties. Except as otherwise set forth
in Section 2.15(b)(i), the representations and warranties of the Borrower and
the other Loan Parties contained in Article V of this Agreement and in any other
Loan Document, or which are contained in any Compliance Certificate furnished at
any time under or in connection herewith, shall be (i) in the case of
representations and warranties qualified by “materiality”, “Material Adverse
Effect” or similar language, true and correct in all respects and (ii) in the
case of all other representations and warranties, true and correct in all
material respects, in each case on and as of the date of such Borrowing, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct on the basis set
forth above as of such earlier date, and the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished or are required to have been furnished
after the Closing Date pursuant to subsections (a) and (b), respectively, of
Section 6.01.

 

(c)                No Default. Except as otherwise set forth in Section
2.15(b)(ii), no Default or Event of Default shall exist at the time of or
immediately after giving effect to such proposed Borrowing or from the
application of the proceeds thereof.

 

The delivery of each Notice of Borrowing shall constitute a representation and
warranty by the Loan Parties of the correctness of the matters specified in
subsections (b) and (c) above.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that on and as of the Closing Date, after giving effect to the Transactions and
the making of the Loans and the other financial accommodations on the Closing
Date (but, for this purpose, assuming that the Consummation of the Tender Offer
and the Stock Purchase were fully consummated on the Closing Date and the Target
and its Subsidiaries were Subsidiaries of the Borrower) and on and as of each
date as required by Section 4.02:

 

Section 5.01            Existence, Qualification and Power. Each Group Company
(i) is, except as set forth on Schedule 5.01, duly organized or incorporated, as
the case may be, and validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite
corporate or other organizational power and authority to (A) carry on its
business as currently conducted, (B) execute, deliver and perform its
obligations under the Loan Documents, the Strategic Alliance Agreement and the
Stock Purchase Agreement to which it is a party and (C) consummate the
Transactions, (iii) has all requisite governmental licenses, authorizations,
consents and approvals to (A) own its assets and carry on its business as
presently conducted except to the extent that failure to possess such
governmental licenses, authorizations, consents and approvals could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (B) execute, deliver and perform its obligations under the
Loan Documents, the Strategic Alliance Agreement and the Stock Purchase
Agreement to which it is a party and (iv) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license except to the extent that failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

88 

 



Section 5.02            Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document, the Strategic Alliance
Agreement and the Stock Purchase Agreement to which such Person is party and the
consummation of the Transaction (x) have been duly authorized by all necessary
corporate, limited liability company or other organizational action and, if
required, by all actions by shareholders, members or equity holders and (y) do
not and will not (i) violate or conflict with the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Permitted Liens)
under, any Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject except, in the case of this
clause (ii), any such conflict, breach or contravention could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(iii) violate or conflict with any Law, except, in the case of this clause (iii)
as it relates to the Tender Offer and the Stock Purchase, as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

Section 5.03            Governmental Authorization; Other Consents. Except for
filings necessary to perfect the Liens in favor of the Collateral Agent in the
Collateral and other consents, authorizations, notices, approvals and exemptions
that have been obtained prior to or as of the Closing Date, no material
approval, consent, exemption, authorization, registration, filing or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required in connection with the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document to which it is a party
or the consummation of the Transactions (including the provision of the Guaranty
and the granting of the security interests in the Collateral by the Loan
Parties).

 

Section 5.04            Binding Effect. This Agreement, the Strategic Alliance
Agreement and the Stock Purchase Agreement have been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party or Subsidiary of the Borrower that is party thereto. This
Agreement, the Strategic Alliance Agreement and the Stock Purchase Agreement
constitute, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party or such Subsidiary,
enforceable against each Loan Party or Subsidiary of the Borrower that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 5.05            Financial Condition; No Material Adverse Effect.

 

(a)                Audited and Unaudited Financial Statements. (i) The Borrower
Audited Financial Statements (x) were prepared in accordance with GAAP
consistently applied throughout the respective periods covered thereby, except
as otherwise expressly noted therein and (y) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
respective dates thereof and their results of operations for the respective
periods covered thereby in accordance with GAAP consistently applied throughout
the respective periods covered thereby, except as otherwise expressly noted
therein.

 

(i)                 The Target Audited Financial Statements (x) were prepared in
accordance with Japanese GAAP consistently applied throughout the respective
periods covered thereby, except as otherwise expressly noted therein and
(y) fairly present in all material respects the financial condition of Target
and its Subsidiaries as of the dates thereof and their results of operations for
the respective periods covered thereby in accordance with Japanese GAAP
consistently applied throughout the respective periods covered thereby, except
as otherwise expressly noted therein.

 

(ii)               The Borrower Quarterly Financial Statements (x) were prepared
in accordance with GAAP, except as otherwise expressly noted therein and for
normal year-end audit adjustments and absence of footnotes and (y) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date and for the period to which they relate.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

89 

 



(iii)             The Target Quarterly Financial Statements (x) were prepared in
accordance with Japanese GAAP, except as otherwise expressly noted therein and
for normal year-end audit adjustments and absence of footnotes and (y) fairly
present in all material respects the financial condition of the Target and its
Subsidiaries as of the date and for the period to which they relate.

 

(b)                Material Adverse Change. Since December 31, 2014, there has
been no event, condition, change or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(c)                Pro Forma Financial Statements. The Pro Forma Financial
Statements have been prepared in good faith by the Borrower, based on the
assumptions which are believed by the Borrower on the date they were made to be
reasonable, are based on information available to the Borrower as of the date of
delivery thereof, and present fairly in all material respects on a Pro Forma
Basis the estimated consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of June 30, 2015 assuming that the Transactions had
actually occurred on that date.

 

(d)                Projections. As of the Closing Date, the projections (which
include projected balance sheets and income and cash flow statements) set forth
in all material respects the projected financial position of the Borrower and
its Subsidiaries on an annual basis for the period from January 1, 2016 through
December 31, 2021. The projections have been prepared in good faith, and, other
than purchase accounting as it relates to the balance sheet, on a basis
consistent with the financial statements referred to in subsection (a) above and
based upon assumptions believed to be reasonable at the time made, it being
recognized by the Lenders, however, that projections as to future events are not
to be viewed as facts and that actual results during the period or periods
covered by such projections may differ from the projected results and that such
differences may be material.

 

(e)                No Liabilities. Except as fully disclosed in the financial
statements referred to in Section 5.05(a), and except for the Indebtedness
incurred under this Agreement and the other Loan Documents, there were, as of
the Closing Date, no liabilities or obligations with respect to the Borrower or
any of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
the aggregate, could reasonably be expected to be material to the Borrower and
its Subsidiaries, taken as a whole. The Borrower does not know any basis for the
assertion against it or any of its Subsidiaries of any liability or obligation
of any nature whatsoever that is not fully disclosed in the financial statements
referred to in Section 5.05(a) or referred to in the immediately preceding
sentence which, either individually or in the aggregate, could reasonably be
expected to be material to the Borrower and its Subsidiaries, taken as a whole.

 

Section 5.06            Litigation. Except as set forth on Schedule 5.06, there
are no actions, claims, suits, investigations or legal, equitable, arbitration
or administrative proceedings pending or, to the knowledge of any Loan Party,
threatened in writing against any Group Company (i) that involve any Loan
Document or any of the Transactions or (ii) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

Section 5.07            Ownership of Property, Liens.

 

(a)                Generally. Each Group Company has good title to, valid
leasehold interests in, or license in, all its property material to its
business, free and clear of all Liens, except for Permitted Liens and minor
irregularities or deficiencies in title that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
property of the Group Companies, taken as a whole, (a) is in good operating
order, condition and repair (ordinary wear and tear and damage by casualty
excepted) and (b) constitutes all the property which is required for the
business and operations of the Group Companies as presently conducted, in each
case, to the extent that it could not be reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

90 

 



(b)                Flood Insurance. No Mortgage encumbers improved Real Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the National Flood Insurance Act of 1968 unless flood insurance available
under such Act has been obtained in accordance with Section 6.07.

 

Section 5.08            Environmental Matters.

 

(a)                Except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:

 

(i)                 Each Group Company and their businesses, operations and
property are in compliance with, and they have no liability under, Environmental
Law;

 

(ii)               Each Group Company has obtained, or has applied in a timely
manner for, all Environmental Permits required for the conduct of their
businesses and operations, and the ownership, operation and use of their
property, under Environmental Law, and all such Environmental Permits are valid
and in good standing;

 

(iii)             There has been no Release or threatened Release of Hazardous
Material on, at, under or from any Real Property or facility presently or, to
the knowledge of any Loan Party, formerly owned, leased or operated by any Group
Company or their predecessors in interest that could reasonably be expected to
result in liability of any Group Company under, or noncompliance by any Group
Company with, any Environmental Law;

 

(iv)              There is no claim, demand, notice of violation, notice of
potential responsibility, action, suit, investigation or proceeding involving
allegations of non-compliance with, or liability under, any Environmental Law
pending or, to the knowledge of any Group Company, threatened against any Group
Company, or relating to any Real Property or facilities currently or, to the
knowledge of any Loan Party, formerly owned, leased or operated by any Group
Company or relating to the operations of any Group Company, and there are no
actions, activities, circumstances, conditions, or occurrences that could
reasonably be expected to form the basis of such matter;

 

(v)                No Person with an indemnity or contribution obligation to any
Group Company relating to compliance with, or liability under, Environmental Law
is in default with respect to such obligation;

 

(vi)              No Group Company is obligated to perform any action or
otherwise incur any expense under Environmental Law pursuant to any order,
decree, judgment or agreement by which it is bound or has assumed by contract or
agreement, and none of them is conducting or financing, in whole or in part, any
investigation, response or other corrective action pursuant to any Environmental
Law at any location;

 

(vii)            No Lien has been recorded or, to the knowledge of any Loan
Party, threatened under any Environmental Law with respect to any Real Property
or other assets of any Group Company; and

 

(viii)          No Real Property or facility owned, operated or leased by the
Group Companies and, to the knowledge of the Loan Parties, no Real Property or
facility formerly owned, operated or leased by the Group Companies or any of
their predecessors in interest is (i) listed or proposed for listing on the
National Priorities List promulgated pursuant to CERCLA or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or Superfund Enterprise Management System
or (iii) included on any similar list maintained by any Governmental Authority
including any such list relating to petroleum.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

91 

 



Section 5.09            Insurance. Schedule 5.09 sets forth a true, complete and
correct description in all material respects of all insurance maintained by each
Loan Party on the Closing Date. The properties of each Group Company are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are prudent in the reasonable business judgment of the Borrower’s officers.

 

Section 5.10            Taxes.

 

(a)                Each Group Company has filed, or caused to be filed, all
federal and state, provincial, local and foreign Tax returns required to be
filed and paid (i) all amounts of Taxes shown thereon to be due and (ii) all
material other Taxes (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it (including in their capacity as a
withholding agent), except for Taxes being contested in good faith through
appropriate proceedings diligently conducted and as to which adequate reserves
have been established in accordance with GAAP, or for such failures to file or
pay as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. No Group Company knows of any pending
investigation, Tax audit or deficiencies of any Group Company by any taxing
authority or proposed tax assessments against any Group Company that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(b)                No Group Company has ever “participated” in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4.

 

Section 5.11            ERISA; Employee Benefit Arrangements.

 

(a)                ERISA.

 

(i)                 None of the Group Companies or any of their ERISA Affiliates
have or could have any current or contingent liability with respect to any Plan
or Multiemployer Plan.

 

(ii)               Each Employee Benefit Arrangement complies in all respects
with the applicable requirements of ERISA, the Code, and its terms, except to
the extent that the failure to comply therewith, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(iii)             Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, no ERISA Event has occurred
or, subject to the passage of time, is reasonably expected to occur.

 

(iv)              Except as required by applicable Laws, no Group Company has
any liability with respect to any post-retirement benefit under a Welfare Plan
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(b)                Employee Benefit Arrangements.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

92 

 



(i)                 All liabilities under the Employee Benefit Arrangements
maintained or sponsored by any Group Company or ERISA Affiliate are (A) funded
to at least the minimum level required by Law or, if higher, to the level
required by the terms governing the Employee Benefit Arrangements, (B) insured
with a reputable insurance company, (C) provided for or recognized in the
financial statements most recently delivered or are required to have been
delivered to the Administrative Agent pursuant to Section 6.01 or (D) estimated
in the formal notes to the financial statements most recently delivered or are
required to have been delivered to the Administrative Agent pursuant to Section
6.01, except where such failure to fund, insure, provide for, recognize or
estimate the liabilities arising under such arrangements could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(ii)               There are no circumstances which may give rise to a liability
in relation to the Employee Benefit Arrangements maintained or sponsored by any
Group Company or ERISA Affiliate which are not funded, insured, provided for,
recognized or estimated in the manner described in clause (i) above and which
could reasonably be expected individually or in the aggregate, to have a
Material Adverse Effect.

 

(iii)             Each Group Company is in compliance with all applicable Laws,
trust documentation and contracts relating to the Employee Benefit Arrangements,
except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

Section 5.12            Subsidiaries; Equity Interests. Schedule 5.12 sets forth
a complete and accurate list as of the Closing Date of all Subsidiaries of the
Borrower. Schedule 5.12 sets forth as of the Closing Date the jurisdiction of
formation of each such Subsidiary, whether each such Subsidiary is a Subsidiary
Guarantor, the number of authorized shares of each class of Equity Interests of
each such Subsidiary, the number of outstanding shares of each class of Equity
Interests, the number and percentage of outstanding shares of each class of
Equity Interests of each such Subsidiary owned (directly or indirectly) by any
Person and the number and effect, if exercised, of all Equity Equivalents with
respect to Equity Interests of each such Subsidiary. All the outstanding Equity
Interests of each Subsidiary of the Borrower are validly issued, fully paid and
non-assessable (to the extent applicable) and were not issued in violation of
the preemptive rights of any shareholder and, as of the Closing Date, those
owned by the Borrower, directly or indirectly, are free and clear of all Liens
(other than those arising under the Collateral Documents or any security
documents in respect of any secured Credit Agreement Refinancing Indebtedness).
Other than as set forth on Schedule 5.12, as of the Closing Date, no such
Subsidiary has outstanding any Equity Equivalents nor does any such Person have
outstanding any rights to subscribe for or to purchase or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its Equity Interests.

 

Section 5.13            Margin Regulations; Investment Company Act.

 

(a)                (i) No part of the proceeds of any Borrowing will be used,
whether directly or indirectly, for any purpose that entails a violation of, or
that is inconsistent with, Regulation T, U or X.

 

(ii) No Group Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(iii) The pledge of the Securities Collateral (as defined in the Security
Agreement) pursuant to the Security Agreement does not cause any Borrowing to be
directly or indirectly secured by Margin Stock for purposes of Regulation U.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

93 

 



(b)                None of the Group Companies is subject to regulation under
the Investment Company Act of 1940, as amended. None of the Group Companies is
(i) an “investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, or (ii) controlled by any such
company.

 

Section 5.14            Disclosure. The written reports, financial statements,
certificates and other written information (other than projections, budgets,
forecasts, estimates and other forward looking information or information of a
general economic or industry specific nature) furnished with respect to any
Group Company by or on behalf of any Loan Party or by their respective
representatives to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), when taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not materially misleading, in each case in light of the
circumstances under which they were made; provided that, with respect to
projected financial information and other forward-looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time made (it
being understood and agreed that projections as to future events are not to be
viewed as facts or guaranties of future performance and are subject to
uncertainties or contingencies, many of which are beyond the control of the
Group Companies, that the Borrower makes no representation that such projections
will be realized, and that actual results during the period or periods covered
by such projections may differ from the projected results and that such
differences may be material).

 

Section 5.15            Compliance with Law.

 

(a)                Each Group Company is in compliance with all Laws,
regulations and orders of any Governmental Authority applicable to it or its
property, operations or assets and all indentures, agreements and other
instruments binding upon it or its property, except where such non-compliance
could not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.

 

(b)                Except as has not had and could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (i) each
Group Company holds all company permits, including (1) all permits, licenses,
franchises, approvals, registrations, authorizations and clearances necessary
for each Group Company to conduct the business in which it is engaged, as such
business is now conducted and is planned to be conducted and (2) authorizations
of any applicable Governmental Authority that are concerned with the quality,
identity, strength, purity, safety, efficacy, labeling, manufacturing,
marketing, promotion, distribution, sale, pricing, import or export of any Group
Company’s products necessary for the lawful operating of the businesses of the
Group Companies (the “Company Regulatory Permits”); (ii) all such Company
Regulatory Permits are valid and in full force and effect; and (iii) each Group
Company, to the knowledge of any of the Group Companies (to the extent business
activities are being conducted by third parties), is in compliance with the
terms of all Company Regulatory Permits.

 

(c)                Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the businesses of each
Group Company are being conducted, to the knowledge of any of the Group
Companies (to the extent business activities are being conducted by third
parties), in compliance with all applicable Laws (including any applicable
Health Care Law). No Group Company has received any written notification or
communication from any Governmental Authority of noncompliance by, or liability
of any Group Company under, any Health Care Laws, except where such
noncompliance or liability could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(d)                As of the Closing Date, no Group Company, to the knowledge of
any Group Company (to the extent business activities are being conducted by
third parties), is party to or has any reporting or disclosure obligations under
any corporate integrity agreements, deferred prosecution agreements, monitoring
agreements, consent decrees, settlement orders, or similar agreements with or
imposed by any Governmental Authority.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

94 

 



(e)                All pre-clinical and clinical investigations in respect of
any Group Company’s products or Group Company’s product candidates conducted or
sponsored by each Group Company are being conducted in compliance with all
applicable Laws administered or issued by the applicable Governmental
Authorities, except, in each case, for such noncompliance that, individually or
in the aggregate, has not had and could not reasonably be expected to have a
Material Adverse Effect.

 

(f)                 As of the Closing Date, no Group Company has received any
written notice from the FDA or any foreign agency with jurisdiction over the
development, marketing, labeling, sale, use, handling and control, safety,
efficacy, reliability, or manufacturing of drugs which could reasonably be
expected to lead to the denial, material limitation, revocation, or rescission
of any of the Company Regulatory Permits or of any application for marketing
approval already granted or currently pending before the FDA or such other
Governmental Authority.

 

(g)                All reports, documents, claims, permits and notices required
to be filed, maintained or furnished to the FDA or any other Governmental
Authority by the Borrower and its Subsidiaries have been so filed, maintained or
furnished, except where failure to file, maintain or furnish such reports,
documents, claims, permits or notices could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such reports,
documents, claims, permits and notices were complete and accurate in all
material respects on the date filed (or were corrected in or supplemented by a
subsequent filing if required by applicable Laws). No Group Company, nor, to the
knowledge of any Group Company, any officer, employee, agent or distributor of
any Group Company, has made an untrue statement of a material fact or a
fraudulent statement to the FDA or any other Governmental Authority, failed to
disclose a material fact required to be disclosed to the FDA or any other
Governmental Authority, or committed an act, made a statement, or failed to make
a statement, in each such case, related to the business of any Group Company,
that, at the time such disclosure was made, could reasonably be expected to
provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities”, set forth in 56
Fed. Reg. 46191 (September 10, 1991) or for the FDA or any other Governmental
Authority to invoke any similar policy, except for any act or statement or
failure to make a statement that, individually or in the aggregate, has not had
and could not reasonably be expected to have a Material Adverse Effect. No Group
Company, nor, to the knowledge of any Group Company, any officer, employee,
agent or distributor of any Group Company, has been debarred or convicted of any
crime or engaged in any conduct for which debarment is mandated by 21 U.S.C. §
335a(a) or any similar Law or authorized by 21 U.S.C. § 335a(b) or any similar
Law applicable in other jurisdictions in which material quantities of any Group
Company’s products or Group Company’s product candidates are sold or intended to
be sold. No Group Company, nor, to the knowledge of any Group Company, any
officer, employee, agent or distributor of any Group Company, has been debarred,
suspended or excluded from participation in any federal health care program or
convicted of any crime or engaged in any conduct for which such Person could be
excluded from participating in any federal health care program under
Section 1128 of the Social Security Act of 1935 (42 U.S.C. § 1320a-7), as
amended, or any similar Health Care Law or program.

 

(h)                Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no Group Company has
voluntarily or involuntarily initiated, conducted or issued, or caused to be
initiated, conducted or issued, any recall, field corrections, market withdrawal
or replacement, safety alert, warning, “dear doctor” letter, investigator
notice, or other notice or action to wholesalers, distributors, retailers,
healthcare professionals or patients relating to an alleged lack of safety,
efficacy or regulatory compliance of any Group Company’s products. Except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, to the knowledge of the Borrower, there are no facts
which are reasonably likely to cause, and the Borrower has not received any
written notice from the FDA or any other Governmental Authority regarding (i)
the recall, market withdrawal or replacement of any Group Company’s products
sold or intended to be sold by any Group Company (other than recalls,
withdrawals or replacements that are not material to the Group Companies, taken
as a whole), (ii) a material change in the marketing classification or a
material adverse change in the labeling of any Group Company’s products, (iii) a
termination or suspension of the manufacturing, marketing, or distribution of
any of Group Company’s products or (iv) a material negative change in
reimbursement status of any of Group Company’s products.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

95 

 



Section 5.16            Intellectual Property. Except as set forth on Schedule
5.16, each Group Company (which for purposes of this Section 5.16, as of the
Closing Date, shall include the Target and its Subsidiaries only to the extent
of the best knowledge of the Borrower) owns, licenses or otherwise possesses the
right to use, all of the Intellectual Property that are used or useful in the
operation of its respective business, except as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. Each Group
Company represents that Exhibit B to the Perfection Certificate sets forth a
complete and accurate list of all registered and applied for Intellectual
Property and any material unregistered trademarks owned by such Group Company as
of the Closing Date. No Group Company is infringing, misappropriating, diluting,
or otherwise violating the Intellectual Property of any other Person, except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and, except as set forth on Schedule 5.16, no claim has
been asserted, is pending or, to the knowledge of any Group Company, has been
threatened challenging the ownership, enforceability, scope, validity, or use by
any Group Company and each Subsidiary thereof of any such Intellectual Property.

 

Section 5.17            Use of Proceeds. The proceeds of (a) the Initial Term
Loans borrowed on the Closing Date will be used on the Closing Date to (x) pay
fees and expenses in connection with the Transactions and (y) fund the Notes
Redemption Collateral Account, the Founders Share Purchase Collateral Account,
the Restricted Cash Collateral Account and the Designated US Account in the
respective amounts set forth in Section 2.01 for the purpose of effecting the
Tender Offer, the Stock Purchase, the Squeeze Out and the Subordinated Notes
Repayments and (b) any Incremental Loans will be used by the Borrower for
general corporate purposes and other legal purposes of the Borrower and its
Subsidiaries (including, without limitation, Permitted Acquisitions and other
permitted Investments, permitted refinancings of Indebtedness, Consolidated
Capital Expenditures and permitted Restricted Payments).

 

Section 5.18            Solvency. As of the Closing Date, the Borrower and its
Subsidiaries (on a consolidated basis) are and, immediately following the
consummation of the Transactions and the financings related thereto, will be,
Solvent.

 

Section 5.19            Collateral Documents.

 

(a)                Article 9 Collateral. Each of the Security Agreement and the
Pledge Agreement, when executed and delivered, is effective to create in favor
of the Collateral Agent, for the benefit of the Finance Parties, a legal, valid
and enforceable security interest in the Collateral described therein and, when
financing statements in appropriate form are filed in the offices specified on
Schedule 4.01 to the Security Agreement and the Pledged Collateral is delivered
to the Collateral Agent, each of the Security Agreement and the Pledge Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the grantors thereunder in such of the Collateral in which
a security interest can be perfected under Article 9 of the UCC by filing or by
possession or control thereof, in each case prior and superior in right to any
other Person, other than with respect to Permitted Liens, and except for certain
items of Collateral with respect to which such Lien may be perfected only by
possession or control thereof and the failure of the Collateral Agent to have
possession or control thereof is expressly permitted pursuant to the Security
Agreement and/or Pledge Agreement, as applicable.

 

(b)                Intellectual Property. When financing statements in the
appropriate form are filed in the offices specified on Schedule 4.01 to the
Security Agreement, (i) the Grant of Security Interest in Patents, substantially
in the form of Exhibit A to the Security Agreement, and the Grant of Security
Interest in Trademarks, substantially in the form of Exhibit B to the Security
Agreement, is filed in the United States Patent and Trademark Office, and (ii)
the Grant of Security Interest in Copyrights, substantially in the form of
Exhibit C to the Security Agreement, is filed in the United States Copyright
Office, then the Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in the United States patents, trademarks, copyrights, licenses and
other intellectual property rights covered in such agreements, in each case
prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on issued
patents, patent applications, registered trademarks, trademark applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

96 

 



(c)                Status of Liens. The Collateral Agent, for the benefit of the
Finance Parties, will at all times have the Liens provided for in the Collateral
Documents and, subject to the filing by the Collateral Agent of continuation
statements to the extent required by the UCC and maintaining control or
possession of Collateral to the extent required by the Collateral Documents and
to the qualifications and limitations set forth in clauses (a) and (b) above,
the Collateral Documents will at all times constitute valid and continuing liens
of record and first priority perfected security interests in all the Collateral
referred to therein, except as priority may be affected by Permitted Liens.

 

(d)                Mortgages. Each Mortgage (if any), when executed and
delivered, is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Finance Parties, legal, valid and enforceable
first priority Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Liens, and when the Mortgages are
recorded or filed, as applicable, in the offices specified in the local counsel
opinion delivered with respect thereto in accordance with the provisions of
Section 6.12), the Mortgages shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the Loan Parties in the
Mortgaged Properties and the proceeds thereof, in each case prior and superior
in right to any other Person, other than Liens permitted by such Mortgage.

 

(e)                Securities Account Control Agreement. The Securities Account
Control Agreement, when executed and delivered, is effective to create, in favor
of the Collateral Agent, for its benefit and the benefit of the Finance Parties,
a legal, valid and enforceable perfected first priority Lien on, and security
interest in, all of the Borrower’s right, title and interest in and to each of
the Controlled Accounts and the amounts deposited therein.

 

Section 5.20            Tender Offer. (i) The Tender Offer and Tender Offer
Documents are in full force and effect, (ii) there are no known violations of
Laws, ordinances or Financial Instruments Exchange rules in connection with the
Tender Offer, (iii) there has been no amendment of the Tender Offer Documents
which could reasonably be expected to have a Material Adverse Effect and (iv)
there are no known grounds for nullification or withdrawal of the Tender Offer.
The Tender Offer has been legally and timely registered and disclosed, including
as prescribed in Article 27-13 of the FIEA of Japan, and the official
announcement of the facts related to the Tender Offer prescribed in Article
27-13 of the FIEA has been validly made. The opinion by the board of directors
of the Target relating to the Tender Offer has been legally issued and the
Financial Services Agency, Securities Exchange Surveillance Commission, Kanto
Local Finance Bureau, Financial Instrument Exchange or any court of Japan has
not indicated that (i) the disclosure of the Tender Offer violates or may
violate laws, ordinances or Financial Instruments Exchange rules in connection
with the Tender Offer or (ii) the process with respect to the board of directors
of the Target issuing the opinion regarding the Tender Offer violates or may
violate Laws, ordinances or Financial Instruments Exchange rules in connection
with the Tender Offer. The opinion of the Target board of directors endorsing
the Tender Offer has not been withdrawn, there has been no expression of
opposing views by the board of directors of the Target and no opinion by the
board of directors of the Target endorsing a tender offer for Equity Interests
of the Target by any other tender offeror has been issued.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

97 

 



Section 5.21            Labor Matters. There are no strikes, lockouts or
slowdowns against any Group Company pending or, to the knowledge of any Group
Company, threatened in writing that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. The hours worked
by and payments made to employees of any Group Company have not been in
violation of the Fair Labor Standards Act of 1938, as amended, if applicable, or
any other applicable federal, state, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect. As of the Closing Date, no
Group Company is a party to or subject to any collective bargaining or other
similar labor agreement.

 

Section 5.22            Anti-Terrorism Law; Foreign Corrupt Practices Act.

 

(a)                No Group Company and no Affiliate of any Group Company and,
to the knowledge of the Group Companies, none of its agents, is in violation of
any requirement of Law relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including the Patriot Act and Executive Order 13224
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism, effective September 24, 2001 (the “Executive
Order”), the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, the
Currency and Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12
U.S.C. §§ 1818(s), 1820(b) and 1951-1959) (also known as the “Bank Secrecy
Act”), any of the foreign assets control regulations administered by the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, or the Part II.1 of
the Criminal Code (Canada) (to the extent applicable), or any other applicable
requirement of Law relating to economic or financial sanctions or trade
embargoes or export controls (“Sanctions or Export Controls”) imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the U.S. Treasury Department Office of Foreign Assets
Control (“OFAC”), the U.S. Department of State or by any other relevant
sanctions or export control authority.

 

(b)                No Group Company and no Affiliate of any Group Company nor
any of their respective directors, officers and employees and, to the knowledge
of the Loan Parties, no broker or other agent of any Group Company, is any of
the following (a “Restricted Party”):

 

(i)                 a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(ii)               a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)             a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)              a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order;

 

(v)                an Embargoed Person or a Person listed on any other list
maintained by the U.S. government to the extent transactions with that Person
would be in violation of Sanctions or Export Controls; or

 

(vi)              a Person or entity who is affiliated with, including any
Person owned or controlled by, a Person or entity listed above.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

98 

 



(c)                The Borrower will not directly or indirectly use the proceeds
of the Loans or otherwise make available such proceeds to any Person described
in Section 5.22(b)(i)-(vi) for the purpose of financing the activities of such
Person currently subject to any U.S. sanctions administered by OFAC, if such use
or transfer violates U.S. sanctions administered by OFAC.

 

(d)                No Group Company and no Affiliate of any Group Company nor
any of their respective directors, officers and employees and, to the knowledge
of the Loan Parties, no broker or other agent of any Group Company acting in any
capacity in connection with the Loans (i) conducts any unauthorized business or
engages in making or receiving any contribution of funds, goods or services
without required U.S. government authorization to or for the benefit of any
Person described in Section 5.22(b), (ii) deals in, or otherwise engages in any
unauthorized transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or any other Governmental Authority or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

(e)                No Group Company and no Affiliate of any Group Company nor
any of their respective directors, officers and employees, nor to the knowledge
of the Loan Parties, any Affiliate, agent, director, officer, employee or other
person acting, directly or indirectly, on behalf of any Group Company, has, in
the course of its actions for, or on behalf of, any Group Company, directly or
indirectly (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the FCPA or other applicable anti-corruption law;
or (iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

Section 5.23            Acquisition Documents. The Administrative Agent has been
furnished complete copies of the Tender Offer Documents and each amendment
thereto and each other Tender Offer Documents reasonably requested by the
Administrative Agent, in each case, to the extent executed and delivered on or
prior to the Closing Date.

 

Section 5.24            Insolvency Events. As of the Closing Date, no Group
Company is subject to bankruptcy, insolvency, voluntary or judicial liquidation,
composition with creditors, general settlement with creditors, reorganization or
similar proceedings affecting the rights of creditors generally and no
application has been made by any Group Company (or their respective directors)
for the appointment of a receiver, trustee or similar officer pursuant to any
voluntary or judicial insolvency, winding-up, liquidation or similar
proceedings.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

The Borrower agrees that until the Discharge of Senior Finance Obligations:

 

Section 6.01            Financial Statements. The Borrower will deliver to the
Administrative Agent for further distribution to each Lender (or directly to
each Lender at any time when there is not an incumbent Administrative Agent):

 

(a)                Annual Financial Statements. As soon as available and in any
event no later than ninety (90) days after the end of (i) each fiscal year of
the Borrower (but no later than the date on which the Borrower would be required
to file a Form 10K under the Exchange Act if it were subject to Sections 15 and
13(d) of the Exchange Act) commencing with the fiscal year ending December 31,
2015, (i) a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year, the related consolidated
statements of income and stockholders’ equity and a consolidated statement of
cash flows for such fiscal year, setting forth in comparative form the
consolidated figures for the preceding fiscal year in reasonable detail and in
each case prepared in accordance with GAAP and audited and accompanied by a
report and opinion of PricewaterhouseCoopers LLP or another Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception other than with respect to
any upcoming maturity date of the Term Loans or any potential inability to
satisfy the financial covenant set forth in Section 7.15 on a future date or in
a future period or any qualification or exception as to the scope of such audit
and (ii) a management’s discussion and analysis of the financial condition and
results of operations for such fiscal year, as compared to the previous fiscal
year.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

99 

 



(b)                Interim Financial Statements. As soon as available, and in
any event within forty-five (45) days after the end of the first three (3)
fiscal quarters of each fiscal year of the Borrower (but no later than the date
on which the Borrower would be required to file a Form 10Q under the Exchange
Act if it were subject to Sections 15 and 13(d) of the Exchange Act), commencing
with the fiscal quarter ending September 30, 2015, (i) a consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
period, together with related consolidated statements of income and a
consolidated statement of cash flows for such period and the then elapsed
portion of such fiscal year, setting forth in comparative form the consolidated
figures for the corresponding periods of the preceding fiscal year, all in
reasonable detail, certified by a Responsible Officer of the Borrower as fairly
presenting, in all material respects, the financial condition, results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and (ii) a management’s discussion and analysis of the
financial condition and results of operations for such fiscal quarter and the
then elapsed portion of the fiscal year, as compared to the comparable periods
in the previous fiscal year.

 

(c)                Budgets. As soon as available, and in any event within sixty
(60) days after the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2015, consolidated budgets for the following
fiscal year of the Borrower and its Consolidated Subsidiaries prepared by
management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income
and cash flows of the Borrower and its Consolidated Subsidiaries on a quarterly
basis for the current fiscal year.

 

Documents required to be delivered pursuant to Section 6.01, Section 6.02 or
Section 6.03 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on a U.S. government website or on the Borrower’s behalf on an
Internet or intranet website, if any, in each case, to which the Administrative
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent); provided that the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent (and each Lender if
there is at the time no incumbent Administrative Agent) of the posting of any
such documents and the documents shall be delivered at the time of such
notification. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Furthermore, if any financial statement, certificate or other information
required to be delivered pursuant to Section 6.01, 6.02 or 6.03 shall be
required to be delivered on any date that is not a Business Day, such financial
statement, certificate or other information may be delivered to the
Administrative Agent on the next succeeding Business Day after such date.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

100 

 



Section 6.02            Certificates; Other Information. The Borrower will
deliver to the Administrative Agent for further distribution to each Lender (or
directly to each Lender at any time when there is not an incumbent
Administrative Agent):

 

(a)                Compliance Certificate. At the time of delivery of the
financial statements provided for in Section 6.01(a) and for the financial
statements provided for in Section 6.01(b) coinciding with the end of each
fiscal quarter of the Borrower (commencing with the delivery of the financial
statements for the fiscal year ending on December 31, 2015), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower (which
delivery may be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes) (i)
demonstrating compliance with the financial covenant contained in Section 7.15
by calculation thereof as of the end of the fiscal period covered by such
financial statements, (ii) stating that no Default or Event of Default exists,
or if any Default or Event of Default does exist, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto and (iii) stating whether, since the date of the most recent financial
statements delivered hereunder, there has been any material change in GAAP
applied in the preparation of the financial statements of the Borrower and its
Consolidated Subsidiaries, and, if so, describing such change.

 

(b)                [Reserved].

 

(c)                Excess Cash Flow. No later than ninety-five (95) days after
the end of each Excess Cash Flow Period, a certificate of a Responsible Officer
of the Borrower containing information regarding the calculation of Excess Cash
Flow in reasonable detail for such Excess Cash Flow Period.

 

(d)                ERISA Reports. Promptly upon an ERISA Event, the most
recently prepared actuarial reports in relation to the Plans for the time being
operated by Group Companies which are prepared in order to comply with the then
current statutory or auditing requirements within the relevant jurisdiction.
Promptly upon request of the Administrative Agent, the Borrower shall also
furnish the Administrative Agent with such additional information concerning any
Plan as may be reasonably requested, including, but not limited to, with respect
to any Plans, copies of each annual report/return (Form 5500 series), as well as
all schedules and attachments thereto required to be filed with the Department
of Labor and/or the Internal Revenue Service pursuant to ERISA and the Code,
respectively, for each “plan year” (within the meaning of Section 3(39) of
ERISA).

 

(e)                Information Regarding Collateral. Concurrently with the
delivery of financial statements pursuant to Section 6.01(a), deliver to the
Administrative Agent and the Collateral Agent a supplement to the Perfection
Certificate.

 

(f)                 Other Information. Promptly, from time to time, such other
information reasonably available to the Group Companies regarding the
operations, business affairs and financial condition of any Group Company, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

 

Section 6.03            Notices. The Borrower will, promptly after a Responsible
Officer of any Loan Party has obtained actual knowledge thereof, notify the
Administrative Agent (and each Lender if there is then no incumbent
Administrative Agent), and the Administrative Agent will in turn notify the
Lenders:

 

(i)                 of the occurrence of any Default or Event of Default
hereunder;

 

(ii)               of (A) any breach or non-performance of, or any default
under, any material Contractual Obligation of any Group Company, (B) any
dispute, litigation, investigation, proceeding or suspension between any Group
Company and any Governmental Authority or, to the knowledge of the Borrower, the
threat against any Group Company of any of the foregoing in writing, (C) the
commencement of, or any material adverse development in, or, to the knowledge of
the Borrower, the written threat against any Group Company of, any litigation or
proceeding affecting any Group Company, including pursuant to any applicable
Environmental Law, or (D) any violation of or noncompliance with any Law by any
Group Company, in each case of subclauses (A) through (D) to the extent that the
same has resulted or could reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Effect;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

101 

 



(iii)             of the occurrence of any ERISA Event with respect to a Group
Company or any other ERISA Event that, in either case, could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
and

 

(iv)              of the occurrence of a Material Adverse Effect or any event
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(i) shall
describe with particularity any and all provisions of this Agreement or the
other Loan Documents that have been breached.

 

Section 6.04            Payment of Taxes and Related Items. Each of the Group
Companies will file all applicable Tax returns and pay and discharge all Taxes,
claims, assessments and other governmental charges or levies imposed upon it, or
upon its income or profits, or upon any of its properties; provided, however,
that no Group Company shall be required to file such Tax returns or pay any such
Tax or governmental charge or levy (A) which is being contested in good faith by
appropriate proceedings diligently conducted and as to which adequate reserves
have been established in accordance with GAAP or (B) to the extent failure to
file such tax returns or make such payment could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.05            Preservation of Existence, etc. Except as a result of or
in connection with a dissolution, merger or disposition of a Subsidiary of the
Borrower or other transaction permitted under Section 7.04 or Section 7.05, each
Group Company will: (i) preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization, except in the case of a Subsidiary of the Borrower where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; (ii) take all commercially reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; and (iii) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

Section 6.06            Maintenance of Properties. Each Group Company will: (i)
maintain, preserve and protect all of its properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear and Casualty and Condemnation excepted; and (ii) make all necessary
repairs thereto and renewals and replacements thereof, except, in each case,
where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 6.07            Maintenance of Insurance.

 

(a)                Insurance Policies. Each of the Group Companies will at all
times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, property insurance, flood insurance
and casualty insurance) in such amounts, covering such risk and liabilities and
with such deductibles or self-insurance retentions as are prudent in the good
faith judgment of the officers of the Borrower. The Collateral Agent shall be
named as loss payee or mortgagee, as its interest may appear, with respect to
all such property and casualty policies and additional insured with respect to
all business interruption or liability policies (other than worker’s
compensation, director and officer liability or other policies in which such
endorsements are not customary), and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, that it will use commercially
reasonable efforts to give the Collateral Agent thirty (30) days’ prior written
notice before any such policy or policies shall be canceled (or ten (10) days’
prior written notice for cancellation due to non-payment), and, if such
endorsement is available at reasonable cost, that no act or default of any Group
Company or any other Person shall affect the rights of the Collateral Agent or
the Lenders under such policy or policies.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

102 

 



(b)                Flood Insurance. With respect to each Mortgaged Property (if
any), obtain flood insurance in such total amount as is sufficient to comply
with all applicable rules and regulations promulgated under the applicable
federal flood insurance laws, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program.

 

Section 6.08            Compliance with Laws and Contractual Obligations. (a)
Each of the Group Companies will comply with all requirements of Law applicable
to it and its properties to the extent that noncompliance with any such
requirement of Law could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Without limiting the generality of the
foregoing, each of the Group Companies will do each of the following as it
relates to any (x) Plan maintained by, or Multiemployer Plan contributed to by,
each of the Group Companies or (y) Employee Benefit Arrangement, in each case
except to the extent that any failure to do any of the following could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) maintain each Plan (other than a Multiemployer Plan) in
compliance in all respects with the applicable provisions of ERISA, the Code or
other Federal, state or foreign Law and its terms; (ii) cause each Plan (other
than a Multiemployer Plan) that is qualified under Section 401(a) of the Code to
maintain such qualifications; (iii) not become a party to any Plan subject to
Section 412 of the Code; (iv) ensure that there are no Unfunded Liabilities in
excess of the Threshold Amount; (v) not become a party to any Multiemployer
Plan; (vi) make all contributions (including any special payments to amortize
any Unfunded Liabilities) required to be made to any Plan or Multiemployer Plan
in accordance with all applicable Laws in a timely manner; (vii) ensure that the
contributions or premium payments to or in respect of all Employee Benefit
Arrangements are and continue to be promptly paid at no less than the rates
required under the rules of such arrangements and in accordance with the most
recent actuarial advice received in relation to the Employee Benefit Arrangement
and generally in accordance with applicable Law; and (viii) use its commercially
reasonable efforts to cause each of its ERISA Affiliates to do each of the items
listed in clauses (i) through (vi) above as it relates to Plans and
Multiemployer Plans maintained by or contributed to by its ERISA Affiliates such
that there shall be no liability to a Group Company by virtue of such ERISA
Affiliate’s acts or failure to act.

 

(b) Each of the Group Companies will perform and observe all terms and
provisions of each Contractual Obligation (other than in respect of
Indebtedness) to be performed or observed by it and maintain (to the extent
necessary in the exercise of its reasonable business judgment) each such
Contractual Obligation, except to the extent that the failure to perform or
observe any such terms or provisions, or to maintain any such Contractual
Obligations, could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 6.09            Books and Records. Each of the Group Companies will keep
books and records of its transactions that are complete and accurate in all
material respects in accordance with GAAP (including the establishment and
maintenance of appropriate reserves).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

103 

 



Section 6.10            Inspection Rights. Each of the Group Companies will from
time to time (but, if no Event of Default shall have occurred and be continuing,
not more often than once per fiscal year of the Borrower at the Borrower’s
expense) permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its officers
and employees, all at such reasonable times during normal business hours, upon
reasonable advance notice to the Borrower; provided, however, that (1) when an
Event of Default exists the Administrative Agent (or any of its representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and (2) representatives of any
Lender may accompany the Administrative Agent, at such Lender’s expense.

 

Section 6.11            Use of Proceeds. The Borrower will use the proceeds of
the Loans solely for the purposes set forth in Section 5.17.

 

Section 6.12            Additional Loan Parties; Additional Security.

 

(a)                Additional Subsidiary Guarantors. The Borrower will take, and
will cause each of its Subsidiaries (other than Excluded Subsidiaries) to take,
such actions from time to time as shall be necessary to ensure that all
Subsidiaries of the Borrower (other than Excluded Subsidiaries) are Subsidiary
Guarantors not later than the times set forth herein. Without limiting the
generality of the foregoing, if any Group Company shall form or acquire any new
Subsidiary (other than an Excluded Subsidiary), or if any Excluded Subsidiary
shall cease to be an Excluded Subsidiary, the Borrower, as soon as practicable
and in any event within thirty (30) days (or such later date as may be agreed by
the Administrative Agent in its sole discretion) after such formation,
acquisition or cessation, will provide the Collateral Agent with notice of such
formation, acquisition or cessation and the Borrower will cause such Subsidiary
to:

 

(i)                 within thirty (30) days (or such later date as may be agreed
by the Administrative Agent in its sole discretion) after such formation,
acquisition or cessation, (A) execute an Accession Agreement pursuant to which
such Subsidiary shall agree to become a “Subsidiary Guarantor” under the
Guaranty; a “Subsidiary Guarantor” under the Security Agreement; and a
“Subsidiary Guarantor” under the Pledge Agreement; and/or an obligor under such
other Collateral Documents as may be applicable to such new Subsidiary and (B)
take all actions required to be taken by such Collateral Documents to perfect
the Liens granted thereunder; and

 

(ii)               deliver such proof of organizational authority, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by each Loan Party pursuant to Section 4.01 of this Agreement on the
Closing Date or as the Administrative Agent or the Collateral Agent shall have
reasonably requested in order to evidence compliance with this Section 6.12.

 

(b)                Additional Security. (i) The Borrower will, and will cause
each of its Subsidiaries which is, or becomes, a Subsidiary Guarantor to cause,
all or substantially all personal property (other than any personal property
expressly excluded from the definition of “Collateral” in the Security Agreement
or any other Collateral Document), to be subject at all times to perfected Liens
in favor of the Collateral Agent for the benefit of the Finance Parties pursuant
to the Collateral Documents, or such other security agreements, pledge
agreements, or similar collateral documents as the Collateral Agent shall
reasonably request to create or perfect its Liens on the Collateral
(collectively, the “Additional Collateral Documents”). In the event that any
Loan Party acquires any owned Real Property after the Closing Date having a fair
market value in excess of […***…], the Borrower agrees to promptly (but in no
event later than thirty (30) days after the acquisition thereof) provide the
Administrative Agent with written notice of such acquisition, setting forth in
reasonable detail the location and a description of the Real Property so
acquired. The Borrower or the applicable Subsidiary Guarantor will cause to be
delivered to the Collateral Agent with respect to such Real Property, a Mortgage
or other appropriate instrument under applicable law sufficient to create a
valid first priority Lien (except as otherwise permitted by the definition of
Permitted Liens) of record on such Real Property, as well as Surveys, title
insurance policies, local counsel opinions, flood insurance certificates, and
other customary instruments, certificates and documents, as are in form and
substance reasonably requested by the Collateral Agent. Without limiting the
generality of the foregoing, the Borrower will cause, and will cause each of its
Subsidiaries that is or becomes a Subsidiary Guarantor to cause, 100% of the
Equity Interests owned by them of each of their respective direct and indirect
Domestic Subsidiaries (other than any (i) CFC Holdco or (ii) any Domestic
Subsidiary of a CFC or a CFC Holdco) and, with respect to each Foreign
Subsidiary that is a CFC or a CFC Holdco, 65% of each class of Equity Interests
entitled to vote (within the meaning of Treasury Regulation Section
1.956-2(c)(2)) directly owned by the Borrower or a Subsidiary Guarantor and 100%
of each class of Equity Interests of such CFC or CFC Holdco not entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2(c)(2)) directly owned
by the Borrower or a Subsidiary Guarantor, in each case, to be subject at all
times to a first priority, perfected Lien in favor of the Collateral Agent,
subject only to Permitted Liens described in Section 7.02(ii), (iii), (iv),
(xv), (xxiv) or (xxv).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

104 

 



(i)                 All such security interests and mortgages shall be granted
pursuant to documentation consistent with the Collateral Documents executed on
the Closing Date and otherwise reasonably satisfactory in form and substance to
the Collateral Agent and shall constitute valid and enforceable perfected
security interests and mortgage liens subject to no other Liens except for
Permitted Liens. The Additional Collateral Documents or instruments related
thereto shall have been duly recorded or filed in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent required to be granted pursuant to the Additional
Collateral Documents, and all Taxes, fees and other charges payable in
connection therewith shall have been paid in full. The Borrower shall cause to
be delivered to the Collateral Agent such opinions of counsel, title insurance
and other related documents as may be reasonably requested by the Collateral
Agent to assure itself that this Section 6.12(b) has been complied with.

 

(ii)               Notwithstanding anything contained in this Section 6.12(b),
the Collateral Agent and the Borrower may exclude assets from the Collateral and
that the Borrower shall not be required to deliver any Additional Collateral
Documents, if, as reasonably determined by the Collateral Agent and the
Borrower, the cost of obtaining or perfecting a security interest is excessive
in relation to the benefit afforded to the Finance Parties thereby.

 

(c)                Real Property Appraisals. If the Collateral Agent reasonably
determines that it or any of the Finance Parties are required by Law or
regulation to have appraisals prepared in respect of the owned Real Property of
any Group Company constituting Collateral, appraisals shall be obtained in
satisfaction of the applicable requirements set forth in 12 C.F.R., Part 34 -
Subpart C or any successor or similar statute, rule, regulation, guideline or
order, and which shall be in scope, form and substance compliant with such
requirements.

 

(d)                Completion of Actions. The Borrower agrees that each action
required by Section 6.12(b) shall be completed as soon as reasonably
practicable, but in no event later than sixty (60) days (or, in the case of
delivery of Mortgages, ninety (90) days) (or, in either case, such later date as
determined by the Administrative Agent in its sole discretion) after such action
is either requested to be taken by the Collateral Agent or required to be taken
by the Borrower or any of its Subsidiaries pursuant to the terms of this Section
6.12.

 

Section 6.13            Further Assurances.

 

(a)                Promptly, upon the reasonable request of the Administrative
Agent (on behalf of itself or of any Lender) or the Collateral Agent, at the
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Collateral Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the Finance Documents, in each case, to
the extent not inconsistent with the terms of any Finance Document.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



105 

 

(b)                In connection with any change (i) in any Loan Party’s legal
name, (ii) in the location of the Borrower’s chief executive office, (iii) in
any Loan Party’s organizational identification number, if any, or (iv) in any
Loan Party’s corporate form, jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), (A) such
Loan Party shall give the Collateral Agent and the Administrative Agent prompt
written notice (which shall in any event be given within thirty (30) days, or
such greater notice period agreed to in writing by the Collateral Agent in its
sole discretion, after such change) clearly describing such change and providing
such other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) such Loan Party shall
promptly take all action reasonably requested by the Collateral Agent to
maintain the perfection and priority of the security interest of the Collateral
Agent for the benefit of the Finance Parties in the Collateral, if applicable.
The Borrower shall not, and shall not permit any other Loan Party to, in any
event change its name, corporate form, organizational structure or location
(determined as provided in Section 9-307 of the UCC), if such change would cause
the Security Interest (as defined in the Security Agreement) in favor of the
Collateral Agent, in any Collateral to lapse or cease to be perfected unless
such Loan Party has taken on or before the date of lapse all actions necessary
to ensure that such Security Interest in the Collateral does not lapse or cease
to be perfected. The Borrower agrees that it shall, and shall cause each Loan
Party to, promptly and in any event within thirty (30) days (or such longer
period as may be agreed by the Collateral Agent in its sole discretion) of such
change provide the Collateral Agent with certified Organization Documents
reflecting any of the changes (other than location) described in the preceding
sentence.

 

Section 6.14            Annual Lenders Conference Call. Within thirty (30) days
after the delivery of the financial statements pursuant to Section 6.01(a) for
each fiscal year of the Borrower, host a conference call with representatives of
the Administrative Agent and the Lenders, to be held at such time as reasonably
designated by the Borrower (in consultation with the Administrative Agent), for
the discussion of the financial results of the previous fiscal quarter and the
year-to-date financial condition of the Group Companies, including a reasonable
“question and answer” period.

 

Section 6.15            Maintenance of Ratings. Use commercially reasonably
efforts to cause the Loans and the Borrower’s corporate credit to continue to be
rated by S&P and Moody’s (but not to maintain a specific rating).

 

Section 6.16            Post Closing Matters. The Borrower and each of the other
Loan Parties, as applicable, will execute and deliver the documents and complete
the tasks set forth on Schedule 6.16, in each case, within the time limits
specified therein (in each case, as extended by the Administrative Agent in its
sole discretion).

 

Section 6.17            Squeeze Out. The Borrower will, or the Borrower will
direct the Acquiror to, consummate the Squeeze Out in accordance with the Tender
Offer Registration Statement and all applicable Laws as soon as reasonably
practicable after the Closing Date, but in any event, within one hundred twenty
(120) days after the Closing Date (as such date may be extended by the
Administrative Agent in its sole discretion), and, after giving effect thereto,
the Borrower will own, directly or indirectly, 100% of the Equity Interests of
the Target. If the Acquiror is required to take alternative methods for the
Squeeze Out which is different from Tender Offer Registration Statement, the
Borrower will obtain the prior written consent from the Administrative Agent
regarding the alternative methods.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

106 

 



Section 6.18            Maintenance of Restricted Cash Collateral Account. The
Borrower shall retain at least $25,000,000 in the Restricted Cash Collateral
Account, which account shall remain subject to the control of the Collateral
Agent pursuant to the terms of the Securities Account Control Agreement and the
Security Agreement until the date upon which (x) no Event of Default exists or
would result from the release of such funds from the Restricted Cash Collateral
Account and (y) at least $35,000,000 in aggregate principal amount of Initial
Term Loans has been prepaid or repaid.

 

ARTICLE VII

NEGATIVE COVENANTS

 

The Borrower agrees that until the Discharge of Senior Finance Obligations:

 

Section 7.01            Limitation on Indebtedness. None of the Group Companies
will incur, create, assume or permit to exist any Indebtedness or Swap
Obligations except:

 

(i)                 Indebtedness of the Borrower and its Subsidiaries
outstanding on the Closing Date and disclosed on Schedule 7.01 (collectively,
the “Existing Indebtedness”);

 

(ii)               Indebtedness of the Loan Parties under this Agreement and the
other Loan Documents, including any Incremental Loans incurred pursuant to
Section 2.15, Extended Term Loans incurred pursuant to Section 2.16 and
Indebtedness incurred pursuant to Section 2.17 (including any Credit Agreement
Refinancing Indebtedness in lieu of Refinancing Term Loans);

 

(iii)             Purchase Money Indebtedness, Attributable Indebtedness in
respect of Capital Leases and Synthetic Lease Obligations of the Borrower and
its Subsidiaries, and Indebtedness financing the acquisition, construction,
repair, replacement or improvement of capital assets, in each case incurred
after the Closing Date and Attributable Indebtedness in respect of
Sale/Leaseback Transactions of the Borrower and its Subsidiaries permitted
pursuant to Section 7.12; provided that (x) the aggregate amount of all such
Indebtedness incurred pursuant to this clause (iii) does not exceed […***…] at
any time outstanding and (y) no Lien securing any such Indebtedness shall extend
to or cover any property or asset of any Group Company other than the asset so
financed (and accessions thereto) and proceeds and products thereof (provided
that individual financings of equipment provided by any lender may be
cross-collateralized to other financings of equipment provided by such lender);

 

(iv)              (A) Indebtedness of the Borrower or its Subsidiaries secured
solely by Liens granted pursuant to clauses (xvi), (xvii) and/or (xviii) of
Section 7.02 and any other Indebtedness of a Person whose Equity Interests or
assets are acquired in a Permitted Acquisition which is assumed by the Borrower
or a Subsidiary of the Borrower in such Permitted Acquisition; provided that
such Indebtedness was not incurred in connection with, or in anticipation of,
the events described in such clauses or such Permitted Acquisition, and (B) so
long as no Default or Event of Default is continuing at the time of, or would
result from, the incurrence of such Indebtedness, Indebtedness incurred to
finance a Permitted Acquisition, provided that the aggregate amount of all
Indebtedness incurred pursuant to this clause (iv) does not exceed […***…] at
any time outstanding;

 

(v)                Indebtedness of the Borrower in respect of the Existing
Subordinated Notes in an aggregate principal amount not to exceed the Existing
Subordinated Notes Amount; provided that such Indebtedness shall only be
permitted to remain outstanding until February 1, 2016;

 

(vi)              any Permitted Refinancing of Indebtedness permitted under
clause (i), (iii) or (iv) above (but without duplication of amounts outstanding
pursuant to such clauses);

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

107 

 



(vii)            Indebtedness of the Borrower or any of the Subsidiaries that
may be deemed to exist (including, without duplication, any contingent
liabilities in respect thereof) in connection with agreements providing for
indemnification, purchase price adjustments, earn-out, “milestone”, non-compete,
consulting, deferred compensation and similar obligations in connection with
acquisitions or sales of assets and/or businesses permitted under this
Agreement;

 

(viii)          Swap Obligations of the Borrower or any of its Subsidiaries
under Swap Agreements to the extent entered into in order to manage interest
rate, foreign currency exchange rate and commodity pricing risks and not for
speculative purposes;

 

(ix)              Indebtedness owed to any Person providing property, casualty
or liability insurance to the Borrower or any Subsidiary of the Borrower, so
long as such Indebtedness shall not be in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
annual period (plus additional fees and costs imposed by virtue of being paid in
installments) in which such Indebtedness is incurred and such Indebtedness shall
be outstanding only during such year;

 

(x)                Indebtedness consisting of Guaranty Obligations incurred (A)
by the Borrower in respect of Indebtedness, leases or other ordinary course
obligations not prohibited to be incurred by, or obligations in respect of
Permitted Acquisitions, other Investments permitted by Section 7.06 or Permitted
Joint Ventures of, any Subsidiary Guarantor, (B) by any Subsidiary Guarantor in
respect of Indebtedness, leases or other ordinary course obligations not
prohibited to be incurred by, or obligations in respect of Investments permitted
by Section 7.06 or Permitted Joint Ventures of, the Borrower or any other
Subsidiary Guarantor, (C) by any Subsidiary of the Borrower that is not a Loan
Party in respect of the Indebtedness, leases or other ordinary course
obligations not prohibited to be incurred by, or obligations in respect of
Permitted Acquisitions, other Investments permitted by Section 7.06 or Permitted
Joint Ventures of, the Borrower or any other Subsidiary of the Borrower;
provided, if a Subsidiary that is not a Loan Party incurs Guaranty Obligations
in respect of Indebtedness of a Loan Party, then such Subsidiary shall become a
Subsidiary Guarantor hereunder, and (D) by any Loan Party in respect of
Indebtedness, leases or other ordinary course obligations not prohibited to be
incurred by, or obligations in respect of Permitted Acquisitions, other
Investments permitted by Section 7.06 or Permitted Joint Ventures of, any
Subsidiary that is not a Loan Party, in each case, to the extent constituting an
Investment permitted pursuant to Section 7.06;

 

(xi)              intercompany Indebtedness to the extent permitted by
Section 7.06(a)(ix);

 

(xii)            (A) Indebtedness of the Borrower and its Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the Ordinary Course of
Business; provided that (1) such Indebtedness (other than credit or purchase
cards) is extinguished within five (5) Business Days after receipt of notice of
its incurrence and (2) such Indebtedness in respect of credit or purchase cards
is extinguished within sixty (60) days from its incurrence, and (B) obligations
of the Borrower and its Subsidiaries to financial institutions, in each case to
the extent in the Ordinary Course of Business and on terms and conditions which
are within the general parameters customary in the banking industry, in
connection with Cash Management Services or incurred as a result of endorsement
of negotiable instruments for deposit or collection purposes;

 

(xiii)          unsecured subordinated Indebtedness of the Borrower at any time
outstanding owing to any then existing or former director, officer, employee,
independent contractor, manager or consultant of the Borrower or its
Subsidiaries (or their estates, spouses or former spouses, other immediate
family members, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) for the repurchase, redemption or other
acquisition or retirement for value of any Equity Interest or Equity Equivalent
of the Borrower held by them to the extent such repurchase, redemption or other
acquisition or retirement for value is permitted by Section 7.07, in an
aggregate principal amount not to exceed […***…] at any time outstanding;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

108 

 



(xiv)          contingent obligations under or in respect of (A) surety bonds,
appeal bonds, performance and return-of-money bonds, workers’ compensation
claims, self-insurance obligations, bankers’ acceptances and letters of credit
or (B) guarantees or obligations with respect to letters of credit and other
similar obligations, in each case, incurred in the Ordinary Course of Business
in connection with bids, projects, licenses, leases and other commercial
contracts;

 

(xv)            Indebtedness representing deferred compensation, severance,
pension and health and welfare retirement benefits or the equivalent thereof to
current and former employees of the Borrower and its respective Subsidiaries
incurred in the Ordinary Course of Business;

 

(xvi)          Indebtedness not otherwise permitted by this Section 7.01
incurred after the Closing Date in an aggregate principal amount not to exceed
[…***…] at any time outstanding;

 

(xvii)        unsecured Indebtedness incurred by the Borrower that is
exercisable for or convertible or exchangeable into, at the option of the
Borrower, Equity Interests of the Borrower (other than Debt Equivalents or
Disqualified Capital Stock), cash or any combination of Equity Interests of the
Borrower (other than Debt Equivalents or Disqualified Capital Stock) of the
Borrower, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, so long as, both before and after giving effect
to the incurrence thereof, (A) no Default or Event of Default shall have
occurred and be continuing, (B) the Total Leverage Ratio, determined on a Pro
Forma Basis for and as of the last day of the most recent period of […***…]
([…***…])[…***…] for which financial statements have been delivered or are
required to have been delivered under Section 6.01(a) or (b) (or, prior to the
first date of delivery of such financial statements, as of the period of […***…]
([…***…]) […***…], […***…]), shall not be greater than […***…] than the maximum
ratio permitted under Section 7.15 as of the last day of the most recently ended
Test Period, (C) such Indebtedness shall have a final maturity date occurring
more than ninety-one (91) days following the Latest Maturity Date then in
effect, (D) the Weighted Average Life to Maturity of such Indebtedness shall be
no shorter than the Weighted Average Life to Maturity of any Class of Term Loans
outstanding at the time of incurrence of such Indebtedness, (E) none of the
Borrower’s Subsidiaries is a borrower or guarantor with respect to any such
Indebtedness unless (x) such guaranty is on an unsecured basis and (y) such
Subsidiary is a Subsidiary Guarantor which shall have previously or
substantially concurrently Guaranteed the Borrower’s Senior Credit Obligations
hereunder and (F) such Indebtedness shall not require any mandatory repayment,
redemption, repurchase or defeasance (other than customary change of control,
asset sale, fundamental change, event or casualty or condemnation event offers,
customary acceleration any time after an event of default and customary
conversion rights into Equity Interests of the Borrower (other than Disqualified
Capital Stock)); provided, however, the Borrower shall not settle any
conversions of such Indebtedness for, or exchange such Indebtedness into, cash
(other than cash in lieu of fractional shares) unless the Borrower is otherwise
permitted to do so under this Agreement; and

 

(xviii)      all premiums, interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xvii) above.

 

Section 7.02            Restriction on Liens. None of the Group Companies will
create, incur, assume or permit to exist any Lien on any property or assets
(including Equity Interests or other securities of any Person, including any
Subsidiary of the Borrower) now owned or hereafter acquired by it or on any
income or rights in respect of any thereof, except Liens described in any of the
following clauses (collectively, “Permitted Liens”):

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

109 

 



(i)                 Liens existing on the Closing Date and listed on
Schedule 7.02 and any modifications, refinancings, replacements, substitutions
renewals or extensions thereof; provided that (A) any such modification,
refinancing, replacement, substitution, renewal or extension of any such Lien
does not extend to any additional property other than (x) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.01, (y) proceeds and
products thereof and (z) after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition), and (B) the refinancing, replacement, substitution, modification,
renewal or extension of the obligations secured or benefited by such Liens is
permitted by Section 7.01;

 

(ii)               (x) Liens created by the Collateral Documents securing the
Finance Obligations and (y) Liens on Collateral securing Permitted Equal
Priority Refinancing Debt and/or Permitted Junior Priority Refinancing Debt;

 

(iii)             Liens for Taxes, assessments and other governmental charges or
levies (A) which are not overdue for a period of more than sixty (60) days or
(B) which are being contested in good faith by appropriate proceedings and as to
which adequate reserves have been established in accordance with GAAP;

 

(iv)              Liens imposed by Law securing the charges, claims, demands or
levies of landlords, carriers, suppliers, warehousemen, materialmen, workmen,
mechanics, carriers and other like Liens imposed by Law which were incurred in
the Ordinary Course of Business and which (A) do not, individually or in the
aggregate, materially detract from the value of the property or assets which are
the subject of such Lien or materially impair the use thereof in the operation
of the business of the Borrower or any of its Subsidiaries, (B) are otherwise
being contested in good faith by appropriate proceedings diligently pursued for
which adequate reserves (in the good faith judgment of the management of the
Borrower) have been established in accordance with GAAP, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to such Lien or (C) secure amounts not overdue for a period of more than
sixty (60) days;

 

(v)                Liens (other than any Liens imposed by ERISA or pursuant to
any Environmental Law) not securing Indebtedness or Swap Obligations incurred or
deposits made in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other types of social security and
other similar obligations incurred in the Ordinary Course of Business;

 

(vi)              Liens and deposits securing obligations in respect of surety
bonds (other than appeal bonds and bonds posted in connection with court
proceedings or judgments), customs bonds, statutory obligations to Governmental
Authorities, utilities, tenders, sales, contracts (other than for borrowed
money), bids, leases, government contracts, performance and return-of-money
bonds and other similar obligations incurred in the Ordinary Course of Business
for sums not more than ninety (90) days overdue or being contested in good faith
by appropriate proceedings and for which the Borrower and its Subsidiaries
maintain adequate reserves in accordance with GAAP, which proceedings for orders
entered in connection with such proceedings have the effect of preventing the
forfeiture or sale of the property subject to any such Lien;

 

(vii)            pledges or deposits of cash and Cash Equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions or similar
obligations to providers of property, casualty or liability insurance in the
Ordinary Course of Business;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

110 

 



(viii)          Liens on (A) insurance premiums, dividends and rebates and other
identifiable proceeds therefrom which may become payable under insurance
policies and loss payments which reduce the incurred premiums on such insurance
policies and (B) rights which may arise under State insurance guarantee funds
relating to any such insurance policy, in each case securing Indebtedness
permitted to be incurred pursuant to Section 7.01(ix);

 

(ix)              Liens arising solely by virtue of any contract, statutory or
common Law provision, in each case relating to banker’s liens, rights of setoff
or similar rights, in each case incurred in the Ordinary Course of Business,
including Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;

 

(x)                licenses permitted pursuant to Section 7.05(xvi);

 

(xi)              municipal ordinances, easements, rights of way, licenses,
reservations, covenants, conditions, waivers, restrictions on the use of
property or other minor encumbrances or irregularities of title not securing
Indebtedness or Swap Obligations which do not, individually or in the aggregate,
materially impair the use of any property in the operation or business of the
Borrower or any of its Subsidiaries or the value of such property for the
purpose of such business;

 

(xii)            Liens arising from precautionary UCC financing statements
regarding, and any interest or title of a licensor under any license or a lessor
or sublessor under, Operating Leases not prohibited by this Agreement;

 

(xiii)          Liens arising from judgments, decrees or attachments (or
securing of appeal bonds and bonds posted in connection with court proceedings
or judgments with respect thereto) in circumstances not constituting an Event of
Default under Section 8.01(g);

 

(xiv)          Liens securing Indebtedness permitted to be incurred under
Section 7.01(i) (so long as such Liens do not extend beyond the property which
secured such Indebtedness as of the Closing Date; provided that individual
financings of equipment provided by one lender may be cross-collateralized to
other financings of equipment provided by such lender), Section 7.01(iii) (so
long as such Liens attach to the property or asset so financed within 180 days
of the related incurrence of Indebtedness) and Section 7.01(vi) (so long as the
Lien securing such Permitted Refinancing does not extend beyond the property
which secured the Indebtedness which is being refinanced, provided that
individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender)
and which does not extend to any assets other than those of such Person;

 

(xv)            any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such event and which does not extend to any assets other than those of such
Person and other than proceeds thereof or improvements thereof;

 

(xvi)          any Lien on any asset (other than on the Equity Interests of one
or more Subsidiaries of the Borrower) of any Person existing at the time such
Person is merged or consolidated with or into the Borrower or a Subsidiary of
the Borrower and not created in contemplation of such event and which does not
extend to any assets other than those of such Person and other than proceeds
thereof or improvements thereof;

 

(xvii)        any Lien existing on any asset (other than on the Equity Interests
of one or more Subsidiaries) prior to the acquisition thereof by the Borrower or
a Subsidiary of the Borrower and not created in contemplation of such
acquisition;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

111 

 



(xviii)      Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition, an Investment
permitted by Section 7.06 or a Permitted Joint Venture and licenses and
sublicenses permitted under Section 7.05(xvi)(A), to the extent such licenses
and sublicenses constitute a Lien;

 

(xix)          (a) Liens on cash and Cash Equivalents securing Swap Obligations
and (b) Liens (other than on the Collateral) securing Swap Obligations of the
Borrower or any Subsidiary of the Borrower under Swap Agreements permitted
hereunder, in each case to the extent entered into with a financial institution
that is not a Swap Creditor in order to manage interest rate, foreign currency
exchange rate and commodity pricing risks and not for speculative purposes and
in an aggregate amount for preceding clauses (a) and (b) not to exceed […***…]
at any time outstanding;

 

(xx)            Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business;

 

(xxi)          Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Group Company in the Ordinary Course of Business in accordance with past
practices of such Group Company;

 

(xxii)        licenses or leases of the properties of any Group Company, and the
rights of ordinary-course lessees described in Section 9-321 of the UCC, in each
case entered into in the Ordinary Course of Business of such Group Company so
long as such licenses or leases and rights do not, individually or in the
aggregate, (i) interfere in any material respect with the ordinary conduct of
the business of any Group Company or (ii) materially impair the use (for its
intended purposes) or the value of the property subject thereto;

 

(xxiii)      Liens which may arise as a result of municipal and zoning codes and
ordinances, building and other land use laws imposed by any Governmental
Authority which are not violated in any material respect by existing
improvements or the present use or occupancy of any Real Property, or in the
case of any Mortgaged Property, encumbrances disclosed in the title insurance
policy issued to, and reasonably approved by, the Collateral Agent;

 

(xxiv)       (A) in connection with any disposition or license not prohibited by
Section 7.05, customary rights and restrictions contained in agreements relating
to such disposition pending the completion thereof (or in the case of a license,
during the term thereof), and (B) any option or other agreement to dispose or
license any asset provided that such disposition or license is permitted under
Section 7.05;

 

(xxv)         in the case of (A) any Subsidiary that is not a Wholly Owned
Subsidiary or (B) the Equity Interests in any Person that is not a Subsidiary,
any encumbrance or restriction, including any put and call arrangements, related
to Equity Interests in such Subsidiary or such other Person set forth in the
Organization Documents of such Subsidiary or such other Person or any related
joint venture, shareholders’, investors’ rights or similar agreement;

 

(xxvi)       Liens on the assets of Foreign Subsidiaries that secure only
Indebtedness or other obligations of such Foreign Subsidiaries permitted
hereunder; and

 

(xxvii)     other Liens so long as the aggregate amount of the obligations or
liabilities secured thereby does not exceed […***…] at any time outstanding.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

112 

 



Section 7.03            Nature of Business. (a) None of the Group Companies will
engage in any business other than the business conducted by such Persons as of
the Closing Date after giving effect to the Transactions, and other businesses,
directly related thereto and similar, complimentary or related businesses.

 

(b)                Notwithstanding anything to the contrary contained herein,
(x) […***…] shall not (i) engage in any business, (ii) own any material assets
or (iii) incur any Indebtedness or other material liabilities, other than, as
applicable, (I) maintaining its corporate or other entity existence, (II) the
ownership of Equity Interests (A) in Subsidiaries held by it as of the Closing
Date and (B) of the Target, (III) the ownership of cash contributed or loaned to
it for the purpose of making further investments in its Subsidiaries to the
extent otherwise permitted hereby, (IV) any transfer of any Equity Interests
owned by it to any Loan Party (or, in the case of Equity Interests of the
Target, to any other Subsidiary of the Borrower) and any transfer of cash and
any Equity Interests in the Target to Group Members to the extent permitted
pursuant to Section 7.06; and (V) any activities and liabilities incidental to
the foregoing and (y) […***…] shall not (i) incur any Indebtedness of the types
described in clauses (i) and (ii) of the definition of “Indebtedness” in Section
1.01 (other than intercompany Indebtedness to the extent otherwise permitted
under this Agreement, obligations in respect of Cash Management Services and
Indebtedness of the type permitted pursuant to Section 7.01(xiv) (solely as it
relates to Indebtedness constituting workers’ compensation obligations and
similar obligations in the Ordinary Course of Business)) or (ii) transfer or
dispose any Intellectual Property owned by it, other than any transfer or
disposition of Intellectual Property owned by it to any Loan Party; provided
that, notwithstanding the foregoing, […***…] shall be permitted to license or
sublicense Intellectual Property owned by it to the extent otherwise permitted
under this Agreement.

 

Section 7.04            Consolidation, Merger and Dissolution. Except in
connection with an Asset Disposition permitted by the terms of Section 7.05,
none of the Group Companies will merge or consolidate or liquidate, wind up or
dissolve itself or its affairs (or suffer any liquidations or dissolutions);
provided that:

 

(i)                 any Subsidiary of the Borrower may merge with and into, or
be voluntarily consolidated, dissolved or liquidated into, the Borrower, so long
as (A) the Borrower is the surviving corporation of such merger, dissolution or
liquidation, (B) the security interests granted to the Collateral Agent for the
benefit of the Finance Parties pursuant to the Collateral Documents in the
assets of the Borrower and such Subsidiary so merged, consolidated, dissolved or
liquidated shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, dissolution or
liquidation) and (C) any consideration (other than Qualified Capital Stock of
the Borrower) received by any Person other than the Borrower or any Subsidiary
Guarantor in respect of or as a result of such transaction will be deemed an
Investment with respect thereto;

 

(ii)               any Subsidiary of the Borrower may merge with and into, or be
voluntarily consolidated, dissolved or liquidated into, any other Subsidiary of
the Borrower, so long as (A) in the case of any such merger, dissolution or
liquidation involving one or more Subsidiary Guarantors, (x) a Subsidiary
Guarantor is the surviving corporation of such merger, dissolution or
liquidation and (y) any consideration (other than Qualified Capital Stock of the
Borrower) received by any Person other than the Borrower or any Subsidiary
Guarantor in respect of or as a result of such transaction will be deemed an
Investment with respect thereto, and (B) the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in the assets of each Subsidiary so merged, dissolved or
liquidated and in the Equity Interests of the surviving entity of such merger,
dissolution or liquidation shall remain in full force and effect and perfected
(to at least the same extent as in effect immediately prior to such merger,
dissolution or liquidation);

 

(iii)             the Borrower or any Subsidiary of the Borrower may merge with
any Person in connection with a Business Acquisition if (A) in the case of any
such merger involving the Borrower, the Borrower shall be the continuing or
surviving corporation in such merger, (B) any consideration (other than
Qualified Capital Stock of the Borrower) received by any Person other than the
Borrower or any Subsidiary Guarantor in respect of or as a result of such
transaction will be deemed an Investment with respect thereto, (C) in the case
of any such merger involving a Subsidiary Guarantor, such Subsidiary Guarantor
shall be the continuing or surviving Person in such merger or the continuing or
surviving Person in such merger shall, within the time periods required pursuant
to Section 6.12, become a Subsidiary Guarantor having all the responsibilities
and obligations of the Subsidiary Guarantor so merged and (D) the Loan Parties
shall be in compliance with the terms of Section 6.12;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

113 

 



(iv)              any Subsidiary of the Borrower may merge with any Person in
connection with an Investment permitted by Section 7.06 or Permitted Joint
Venture if (A) in the case of any such merger involving a Subsidiary Guarantor,
such Subsidiary Guarantor shall be the continuing or surviving Person in such
merger or the continuing or surviving Person in such merger shall, within the
time periods required pursuant to Section 6.12, become a Subsidiary Guarantor
having all the responsibilities and obligations of the Subsidiary Guarantor so
merged, (B) any consideration (other than Qualified Capital Stock of the
Borrower) received by any Person other than the Borrower or any Subsidiary
Guarantor in respect of or as a result of such transaction will be deemed an
Investment with respect thereto and (C) the Loan Parties shall be in compliance
with the terms of Section 6.12;

 

(v)                (A) any Subsidiary of the Borrower that is not a Loan Party
may merge or consolidate with or into any other Subsidiary of the Borrower that
is not a Loan Party and (B) any Subsidiary of the Borrower may liquidate, wind
up or dissolve or change its legal form if the Borrower determines in good faith
that such action is in the best interest of the Group Companies and is not
materially disadvantageous to the Lenders, provided that in the case of this
clause (B), the Person who receives the assets of any dissolving, liquidating or
winding up any Subsidiary of the Borrower that is a Subsidiary Guarantor shall
be a Loan Party or such disposition shall otherwise be permitted under Section
7.05 or Section 7.06;

 

(vi)              any Subsidiary of the Borrower may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or another Subsidiary of the Borrower, provided that if the transferor
in such transaction is a Loan Party, then either (A) the transferee must be a
Loan Party or (B) to the extent consisting of an Investment, such Investment
must be a permitted Investment in a Subsidiary of the Borrower that is not a
Loan Party in accordance with Section 7.06; and

 

(vii)            any Subsidiary of the Borrower may effectuate a merger,
amalgamation, dissolution, winding up, liquidation, consolidation or Asset
Disposition, the purpose of which is to effectuate an Asset Disposition
permitted under Section 7.05.

 

In the case of any merger or consolidation permitted by this Section 7.04 of any
Subsidiary of the Borrower which is not a Loan Party into a Loan Party, the Loan
Parties must be in compliance with the terms of Section 6.12 after giving effect
to such transaction. Notwithstanding anything to the contrary contained above in
this Section 7.04, no action shall be permitted under this Section 7.04 which
results in a Change of Control.

 

Section 7.05            Asset Dispositions. None of the Group Companies will
make any Asset Disposition; provided that:

 

(i)                 any Group Company may sell or otherwise dispose of inventory
and other assets related to such inventory of the Borrower and its Subsidiaries,
in each case, in the Ordinary Course of Business;

 

(ii)               any Group Company may make any Asset Disposition to any Loan
Party;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

114 

 



(iii)             the Group Companies may liquidate or sell cash and Cash
Equivalents;

 

(iv)              any Group Company may dispose of machinery, equipment or other
assets of a similar type in an aggregate amount not to exceed […***…] in any
fiscal year of the Borrower and which will be reasonably promptly replaced or
upgraded with machinery, equipment or other such other assets used or useful in
the Ordinary Course of Business of and owned by such Group Company;

 

(v)                any Group Company may dispose of (w) surplus, obsolete or
worn-out assets no longer used or useful in the conduct of the Borrower or any
of its Subsidiaries or otherwise economically impractical to maintain, in each
case, in the Ordinary Course of Business in an aggregate amount for this clause
(w) not to exceed […***…] in any fiscal year of the Borrower, (x) non-core
assets, divisions or lines of business acquired in Permitted Acquisitions or the
Transactions in an aggregate amount for this clause (x) not to exceed […***…] in
any fiscal year of the Borrower (it being understood that any dispositions made
in reliance on this clause (x) during the period from the Closing Date to
December 31, 2015 shall be deemed to be made in the Borrower’s 2016 fiscal
year), (y) any machinery or equipment purchased at the end of an operating lease
and resold thereafter and (z) minority Investments and Investments in joint
ventures to the extent required by, or made pursuant to, stockholders agreements
or buy/sell arrangements between joint ventures or similar parties set forth in
the relevant stockholders, joint venture arrangements and/or similar binding
arrangements;

 

(vi)              any Subsidiary of the Borrower that is not a Subsidiary
Guarantor may make any Asset Disposition (including any such transaction
effected by way of merger or consolidation) to any other Subsidiary of the
Borrower or to the Borrower;

 

(vii)            any Subsidiary of the Borrower may issue Equity Interests in
such Subsidiary to the extent constituting Nominal Shares;

 

(viii)          any Group Company may transfer assets as a part of the
consideration for Investments to the extent permitted by Section 7.06 (other
than Section 7.06(a)(ii)) and so long as the fair market value thereof is
applied to reduce capacity under the relevant provisions of Section 7.06;

 

(ix)              Asset Dispositions effected by transactions pursuant to
Section 7.04 shall be permitted;

 

(x)                Liens granted in compliance with Section 7.02 and Investments
made in compliance with Section 7.06 shall be permitted;

 

(xi)              any Group Company may lease, as lessor or sublessor, or
non-exclusively license, as licensor or sublicensor, real or personal property
in the Ordinary Course of Business, that do not materially interfere with the
business of the Borrower or its Subsidiaries;

 

(xii)            any Group Company may sell or discount, without recourse,
receivables and similar obligations in the Ordinary Course of Business and not
as part of an accounts receivable financing transaction;

 

(xiii)          any Group Company may, in the Ordinary Course of Business,
non-exclusively license and sublicense intellectual property;

 

(xiv)          any Group Company may enter into any Sale/Leaseback Transaction
permitted by Section 7.01 or Section 7.12;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

115 

 



(xv)            any Group Company may make Asset Dispositions to any other Group
Company or Permitted Joint Venture which is not a Subsidiary Guarantor where
such Asset Disposition constitutes an Investment permitted by Section 7.06(a);

 

(xvi)          any Group Company may (A) license and sublicense its Intellectual
Property, in a manner consistent with customary practice for a pharmaceutical
company business, (x) in connection with any collaboration, development,
manufacturing and/or commercialization arrangement or in connection with any
authorized generic, (y) in any territory outside the United States or (z) for
any drug or product other than AMITIZA® or for new indication involving
AMITIZA®, in each case to the extent approved by the Board of Directors of the
Borrower, and (B) maintain, replace, renew, extend or otherwise modify any
exclusive license existing on the Closing Date, to the extent any such
replacement, renewal, extension or modification is not, taken as a whole,
adverse to the interests of the Lenders in any material respect;

 

(xvii)        any Group Company may make any other Asset Disposition for at
least fair market value (as determined in good faith by the Borrower); provided
that (A) at least […***…] of the consideration therefor is cash or Cash
Equivalents and is received at the time of the consummation of such Asset
Disposition (provided, however, that for purposes of this clause (xvii)(A), the
following shall be deemed to be cash: (1) the assumption by the transferee of
Indebtedness or other liabilities (other than Indebtedness and liabilities that
are by their terms subordinated to the Senior Credit Obligations) contingent or
otherwise of the Borrower or any of its Subsidiaries in connection with such
Asset Disposition and (2) aggregate non-cash consideration received by the
Borrower and its Subsidiaries for all Asset Dispositions under this clause
(xvii) having a fair market value (as determined in good faith by the Borrower
as of the closing of the applicable Asset Disposition for which non-cash
consideration is received) not to exceed […***…] (net of any non-cash
consideration converted into cash and Cash Equivalents received in respect of
any such non-cash consideration)); (B) the aggregate fair market value of all
assets sold or otherwise disposed of by the Group Companies in all such
transactions in reliance on this clause (xvii) shall not exceed […***…]; and (C)
no Default or Event of Default is then in existence or would otherwise arise
therefrom; provided further that the proceeds of any such Asset Disposition
shall be applied to prepayment of the Loans to the extent required under Section
2.09(c)(iii);

 

(xviii)      the Borrower may contribute the shares of the Target acquired from
the Principal Shareholders to any Group Company;

 

(xix)          the Target may issue shares of its common stock to employees of
the Target prior to the consummation of the Squeeze-Out pursuant to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or the exercise of options exchangeable for the Equity Interests of the
Target, so long as such rights, plans or options were not entered into or issued
in connection with or in contemplation of the Target becoming a Subsidiary of
the Borrower;

 

(xx)            the Group Companies may surrender or waive contractual rights
and settle or waive contractual or litigation claims in the Ordinary Course of
Business; and

 

(xxi)          the sale by the Acquired Business of shares of common stock of
the Borrower held as of the Closing Date so long as each such sale is made to an
unrelated third party for cash and either (x) for no less than fair market value
(as determined in good faith by the Borrower) or (y) in a transaction approved
by the Board of Directors of the Borrower.

 

Upon consummation of an Asset Disposition to a third party by a Group Company
permitted under this Section 7.05 (other than clause (xi) or (xiii)), the Lien
created thereon under the Collateral Documents (but not the Lien on any proceeds
thereof) shall be automatically released, and the Administrative Agent shall (or
shall cause the Collateral Agent to) (to the extent applicable) deliver to the
Borrower, upon the Borrower’s request and at the Borrower’s expense, such
documentation as is reasonably necessary to evidence the release of the
Collateral Agent’s security interests, if any, in the assets being disposed of,
including amendments or terminations of UCC financing statements, if any, the
return of stock certificates, if any, and the release of any Subsidiary of the
Borrower being disposed of in its entirety from all of its obligations, if any,
under the Loan Documents. In addition, the Administrative Agent shall (or shall
cause the Collateral Agent to) (to the extent applicable), at the expense of the
Borrower (but without recourse to, and without any representation or warranty of
any kind by, any Agent), enter into non-disturbance and similar agreements in
form and substance reasonably satisfactory to the Administrative Agent in
connection with the licensing of Intellectual Property constituting Collateral
permitted pursuant to the terms of this Agreement.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

116 

 



Section 7.06            Investments.

 

(a)                Investments. None of the Group Companies will hold, make or
acquire any Investment in any Person other than itself, except the following:

 

(i)                 Investments existing on the Closing Date disclosed on
Schedule 7.06 and Investments existing on the Closing Date in Persons which are
Subsidiaries of the Borrower on the Closing Date, in each case, together with
and any modification, replacement, renewal, reinvestment or extension thereof
that does not increase the amount of such Investment;

 

(ii)               any Group Company may invest in cash (including cash held in
deposit accounts) and Cash Equivalents;

 

(iii)             the Borrower and each Subsidiary of the Borrower may acquire
and hold trade licenses (whether exclusive or non-exclusive), receivables,
accounts, notes receivable, chattel paper, payment intangibles and prepaid
accounts owing to them, if created or acquired in the Ordinary Course of
Business and payable or dischargeable in accordance with customary trade terms;

 

(iv)              the Borrower and each Subsidiary of the Borrower may acquire
and own Investments (including obligations evidencing Indebtedness) received in
connection with the settlement of accounts arising in the Ordinary Course of
Business or in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the Ordinary Course of Business;

 

(v)                loans and advances to officers, directors or employees of the
Group Companies in the Ordinary Course of Business in an aggregate principal
amount not to exceed […***…] at any one time outstanding;

 

(vi)              any Group Company may make deposits in the Ordinary Course of
Business consistent with past practices to secure the performance of operating
leases, payment of utility contracts and obligations under licenses and
commercial contracts;

 

(vii)            the Borrower or any Subsidiary of the Borrower may make good
faith deposits in connection with proposed Business Acquisitions in an aggregate
amount not to exceed […***…] at any one time or, to the extent arising in the
Ordinary Course of Business, in connection with obligations in respect of surety
bonds (other than appeal bonds), statutory obligations to Governmental
Authorities, tenders, sales, contracts (other than for borrowed money), bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the Ordinary Course of Business for sums not
more than ninety (90) days overdue or being contested in good faith by
appropriate proceedings and for which the Borrower and its Subsidiaries maintain
adequate reserves in accordance with GAAP;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

117 

 



(viii)          loans by any Group Company to officers, directors and employees
of the Group Companies […***…] of the proceeds of which are used to purchase the
Borrower’s Equity Interests or the Borrower’s Equity Equivalents (other than
Disqualified Capital Stock);

 

(ix)              consistent with the provisions of this Agreement, (A) any Loan
Party may make Investments in any other Loan Party, (B) any Subsidiary of the
Borrower that is not a Loan Party may make Investments in the Borrower or any
Subsidiary of the Borrower and (C) any Loan Party may make Investments in any
other Subsidiary of the Borrower that is not a Loan Party, provided that the
aggregate amount of Investments in Subsidiaries of the Borrower that are not
Loan Parties pursuant to this clause (C), as valued at cost at the time each
such Investment is made, shall not exceed […***…]; provided that, in each case,
(A) any intercompany Indebtedness shall be evidenced by a promissory note (which
shall be substantially in the form of Exhibit H or such other form reasonably
satisfactory to the Administrative Agent), (B) in the case of intercompany
Indebtedness owed by a Loan Party, such intercompany Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Finance Obligations pursuant to the terms of such promissory note and (C) in the
case of intercompany Indebtedness owed to a Loan Party, such promissory note
evidencing intercompany loans shall be pledged to the Collateral Agent pursuant
to the Pledge Agreement to the extent required thereby;

 

(x)                Guaranty Obligations permitted by Section 7.01(x) and the
Swap Obligations permitted under Section 7.01(vi);

 

(xi)              Investments arising out of the receipt by the Borrower or any
of its Subsidiaries of non-cash consideration for the sale of assets permitted
under Section 7.05;

 

(xii)            the Borrower and its Subsidiaries may make Investments
constituting Permitted Acquisitions;

 

(xiii)          the Borrower and its Subsidiaries may engage in asset swaps in
the Ordinary Course of Business; provided that to the extent the assets disposed
of constitute Collateral, the Borrower complies with the requirements of Section
6.12 with respect to the assets received in exchange for the Collateral so
disposed of;

 

(xiv)          Investments of any Person in existence at the time such Person
becomes a Subsidiary, so long as such Investments are not made in contemplation
of such Person becoming a Subsidiary;

 

(xv)            the making of the Tender Offer and the Stock Purchase pursuant
to the Tender Offer Documents on the Closing Date and the acquisition of the
common shares of the Target after the Closing Date pursuant to the Squeeze Out;

 

(xvi)          [Reserved];

 

(xvii)        Investments by the Borrower and its Subsidiaries in Permitted
Joint Ventures, provided that the aggregate outstanding amount of such
Investments, as valued at the time each such Investment is made, shall not
exceed […***…];

 

(xviii)      so long as no Event of Default has occurred and is continuing or
would result therefrom, additional Investments (including, without limitation,
Business Acquisitions, whether or not constituting a Permitted Acquisition) in
an aggregate amount not to exceed the Available Amount at such time; provided,
that the aggregate amount of Investments made in reliance with this clause
(xviii) that constitute (x) an acquisition of Equity Interests in a Person that
is or becomes a Subsidiary but is not (and does not become) a Subsidiary
Guarantor and/or (y) an Investment in a Subsidiary that is not a Loan Party,
together with the aggregate Acquisition Consideration (or allocated share of the
aggregate Acquisition Consideration) in respect of any Business Acquisition
permitted pursuant to clause (xii) above in which the Person acquired in such
Business Acquisition did not become a Subsidiary Guarantor and/or the assets
acquired in such Business Acquisition were not pledged as Collateral (but only
as to the amounts of such assets that were not pledged as Collateral) in
accordance with Section 6.12, shall not exceed […***…];

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

118 

 



(xix)          Investments consisting of Indebtedness, Liens, fundamental
changes, Asset Dispositions and Restricted Payments permitted (other than by
reference to Section 7.06) under Section 7.01, Section 7.02, Section 7.04,
Section 7.05 and Section 7.07, respectively;

 

(xx)            Investments held by a Subsidiary of the Borrower acquired after
the Closing Date or of an entity merged into a Group Company in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of, or in connection with, such acquisition or merger and
were in existence at the date of such acquisition or merger;

 

(xxi)          Investments to the extent that payment for such Investments is
made solely with Equity Interests of the Borrower (other than Debt Equivalents
or Disqualified Capital Stock) or with the proceeds received by the Borrower
from the issuance of its Qualified Capital Stock;

 

(xxii)        the establishment or creation of a Subsidiary in compliance with
Section 6.12;

 

(xxiii)      Investments consisting of the contribution or arising out of the
sale by (A) the Borrower of shares of the Target acquired from the Principal
Shareholders to any Group Company and (B) any subsequent contribution or sale
thereof by one or more Group Company to other Group Companies); provided that in
no event shall such shares be sold by a Group Company that is not a Loan Party
to any Loan Party; and

 

(xxiv)       other Investments in an aggregate outstanding amount not to exceed
$15,000,000 at any time;

 

provided that no Group Company may make or own any Investment in Margin Stock in
violation of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

(b)                Limitation on the Creation of Subsidiaries. No Group Company
will establish, create or acquire after the Closing Date any Subsidiary;
provided that the Borrower and its Subsidiaries shall be permitted to establish,
create or acquire Subsidiaries so long as (i) the Investment resulting from such
establishment, creation or acquisition is permitted pursuant to Section 7.06(a)
and (ii) such new Subsidiary takes all actions required pursuant to Section
6.12, if any.

 

Section 7.07            Restricted Payments, etc. None of the Group Companies
will declare or pay any Restricted Payments (other than Restricted Payments
payable solely in Equity Interests or Equity Equivalents (exclusive of Debt
Equivalents and Disqualified Capital Stock) of such Person), except that:

 

(i)                 any direct or indirect Wholly Owned Subsidiary of the
Borrower may make Restricted Payments to the Borrower or to any Wholly Owned
Subsidiary of the Borrower;

 

(ii)               any direct or indirect non-Wholly Owned Subsidiary of the
Borrower may make Restricted Payments to the Borrower or to any Wholly Owned
Subsidiary of the Borrower or ratably to all holders of its outstanding Equity
Interests or to any Subsidiary of the Borrower included in any consolidated,
affiliated, combined or unitary group filing a Tax return with the Borrower or
any Subsidiary of the Borrower, but only to the extent and in an amount
necessary for such Subsidiary or, ultimately, the Borrower, to discharge any Tax
liability attributable to such non-Wholly Owned Subsidiary;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

119 

 



(iii)             the Borrower may make cash Restricted Payments solely to
purchase, redeem, retire, acquire, cancel, terminate or repurchase Equity
Interests (or Equity Equivalents) in the Borrower or to make payments on any
notes issued to redeem such Equity Interests or Equity Equivalents from (I)
present or former officers, employees, directors, managers or consultants of any
Group Company (or their estates, spouses or former spouses, other immediate
family members, estate planning vehicles, successors, executors, administrators,
heirs, legatees or distributees of any of the foregoing) following the death,
permanent disability, retirement or termination of employment of any such Person
or otherwise or (II) so long as no Default or Event of Default has occurred and
is continuing or would result therefrom, other holders of Equity Interests or
Equity Equivalents in the Borrower; provided that in all such cases the
aggregate amount of all cash paid in respect of all such Equity Interests (and
Equity Equivalents) so redeemed or repurchased and all such payments on any such
notes pursuant to this clause (iii) does not exceed […***…] in any fiscal year
of the Borrower;

 

(iv)              any Group Company may make additional Restricted Payments in
an aggregate amount during the term of this Agreement not exceeding the amount
of Net Cash Proceeds received from any substantially contemporaneous Equity
Issuance of the Borrower (other than an Equity Issuance of Disqualified Capital
Stock) Not Otherwise Applied immediately prior to the time of the making of such
Restricted Payment so long as no Default or Event of Default then exists or
would be caused thereby;

 

(v)                the Borrower may make cash Restricted Payments constituting
de minimis cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower or in
connection with any dividend, split or combination of Equity Interests or a
Permitted Acquisition;

 

(vi)              to the extent constituting Restricted Payments, the Group
Companies may enter into and consummate transactions expressly permitted by
Section 7.04, Section 7.05 or Section 7.06 (in each case, other than by
reference to this Section 7.07);

 

(vii)            the Group Companies may pay dividends or distributions within
thirty (30) days of the date of declaration thereof, if at the date of
declaration thereof such payment would have complied with the provisions of this
Agreement;

 

(viii)          to the extent constituting Restricted Payments, the Group
Companies may pay contingent liabilities in respect of any adjustment of
purchase price, earn-outs, deferred compensation and similar obligations of the
Borrower and its Subsidiaries incurred in connection with Permitted
Acquisitions, Permitted Joint Ventures, Investments permitted by Section 7.06
and Asset Dispositions;

 

(ix)              repurchases of Equity Interests in the Borrower or any
Subsidiary of the Borrower deemed to occur upon the exercise of stock options or
warrants may be made if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(x)                the Borrower may (a) accept Equity Interests in the Borrower
to satisfy the withholding tax obligations of the holder of such Equity
Interests upon settlement of such Equity Interests or (b) effect a net
settlement of Equity Interests in the Borrower upon the exercise of such Equity
Interests to cover the exercise price or tax withholding of such Equity
Interests, in each case in an aggregate amount not to exceed […***…] in any
fiscal year of the Borrower; and

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

120 

 



(xi)              the Group Companies may distribute (for no consideration)
shares of Equity Interests of the Borrower held by them as of the Closing Date
to the Borrower (or to any other Group Company to effect such distribution to
the Borrower).

 

Section 7.08            Amendments of Certain Agreements; Prepayments of
Indebtedness, etc.

 

(a)                Amendments of Certain Agreements. None of the Group Companies
will, or will permit any of their respective Subsidiaries to, after the issuance
thereof, amend, waive or modify (or permit the amendment, waiver or modification
of) any of the material terms, agreements, covenants or conditions of (i) (x)
the Existing Subordinated Notes, or any other Subordinated Indebtedness issued
by any Group Company, in each case other than in connection with a Permitted
Refinancing thereof to the extent permitted hereunder, or any Junior Financing
having an aggregate outstanding principal amount in excess of the Threshold
Amount or (y) Indebtedness outstanding in reliance on Section 7.01(xvii) or (ii)
the Tender Offer Documents or any related agreement if, in each case, such
amendment, waiver or modification would be materially adverse to the interests
of the Senior Credit Parties; provided, however, that neither (A) the conversion
or exchange of any Permitted Convertible Debt issued in reliance on Section
7.01(xvii) to or for Qualified Capital Stock of the Borrower (and nominal cash
payments in lieu of any fractional shares), (B) any Permitted Refinancing of any
Indebtedness otherwise permitted hereunder, nor (C) any change in term or
interest rates of any intercompany Indebtedness, shall be deemed to be
materially adverse to the interests of the Senior Credit Parties.

 

(b)                Prohibition Against Certain Payments of Principal and
Interest of Indebtedness. None of the Group Companies will (i) redeem, purchase,
prepay, repay, retire, defease or otherwise acquire for value (other than
exchanges solely for, or conversion into, Equity Interests or of the Equity
Equivalents not constituting Debt Equivalents or Disqualified Capital Stock,
together with nominal cash payments for fractional shares, if any), prior to
scheduled maturity, scheduled repayment or scheduled sinking fund payment, the
principal amount of the Existing Subordinated Notes, any other Junior Financing
(other than, subject to the terms and conditions of the Intercompany Note,
intercompany Indebtedness among the Group Companies) or any Permitted
Convertible Debt, or set aside any funds for such purpose, whether such
redemption, purchase, prepayment, retirement or acquisition is made at the
option of the maker or at the option of the holder thereof; provided that,
notwithstanding the foregoing, the Borrower shall not be permitted to make any
scheduled repayment or scheduled sinking fund payment in respect of any
Permitted Convertible Debt prior to the date that is ninety-one (91) days after
the Latest Maturity Date in effect at the time of the issuance of the applicable
Permitted Convertible Debt, (ii) make any cash interest payment in respect of
Subordinated Indebtedness (other than regularly scheduled interest payments
(other than in the case of Permitted Convertible Date) as and when due in
respect of Subordinated Indebtedness permitted under this Agreement if such
payments are not then prohibited by the subordination provisions applicable
thereto, which shall be permitted) or (iii) release, cancel, compromise or
forgive in whole or in part any Indebtedness evidenced by any Intercompany Note
(unless either the Borrower or a Subsidiary Guarantor is the obligor with
respect to such Indebtedness or the release, cancellation, compromise or
forgiveness thereof is otherwise permitted as an Investment in accordance with
this Agreement); provided that, if no Default or Event of Default exists or
results therefrom, the Borrower or any Subsidiary of the Borrower may redeem,
purchase, prepay, repay, retire, defease or otherwise acquire for value
Permitted Convertible Debt, any Subordinated Indebtedness or any other Junior
Financing (other than the Existing Subordinated Notes) with the proceeds of a
Permitted Refinancing incurred in accordance with (and to the extent permitted
by) Section 7.01; provided, further, that the Borrower shall be permitted to
repay in full the Existing Subordinated Notes with proceeds of the Initial Term
Loans released from the Notes Redemption Collateral Account in an amount not to
exceed the Existing Subordinated Notes Amount on the respective Repayment Dates.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

121 

 



Section 7.09            Transactions with Affiliates. None of the Group
Companies will engage in any transaction or series of transactions with any
Affiliate of the Borrower, other than:

 

(i)                 issuance by the Borrower of Equity Interests or Equity
Equivalents (other than Debt Equivalents and Disqualified Stock) upon conversion
of convertible Indebtedness of the Borrower permitted hereunder;

 

(ii)               transactions expressly permitted by Sections 7.01(xiii) and
(xv), and Sections 7.06(a)(v), (a)(viii), (a)(ix) and (a)(xxiii);

 

(iii)             normal compensation, director fees, severance, performance and
retention bonuses, indemnities and reimbursement of reasonable expenses of
officers, directors, managers, employees, independent contractors and
consultants, including stock incentive and option plans and agreements relating
thereto;

 

(iv)              other transactions with Affiliates pursuant to agreements or
arrangements in existence on the Closing Date to the extent disclosed in
Schedule 7.09 or any amendment, extension, supplement, modification, renewal or
replacement thereto to the extent not adverse to the Lenders in any material
respect;

 

(v)                sales of Qualified Capital Stock of the Borrower not
otherwise prohibited by the Loan Documents, and the granting of registration or
other customary rights in connection therewith;

 

(vi)              transactions in the Ordinary Course of Business entirely among
the Group Companies (and/or any Person that becomes as Group Company as a result
of such transaction) including, without limitation, any tax sharing arrangements
and transactions entirely among the Group Companies expressly permitted by
Section 7.01, 7.02, 7.04, 7.05, 7.06 or 7.07;

 

(vii)            transactions entirely between or among Loan Parties (and/or any
Person that becomes as Loan Party as a result of such transaction) not otherwise
prohibited hereunder;

 

(viii)          other transactions which are engaged in by the Group Companies
(x) on terms and conditions no less favorable to such Person as would be
obtainable by it in a comparable arm’s-length transaction with an independent,
unrelated third party or (y) in the case of transaction with, and for the
benefit of, any Loan Party, on terms and conditions no less favorable to such
Loan Party as would be obtainable by such Loan Party in a comparable
arm’s-length transaction with an independent, unrelated third party;

 

(ix)              the Transactions and the payment of fees and expenses related
to the Transactions; and

 

(x)                equity issuances, repurchases, redemptions, acquisitions or
retirements of Equity Interests of the Group Companies permitted by Section
7.07.

 

Section 7.10            Fiscal Year and Accounting Changes; Organization and
Other Documents. None of the Group Companies will (i) change its fiscal year
(except to conform to the Borrower’s fiscal year), (ii) make any material change
in its accounting treatment and financial reporting policies except as required
by GAAP or (iii) enter into any amendment, modification or waiver to its
Organization Documents, in each case as in effect on the Closing Date, except
for changes not adverse in any material respect to the Lenders. The Borrower
will cause the Group Companies to provide the Administrative Agent with copies
of all amendments to the foregoing documents and instruments as in effect as of
the Closing Date with the Compliance Certificate next delivered following the
same.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

122 

 



Section 7.11            Restrictions with Respect to Intercorporate Transfers.
None of the Group Companies will create or otherwise cause or permit to exist
any encumbrance or restriction which prohibits or otherwise restricts (i) the
ability of any such Group Company to (A) make Restricted Payments or pay any
Indebtedness owed to the Borrower or any Subsidiary of the Borrower, (B) pay
Indebtedness or other obligations owed to any Loan Party, (C) make loans or
advances to the Borrower or any Subsidiary of the Borrower, (D) transfer any of
its properties or assets to the Borrower or any Subsidiary Guarantor or (E) act
as a Subsidiary Guarantor and pledge its assets pursuant to the Loan Documents
or any renewals, refinancings, exchanges, refundings or extensions thereof or
(ii) the ability of the Borrower or any Subsidiary of the Borrower to create,
incur, assume or permit to exist any Lien upon its property or assets whether
now owned or hereafter acquired to secure the Senior Credit Obligations, except
in each case for prohibitions or restrictions existing under or by reason of:

 

(i)                 this Agreement and the other Loan Documents, and the
documentation governing any Credit Agreement Refinancing Indebtedness;

 

(ii)               applicable Law or restrictions deemed to exist by virtue of
fiduciary duties, or civil, criminal, or personal liability imposed under
applicable Law on officers and directors of Foreign Subsidiaries of the
Borrower;

 

(iii)             restrictions in effect on the Closing Date contained in the
agreements set forth on Schedule 7.11 governing the Existing Indebtedness and in
any agreements governing any Permitted Refinancing thereof if such restrictions
are no more restrictive in any material respect than those contained in the
agreements governing the Indebtedness being renewed, extended or refinanced;

 

(iv)              customary non-assignment provisions with respect to contracts,
leases or licensing agreements entered into by the Borrower or any of its
Subsidiaries, in each case entered into in the Ordinary Course of Business;

 

(v)                any restriction or encumbrance with respect to any asset of
the Borrower or any of its Subsidiaries imposed pursuant to an agreement which
has been entered into for the sale or disposition of such assets or all or
substantially all of the capital stock or assets of such Subsidiary, so long as
such sale or disposition is permitted under this Agreement;

 

(vi)              customary provisions in joint venture agreements and other
similar agreements entered into in connection with Permitted Joint Ventures;

 

(vii)            Liens permitted under Section 7.02 and any documents or
instruments governing the terms of any Indebtedness or other obligations secured
by any such Liens; provided that such prohibitions or restrictions apply only to
the assets subject to such Liens;

 

(viii)          restrictions in connection with Indebtedness permitted to be
incurred hereunder, so long as such restrictions, when taken as a whole, are not
materially more burdensome than the restrictions contained herein;

 

(ix)              customary provisions in acquisition and other similar
agreements in connection with Asset Dispositions permitted under Section 7.05
and Permitted Acquisitions;

 

(x)                restrictions and conditions imposed by agreements of any
Subsidiary in existence at the time such Subsidiary became a Subsidiary of the
Borrower (and not entered into in contemplation thereof) and any amendments or
modifications thereof that do not materially expand the scope of any such
restriction or condition taken as a whole, provided that such restrictions and
conditions apply only to such Subsidiary; and

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

123 

 



(xi)              restrictions on cash or other deposits (including escrowed
funds) or net worth imposed under contracts entered into in the Ordinary Course
of Business.

 

Section 7.12            Sale and Leaseback Transactions. None of the Group
Companies will directly or indirectly become or remain liable as lessee or as
guarantor or other surety with respect to any lease (whether an Operating Lease
or a Capital Lease) of any property (whether real, personal or mixed), whether
now owned or hereafter acquired (i) which such Group Company has sold or
transferred or is to sell or transfer to any other Person which is not a Group
Company or (ii) which such Group Company intends to use for substantially the
same purpose as any other property which has been sold or is to be sold or
transferred by such Group Company to another Person which is not a Group Company
in connection with such lease; provided, however, that the Group Companies may
enter into such transactions with respect to property, in an aggregate amount of
up to […***…] in […***…] during the term of this Agreement, if (i) after giving
effect on a Pro Forma Basis to any such transaction the Borrower shall be in
compliance with all other provisions of this Agreement, including Section 7.01
and Section 7.02, (ii) the gross cash proceeds of any such transaction are at
least equal to the fair market value of such property (as determined by the
Borrower in good faith) and (iii) the Net Cash Proceeds therefrom are subject to
Section 2.09(c)(iii).

 

Section 7.13            [Reserved].

 

Section 7.14            [Reserved].

 

Section 7.15            Financial Covenant. The Borrower will not permit the
Total Leverage Ratio as of the last day of any fiscal quarter of the Borrower
set forth below to be greater than that ratio set forth in the table below
opposite the respective fiscal quarter:

 

Fiscal Quarter Total Leverage Ratio December 31, 2015 […***…] March 31, 2016
[…***…] June 30, 2016 […***…] September 30, 2016 […***…] December 31, 2016
[…***…] March 31, 2017 […***…] June 30, 2017 […***…] September 30, 2017 […***…]
December 31, 2017 […***…] March 31, 2018 […***…] June 30, 2018 […***…] September
30, 2018 […***…] December 31, 2018 […***…] March 31, 2019 […***…] June 30, 2019
[…***…] September 30, 2019 […***…] December 31, 2019 […***…] March 31, 2020
[…***…] June 30, 2020 […***…] September 30, 2020 […***…] December 31, 2020
[…***…] March 31, 2021 […***…] June 30, 2021 […***…] September 30, 2021 […***…]
December 31, 2021 […***…]

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

124 

 

Section 7.16            Anti-Terrorism Law: Anti-Money Laundering; Sanctions
Law.

 

(a)                None of the Group Companies will, directly or indirectly, (i)
conduct any business or engage in making or receiving any contribution of funds,
goods or services to or for the benefit of any Person described in Section
5.22(b), (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property, blocked pursuant to the Executive Order or
any other Anti-Terrorism Law or anti-corruption law or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or anti-corruption law (and the Loan Parties
will deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming the Group Companies’ compliance with this Section 7.16).

 

(b)                None of the Group Companies will, directly or indirectly,
cause or permit any of the funds of such Group Company that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of applicable Law.

 

(c)                None of the Group Companies will, directly or indirectly,
cause, permit, or authorize any part of the proceeds or other transaction
contemplated by this Agreement to be used, contributed, or otherwise made
available to fund any trade, business, or other activity in any other manner
that could reasonably be expected to result in any party to this Agreement
(including any person participating in the transaction, whether as underwriter,
agent, advisor, investor, or otherwise) being in breach of any Sanctions or
Export Controls or becoming a Restricted Party.

 

Section 7.17            Embargoed Person. None of the Group Companies will cause
or permit (a) any of the funds or properties of the Group Companies that are
used to repay the Loans to constitute property of, or be beneficially owned
directly or indirectly by, any Person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) or that is
identified on (1) the “List of Specially Designated Nationals and Blocked
Persons” maintained by OFAC and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute including the International Emergency
Economic Powers Act, as amended, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, as amended, 50 U.S.C. App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the investment in the
Loan Parties (whether directly or indirectly) is prohibited by applicable
requirements of Law, or the Loans made by the Lenders would be in violation of
(1) applicable requirements of Law or (2) the Executive Order, any related
enabling legislation or any other similar executive orders, or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by applicable requirements of Law or the
Loans are in violation of applicable requirements of Law.

 

Section 7.18            Limitation on Issuance of Disqualified Capital Stock.
With respect to any Group Company, issue any Equity Interest that is
Disqualified Capital Stock; provided that any Subsidiary of the Borrower may
issue Disqualified Capital Stock to the Borrower or any Subsidiary Guarantor and
any Subsidiary that is not a Loan Party may issue Disqualified Capital Stock to
any other Subsidiary that is not a Loan Party.

 

ARTICLE VIII

DEFAULTS

 

Section 8.01            Events of Default. An Event of Default shall exist upon
the occurrence of any of the following specified events or conditions (each an
“Event of Default”):

 

(a)                Payment. Any Loan Party shall:

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

125 

 



(i)                 default in the payment when due (whether by scheduled
maturity, acceleration or otherwise) of any principal of, or premium on, any of
the Loans; or

 

(ii)               default, and such default shall continue for three (3) or
more Business Days, in the payment when due of any interest on the Loans or of
any fees or other amounts owing hereunder, under any of the other Loan
Documents.

 

(b)                Representations. Any representation or warranty made, or
deemed to be made, by any Loan Party herein or in any of the other Loan
Documents or in any certificate or notice delivered or required to be delivered
pursuant hereto or thereto shall prove false in any material respect (or, to the
extent that the representation or warranty is qualified by “materiality”,
“Material Adverse Effect” or similar language, in any respect) on the date as of
which it was made or deemed to have been made.

 

(c)                Covenants. Any Group Company shall:

 

(i)                 default in the due performance or observance of any term,
covenant or agreement contained in Section 6.03(i), 6.05(i) (solely with respect
to the existence of the Borrower), 6.11, 6.16 or Article VII; or

 

(ii)               default in the due performance or observance by it of any
term, covenant or agreement contained in any Loan Document (other than those
referred to in subsection (a), (b) or (c)(i) of this Section 8.01) and such
default shall continue unremedied for a period of thirty (30) days after the
earlier of a Responsible Officer of a Loan Party having becoming aware of such
default or notice thereof having been given to the Borrower by the
Administrative Agent.

 

(d)                Effectiveness. Any material provision of any Loan Document,
at any time after its execution, and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a termination
permitted under Section 7.04 or Section 7.05 or as a result of the acts or
omissions of any Agent or Lender hereunder) or the Discharge of Senior Finance
Obligations, ceases to be in full force and effect in any material respect, or
any Loan Party contests in writing the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies in writing
that it has any further liability or obligation under any Loan Document (other
than as a result of the Discharge of Senior Finance Obligations).

 

(e)                Cross-Default.

 

(i)                 Any Group Company (A) fails to make payment when due after
lapse of all applicable grace periods (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), regardless of amount, in respect
of any Indebtedness (other than in respect of (x) intercompany Indebtedness
solely among the Group Companies, (y) Indebtedness outstanding under the Loan
Documents and (z) Swap Agreements) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, (B) fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition shall exist, under any agreement or instrument relating to any such
Indebtedness having an aggregate principal amount of more than the Threshold
Amount, if the effect of such failure, event or condition in this clause (B) is
to cause, or to permit, after lapse of all applicable grace periods, the holder
or holders or beneficiary or beneficiaries of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, such Indebtedness to be declared to be due and payable prior to its
stated maturity or to accelerate such stated maturity, to become payable;
provided that this clause (B) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (y) any conversion of any Junior Financing
or satisfaction of any condition giving rise to or permitting a conversion of
any Junior Financing, in either case, into Equity Interests of the Borrower (and
nominal cash payments in respect of fractional shares) in accordance with the
express terms or conditions thereof, unless such redemption, repurchase,
exchange, conversion or settlement results from a default thereunder or an event
of the type that constitutes an Event of Default or (C) shall fail to comply
with the terms of any Indebtedness having an aggregate principal amount of more
than the Threshold Amount requiring such Group Company to offer to prepay or
repurchase such Indebtedness prior to the stated maturity thereof; or

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

126 

 



(ii)               there occurs under any Swap Agreement or Swap Obligation an
Early Termination Date (as defined in such Swap Agreement) resulting from (A)
any event of default under such Swap Agreement as to which any Group Company is
the Defaulting Party (as defined in such Swap Agreement) or (B) any Termination
Event (as so defined) as to which any Group Company is an Affected Party (as so
defined), and, in either event, the Swap Termination Value owed by a Group
Company as a result thereof is greater than the Threshold Amount and such Group
Company fails to pay such Swap Termination Value when due after applicable grace
periods.

 

(f)                 Insolvency Events. (i) The Borrower or any Material
Subsidiary shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any Insolvency or Liquidation Proceeding now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall take any
corporate action to authorize any of the foregoing or (ii) an involuntary case
or other proceeding shall be commenced against the Borrower or any Material
Subsidiary seeking liquidation, reorganization or other relief with respect to
it or its debts under any Insolvency or Liquidation Proceeding now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of sixty (60) days, or any order for relief shall be
entered against any Group Company under the federal bankruptcy laws as now or
hereafter in effect.

 

(g)                Judgments. One or more final judgments, orders, decrees or
arbitration awards is entered against the Borrower or any Material Subsidiary
involving in the aggregate a liability (to the extent not covered by independent
third-party insurance or an indemnity from a creditworthy third party as to
which the insurer or indemnitor, as applicable, does not deny coverage), as to
any single or related series of transactions, incidents or conditions, in excess
of the Threshold Amount, and the same shall not have been discharged, vacated or
stayed pending appeal within sixty (60) days after the entry thereof.

 

(h)                ERISA. (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of any Group Company or any ERISA
Affiliate in an aggregate amount reasonably likely to result in a Material
Adverse Effect or (ii) any contribution required to be made with respect to an
Employee Benefit Arrangement in accordance with any applicable Law has not been
made and the failure to make such contribution, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

(i)                 Guaranties. Any Guaranty given by any Loan Party or any
provision thereof shall, except pursuant to the terms thereof (including any
release thereof as a result of the permitted disposition of such Loan Party),
cease to be in full force and effect, or any Subsidiary Guarantor thereunder or
any Person acting by or on behalf of such Subsidiary Guarantor shall deny or
disaffirm such Subsidiary Guarantor’s obligations under such Guaranty.

 

(j)                 Impairment of Collateral. Any Collateral Document after
delivery thereof pursuant to Section 4.01 or Section 6.12 shall for any reason
(other than pursuant to the terms hereof or thereof) cease to create, or any
Lien purported to be created by any Collateral Documents shall be asserted by
any Loan Party not to be, a valid and perfected Lien with the priority required
by the Collateral Document, on any material portion of the Collateral purported
to be covered thereby, subject to Permitted Liens, except (i) to the extent such
loss of perfection does not violate Section 6.12 or (ii) as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

127 

 



(k)                Ownership. A Change of Control shall occur.

 

(l)                 Invalid Tender Offer. There shall be any final,
non-appealable regulatory or legal determination by the Financial Services
Agency, Securities Exchange Surveillance Commission, Kanto Local Finance Bureau,
Financial Instrument Exchange or any court of Japan that (i) the Tender Offer is
invalid or illegal or (ii) the process with respect to the board of directors of
the Target issuing the opinion regarding the Tender Offer is invalid or illegal.

 

Section 8.02            Acceleration; Remedies. Upon the occurrence of and
during the continuation of an Event of Default, the Administrative Agent (or the
Collateral Agent, as applicable) shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)                Termination of Commitments. Declare the Commitments
terminated whereupon the Commitments shall be immediately terminated.

 

(b)                Acceleration of Loans. Declare the unpaid principal of and
any accrued interest in respect of all Loans and any and all other indebtedness
or obligations of any and every kind (other than contingent indemnification
obligations for which no claim has been made) owing by a Loan Party to any of
the Lenders hereunder or under any other Loan Document to be due whereupon the
same shall be immediately due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Loan Parties.

 

(c)                Enforcement of Rights. Enforce any and all rights and
interests created and existing under the Loan Documents and applicable Law,
including, without limitation, all rights and remedies existing under the Loan
Documents, all rights and remedies against each Subsidiary Guarantor and all
rights of setoff.

 

(d)                Enforcement Rights Vested Solely in Administrative Agent and
Collateral Agent. The Lenders agree that this Agreement and the other Loan
Documents may be enforced only by the action of the Administrative Agent, acting
upon the instructions of the Required Lenders, and, with respect to the
Collateral, the Collateral Agent, and that no other Finance Party shall have any
right individually to seek to enforce any Loan Document or to realize upon the
security to be granted hereby.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
8.01(f) with respect to the Borrower shall occur, then the Commitments shall
automatically terminate, all Loans, all accrued interest in respect thereof and
all accrued and unpaid fees and other indebtedness or obligations owing to the
Lenders hereunder and under the other Loan Documents shall immediately become
due and payable, in each case without the giving of any notice or other action
by the Administrative Agent or the Lenders, which notice or other action is
expressly waived by the Loan Parties.

 

Section 8.03            [Reserved].

 

Section 8.04            Allocation of Payments After Event of Default.

 

(a)                Priority of Distributions. The Borrower hereby irrevocably
waives the right to direct the application of any and all payments in respect of
its Finance Obligations and any proceeds of Collateral after the occurrence and
during the continuance of an Event of Default and agrees that, notwithstanding
the provisions of Section 2.09(c) and Section 2.14, after the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable), all amounts collected or received on
account of any Finance Obligation shall, subject to the provisions of Section
2.18, be applied by the Administrative Agent in the following order:

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

128 

 



FIRST, to pay interest on and then principal of any portion of the Loans that
the Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower;

 

SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent and the
Collateral Agent in connection with enforcing the rights of the Finance Parties
under the Finance Documents, including all expenses of sale or other realization
of or in respect of the Collateral, including reasonable compensation to the
agents and counsel for the Collateral Agent, and all expenses, liabilities and
advances incurred or made by the Collateral Agent in connection therewith, and
any other obligations owing to the Collateral Agent in respect of sums advanced
by the Collateral Agent to preserve the Collateral or to preserve its security
interest in the Collateral;

 

THIRD, to the payment of all costs and expenses of each of the Lenders in
connection with enforcing its rights under the Loan Documents or otherwise with
respect to the Senior Credit Obligations owing to such Lender, to the extent due
and payable under Section 10.04.

 

FOURTH, to the payment of all of the Senior Credit Obligations consisting of
accrued fees and interest;

 

FIFTH, except as set forth in clauses FIRST through FOURTH above, to the payment
of the outstanding Senior Credit Obligations and Swap Obligations owing to any
Finance Party, pro rata, as set forth below, with (i) an amount equal to the
Senior Credit Obligations being paid to the Collateral Agent (in the case of
Senior Credit Obligations owing to the Collateral Agent) or to the
Administrative Agent (in the case of all other Senior Credit Obligations) for
the account of the Lenders or any Agent, with the Collateral Agent, each Lender
and the Agents receiving an amount equal to its outstanding Senior Credit
Obligations, or, if the proceeds are insufficient to pay in full all Senior
Credit Obligations, its Pro Rata Share of the amount remaining to be distributed
and (ii) an amount equal to the Swap Obligations being paid to the trustee,
paying agent or other similar representative (each a “Swap Representative”) for
the Swap Creditors, with each Swap Creditor receiving an amount equal to the
outstanding Swap Obligations owed to it by the Loan Parties or, if the proceeds
are insufficient to pay in full all such Swap Obligations, its Pro Rata Share of
the amount remaining to be distributed; and

 

SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Finance Parties shall receive an amount
equal to its Pro Rata Share (as defined below) of amounts available to be
applied pursuant to clauses THIRD, FOURTH and FIFTH above.

 

(b)                Pro Rata Treatment. For purposes of this Section 8.04, “Pro
Rata Share” means, when calculating a Finance Party’s portion of any
distribution or amount, that amount (expressed as a percentage) equal to a
fraction the numerator of which is the then unpaid amount of such Finance
Party’s Senior Credit Obligations or Swap Obligations, as the case may be, and
the denominator of which is the then outstanding amount of all Senior Credit
Obligations or Swap Obligations, as the case may be. If any payment to any
Finance Party of its Pro Rata Share of any distribution would result in
overpayment to such Finance Party, such excess amount shall instead be
distributed in respect of the unpaid Senior Credit Obligations or Swap
Obligations, as the case may be, of the other Finance Parties, with each Finance
Party whose Senior Credit Obligations or Swap Obligations, as the case may be,
have not been paid in full to receive an amount equal to such excess amount
multiplied by a fraction the numerator of which is the unpaid Senior Credit
Obligations or Swap Obligations, as the case may be, of such Finance Party and
the denominator of which is the unpaid Senior Credit Obligations or Swap
Obligations, as the case may be, of all Finance Parties entitled to such
distribution.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

129 

 



(c)                Reliance by Collateral Agent. For purposes of applying
payments received in accordance with this Section 8.04, the Collateral Agent
shall be entitled to rely upon (i) the Administrative Agent under this Agreement
and (ii) the Swap Representative, if any, for the Swap Creditors for a
determination (which the Administrative Agent, each Swap Representative for any
Swap Creditor and the Finance Parties agree (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Senior Credit Obligations
and Swap Obligations owed to the Agents, the Lenders or the Swap Creditors, as
the case may be. Unless it has actual knowledge (including by way of written
notice from a Swap Creditor or any Swap Representatives thereof) to the
contrary, the Collateral Agent, in acting hereunder, shall be entitled to assume
that no Swap Agreements are in existence.

 

ARTICLE IX

AGENCY PROVISIONS

 

Section 9.01            Appointment.

 

(a)                Each Lender hereby irrevocably designates and appoints each
of the Administrative Agent and the Collateral Agent as an agent of such Lender
under this Agreement and the other Loan Documents. Each Lender irrevocably
authorizes each Agent, in such capacity, through its agents or employees, to
take such actions on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Other than the rights of the Borrower pursuant to Section 9.12(c), the
provisions of this Article IX are solely for the benefit of the Agents and the
Lenders, and no Loan Party shall have rights as a third party beneficiary of any
such provisions. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and any rights of the Finance Parties
with respect thereto as contemplated by and in accordance with the provisions of
this Agreement and the other Loan Documents. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for the Borrower or any of its
Subsidiaries. The Lead Arranger, Bookrunner and any Agent described in the
definition thereof may resign from such role at any time, with immediate effect,
by giving prior written notice thereof to the Administrative Agent and the
Borrower. Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Administrative Agent or the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

(b)                Each Lender irrevocably appoints each other Lender as its
agent and bailee for the purpose of perfecting Liens (whether pursuant to
Section 8-301(a)(2) of the UCC or otherwise), for the benefit of the Finance
Parties, in assets in which, in accordance with the UCC or any other applicable
Laws, a security interest can be perfected by possession or control. Should any
Lender (other than the Collateral Agent) obtain possession or control of any
such Collateral, such Lender shall notify the Collateral Agent thereof, and,
promptly following the Collateral Agent’s request therefor, shall deliver such
Collateral to the Collateral Agent or otherwise deal with such Collateral in
accordance with the Collateral Agent’s instructions.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

130 

 



Section 9.02            Agent in Its Individual Capacity. Each Person serving as
an Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as an Agent hereunder in its individual capacity. Such Person and its Affiliates
may accept deposits from, lend money to, act as financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any Group Company or Affiliate thereof as if it were not an Agent hereunder and
without duty to account therefor to the Lenders.

 

Section 9.03            Exculpatory Provisions. No Agent shall have any duties
or obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.01); provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable Laws including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Bankruptcy Law or that may effect a
foreclosure, modification or termination of property of a Defaulting Lender
under any Bankruptcy Law, and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to any Group Company or any of its
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as any Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 10.01) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and nonappealable judgment. No Agent shall be deemed to
have knowledge of any Default or an Event of Default unless and until written
notice thereof describing such default is given to such Agent by the Borrower or
a Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document. Each party to this
Agreement acknowledges and agrees that each Agent may from time to time use one
or more outside service providers for the tracking of all UCC financing
statements (and/or other collateral related filings and registrations from time
to time) required to be filed or recorded pursuant to the Loan Documents and the
notification to such Agent, of, among other things, the upcoming lapse or
expiration thereof, and that each of such service providers will be deemed to be
acting at the request and on behalf of the Borrower and the other Loan Parties.
No Agent shall be liable for any action taken or not taken by any such service
provider. Neither any Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Lenders for any action taken or
omitted by any Agent under or in connection with any of the Loan Documents.

 

Section 9.04            Reliance by Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper Person. Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, each Agent may presume that such
condition is satisfactory to such Lender unless each Agent shall have received
written notice to the contrary from such Lender prior to the making of such
Loan. Each Agent may consult with legal counsel (who may be counsel for the Loan
Parties), independent accountants and other advisors selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or advisors.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

131 

 



Section 9.05            Delegation of Duties. Each Agent may perform any and all
of its duties and exercise its rights and powers under this Agreement or under
any other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing, to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as Agent. The Agents shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.

 

Section 9.06            Successor Agent. Each Agent may resign as such at any
time upon at least thirty (30) days’ prior notice to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Agent from among the Lenders, which successor Agent shall
be reasonably satisfactory to the Borrower (unless an Event of Default under
Section 8.01(a) or (f) shall have occurred and be continuing). If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which successor shall be a bank or trust company with
an office in the United States, or an Affiliate of any such bank or trust
company with an office in the United States; provided that if such retiring
Agent is unable to find such a Person that is willing to accept such appointment
and which meets the qualifications set forth above, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the retiring (or
retired) Agent shall be discharged from its duties and obligations under the
Loan Documents, and the Lenders shall assume and perform all of the duties of
the Agent under the Loan Documents until such time, if any, as the Required
Lenders appoint a successor Agent.

 

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article IX, Section 10.04 and Sections 10.08 to 10.15 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

 

Section 9.07            Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their respective Affiliates and based on such
documents and information as it has deemed appropriate, conducted its own
independent investigation of the financial condition and affairs of the Loan
Parties and their Subsidiaries and made its own credit analysis and decision to
enter into this Agreement. Each Lender further represents and warrants that it
has reviewed the Confidential Information Memorandum dated October 2015 and each
other document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof (including any such terms and conditions set forth, or
otherwise maintained, on the Platform with respect thereto). Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their respective Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



132 

 

Section 9.08            Name Agents. The parties hereto acknowledge that the
Lead Arranger and the Bookrunner hold such titles in name only, and that such
titles confer no additional rights or obligations relative to those conferred on
any Lender hereunder.

 

Section 9.09            Indemnification. The Lenders severally agree to
indemnify each Agent in its capacity as such and each of its Related Parties (to
the extent not reimbursed by the Borrower or the Subsidiary Guarantors and
without limiting the obligation of the Borrower or the Subsidiary Guarantors to
do so), ratably according to their respective outstanding Loans and Commitments
in effect on the date on which indemnification is sought under this Section 9.09
(or, if indemnification is sought after the date upon which all Commitments
shall have terminated and the Loans and other Senior Credit Obligations shall
have been paid in full, ratably in accordance with such outstanding Loans and
Commitments as in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, fines, penalties, actions,
claims, suits, judgments, litigations, investigations, inquiries or proceedings,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans and other Senior Credit
Obligations) be imposed on, incurred by or asserted against such Agent or
Related Party in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein, the Transactions or any of the other transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
Related Party under or in connection with any of the foregoing (IN ALL CASES,
WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED PARTY); provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, claims, suits, judgments,
litigations, investigations, inquiries or proceedings, costs, expenses or
disbursements that are found by a final and nonappealable judgment of a court of
competent jurisdiction to have directly resulted solely and directly from such
Agent’s or Related Parties, as the case may be, gross negligence or willful
misconduct. The agreements in this Section 9.09 shall survive the payment of the
Loans and all other amounts payable hereunder.

 

Section 9.10            Withholding Taxes. To the extent required by any
applicable Law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Taxes. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Taxes from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Taxes ineffective or for any other reason, or if
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding Tax from
such payment, or if any Taxes paid or payable by Administrative Agent are
attributable to a Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes (whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority)
or otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred, within ten (10) days after demand therefor. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 9.10.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

133 

 



Section 9.11            Lender’s Representations, Warranties and
Acknowledgements.

 

(a)                Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Borrower
and its Subsidiaries in connection with Borrowings hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders. Each Lender
acknowledges that no Agent or Related Party of any Agent has made any
representation or warranty to it. Except for documents expressly required by any
Loan Document to be transmitted by an Agent to the Lenders, no Agent shall have
any duty or responsibility (either express or implied) to provide any Lender
with any credit or other information concerning any Loan Party, including the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of a Loan Party, that may
come in to the possession of an Agent or any of its Related Parties.

 

(b)                Each Lender, by delivering its signature page to this
Agreement or an Assignment and Assumption and funding its Loan, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be approved by any Agent, the
Required Lenders or the Lenders, as applicable, on the Closing Date.

 

Section 9.12            Collateral Documents and Guaranty.

 

(a)                Agents under Collateral Documents and Guaranty. Each Finance
Party hereby further authorizes the Administrative Agent or the Collateral
Agent, as applicable, on behalf of and for the benefit of the Finance Parties,
to be the agent for and representative of the Finance Parties with respect to
the Guaranty, the Collateral and the Loan Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Senior Credit Obligations with respect to any Swap Agreement.
Subject to Section 10.01, without further written consent or authorization from
any Finance Party, the Administrative Agent or the Collateral Agent, as
applicable, may execute any documents or instruments necessary to (i) in
connection with a sale or Asset Disposition permitted by this Agreement, release
any Lien encumbering any item of Collateral that is the subject of such sale or
other Asset Disposition or to which the Required Lenders (or such other Lenders
as may be required to give such consent under Section 10.01) have otherwise
consented or (ii) release any Subsidiary Guarantor from the Guaranty pursuant to
the terms of the Guaranty or with respect to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 10.01) have
otherwise consented.

 

(b)                Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent, the Collateral Agent and each Finance Party
hereby agree that (i) no Finance Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Finance Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by the Collateral Agent
for the benefit of the Finance Parties in accordance with the terms thereof and
(ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition and the Collateral Agent, as agent for and representative of
the Finance Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
disposition, to use and apply any of the Senior Credit Obligations as a credit
on account of the purchase price for any collateral payable by the Collateral
Agent at such sale or other disposition; provided that the Collateral Agent
shall not be permitted to credit bid the Finance Obligations of any Lender that
holds $25,000,000 or more of Term Loans at such time without the written consent
of such Lender..

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

134 

 



(c)                Release of Collateral and Guarantees, Termination of Loan
Documents.

 

(i)                 Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the Administrative Agent shall (without notice to,
or vote or consent of, any Lender or any affiliate of any Lender in its capacity
as a party to any Swap Agreement) take such actions as shall be required to
release its security interest in any Collateral subject to any disposition
permitted by the Loan Documents, and to release any guarantee obligations under
any Loan Document of any Person subject to such disposition, to the extent
necessary to permit consummation of such disposition in accordance with the Loan
Documents.

 

(ii)               Notwithstanding anything to the contrary contained herein or
any other Loan Document, upon the Discharge of Senior Finance Obligations, the
Administrative Agent or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender in
its capacity as a party to any Swap Agreement) take such actions as shall be
required to release its security interest in all Collateral, and to release all
Guaranty Obligations provided for in any Loan Document, whether or not on the
date of such release there may be outstanding Senior Credit Obligations in
respect of Swap Agreements. Any such release of Guaranty Obligations shall be
deemed subject to the provision that such Guaranty Obligations shall be
reinstated if after such release any portion of any payment in respect of the
Senior Credit Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Subsidiary Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Subsidiary Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made.

 

(iii)             In each case as specified in this Section 9.12(c), the
Administrative Agent and the Collateral Agent will, at the Borrower’s expense
(but without recourse to, and without any representation or warranty of any kind
by, any such Agent), execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Subsidiary Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.12(c).

 

(iv)              In addition, each Agent shall be authorized, upon the
Borrower’s request and at the Borrower’s expense (but without recourse to, and
without any representation or warranty of any kind by, any such Agent), enter
into non-disturbance and similar agreements in form an substance reasonably
satisfactory to the Administrative Agent in connection with the licensing of
Intellectual Property constituting Collateral permitted pursuant to the terms of
this Agreement.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

135 

 



(d)                The Collateral Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

 

Section 9.13            Administrative Agent May File Bankruptcy Disclosure and
Proofs of Claim. In case of the pendency of any proceeding under any Bankruptcy
Laws relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                to file a verified statement pursuant to rule 2019 of the
Federal Rules of Bankruptcy Procedure that, in its sole opinion, complies with
such rule’s disclosure requirements for entities representing more than one
creditor;

 

(b)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Senior Credit Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel and all other amounts due the Agents under Sections 2.03 and 10.04)
allowed in such judicial proceeding; and

 

(c)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the Agents
under this Agreement and the other Loan Documents. To the extent that the
payment of any such compensation, expenses, disbursements and advances of any
Agent, its agents and counsel, and any other amounts due any Agent under this
Agreement and the other Loan Documents out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Lenders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.14            Disclosure of Approved Lender List. The Borrower and
each Finance Party hereby authorizes the Administrative Agent to disclose the
Approved Lender List to each Lender and any prospective Lender for the purpose
of verifying compliance with the provisions of Section 10.06.

 

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



136 

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01        Amendments, etc.

 

(a)                Amendments Generally. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders or such other number or percentage of
the Lenders as may be specified herein) and the Borrower, and the Administrative
Agent shall have received notice and a fully executed written copy thereof, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that the Administrative Agent
and the Borrower may, with the consent of the other, amend, modify or supplement
this Agreement and any other Loan Document to cure any ambiguity, omission,
typographical error, defect or inconsistency if such amendment, modification or
supplement if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

 

(b)                Amendments and Waivers Pertinent to Affected Lenders.
Notwithstanding subsection (a) above and in addition to any other consent that
may be required thereunder, no amendment, waiver or consent shall:

 

(i)                 extend or increase the Commitment of any Lender without the
written consent of such Lender;

 

(ii)               postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments (other than pursuant
to Section 2.08)) of principal, premium, interest (other than Default interest)
or fees due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(iii)             reduce or forgive the principal of, or the rate of interest or
any premium specified herein on, any Loan or (subject to subsection (c) below)
or any fees payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to waive any
mandatory prepayment (other than pursuant to Section 2.08) or to amend Section
2.06(c) or to waive any obligation of the Borrower to pay interest at the rate
provided for in Section 2.06(c);

 

(iv)              other than to the extent required to allow the lenders under
an Incremental Facility, Extension or Refinancing Amendment, to share, or, at
their option, not share, in pro rata payments, change Sections 2.09, 2.13 or
Section 8.04 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender directly affected
thereby;

 

(v)                except in connection with the implementation of an
Incremental Facility, Extension or Refinancing Amendment, change any provision
of this Section 10.01, Section 2.12(a) or the definition of “Applicable
Percentage” or “Required Lenders” or any other provision hereof specifying the
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

(vi)              permit the assignment or delegation by any Loan Party of any
of its rights or obligations under any Loan Document (other than to another Loan
Party in connection with a transaction permitted under Section 7.04 or 7.05 of
this Agreement) without the written consent of each Lender;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

137 

 



(vii)            subordinate the Senior Credit Obligations (or the Liens of the
Collateral Documents) to any other obligation (or the Liens securing any other
obligation) without the written consent of each Lender (other than in connection
with Permitted Liens);

 

(viii)          release all or substantially all of the value of the Guaranty
without the written consent of each Lender (provided that the Administrative
Agent may, without the consent of any Lender, release any Subsidiary Guarantor
(or all or substantially all of the assets of a Subsidiary Guarantor) that is
sold or transferred (other than to any Loan Party) in compliance with Section
7.05);

 

(ix)              release all or substantially all of the Collateral securing
the Senior Credit Obligations hereunder without the written consent of each
Lender (provided that the Collateral Agent may, without consent from any other
Lender, release any Collateral that is sold or transferred by a Loan Party
(other than to any other Loan Party) in compliance with Section 7.05 or released
in compliance with Section 9.10);

 

(x)                impose any greater restrictions on the ability of the Lenders
of any Class to assign any of their respective rights or obligations hereunder
without the written consent of each Lender in respect of such Class;

 

(xi)              permit any amendment or waiver that would result in the
Lenders under any Class of Loans receiving a lesser prepayment, repayment or
commitment reduction or affect the rights of such Class in respect of the
Collateral relative to any other Class of Loans without the written consent of
Lenders holding at least a majority of the outstanding Loans and Commitments of
such Class;

 

(xii)            affect the rights or duties of any Agent under this Agreement
or any other Loan Document, without the prior written consent of such Agent; and

 

(xiii)          release amounts on deposit in the Restricted Cash Collateral
Account (or modify the conditions to release of any amounts thereunder pursuant
to Section 6.18) prior to the date on which the requirements set forth in
Section 6.18 shall have been satisfied without the written consent of each
Lender.

 

Notwithstanding anything to the contrary contained in this Section 10.01, this
Agreement and the other Loan Documents may be amended, modified or supplemented
with the consent of the Administrative Agent and/or the Collateral Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment is delivered in order to effectuate any amendment,
modification or supplement pursuant to the first proviso of Section 10.01(a).

 

(c)                Defaulting Lenders. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms disproportionately affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

 

(d)                No Lender consent is required for either Agent to enter into,
or to effect any amendment, amendment and restatement, modification or
supplement to, any Customary Intercreditor Agreement; provided that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Collateral Agent, as applicable.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

138 

 



Each Lender and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section 10.01 regardless of whether its Note
shall have been marked to make reference therein, and any consent by any Lender
or holder of a Note pursuant to this Section 10.01 shall bind any Person
subsequently acquiring a Loan or a Note from it, whether or not such Note shall
have been so marked.

 

Section 10.02        Notices.

 

(a)                Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices, consents and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows:

 



(i)                 if to the Borrower or any other Loan Party, to the Borrower
at:

 

Sucampo Pharmaceuticals, Inc.

4520 East-West Highway, 3rd Floor

Bethesda, MD 20814

Attention: Peter Greenleaf, Chief Executive Officer
Telephone: […***…]
Facsimile: […***…]

 

(ii)               with a copy to (for informational purposes only and shall not
constitute notice):

 

Cooley LLP

1299 Pennsylvania Avenue, NW, Suite 700

Washington, DC 20004

Attn: […***…]

Telephone: […***…]

Facsimile: […***…]

 

(iii)             if to the Administrative Agent or the Collateral Agent, to it
at:

 

Jefferies Finance LLC
520 Madison Avenue
New York, New York 10022
Attention: Account Officer – Sucampo Pharmaceuticals, Inc.
Facsimile: […***…]

 

(iv)              if to a Lender, to it at its address (or its telecopier
number, electronic email address or telephone number) set forth in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in said paragraph
(b).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

139 

 



(b)                Electronic Communications. Notices and other communications
to the Agents and the Lenders hereunder may (subject to Section 10.02(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it
(including as set forth in Section 10.02(d), which shall be deemed to have been
approved); provided that approval of additional procedures may be limited to
particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                Change of Address, etc. Any party hereto may change its
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(d)                Posting. Unless otherwise expressly set forth herein, each
Loan Party hereby agrees that it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and any other Loan Document,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default under this Agreement or (iv)
is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit hereunder (all such non-excluded communications, collectively, the
“Communications”; such excluded communications the “Excluded Communications”),
by transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent (and Microsoft Word, Excel and
.pdf shall be deemed acceptable to the Administrative Agent on the date hereof)
at such e-mail address(es) provided to the Borrower from time to time or in such
other form, including hard copy delivery thereof, to the extent requested by
Administrative Agent shall require at least five (5) Business Days prior to the
due date thereof. Nothing in this Section 10.02 shall prejudice the right of the
Agents, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
expressly specified in this Agreement or any other Loan Document or, if to an
Agent, as any such Agent shall require by advanced written notice. Excluded
Communications shall be delivered to the Administrative Agent by facsimile
communication or as the Administrative Agent shall direct at least three (3)
Business Days prior to such Excluded Communication.

 

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of such Communications to the Administrative Agent for
purposes of the Loan Documents.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

140 

 



Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on a
Platform. The Platform is provided “as is” and “as available.” The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
or any other Person for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through the Internet,
except to the extent the liability of such Person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Person’s or its Related Party’s gross negligence or willful
misconduct.

 

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are issued pursuant to
a public offering registered with the SEC or in a private placement for resale
pursuant to Rule 144A under the Securities Act of 1933, as amended, or is
actively contemplating issuing any such securities: (i) no Borrower Materials
are to be made available to Public Lenders unless clearly and conspicuously
marked “Public – Contains No Non-Public Information” prominently on the first
page thereof; and (ii) unless the Borrower Materials have been marked “Public –
Contains No Non-Public Information,” the Borrower shall not be deemed to have
authorized the Administrative Agent, the Lead Arranger and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07). All Borrower Materials that are marked “Public – Contains No
Non-Public Information” are permitted to be made available through a portion of
the Platform designated “Public Investor,” and the Administrative Agent and the
Lead Arranger shall be entitled to treat any Borrower Materials that are not
marked “Public – Contains No Non-Public Information” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

Section 10.03        No Waiver; Cumulative Remedies. No failure by any Lender or
by the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

 

Section 10.04        Expenses; Indemnity; Damage Waiver.

 

(a)                Costs and Expenses. The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent and the Lead Arranger and their respective Related
Parties (including the reasonable and documented fees, charges and out-of-pocket
disbursements of White & Case LLP, counsel for the Administrative Agent and the
Collateral Agent and one local counsel and one regulatory counsel, in each case,
in each applicable jurisdiction (including, in each case, one firm of additional
counsel (including one additional local counsel and regulatory counsel, in each
case, in each applicable jurisdiction) for each similarly situated class of
Persons as a result of any actual or potential conflicts of interests) and
reasonable and documented charges relating to the maintenance of the Platform in
connection with the Loan Documents) in connection with the syndication and
closing of the Loans provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents and, with respect to the Administrative Agent and the Collateral Agent
only, any actual or proposed amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof, including in connection with
post-closing searches to confirm that security filings and recordations have
been properly made and including any costs and expenses of the service provider
referred to in Section 9.03 and in connection with the protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 10.04, and (B) including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent or any Lender (including the reasonable and documented fees, charges and
disbursements of external counsel for the Administrative Agent, the Collateral
Agent or any Lender), in connection with the enforcement of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.04, and (B) in connection with the Loans made
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans and (iii) all documentary and similar taxes and charges in respect of the
Loan Documents; provided however that, notwithstanding anything to the contrary
in this Section 10.04(a), the Borrower will not be required to pay the fees and
expenses of third party advisors to the Administrative Agent, the Collateral
Agent or any Lender (other than counsel) retained without the consent of the
Borrower or more than one counsel to the Lead Arranger, the Administrative
Agent, the Collateral Agent and the Lenders, taken as a whole (plus one local
counsel and one regulatory counsel, in each case, in each applicable
jurisdiction and one or more firms of additional counsel as a result of any
actual or potential conflicts of interest).

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

141 

 



(b)                Indemnification by Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), the Lead Arranger, the Bookrunner and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable and documented
out-of-pocket expenses (including the reasonable and documented fees, charges
and disbursements of external counsel) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any of its
Subsidiaries arising out of, in connection with, or as a result of (i) the
Transactions, or the execution or delivery of this Agreement, any other Loan
Document, any Transaction Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby, thereby, or related thereto or, in the
case of the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof) and their respective Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
the use or proposed use of the proceeds therefrom, (iii) any actual or alleged
presence or Release or threatened Release of Hazardous Materials on, at, under
or from any property owned, leased or operated by any Group Company at any time,
or any Environmental Liability or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties;
provided further that the Loan Parties shall not be required to reimburse the
legal fees and expenses of more than one counsel for all Indemnitees, taken as a
whole (in addition to one special counsel in each specialty area, up to one
local counsel in each applicable local jurisdiction and any additional counsel
for an Indemnitee reasonably deemed appropriate by virtue of actual or potential
conflicts of interests incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any inquiry or
investigation). No Loan Party shall be liable for any amounts hereunder (other
than the amount of any reasonable and documented legal fees or other costs and
expenses associated with the settlement) to the extent an Indemnitee has entered
into any settlement without the Borrower’s consent (such consent not to be
unreasonably withheld or delayed), provided that an Indemnitee may enter into a
settlement if there is a judgment by a court of competent jurisdiction in any
such proceeding, in which case the Borrower agrees to indemnify and hold
harmless each Indemnitee from and against any and all losses, claims, damages,
liabilities and related expenses by reason of such settlement or judgment in
accordance with the other provisions of this Section 10.04(b). This Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
Notwithstanding the foregoing, each Indemnitee shall be obligated to refund and
return promptly any and all amounts paid by the Borrower under this Section
10.04(b) to such Indemnitee for any such fees, expenses or damages to the extent
such Indemnitee is not entitled to payment of such amounts in accordance with
the terms hereof.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

142 

 



(c)                Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 10.04 to be paid by it or them to the Administrative Agent
(or any sub-agent thereof), the Collateral Agent (or any sub-agent thereof) or
any of their respective Related Parties, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof) or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Collateral Agent
(or any sub-agent thereof), in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or the Collateral Agent (or any sub-agent thereof) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.14.

 

(d)                Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no party hereto shall assert, and each party hereto
hereby waives, any claim against any Indemnitee or other party hereto, on any
theory of liability, for special, indirect, consequential (including, without
limitation, any loss of profits, business or anticipated savings) or punitive
damages (in each case, as opposed to direct or actual damages) arising out of,
in connection with, or as a result of, this Agreement, any other Loan Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or letter of credit or the use of the
proceeds thereof; provided, however, nothing in this subsection (d) shall be
construed to limited the Borrower’s indemnification obligations provided for
under this Agreement (including this Section 10.04) and the other Loan
Documents. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                Payments. All amounts due under this Section shall be payable
not later than thirty (30) Business Days after demand therefor.

 

(f)                 Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Senior Credit Obligations.

 

Section 10.05        Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to the Administrative
Agent, the Collateral Agent or any Lender, or the Administrative Agent, the
Collateral Agent or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
Insolvency or Liquidation Proceeding or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (ii) each Lender
severally agrees to pay to the Administrative Agent or the Collateral Agent upon
demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent or the Collateral Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect. The obligations
of the Lenders under clause (ii) of the preceding sentence shall survive the
payment in full of the Senior Credit Obligations and the termination of this
Agreement.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

143 

 



Section 10.06        Successors and Assigns.

 

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior consent of the Administrative Agent and each Lender
other than in connection with transactions permitted hereunder, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section 10.06, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 10.06 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section 10.06 (and any other attempted assignment or
transfer by the Borrower, any other Loan Party or any Lender shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it); provided, however, that:

 

(i)                 except in the case of any assignment in connection with the
primary syndication of the Commitments and Loans made by Jefferies Finance LLC
(or its respective Affiliates) to an Eligible Assignee, or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans of
the applicable Class, as the case may be, owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of any Loans of an assigning Lender
subject to each such assignments, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than […***…] unless each of the Administrative
Agent and, so long as no Event of Default shall have occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed and provided that, if the consent of the Borrower is
required, the Borrower shall be deemed so to have consented unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after the Borrower has received written notice thereof); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

144 

 



(ii)               each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lenders’ rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;

 

(iii)             the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with all forms,
certificates or other evidence each assignee is required to provide pursuant to
Section 3.01(e) and a processing and recordation fee in the amount of […***…];
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(iv)              no such assignment shall be made to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this subclause (iv);
and

 

(v)                in connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note or Notes to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

 

(c)                Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The Register shall record each transfer of the Loans to a
transferee upon written notification by the registered owner of such transfer,
provided, however, that failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s obligations in respect of any
Loan or Commitment. The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and the Collateral Agent at any
reasonable time and from time to time upon reasonable prior notice. The Register
shall also be available for inspection by any Lender solely as it relates to its
own interests and the interests of its Affiliates, at any reasonable time and
from time to time upon reasonable prior notice.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

145 

 



(d)                Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent sell
participations to any Person (other than a natural Person, the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower and the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.10 with respect to any payments made by such
Lender to its Participants.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i) through (ix) of Section 10.01(b) that directly and adversely affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04, and
3.05 (subject to the requirements and limitations of such Sections, it being
understood that any requirement for a Participant to deliver tax documentation
or other information under Section 3.01(e) shall be satisfied upon the delivery
of such tax documentation or other information to the participating Lender with
no requirement for it to be delivered to the Borrower or the Administrative
Agent) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that, no
Lender shall have any obligation to disclose all or any portion of any
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or other rights or
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other right or
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

No participation shall be or shall be deemed to be a discharge, rescission,
extinguishment or substitution of any outstanding Loan and any Loan subject to a
participation shall continue to be the same obligation and not a new obligation.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

146 

 



(e)                Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or the right
to receive a greater payment results from a Change in Law after the participant
becomes a Participant.

 

(f)                 Certain Pledges. Any Lender may at any time, without the
consent of the Borrower or the Administrative Agent, pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)                Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 10.07        Treatment of Certain Information; Confidentiality. Each of
the Agents and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective directors, officers,
employees, legal counsel, independent auditors, professionals and other experts
and agents (collectively, “Representatives”) (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority or
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) having jurisdiction over such
Agent or Lender or upon the good faith determination by counsel that such
information should be disclosed in light of ongoing oversight or review by any
Governmental Authority or regulatory authority (including any self-regulatory
authority) having jurisdiction over such Agent or Lender (in which case, such
Agent or such Lender, as applicable, shall to the extent practicable and
permitted by law, rule or regulation, except with respect to any audit or
examination conducted by accountants or any Governmental Authority or regulatory
authority exercising examination or regulatory authority, promptly notify the
Borrower, in advance, to the extent lawfully permitted to do so), (c) in any
legal, judicial, administrative proceeding or other compulsory process or
otherwise as required by applicable Law, rule or regulation (in which case, such
Agent or such Lender, as applicable, shall promptly notify the Borrower, in
advance, to the extent practicable and permitted by Law, rule or regulation,
except in connection with any request as part of any regulatory audit or
examination conducted by accountants or any Governmental Authority or regulatory
authority exercising examination or regulatory authority), (d) to any Lender,
Participant or any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, or to establish a “due diligence”
defense, (f) (i) to any rating agency, provided that the Persons to whom such
disclosure is made are informed of the confidential nature of the Information
and instructed to keep such Information confidential, and (ii) subject to an
agreement containing provisions substantially the same as those of this Section
10.07, to (x) any assignee of or Participant in (or their Representatives, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), or any prospective assignee of or Participant in
(or their Representatives, it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) any of its
rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its Representatives, it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) to any swap,
derivative or securitization transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower and its Subsidiaries that is not to such Agent’s or Lender’s knowledge
subject to confidentiality obligations to the Borrower or any of its
Subsidiaries, or (i) to the extent any such Information is independently
developed by such Agent or Lender or any of its respective Representatives. For
purposes of this Section 10.07, “Information” means all non-public information
received from or on behalf of the Borrower or any of its Subsidiaries relating
to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

147 

 



Section 10.08        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of each Lender’s Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the then due and owing obligations of the
Borrower or such Loan Party, as applicable, now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document or are owed to a branch or office of such Lender different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Senior Credit Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender
and its respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

Section 10.09        Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Senior Credit Obligations hereunder.

 

Section 10.10        Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that, notwithstanding anything contained herein, the Commitment
Letter and the Fee Letter shall survive the Closing Date pursuant to the terms
thereof to the extent expressly set forth therein. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Borrower and the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopier or via email as
an attachment of a .pdf document shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

148 

 



Section 10.11        Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents or any Lender may have had notice or
knowledge of any Default, Event of Default, or incorrect representation or
warranty at the time of any Borrowing, and shall continue in full force and
effect until the Discharge of Senior Finance Obligations (other than contingent
indemnification obligations). The provisions of Sections 2.14, 3.01, 3.04, 3.05,
10.04, and Sections 10.10 through 10.18 (other than 10.16) shall survive and
remain in full force and effect regardless of the repayment of the Loans, the
expiration or termination of and the Commitments or the termination of this
Agreement or any provision hereof.

 

Section 10.12        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 10.12,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Bankruptcy Laws, as
determined in good faith by the Administrative Agent then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

Section 10.13        Replacement of Lenders. If (a) any Lender (including on
behalf of a Participant) requests compensation under Section 3.04, (b) the
Borrower is required to pay any additional amount to any Lender (including on
behalf of a Participant) or any Governmental Authority for the account of any
Lender (or Participant, as applicable) pursuant to Section 3.01, (c) the
obligation of any Lender to make Eurodollar Loans has been suspended pursuant to
Section 3.02, (d) any Lender is a Defaulting Lender or (e) any Lender has failed
to consent to a proposed amendment, waiver, consent, discharge or termination
which pursuant to the terms of Section 10.01 or any other provision of any Loan
Document requires the consent of all of the Lenders of a Class or Classes or the
consent of all Lenders directly affected thereby and with respect to which the
Required Lenders shall have granted their consent, the Borrower shall have the
right, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, to replace such Lender by requiring such Lender to assign
and delegate, without recourse (other than as set forth herein, in accordance
with and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.01 or Section 3.04) and obligations under this
Agreement and the other Loan Documents to an Eligible Assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)                 the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b) (unless waived by the
Administrative Agent);

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

149 

 



(ii)               such Lender shall have received payment of an amount equal to
the outstanding principal amount of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05 and Section 2.09(g), if
applicable) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)             in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)              such assignment does not conflict with applicable Laws; and

 

(v)                in the case of any replacement of Lenders under the
circumstances described in clause (e) above, the applicable amendment, waiver,
consent, discharge or termination that the Borrower has requested shall become
effective upon giving effect to such replacement (and any related Assignment and
Assumptions required to be effected in connection therewith in accordance with
this Section 10.13).

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. If a replaced Lender does not execute an Assignment and
Assumption pursuant to Section 10.06 within five (5) Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 10.13,
the Administrative Agent shall be entitled (but not obligated) to execute such
an Assignment and Assumption on behalf of such replaced Lender, and any such
Assignment and Assumption so executed by the Administrative Agent on behalf of
such replaced Lender, the replacement Lender and the Administrative Agent shall
be effective for purposes of this Section 10.13 and Section 10.06.

 

Section 10.14        Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)                Governing Law. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final non-appealable judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document, however, shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

(c)                Waiver of Venue. Each party hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Laws, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.14(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

150 

 



(d)                Service of Process. Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 10.02. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Laws.

 

Section 10.15        Waiver of Jury Trial. Each party hereto hereby waives, to
the fullest extent permitted by applicable Laws, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement, any other Loan Document or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section 10.15.

 

Section 10.16        PATRIOT Act Notice Lender’s Compliance Certification.

 

(a)                Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower and each other Loan Party, which information includes the name,
address and tax identification number of each Loan Party and other information
regarding the Borrower and each other Loan Party that will allow such Lender or
the Administrative Agent, as applicable, to identify each such Loan Party in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent.

 

(b)                Lenders’ Certification. Each Lender or assignee or
Participant of a Lender that is not incorporated under the Laws of the United
States or a State thereof (and is not excepted from the certification
requirement contained in Section 313 of the Patriot Act and the applicable
regulations because it is both (i) an Affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country and (ii) subject to supervision by a banking regulatory authority
regulating such affiliated depository institution or foreign bank) shall deliver
to the Administrative Agent the certification or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the Patriot Act and the applicable
regulations thereunder: (i) within ten (10) days after the Closing Date or, if
later, the date such Lender, assignee or Participant of a Lender becomes a
Lender, assignee or Participant of a Lender hereunder and (ii) at such other
times as are required under the Patriot Act.

 

Section 10.17        No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Agents, the Lead Arranger and the Lenders, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) each Agent, the Lead Arranger and each Lender is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Agents, the Lead Arranger nor
the Lenders have assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any of its Affiliates with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
the Lead Arranger or any Lender has advised or is currently advising the
Borrower or any of its Affiliates on other matters) and neither the Agents, the
Lead Arranger nor the Lenders have any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Agents and the Lead Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Agents nor the Lead Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent and the Lead
Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
The Borrower hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Agents and the Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty.

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

151 

 



Section 10.18        Judgment Currency.

 

(a)                The obligations of the Loan Parties hereunder and under the
other Loan Documents to make payments in a specified currency (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by a Finance Party of the full amount of the
Obligation Currency expressed to be payable to it under this Agreement or
another Loan Document. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made, at the rate
of exchange (as quoted by the Administrative Agent or if the Administrative
Agent does not quote a rate of exchange on such currency, by a known dealer in
such currency designated by the Administrative Agent) determined, in each case,
as of the Business Day immediately preceding the date on which the judgment is
given (such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

 

(b)                If there is a change in the rate of exchange prevailing
between the Judgment Currency Conversion Date and the date of actual payment of
the amount due, the Borrower covenants and agrees to pay, or cause to be paid,
or remit, or cause to be remitted, such additional amounts, if any (but in any
event not a lesser amount), as may be necessary to ensure that the amount paid
in the Judgment Currency, when converted at the rate of exchange prevailing on
the date of payment, will produce the amount of the Obligation Currency which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

 

(c)                For purposes of determining any rate of exchange or currency
equivalent for this Section 10.18, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

 

[Signature Pages Follow]

 

 

 

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



152 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 



  SUCAMPO PHARMACEUTICALS, INC., as the Borrower         By: /s/ Andrew Smith  
  Name: Andrew Smith     Title: Chief Financial Officer

 

 

 

 

 

 

 

 



Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





Signature Page for the Credit Agreement

 



  JEFFERIES FINANCE LLC,
as Administrative Agent, Collateral Agent and a Lender,         By: /s/ Brian
Buoye     Name: Brian Buoye     Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



Signature Page for the Credit Agreement

 

 

Schedule 2.01



Lenders and Commitments

 

Lender Initial Term Commitments Applicable Percentage Jefferies Finance LLC
$250,000,000 100.0%

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 



 

 

Schedule 5.01

 

Existence, Qualification and Power

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

______________________

1 […***…]

 

 



Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 

Schedule 5.06





Litigation

 

Dr. Reddy’s Matter

 

On October 3, 2014, the Borrower received a Paragraph IV certification notice
letter regarding an Abbreviated New Drug Application (“ANDA”) submitted to the
U.S. Food and Drug Administration (“FDA”) by Dr. Reddy’s Laboratories, Inc.
(“Dr. Reddy’s”), requesting approval to market, sell, and use a generic version
of the 8 mcg and 24 mcg soft gelatin capsule products. In its notice letter, Dr.
Reddy’s alleges that U.S. Patent Nos. 6,414,016; 6,583,174; 7,064,148;
7,417,067; 8,026,393; 8,071,613; 8,088,934; 8,097,649; 8,114,890; 8,338,639;
8,748,481; 8,779,187; 7,795,312; 8,097,653; and 8,389,542, which cover
compositions, formulations and methods of using AMITIZA, are invalid,
unenforceable and/or will not be infringed by Dr. Reddy’s manufacture, use or
sale of the product described in its ANDA. The latest of such patents expires in
2027. On November 12, 2014, the Borrower, the Target, Takeda Pharmaceutical
Company Limited (“Takeda”), and certain affiliates of Takeda filed a patent
infringement lawsuit in the U.S. District Court for the District of New Jersey
against Dr. Reddy’s related to the ANDA previously filed by Dr. Reddy’s and
described above. The lawsuit claims infringement of 7 patents that are listed in
the FDA’s Orange Book, with the latest expiring in 2027. Under the Hatch-Waxman
Act, as a result of the patent infringement lawsuit, final FDA approval of Dr.
Reddy’s ANDA will be stayed up to 30 months from the date of receipt of the
notice letter. On January 26, 2015, Dr. Reddy’s filed an answer and counterclaim
to our complaint.

 

 

 

 

 

 

Confidential and Proprietary 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 

Schedule 5.09



Insurance

 

 

 

Policy Holder

 

Line of Coverage

 

Policy Number

 

Policy Term

 

Carrier

Sucampo Pharmaceuticals, Inc.

[…***…] ##-###-##-###### […***…] […***…] Sucampo Pharmaceuticals, Inc. […***…]
######### […***…] […***…] Sucampo Pharmaceuticals, Inc. […***…] ####-####
[…***…] […***…] Sucampo Pharmaceuticals, Inc. […***…] ######### […***…] […***…]
Sucampo Pharmaceuticals, Inc. […***…] ##-###-##-## […***…] […***…] Sucampo
Pharmaceuticals, Inc. […***…] ######### […***…] […***…] Sucampo Pharmaceuticals,
Inc. […***…] ######### […***…] […***…]

 

 

 

 

 

 

 

_________________

 



Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







 

 

 

 

 

Policy Holder

 

Line of Coverage

 

Policy Number

 

Policy Term

 

Carrier

Sucampo Pharmaceuticals, Inc.

[…***…] ##-###-### […***…] […***…] Sucampo Pharmaceuticals, Inc. […***…]
########## […***…] […***…] Sucampo Pharmaceuticals, Inc. […***…] ####-##-##
[…***…] […***…] Sucampo Pharmaceuticals, Inc. […***…] (##) ####-##-## […***…]
[…***…] Sucampo Pharmaceuticals, Inc. […***…] ######## […***…] […***…] Sucampo
Pharmaceuticals, Inc. […***…] ####-##-## […***…] […***…] Sucampo
Pharmaceuticals, Inc. […***…] ####-##-## […***…] […***…]

 

 

 

 

 

 

 

_________________

 



Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







 

 

 

 

 

Policy Holder

 

Line of Coverage

 

Policy Number

 

Policy Term

 

Carrier

Sucampo Pharmaceuticals, Inc.

[…***…] ######## […***…] […***…] Sucampo Pharmaceuticals, Inc. […***…]
############### […***…] […***…] Sucampo Pharmaceuticals, Inc. […***…]
############ […***…] […***…] Sucampo Pharmaceuticals, Inc. […***…] ## #######
[…***…] […***…] Sucampo Pharmaceuticals, Inc. and Sucampo Pharma Americas LLC
[…***…] ## ######## […***…] […***…] Sucampo Pharma Americas LLC […***…]
########## […***…] […***…]

 

 

 

 

 



 



Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







 

 

 

Schedule 5.12



Subsidiaries

 

Subsidiary Jurisdiction of Formation Subsidiary Guarantor? Number of Authorized
Shares of each Class of Equity Interests Number of Outstanding Shares of each
Class of Equity Interests Owner of Equity Interests (or Equity Equivalents)
Number/ Percentage of Outstanding Shares of each Class of Equity Interest Owned
Number and Effect, if Exercised, of all Equity Equivalents with Respect to
Equity Interests Sucampo Pharma Europe Ltd. United Kingdom No 10,000 ordinary
shares 10,000 ordinary shares […***…]

10,000 shares;

100%

N/A Sucampo Pharma Americas LLC Delaware Yes N/A N/A […***…] N/A; 100% N/A
Sucampo LLC Delaware No N/A N/A […***…] N/A; 100% N/A Sucampo AG Switzerland No

6,000 share at CHF

10.00 each (voting)

 

3,000 shares at CHF

100.00 each

6,000 share at CHF

10.00 each (voting)

 

3,000 shares at CHF

100.00 each

[…***…]

6,000 share at

CHF 10.00 each (voting)

 

3,000 shares at

CHF 100.00 each;

 

100%

N/A Sucampo Acquisition GmbH4 Switzerland No

200 share at CHF

100.00 each

200 share at CHF

100.00 each

[…***…]

200 share at CHF

100.00 each; 100%

N/A Sucampo Pharma LLC Japan No N/A N/A […***…] N/A; 100% N/A/

 

 

 



 

 

_________________

4 Sucampo LLC has taken steps to cause the formation of Sucampo Acquisition
GmbH, however, it is possible that this entity will not be formed prior to the
consummation of the Transactions.

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.







 

 

 

 

Subsidiary Jurisdiction of Formation Subsidiary Guarantor? Number of Authorized
Shares of each Class of Equity Interests Number of Outstanding Shares of each
Class of Equity Interests Owner of Equity Interests (or Equity Equivalents)
Number/ Percentage of Outstanding Shares of each Class of Equity Interest Owned
Number and Effect, if Exercised, of all Equity Equivalents with Respect to
Equity Interests R-Tech Ueno, Ltd. Japan No 19,640,900 shares of common stock
19,312,248 shares of common stock Sucampo Pharmaceuticals, Inc.

8,571,900;

44.39%

N/A   Sucampo Pharma 10,262,903; 11, 326 Equity LLC 53.14% Equivalents
exercisable for 318,400 shares

Non-Tendering R-Tech Ueno,

Ltd. Stockholders

477,445; 2.47% N/A Employees of R- N/A 30 Equity Tech Ueno, Ltd. Equivalents
holding Equity exercisable for Equivalents 10,200 shares

 

 

 

 

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Schedule 5.16



Intellectual Property

 

 

The item disclosed on Schedule 5.06.

 

 

 

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

  



 

 

 

Schedule 6.16



Post-Closing Matters

 

1.The Borrower shall deliver to the Collateral Agent, not later than 30 days
after the Closing Date, certificates, accompanied by duly executed instruments
of assignment in blank, evidencing the shares of Equity Interests of the Target
acquired by the Borrower pursuant to the Stock Purchase to the extent not
otherwise transferred to a Subsidiary thereof which is not a Loan Party.

 

2.The Borrower shall deliver to the Collateral Agent, not later than 30 days
after the Closing date, evidence that the filings described in Schedule 5.01 to
the Credit Agreement have been completed.

 

3.The Borrower shall deliver to the Collateral Agent, not later than 20 days
after the Closing Date, certificates evidencing, and endorsements to, the
insurance policies (including, without limitation, property and commercial
general liability policies) of the Borrower and its Subsidiaries in favor of the
Collateral Agent, in form and substance reasonably satisfactory to the
Collateral Agent.

 

4.The Borrower shall deliver to the Collateral Agent, not later than 20 days
after the Closing Date, the register of members and share ledger evidencing the
certificated shares of […***…] owned by the Borrower

 

 

 

 

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 



 

 

 

Schedule 7.01



Indebtedness

 

 

Sucampo Pharmaceuticals, Inc.

 

Amounts financed to Sucampo Pharmaceuticals, Inc. by Dell Financial Services
L.P. pursuant to that certain revolving credit account ##########, dated May 2,
2007.

 

Loan Guarantee and Development Agreemen by and between Numab AG and Sucampo
Pharmaceuticals, Inc. (in the event that Numab defaults under its loan with
Zurcher Kantonalbank, the Sucampo Pharmaceutical, Inc.’s maximum contingent
liability under the Numab Agreement is $2.4 million. As of June 30, 2015, the
potential amount of payments in the event of Numab’s default was $2.1 million.
At June 30, 2015 Sucampo Pharmaceuticals, Inc. had a recorded liability of $1.0
million in collateral callable to meet a potential loan default by Numab).

 

Conditional Loan in the amount of $450,000 from the State of Maryland under the
Maryland Economic Development Assistance Fund (in connection with the relocation
and expansion of the company’s headquarters).

 

Conditional Grant (convertible into a loan) in the amount of $300,000 from
Montgomery County (Maryland) under the Montgomery County Economic Development
Fund (in connection with the relocation and expansion of the company’s
headquarters).

 

R-Tech Ueno, Ltd.

 

Loan, in the amount of JPY 1,049,000,000, from the Japan Agency for Medical
research and Development (“AMED”) in connection with the consignment to the
R-Tech Ueno, Ltd. of the development of new technology with respect to
therapeutic drugs using unoprostone for retinitis pigmentosa.

 

 

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 

Schedule 7.02



Existing Liens

 

 

Debtor Creditor Original File Number State Collateral Sucampo Pharmaceuticals,
Inc. Dell Financial Services L.P. ######### DE

All computer equipment and peripherals (collectively “Equipment”), wherever
located, heretofore or hereafter financed to the Debtor by the Creditor pursuant
to that certain revolving credit account ##########, dated May 2, 2007 (the
“Account”), and all of the Debtor’s rights, title and interest in and to use any
software and services (collectively “Software”) financed under and described in
the Account, along with any additions, financed amounts, modifications or
supplements to the Account, and all substitutions, additions, accessions and
replacements to the Equipment and Software, now or hereafter installed in,
affixed to, or used in conjunction with the Equipment and the Software and the
proceeds thereof, together with all payments, insurance proceeds, any refunds or
credits obtained by the Debtor from a manufacturer, licensor or service
provider, or other proceeds and payments due and to become due and arising from
or relating to said Equipment, Software or the Account.

 

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 

 

Debtor Creditor Original File Number State Collateral Sucampo Pharmaceuticals,
Inc. Numab AG -- -- Loan Guarantee and Development Agreement by and between
Numab AG and Sucampo Pharmaceuticals, Inc. Sucampo Pharma Americas LLC Landlord
(for 4520 East-West Highway, 3rd Floor, Bethesda, MD 20814) -- MD Sucampo Pharma
Americas LLC has a restricted cash certificate of deposit account with Bank of
America (balance of $212,636 as of October 1, 2015), which is required in
connection with the security deposit for the office lease held by Sucampo
Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 

Schedule 7.06

Investments

 

Sucampo Pharmaceuticals, Inc.

 

Loan Guarantee and Development Agreement by and between Numab AG and Sucampo
Pharmaceuticals, Inc.

 

Sucampo Pharma Americas LLC

 

See attachment.

 

R-Tech Ueno, Ltd.

 

R-Tech Ueno, Ltd. owns 2,485,150 shares of the Class A common stock of Sucampo
Pharmaceuticals, Inc.

 

 

 

[…***…]

 

 

 

 

 

 

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 

Schedule 7.09

Transactions with Affiliates

 

None.

 

 

 

 

 

 

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 

Schedule 10.02

 

Administrative Agent’s Office, Certain Addresses for Notice

 

If to the Administrative Agent: Jefferies Finance LLC

520 Madison Avenue

New York, New York 10022

Attention: Account Officer – Sucampo Pharmaceuticals, Inc.

Facsimile: (###) ###-####

 

 

Sucampo Pharmaceuticals, Inc. website – www.sucampo.com

 

 

 

 

 

 

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

EXHIBIT A-1

 

Form of Notice of Borrowing

 

[Date]

 

Jefferies Finance LLC, as Administrative Agent

520 Madison Avenue

New York, New York 10022

Attention: Account Officer – Sucampo Pharmaceuticals, Inc.

Telecopier: (212) 284-3444

 

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of October 16, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among Sucampo Pharmaceuticals, Inc., as the Borrower, the
Lenders from time to time party thereto, and Jefferies Finance LLC, as
Administrative Agent and Collateral Agent. Capitalized terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein. This notice constitutes a Notice of
Borrowing pursuant to Section 2.02 of the Credit Agreement.

 

1.The date of the Borrowing will be [●].1

 

2.The aggregate amount of the Borrowing will be $[●].

 

3.The Borrowing will consist of [Eurodollar][Base Rate] Loans.

 

4.The Borrowing will consist of [Revolving][Term] Loans.

 

5.If a Eurodollar Borrowing, the duration of the initial Interest Period for the
Loans comprising such Eurodollar Borrowing shall be [one month][two
months][three months][six months][twelve months]2.3

6.The location4 and number of the Borrower’s account to which funds are to be
disbursed are [●].

 

 

 

 

 

 

 

 

 

_________________



1Must be a Business Day and comply with notice requirements in Section 2.02.

2To the extent agreed to by all applicable Lenders. May also be for periods
shorter than one month to the extent agreed to by all applicable Lenders.

3

If the duration of the Interest Period is not specified with respect to any
requested Eurodollar Rate Borrowing, then the Borrower shall be deemed to have
selected an initial Interest Period of one month, subject to the provisions of
the definition of “Interest Period” and to Section 2.06(a) of the Credit
Agreement.

4Must be in the United States.

  



Exhibit A-1-1





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 

The Borrowing requested herein complies with [Section 4.01]5 [Section 4.02]6 of
the Credit Agreement.

 









    SUCAMPO PHARMACEUTICALS, INC., as the Borrower                 By:      
Name:       Title:  



 

 





 

 

 

 

 

 





 

_________________



5For Borrowings on the Closing Date.

6For Borrowings after the Closing Date.

Exhibit A-1-2









Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 



 

 

EXHIBIT A-2

 

Form of Notice of Extension/Conversion

 

[Date]

 

Jefferies Finance LLC, as Administrative Agent 520 Madison Avenue

New York, New York 10022

Attention: Account Officer – Sucampo Pharmaceuticals, Inc. Telecopier: (212)
284-3444

 

Ladies and Gentlemen:

 

This notice shall constitute a “Notice of Extension/Conversion” pursuant to
Section 2.07(a) of the Credit Agreement, dated as of October 16, 2015 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among Sucampo Pharmaceuticals, Inc., as the Borrower, the
Lenders from time to time party thereto, and Jefferies Finance LLC, as
Administrative Agent and Collateral Agent. Capitalized terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

 

1.                    The Group of Loans (or portion thereof) to which this
notice applies is [all or a portion of all Base Rate Loans currently
outstanding] [all or a portion of all Eurodollar Loans currently outstanding
having an Interest Period of [●] month[s] and ending on the Election Date
specified below].

 

2.                    The date on which the [conversion][continuation] is to be
effective is [●], 20[●], (the “Election Date”).1

 

3.                    The principal amount of the Group of Loans (or portion
thereof) to which this notice applies is $[●].2

 

4.                    The Group of Loans (or portion thereof) which are to be
converted will bear interest based upon the [Adjusted Base Rate] [Adjusted
Eurodollar Rate].

 

5.                    If a conversion to, or a continuation of Eurodollar Loans,
the Interest Period for such Loans will be [one month] [two months] [three
months] [six months] [twelve months]3.

 

 

 

 

 

 

 

 

 

_________________

 

1Must be a Business Day determined in accordance with the Credit Agreement.

2May apply to a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to which such notice applies, and the
remaining portion to which it does not apply, are each […***…]or any larger
multiple of […***…].



3To the extent agreed to by all applicable Lenders. May also be for periods
shorter than one month to the extent agreed to by all applicable Lenders.



Exhibit A-2-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 



    SUCAMPO PHARMACEUTICALS, INC., as the Borrower                 By:      
Name:     Title:

 

 

 

 

 

 

 

 

 

Exhibit A-2-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

 



EXHIBIT B

 

THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY WITH RESPECT TO THIS NOTE MAY BE OBTAINED BY WRITING TO THE BORROWER AT
THE FOLLOWING ADDRESS: 4520 EAST-WEST HIGHWAY, 3RD FLOOR, BETHESDA, MD 20814,1
ATTENTION: ANDREW SMITH, CHIEF FINANCIAL OFFICER, FAX NUMBER: (301) 961-3440

 

Form of Term Note

 



Lender: [●]     Principal Sum: $[●]   [Date]





 

For value received, Sucampo Pharmaceuticals, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the Lender set forth above (the “Lender”)
(or its registered assigns) for the account of its Lending Office, at the office
of Jefferies Finance LLC (the “Administrative Agent”) as set forth in the Credit
Agreement, dated as of October 16, 2015 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (including the Lenders),
and Jefferies Finance LLC, as Administrative Agent and Collateral Agent, the
Principal Sum set forth above (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Term Loan made by the Lender to the
Borrower under the Credit Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of such Term Loan, at such office, in like money and funds, for
the period commencing on the date of such Term Loan until such Term Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the rates per annum
and payable as set forth in the Credit Agreement.

 

This note is one of the Term Notes referred to in the Credit Agreement and
evidences the Term Loan made by the Lender thereunder. Capitalized terms used in
this Term Note and not otherwise defined shall have the respective meanings
assigned to them in the Credit Agreement and the terms and conditions of the
Credit Agreement are expressly incorporated herein and made a part hereof.

 

The date, amount, Type and duration of Interest Period (if applicable) of the
Term Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books; provided
that the failure of the Lender to make any such recordation or endorsement or
any error therein shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Credit Agreement or under this
Term Note in respect of the Term Loan evidenced by this Term Note.

 

This Term Note is secured and guaranteed as provided in the Credit Agreement and
the Collateral Documents. Reference is hereby made to the Credit Agreement and
the Collateral Documents for a description of the properties and assets in which
a security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Term Note in respect
thereof.

 

 

 

 

_________________



1 As of October 18, 2015, the mailing address for the Borrower will be 805 King
Farm Boulevard, Suite 550, Rockville, MD 20850)

 



Exhibit B-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

The Term Loan evidenced by this Term Note shall be due and payable (together
with accrued interest thereon) from time to time in accordance with the terms
provided in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of the Term
Loan evidenced by this Term Note upon the occurrence of certain events (and for
payment of collection costs in connection therewith as provided in the Credit
Agreement) and for prepayments of such Term Loan upon the terms and conditions
specified therein. In the event this Term Note is not paid when due at any
stated or accelerated maturity, the Borrower agrees to pay, in addition to the
principal and interest, such reasonable and documented out-of-pocket costs of
collection, including reasonable and documented attorney fees as provided for
and in accordance with the terms of the Credit Agreement.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

This Term Note and the Term Loan evidenced hereby may be transferred in whole or
in part in accordance with the provision of Section 10.06 of the Credit
Agreement (and any other attempted assignment or transfer by the Lender shall be
null and void) and only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 10.06(c) of the Credit Agreement.



 

In the event of conflict between the provisions of the Credit Agreement and this
Term Note, the Credit Agreement shall take precedence.

 

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

Exhibit B-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed as of
the date first above written.

 



    SUCAMPO PHARMACEUTICALS, INC., as the Borrower                 By:      
Name:     Title:

 

 

 

 

 

 

 

 

 

Exhibit B-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

EXHIBIT C

 

Form of Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below, receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities (Classes
of Term Loans) identified below (including, without limitation, any letters of
credit and swingline loans included in such facilities), and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 



1. Assignor:                     2. Assignee:            









 

Assignee is an [[Affiliate][Approved Fund] of [identify Lender]][Approved
Lender]

 

3. Borrower: Sucampo Pharmaceuticals, Inc., a Delaware corporation (the
“Borrower”)         4. Administrative Agent: Jefferies Finance LLC, as the
administrative agent under the Credit Agreement       5. Credit Agreement: The
Credit Agreement, dated as of October 16, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders from time to time party thereto, and Jefferies
Finance LLC, as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

Exhibit C-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 



6. Assigned Interest:    



 

 

 

 

Assignor

 

 

 

Assignee

 

 

Facility Assigned1

 

Aggregate Amount of Commitment/Loans
for all Lenders

 

Amount of Commitment/Loans Assigned2

Percentage
Assigned of
Commitment/
Loans3

 

 

CUSIP

Number

      $ $ %         $ $ %         $ $ %  

 

 

[7.Trade Date:                                            , 20 ]4

 

8.Effective Date:                                   , 20 [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

 

 

 

 

 

 

_________________

 

1Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Initial
Term Commitment,” etc.)

2To be not less than […***…] unless each of the Administrative Agent and, so
long as no Event of Default under the Credit Agreement shall have occurred and
be continuing, the Borrower otherwise consents.

3Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





Exhibit C-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 



The terms set forth in this Assignment and Assumption are hereby agreed to:

 



    ASSIGNOR           [NAME OF ASSIGNOR]           By:       Name:     Title:  
                  ASSIGNEE           [NAME OF ASSIGNEE]           By:        
Name:       Title:                         Consented to and Accepted: Jefferies
Finance LLC,       as Administrative Agent               By:           Name:    
    Title:                           [Consented to:       Sucampo
Pharmaceuticals, Inc., as the Borrower               By:           Name:        
Title:]5      







By:



 

 





 





 

 

 

_________________

5 To be completed to the extent required under Section 10.06(b).



Exhibit C-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.                  Representations and Warranties.

 

1.1              Assignor. The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document (other than this Assignment and Assumption), (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents (other than this Assignment and Assumption) or any collateral
thereunder, (iii) the financial condition of the Borrower or any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower or any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and the other Loan Documents as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iii) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (iv) it has received a copy of the
Credit Agreement and has received or has been afforded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Sections 4.01 or 6.01 of the Credit Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (v) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vi) it is not a Defaulting Lender, (vii) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption is an Administrative Questionnaire in the form provided by the
Administrative Agent, (viii) the Administrative Agent has received a processing
and recordation fee of […***…] as of the Effective Date (provided, however, that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment), and (ix) attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to Section 3.01 of the Credit Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

 

 

Exhibit C-4







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

2.                  Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other

amounts) to the Assignor for amounts that have accrued to but excluding the
Effective Date and to the Assignee for amounts that have accrued from and after
the Effective Date.

 

3.                  General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

 

 

 

Exhibit C-5







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 



EXHIBIT D

 

Form of Compliance Certificate

 

Financial Statement Date: [●], 20[●]

 

Jefferies Finance LLC, as Administrative Agent
520 Madison Avenue

New York, New York 10022

Attention: Account Officer – Sucampo Pharmaceuticals, Inc.
Telecopier: (212) 284-3444

 

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 16, 2015
(as amended, restated, supplemented or otherwise modified in writing from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among Sucampo Pharmaceuticals, Inc., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and Jefferies
Finance LLC, as Administrative Agent and Collateral Agent.

 

The undersigned Responsible Officer of the Borrower hereby certifies, on behalf
of the Borrower and not in such Responsible Officer’s individual capacity, as of
the date hereof that he/she is the [●] of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.      Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower and its Consolidated Subsidiaries ended as of the above
date, together with the report and opinion of a Registered Public Accounting
Firm required by Section 6.01(a) of the Credit Agreement.

 

[Use following paragraph I for interim financial statements]

 

1.      Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower and its Consolidated Subsidiaries ended as of the above date. Such
financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year- end audit adjustments and the absence of
footnotes.

 

2.       Since the date of the most recent financial statements delivered
pursuant to the Credit Agreement,

 

[select one.]

 

[there has not been any material change in GAAP applied in the preparation of
the financial statements of the Borrower and its Consolidated Subsidiaries.]

 

—or—

 

 

 

 

Exhibit D-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

[the following material changes in GAAP have been applied in the preparation of
the financial statements of the Borrower and its Consolidated Subsidiaries: _]

 

3.         A review of the activities of the Borrower and its Consolidated
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all their respective obligations under the Loan
Documents, and

 

[select one.]

 

[to the best knowledge of the undersigned, no Default or Event of Default has
occurred and is continuing.]

 

—or—

 

[the following is a list of each Default or Event of Default which has occurred
and is continuing and its nature and actions proposed with respect thereto.]

 

4.        [Attached hereto is a supplement to the Perfection Certificate
containing information regarding collateral required by Section 6.02(e) of the
Credit Agreement.]1

 

5.         Attached hereto as Schedule 2 are detailed calculations demonstrating
compliance by the Borrower with Section 7.15 of the Credit Agreement as of the
date hereof. The financial covenant analyses and information set forth on
Schedule 2 as of, and for, the Subject Period referred to therein attached
hereto are true and accurate on and as of the date of this Certificate.

 

6.          [Attached hereto as Schedule 3 are detailed calculations of the
Excess Cash Flow for the Subject Period referred to therein. The analysis and
information set forth in Schedule 3 as of, and for, the Subject Period referred
to therein attached hereto are true and accurate on and as of the date of this
Certificate.]

 

 

 

 

 

 

 



 

 

 

_________________





1 To be included in connection with delivery of fiscal year-end financial
statements pursuant to Section 6.01(a) of Credit Agreement.



Exhibit D-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the undersigned, on behalf of the Borrower, has executed
this Certificate as of [●], 20[●].

 



    SUCAMPO PHARMACEUTICALS, INC., as the Borrower                 By:      
Name:     Title:

 

 

 

  

 

 

 

 

Exhibit D-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Schedule 1 to Compliance

Certificate

 

[Audited] [Unaudited] Financial Statements

 

 

 

 

 

 




 

 

Exhibit D-4







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Schedule 2 to Compliance

Certificate

 

For the Quarter/Year ended [●], 20[●] (“Statement Date”) Section 7.15 - Total
Leverage Ratio:

 

I.Consolidated Funded Indebtedness

 

A.                  The aggregate outstanding principal amount determined on a
consolidated basis, without duplication, and, in each case, excluding, for the
avoidance of doubt, any obligations in respect of Cash Management Services
(other than any overdrafts incurred in respect of the foregoing) and Swap
Obligations, in accordance with GAAP of

 





  (a) All obligations of the Borrower and its Consolidated Subsidiaries for
borrowed money (but only in respect of the principal amount thereof); plus $
__________               (b) All obligations of the Borrower and it Consolidated
Subsidiaries evidenced by bonds, debentures, notes or other similar instruments
(but only in respect of the principal amount thereof); plus $ __________        
      (c) (x) the Attributable Indebtedness of the Borrower and its Consolidated
Subsidiaries in respect of Capital Lease Obligations, Sale/Leaseback
Transactions and Synthetic Lease Obligations and (y) Purchase Money Indebtedness
(in each case, regardless of whether accounted for as indebtedness under GAAP);
plus $ __________               (d) All obligations, contingent or otherwise, of
the Borrower and its Consolidated Subsidiaries to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, letter of guaranty,
bankers’ acceptance, surety bond, performance bond or similar instrument (but
only in respect of the principal amount thereof); plus $ __________            
  (e) All Guaranty Obligations of the Borrower and its Consolidated Subsidiaries
to the extent such Guaranty Obligations relate to liabilities under clauses (a)
through (d) above $ __________               (f) The sum of clauses (a) through
(e) $ __________                                      

 



 

 

Exhibit D-5







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

II.Consolidated EBITDA





 



A. Consolidated Net Income (or loss) for such period; plus $ __________        
    B. The sum of the following, without duplication: $ __________              
          (a) Consolidated Tax Expense to the extent deducted in the
determination of Consolidated Net Income for such period; plus $ __________    
          (b) Consolidated Interest Expense to the extent deducted in the
determination of Consolidated Net Income for such period; plus $ __________    
          (c) amortization and depreciation deducted in the determination of
Consolidated Net Income for such period; plus $ __________               (d)
losses (less, even if it results in a negative number, gains) from Asset
Dispositions outside of the Ordinary Course of Business included in the
determination of Consolidated Net Income for such period; plus $ __________    
          (e) non-cash charges, losses or expenses including writeoffs and
writedowns and stock compensation expenses and non-cash losses relating to the
cancellation of Indebtedness, in each case, deducted in the determination of
Consolidated Net Income for such period; plus $ __________               (f)
expenses and fees (including expenses and fees paid to the Administrative Agent,
Lenders and Swap Creditors) deducted in the determination of Consolidated Net
Income and incurred during such period in connection with the Transactions and
in connection with the consummation or administration of, or any amendment,
amendment and restatement or waiver of, or other modification to, the Loan
Documents after the Closing Date; plus $ __________               (g)
extraordinary losses (less, even if it results in a negative number,
extraordinary gains) deducted (or included) in the determination of Consolidated
Net Income during such period, net of related Tax effects; plus $ __________    
          (h) expenses deducted in the determination of Consolidated Net Income
during such period and covered by indemnification or purchase price adjustments
in connection with any Permitted Acquisition or Permitted Joint Venture, in each
case to the extent actually received in cash during such period or which
Borrower, in good faith, reasonably believes will be received in cash within 365
days after the end of such period (it being understood that to the extent not
actually received in cash within such 365 day period, such amount shall be
deducted in calculating Consolidated Net Income in such period); plus $
__________                                      







 

Exhibit D-6







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

 

  (i) expenses and fees deducted in the determination of Consolidated Net Income
during such period and paid to non-Affiliates and which are incurred in
connection with the consummation (or attempted consummation) of any Specified
Transaction; plus $ __________               (j) losses deducted in the
determination of Consolidated Net Income during such period, but for which
insurance or indemnity recovery is actually received in cash during such period
or which the Borrower, in good faith, reasonably believes will be received in
cash within 365 days after the end of such period (it being understood that to
the extent not actually received in cash within such 365 day period, such amount
shall be deducted in calculating Consolidated Net Income in such period); plus $
__________               (k) expenses deducted in the determination of
Consolidated Net Income during such period and reimbursed by third parties to
the extent such reimbursements are actually received in cash during such period
or which Borrower, in good faith, reasonably believes will be received in cash
within 365 days after the end of such period (it being understood that to the
extent not actually received in cash within such 365 day period, such amount
shall be deducted in calculating Consolidated Net Income in such period); plus $
__________               (l) non-cash exchange or translation losses (less, even
if it results in a negative number, non-cash exchange or translation gains)
deducted (or included) in the determination of Consolidated Net Income during
such period and arising from foreign currency hedging transactions or currency
fluctuations; plus $ __________                                      

 













 







Exhibit D-7







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

 

  (m) non-cash deductions or charges (less, even if it results in a negative
number, non-cash gains or positive adjustments) to Consolidated Net Income
attributable to purchase accounting adjustments made in accordance with GAAP;
plus $ __________               (n) to the extent deducted in the determination
of Consolidated Net Income during such period, any non-recurring or unusual
charges, costs or expenses, in each case, which are reasonably identifiable and
factually supported (and certified by the Chief Financial Officer of Borrower),
including, without limitation, incurred in connection with integrating the
business of the Borrower and the Target or any business acquired in any Business
Acquisition permitted hereunder, facility closures, headcount reductions,
severance costs, relocation costs, consummated mergers, acquisitions or
investments or any disposition not in the Ordinary Course of Business permitted
under the Loan Documents, restructuring and similar charges and new product
development costs; provided that the aggregate amount that may be added pursuant
to this clause (n) in any Test Period, when aggregated with the amounts added
pursuant to clause (p) below in such Test Period, shall not exceed […***…] of
Consolidated EBITDA for such Test Period (calculated prior to giving effect to
this clause (n) or clause (p) below); plus $ __________               (o) to the
extent deducted in the determination of Consolidated Net Income during such
period, board fees paid to members of the Loan Parties’ Boards of Directors that
are independent (within the meaning of rule 5605(a)(2) of the Nasdaq Listing
Rules) in an aggregate amount not to exceed […***…] in any such period; plus $
__________               (p) the amount of pro forma “run rate” cost savings,
operating expense reductions, operating improvements and synergies resulting
from the Transactions or any Business Acquisition and projected by the Borrower
in good faith to be realized within 12 months after the Closing Date or the date
of such Business Acquisition, as the case may be;1 provided that the aggregate
amount that may be added pursuant to this clause (p) in any Test Period, when
aggregated with the amounts added pursuant to clause (n) above in such Test
Period, shall not exceed 10% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to this clause (p)    or clause (n) above);
plus $ __________                                      





 



_________________

1Such changes shall be limited to those that are factually supportable,
reasonably identifiable, attributable to the Stock Purchase or the Tender Offer
or such Business Acquisition, as the case may be, consistent with Regulation S-X
and supported by an officer’s certificate of the Chief Financial Officer of the
Borrower delivered to the Administrative Agent (calculated on a Pro Forma Basis
as though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of such period as
if such cost savings, operating expense reductions, other operating improvements
and synergies were realized during the entirety of such period) relating to such
transaction, net of the amount of actual benefits realized during such period
from such actions.



 

Exhibit D-8







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

 



  (q) the amount of cash proceeds received by the Borrower or any of its
Consolidated Subsidiaries from the business interruption insurance and not
already included in Consolidated Net Income; plus $ __________               (r)
unrealized non-cash hedging losses on financial derivatives recognized in
accordance with Account Standards Codification 825 (formerly SFAS No. 133); plus
$ __________               (s) the aggregate amount of cash received during such
period in respect of any non-cash gains or income accounted for in a prior
period which were subtracted from Consolidated Net Income to determine
Consolidated EBITDA for such prior period and which do not otherwise increase
Consolidated Net Income for the current period $ __________               (t)
The sum of (a) through (s) $ __________             C. Minus, without
duplication, any amount which, in the determination of Consolidated Net Income
for such period, has been added for $ __________               (a) interest
income and any cancellation of Indebtedness income; and $ __________            
  (b) unrealized non-cash hedging gains on financial derivatives recognized in
accordance with Accounting Standards Codification 825 (formerly SFAS No. 133) $
__________                                      



 



Exhibit D-9







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 





  (c) The sum of (a) and (b); $ __________             D. Minus, without
duplication, the aggregate amount of cash payments made during such period in
respect of any non- cash accrual, reserve or other non-cash charge or expense
accounted for in a prior period which were added to Consolidated Net Income to
determine Consolidated EBITDA for such prior period and which do not otherwise
reduce Consolidated Net Income for the current period; $ __________           E.
Minus, without duplication, the aggregate amount of non-cash gains or non-cash
income included in the determination of Consolidated Net Income for such period,
including any cancellation of Indebtedness income.             F. Consolidated
EBITDA (Line A plus Line B(t) minus Line C(c) minus Line D minus Line E) $
__________ 2           III.          Total Leverage Ratio (Line I.A(f) divided
by Line II.F): _______ to 1:0                   Maximum Permitted under Section
7.15: _______ to 1.0                                        





 



 

 

 

_________________



2Notwithstanding the foregoing, Consolidated EBITDA for the applicable quarter
end as set forth in the table below shall be deemed to be as follows:

 



Quarter Ended

Consolidated EBITDA

 

September 30, 2014 […***…] December 31, 2014 […***…] March 31, 2015 […***…] June
30, 2015 […***…]

 

 

Exhibit D-10







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Schedule 3 to Compliance

Certificate

 

For the Year ended December 31, 20[●] (“Excess Cash Flow Period”)

 

 

Section 6.02(c) – Excess Cash Flow:

 

I.Excess Cash Flow

 





A. The sum of the following, without duplication:               (a) Consolidated
EBITDA for such Excess Cash Flow Period (Line II.F of Schedule 2 to this
Certificate); plus $ __________               (b) cash items of income actually
received by the Borrower or any of its Consolidated Subsidiaries during such
Excess Cash Flow Period not included in calculating Consolidated EBITDA; plus $
__________               (c) the decrease, if any, in the Net Working Capital
from the beginning to the end of such Excess Cash Flow Period $ __________      
        (d) The sum of clauses (a) through (c) $ __________             B. Minus
the sum of the following, without duplication: $ __________               (a)
Consolidated Cash Taxes paid or payable by the Borrower and its Consolidated
Subsidiaries with respect to such Excess Cash Flow Period; plus $ __________    
          (b) the sum of $ __________                 (1) Consolidated Cash
Interest Expense paid or payable by the Borrower and its Consolidated
Subsidiaries with respect to such Excess Cash Flow Period plus any premium paid
by the Borrower and its Consolidated Subsidiaries in connection with any
voluntary prepayments of Indebtedness during such Excess Cash Flow Period to the
extent funded with amounts other than proceeds of any long term Debt Issuance
(other than revolving Indebtedness), Equity Issuance, Asset Disposition or
Casualty Event; and $ __________                                      













 

Exhibit D-11







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



 

 

 

 

    (2) scheduled principal amortization of all Indebtedness for such Excess
Cash Flow Period (including, without limitation, the implied principal component
of scheduled payments made in respect of permitted Capital Lease Obligations) $
__________                   (3) the sum of (1) and (2); plus $ __________      
        (c) amounts actually paid and applied to mandatory permanent repayments
and prepayments of Indebtedness, other than the Loans, made by the Borrower and
its Consolidated Subsidiaries during such Excess Cash Flow Period1; plus $
__________               (d) the sum of $ __________                 (1)
Consolidated Capital Expenditures made by the Borrower and its Consolidated
Subsidiaries in cash during such Excess Cash Flow Period to the extent funded
with amounts other than the proceeds of any long term Debt Issuance (other than
with revolving Indebtedness), Equity Issuance, Asset Disposition or Casualty
Event; and $ __________                   (2) cash consideration, including cash
Acquisition Consideration, paid during such Excess Cash Flow Period to make
Permitted Acquisitions or other Investments permitted by Section 7.06(a)(v),
(xvii) and (xxiv) of the Credit Agreement, in each case to the extent funded
with amounts other than the proceeds of any long term Debt Issuance (other than
with revolving Indebtedness), Equity Issuance, Asset Disposition, Casualty Event
or in reliance on the Available Amount2 $ __________                            
         













 

 

_________________

1 Such amounts are to be included only to the extent that (A) (i) such
repayments and prepayments by their terms cannot be reborrowed or redrawn and
(ii) such repayments and prepayments do not occur in connection with a
refinancing of all or a portion of such Indebtedness, and (B) the amounts used
to make such payments are not funded with proceeds of any Debt Issuance, Equity
Issuance, Asset Disposition or Casualty Event.

2 The aggregate amount of cash consideration, including cash Acquisition
Consideration, paid during such Excess Cash Flow Period in respect of Positive
EBITDA Acquisitions applied to reduce Excess Cash Flow

pursuant to this Line I.B(d), together with any cash consideration, including
any cash Acquisition Consideration, applied to reduce Excess Cash Flow pursuant
to Line I.B(l) below, shall not exceed

[…***…]. In no event shall any amount of cash consideration, including cash
Acquisition Consideration, paid during such Excess Cash Flow Period in respect
of […***…], reduce Excess Cash Flow pursuant to this Line I.B(d).

 

Exhibit D-12







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

 

  



    (3) the sum of (1) and (2); plus $ __________               (e) the
increase, if any, in the Net Working Capital from the beginning to the end of
such Excess Cash Flow Period; plus $ __________               (f) cash items of
expense (including losses) during such Excess Cash Flow Period (A) not deducted
in calculating Consolidated EBITDA or (B) added back to Consolidated Net Income
in calculating Consolidated EBITDA, including, without limitation, the items
described in Lines II.B(d), (f), (g), (h), (i), (n) and (o) of Schedule 2 to
this Certificate; plus $ __________               (g) the amount of any non-cash
gain included in Consolidated EBITDA for such Excess Cash Flow Period recognized
as a result of any Asset Dispositions; plus $ __________               (h) cash
payments by the Borrower and its Consolidated Subsidiaries during such Excess
Cash Flow Period in respect of long-term liabilities of the Borrower and its
Consolidated Subsidiaries (other than obligations described in Line B(d)(2)
above or Indebtedness) to the extent such payments are not expensed during any
Excess Cash Flow Period or are not deducted in calculating Consolidated EBITDA;
plus $ __________               (i) the amount of Restricted Payments paid in
cash during such Excess Cash Flow Period pursuant to clause (iii) or (v) of
Section 7.07 of the Credit Agreement to the extent funded with amounts other
than the proceeds of any Debt Issuance, Equity Issuance, Asset Disposition or
Casualty Event; plus $ __________               (j) the aggregate amount of
expenditures actually made by the Borrower and its Consolidated Subsidiaries
from internally generated cash flow of the Borrower and its Consolidated
Subsidiaries during such Excess Cash Flow Period to the extent that such
expenditures are not expensed during such Excess Cash Flow Period or are not
deducted in calculating Consolidated EBITDA; plus $ __________               (k)
the aggregate amounts added to Consolidated Net Income pursuant to Line II.B(p)
of Schedule 2 to this Certificate; plus $ __________                            
         



 











Exhibit D-13







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



 

  (l) without duplication of amounts deducted from Excess Cash Flow in prior
periods, and at the option of the Borrower, the aggregate consideration required
to be paid in cash by the Borrower or any of its Consolidated Subsidiaries
pursuant to binding contracts (the “Contract Consideration”) entered into prior
to or during such Excess Cash Flow Period relating to Business Acquisitions
(including, in each case, earnouts, “milestone” payments or similar amounts),
Permitted Joint Ventures or other Investments permitted by Section 7.06(a)(v),
(xvii) and (xxiv) of the Credit Agreement, Consolidated Capital Expenditures or
acquisitions or licenses of intellectual property to be consummated or made
during the period of four (4) consecutive fiscal quarters of the Borrower
following such Excess Cash Flow Period, in each case, to the extent intended to
be financed with internally generated cash flow3 $ __________               (m)
The sum of (a) through (l) $ __________             C. Excess Cash Flow (Line
A(d) minus Line B(m)) $ __________                                              
 





 



 



 

 

 

 

 



 

_________________

3 To the extent the aggregate amount of internally generated cash flow utilized
to finance such Business Acquisitions, Permitted Joint Ventures or other
Investments permitted by Section 7.06(a)(v), (xvii) and (xxiv) of the Credit
Agreement, Consolidated Capital Expenditures or acquisitions or licenses of
intellectual property during such period of four (4) consecutive fiscal quarters
is less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
(4) consecutive fiscal quarters. The aggregate amount of cash consideration,
including cash Acquisition Consideration, to be paid in respect of Positive
EBITDA Acquisitions pursuant to this Line I.B(l), together with any cash
consideration, including any cash Acquisition Consideration, applied to reduce
Excess Cash Flow pursuant to Line I.B(d) above, shall not exceed […***…]. In no
event shall any amount of cash consideration, including cash Acquisition
Consideration, to be paid in respect of […***…], reduce Excess Cash Flow
pursuant to this Line I.B(l).

 

Exhibit D-14







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

EXHIBIT E

 

 



Form of Guaranty



 

 

 

 

 

 



 

 

 

 

GUARANTY

 

dated as of October 16, 2015

 

among

 

THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY HERETO

 

and

 

JEFFERIES FINANCE LLC,

as Administrative Agent

 

 

 

 

 

 

 



 

 

 

Exhibit E







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

TABLE OF CONTENTS

 

Page



ARTICLE I DEFINITIONS 1     Section 1.01 Terms Defined in the Credit Agreement 1
      ARTICLE II GUARANTY 1     Section 2.01 The Guaranty 1 Section 2.02
Guaranty Absolute 2 Section 2.03 Payments 4 Section 2.04 Discharge;
Reinstatement in Certain Circumstances 4 Section 2.05 Waiver by the Subsidiary
Guarantors 5 Section 2.06 Agreement to Pay; Subordination of Subrogation Claims
7 Section 2.07 Stay of Acceleration 8 Section 2.08 No Set-Off. 8 Section 2.09
Keepwell 8       ARTICLE III INDEMNIFICATION, SUBROGATION AND CONTRIBUTION 8    
Section 3.01 Indemnity and Subrogation 8 Section 3.02 Contribution and
Subrogation 9       ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS 9    
Section 4.01 Representations and Warranties; Certain Agreements 9 Section 4.02
Information 10 Section 4.03 Subordination by Subsidiary Guarantors 10      
ARTICLE V SET-OFF 10     Section 5.01 Right of Set-Off 10       ARTICLE VI
MISCELLANEOUS 11     Section 6.01 Notices 11 Section 6.02 Benefit of Agreement
11 Section 6.03 No Waivers; Non-Exclusive Remedies 12 Section 6.04 Expenses;
Indemnification 12 Section 6.05 Enforcement 12 Section 6.06 Amendments and
Waivers 12 Section 6.07 Governing Law; Submission to Jurisdiction 12 Section
6.08 Limitation of Law; Severability 13 Section 6.09 Counterparts; Integration;
Effectiveness 13 Section 6.10 WAIVER OF JURY TRIAL 14 Section 6.11 Additional
Subsidiary Guarantors 14 Section 6.12 Termination; Release of Subsidiary
Guarantors 14 Section 6.13 Conflict 15



 

Exhibit E-i







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

GUARANTY

GUARANTY dated as of October 16, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) among the Subsidiary
Guarantors listed on the signature pages hereto and each of the Subsidiaries of
the Borrower which shall become from time to time party hereto in accordance
with Section 6.11 (each a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”) and Jefferies Finance LLC, as administrative agent for
the benefit of the Finance Parties (in such capacity, together with its
successor or successors in such capacity, the “Administrative Agent”).

WHEREAS, Sucampo Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”),
has entered into that certain Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the banks and other lending institutions
from time to time party thereto (each, a “Lender” and, collectively, the
“Lenders”) and Jefferies Finance LLC, as administrative agent and collateral
agent;

 

WHEREAS, it is a condition precedent to the Lenders making the Loans to the
Borrower pursuant to the Credit Agreement that each of the Subsidiary Guarantors
have agreed, jointly and severally, to provide a guaranty of all Finance
Obligations of the Borrower and the other Loan Parties under and in respect of
the Finance Documents; and

 

WHEREAS, each of the Subsidiary Guarantors is a direct or indirect Wholly Owned
Subsidiary of the Borrower, and the Subsidiary Guarantors will receive certain
benefits from the financial accommodation to be provided to the Borrower by the
Finance Parties under the Finance Documents.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01 Terms Defined in the Credit Agreement. All capitalized terms used
in this Agreement and recitals hereto which are defined in the Credit Agreement
and which are not otherwise defined herein shall have the respective meanings
set forth therein.

 

ARTICLE II
GUARANTY

 

Section 2.01 The Guaranty. Each Subsidiary Guarantor unconditionally guarantees,
jointly with the other Subsidiary Guarantors, and severally, as a primary
obligor and not merely as a surety, the due and punctual payment of all Finance
Obligations, in each case, whether now or hereafter due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or any other Loan Document, whether or not from
time to time reduced or extinguished (other than by reason of the payment
thereof) or hereafter increased, incurred or owing in any manner, whether actual
or contingent, whether incurred solely or jointly with any other Person and
whether as principal or surety (and including all liabilities in connection with
any notes, bills or other instruments accepted by any Finance Party in
connection therewith), together in each case with all renewals, modifications,
consolidations or extensions thereto (collectively, the “Guaranteed
Obligations”); provided that the Guaranteed Obligations with respect to any
Subsidiary Guarantor shall exclude any Excluded Swap Obligations with respect to
such Subsidiary Guarantor.

 

 

Exhibit E-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder shall be limited to a maximum
aggregate amount that would not render such Subsidiary Guarantor’s obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any provisions of
applicable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of such Subsidiary Guarantor,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Subsidiary Guarantor
(i) in respect of intercompany indebtedness to the Borrower or any of its
Affiliates to the extent that such indebtedness

(A)    would be discharged or would be subject to a right of set-off in an
amount equal to the amount paid by such Subsidiary Guarantor hereunder or (B)
has been pledged to, and is enforceable by, the Collateral Agent on behalf of
the Finance Parties and (ii) under any guaranty of Indebtedness subordinated in
right of payment to the Guaranteed Obligations which guaranty contains a
limitation as to a maximum amount similar to that set forth in this paragraph
pursuant to which the liability of such Subsidiary Guarantor hereunder is
included in the liabilities taken into account in determining such maximum
amount) and after giving effect as assets of such Subsidiary Guarantor to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, contribution, reimbursement, indemnity or
similar rights of such Subsidiary Guarantor pursuant to (i) applicable Law or
(ii) any agreement providing for an equitable allocation among such Subsidiary
Guarantor and other Affiliates of the Borrower of obligations arising under
guaranties by such parties (including the agreements in this Article II). If any
Subsidiary Guarantor’s liability hereunder is limited pursuant to this paragraph
to an amount that is less than the total amount of the Guaranteed Obligations,
then it is understood and agreed that the portion of the Guaranteed Obligations
for which such Subsidiary Guarantor is liable hereunder shall be the last
portion of the Guaranteed Obligations to be repaid.

 

Section 2.02 Guaranty Absolute. Each Subsidiary Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Finance Documents, regardless of any Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Finance Parties
with respect thereto. The obligations of the Subsidiary Guarantors under this
Agreement are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Subsidiary Guarantor to
enforce this Agreement, irrespective of whether any action is brought against
the Borrower or any other Loan Party or whether the Borrower or any other Loan
Party is joined in any such action or actions. This Agreement is an absolute and
unconditional guaranty of payment when due, and not of collection, by each
Subsidiary Guarantor, jointly and severally with each other Subsidiary Guarantor
of the Guaranteed Obligations in each and every particular. The obligations of
each Subsidiary Guarantor hereunder are several from those of the other Loan
Parties and are primary obligations concerning which each Subsidiary Guarantor
is the principal obligor.

 

The obligations of each Subsidiary Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including
the existence of any claim, set-off or other right which any Subsidiary
Guarantor may have at any time against any other Loan Party, any Agent or other
Finance Party or any other Person, whether in connection herewith or any
unrelated transactions. Without limiting the generality of the foregoing, each
Subsidiary Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any other Loan Party to
any Finance Party under the Finance Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower or such other Loan
Party or otherwise.

 

Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be released, discharged or otherwise
affected or impaired by:

 

Exhibit E-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

(i)                   any extension, renewal, settlement, compromise,
acceleration, waiver or release in respect of any obligation of any other Loan
Party under the Credit Agreement, the Notes, any Swap Agreement, any other
Finance Document or any other agreement or instrument evidencing or securing any
Guaranteed Obligation, by operation of Law or otherwise (except as provided
herein or in any other Finance Document);

 

(ii)                 any change in the manner, place, time or terms of payment
of any Guaranteed Obligation or any other amendment, supplement or modification
to the Credit Agreement, the Notes, any Swap Agreement, any other Finance
Document or any other agreement or instrument evidencing or securing any
Guaranteed Obligation;

 

(iii)                any release, non-perfection or invalidity of any direct or
indirect security for any Guaranteed Obligation, any sale, exchange, surrender,
realization upon, offset against or other action in respect of any direct or
indirect security for any Guaranteed Obligation or any release of any other Loan
Party or any other guarantor or guarantors of any Guaranteed Obligation (except
as provided herein or in any other Finance Document);

 

(iv)                any change in the existence, structure or ownership of any
other Loan Party or any insolvency, bankruptcy, reorganization, arrangement,
readjustment, composition, liquidation or other similar proceeding affecting any
other Loan Party or its assets or any resulting disallowance, release or
discharge of all or any portion of any Guaranteed Obligation;

 

(v)                 the existence of any claim, set-off or other right which any
Subsidiary Guarantor may have at any time against any other Loan Party, any
Agent, any other Finance Party or any other Person, whether in connection
herewith or any unrelated transaction;

 

(vi)                any invalidity or unenforceability relating to or against
any other Loan Party for any reason of the Credit Agreement, any Note, any Swap
Agreement, any other Finance Document or any other agreement or instrument
evidencing or securing any Guaranteed Obligation or any provision of applicable
Law purporting to prohibit the payment by any other Loan Party of any Guaranteed
Obligation;

 

(vii)              any failure by any Agent or any other Finance Party: (A) to
file or enforce a claim against any other Loan Party or its estate (in a
bankruptcy or other proceeding); (B) to give notice of the existence, creation
or incurrence by any other Loan Party of any new or additional indebtedness or
obligation under or with respect to the Guaranteed Obligations; (C) to commence
any action against any other Loan Party; (D) to disclose to any Subsidiary
Guarantor any facts which such Agent or such other Finance Party may now or
hereafter know with regard to any other Loan Party; or (E) to proceed with due
diligence in the collection, protection or realization upon any collateral
securing the Guaranteed Obligations;

 



(viii)              any direction as to application of payment by any other Loan
Party or any other Person;

 



(ix)                any subordination by any Finance Party of the payment of any
Guaranteed Obligation to the payment of any other liability (whether matured or
unmatured) of any other Loan Party to its creditors;

 

(x)                 any act or failure to act by the Administrative Agent or any
other Finance Party under this Agreement or otherwise which may deprive any
Subsidiary Guarantor of any right to subrogation, contribution or reimbursement
against any other Loan Party or any right to recover

full indemnity for any payments made by such Subsidiary Guarantor in respect of
the Guaranteed Obligations; or

 

 

Exhibit E-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



 

 

 

(xi)                any other act or omission to act or delay of any kind by any
other Loan Party, the Administrative Agent or any Finance Party or any other
Person or any other circumstance whatsoever which might, but for the provisions
of this clause, constitute a legal or equitable discharge of any Subsidiary
Guarantor’s obligations hereunder (except that a Subsidiary Guarantor may assert
the defense of payment in full of the Guaranteed Obligations (other than any
contingent indemnification obligations)).

 

Each Subsidiary Guarantor irrevocably and unconditionally has delivered this
Agreement to the Administrative Agent for the benefit of the Finance Parties,
and the failure by any other Loan Party or any other Person to sign this
Agreement or a guaranty similar to this Agreement or otherwise shall not
discharge the obligations of any Subsidiary Guarantor hereunder. The irrevocable
and unconditional liability of each Subsidiary Guarantor hereunder applies
whether it is jointly and severally liable for the entire amount of the
Guaranteed Obligations, or only for a pro rata portion, and without regard to
any rights (or the impairment thereof) of subrogation, contribution or
reimbursement that such Subsidiary Guarantor may now or hereafter have against
any other Loan Party or any other Person. This Agreement is and shall remain
fully enforceable against each Subsidiary Guarantor (except as provided herein
or in any other Finance Document) irrespective of any defenses that any other
Loan Party may have or assert in respect of the Guaranteed Obligations,
including, without limitation, failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury, except that a Subsidiary Guarantor may assert the defense of final
payment in full of the Guaranteed Obligations (other than any contingent
indemnification obligations).

 

Section 2.03 Payments.

 

(a)                  Payments to be Made Upon Default. If the Borrower or any
other Loan Party fails to pay or perform any Guaranteed Obligation when due in
accordance with its terms (whether at stated maturity, by acceleration or
otherwise) or if an Event of Default specified in Section 8.01(f) of the Credit
Agreement occurs with respect to the Borrower, the Subsidiary Guarantors shall,
without any notice or demand whatsoever, pay the aggregate amount of all
Guaranteed Obligations owed to the Administrative Agent for application in
accordance with Section 2.03(c) hereof.

 

(b)                 General Provisions as to Payments. Except as provided in
Section 3.01 of the Credit Agreement, each payment hereunder shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff, in federal or other funds immediately available in New York City, to the
Administrative Agent at the address referred to in Section 6.01 hereof (it being
understood that a Subsidiary Guarantor may assert the defense of final payment
in full of the Guaranteed Obligations (other than any contingent indemnification
obligations)).

 

(c)                  Application of Payments. All payments received by the
Administrative Agent hereunder shall be applied as provided in Section 8.04 of
the Credit Agreement.

 

Section 2.04 Discharge; Reinstatement in Certain Circumstances. Each Subsidiary
Guarantor’s obligations hereunder shall remain in full force and effect until
(a) the Discharge of Senior Finance Obligations or (b) such time as such
Subsidiary Guarantor is no longer required to be a Subsidiary Guarantor under
the Credit Agreement. No payment or payments made by the Borrower, any other
Loan Party or any other Person or received or collected by any Finance Party
from the Borrower, any other Loan Party or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the

Guaranteed Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Subsidiary Guarantor hereunder, it being understood
that each Subsidiary Guarantor shall, notwithstanding any such payment or
payments, remain liable for the Guaranteed Obligations until Discharge of Senior
Finance Obligations. If at any time any payment by the Borrower, any other Loan
Party or any other Person of any Guaranteed Obligation is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or such other Loan Party or other
Person or upon or as a result of the appointment of a receiver, intervener or
conservator of, or trustee or similar officer for, the Borrower or such other
Loan Party or other Person or any substantial part of its respective property or
otherwise, each Subsidiary Guarantor’s obligations hereunder with respect to
such payment shall be reinstated as though such payment had not been made at
such time. Each Subsidiary Guarantor agrees that payment or performance of any
of the Guaranteed Obligations or other acts which toll any statute of
limitations applicable to the Guaranteed Obligations shall also toll the statute
of limitations applicable to each Subsidiary Guarantor’s liability hereunder.

 

 

Exhibit E-4







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 2.05 Waiver by the Subsidiary Guarantors. Each Subsidiary Guarantor
hereby waives, only to the extent permitted by applicable Law, presentment to,
demand of payment from and protest to the other Loan Parties of any of the
Guaranteed Obligations, and also waives to the extent permitted by applicable
Law, promptness, diligence, notice of acceptance of its guarantee, any other
notice with respect to any of the Guaranteed Obligations and this Agreement and
any requirement that any Agent or any other Finance Party protect, secure,
perfect or insure any Lien or any property subject thereto. Each Subsidiary
Guarantor further waives to the extent permitted by applicable Law, any right to
require that resort be had by any Agent or any other Finance Party to any
security held for payment of the Guaranteed Obligations or to any balance of any
deposit, account or credit on the books of any Agent or any other Finance Party
in favor of any Loan Party or any other Person. Each Subsidiary Guarantor hereby
consents and agrees to each of the following to the fullest extent permitted by
Law, and agrees that such Subsidiary Guarantor’s obligations under this
Agreement shall not be released, diminished, impaired, reduced or adversely
affected by any of the following, and waives to the extent permitted by
applicable Law, any rights (including rights to notice) which such Subsidiary
Guarantor might otherwise have as a result of or in connection with any of the
following:

 

(i)                   any renewal, extension, modification, increase, decrease,
alteration or rearrangement of all or any part of the Guaranteed Obligations or
any instrument executed in connection therewith, or any contract or
understanding with any other Loan Party, any Agent, the other Finance Parties,
or any of them, or any other Person, pertaining to the Guaranteed Obligations;

 

(ii)                 any adjustment, indulgence, forbearance or compromise that
might be granted or given by any Agent or any other Finance Party to any other
Loan Party or any other Person liable on the Guaranteed Obligations; or the
failure of any Agent or any other Finance Party to assert any claim or demand or
to exercise any right or remedy against any other Loan Party under the
provisions of any Finance Document or otherwise; or any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Finance Document or any other agreement, including with respect to any
other Loan Party under this Agreement;

 

(iii)                the insolvency, bankruptcy, arrangement, adjustment,
composition, liquidation, disability, dissolution or lack of power of any other
Loan Party or any other Person at any time liable for the payment of all or part
of the Guaranteed Obligations; or any dissolution of any other Loan Party, or
any change, restructuring or termination of the corporate structure or existence
of any other Loan Party, or any sale, lease or transfer of any or all of the
assets of any other Loan Party, or any change in the shareholders, partners, or
members of any other Loan Party; or any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations;

 

 

Exhibit E-5







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

(iv)                the invalidity, illegality or unenforceability of all or any
part of the Guaranteed Obligations, or any document or agreement executed in
connection with the Guaranteed Obligations, for any reason whatsoever, including
the fact that the Guaranteed Obligations, or any part thereof, exceed the amount
permitted by Law, the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, the officers or representatives executing the documents
or otherwise creating the Guaranteed Obligations acted in excess of their
authority, the Guaranteed Obligations violate applicable usury Laws, any other
Loan Party has valid defenses, claims or offsets (whether at Law, in equity or
by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such other Loan Party, the creation, performance or repayment
of the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

 

(v)                 any full or partial release of the liability of any other
Loan Party or of any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations or any part
thereof, it being recognized, acknowledged and agreed by each Subsidiary
Guarantor that such Subsidiary Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support of any other Person, and such
Subsidiary Guarantor has not been induced to enter into this Agreement on the
basis of a contemplation, belief, understanding or agreement that any party
other than the Borrower will be liable to perform the Guaranteed Obligations, or
that the Finance Parties will look to any such other party to perform the
Guaranteed Obligations;

 

(vi)                the taking or accepting of any other security, collateral or
guarantee, or other assurance of payment, for all or any part of the Guaranteed
Obligations;

 

(vii)              any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including negligent, willful,
unreasonable or unjustifiable impairment) of any collateral, property or
security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations;

 

(viii)             any right that any Subsidiary Guarantor may now or hereafter
have under Section 3-606 of the UCC or otherwise to unimpaired collateral;

 

(ix)                the failure of any Agent, any other Finance Party or any
other Person to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of such collateral, property or security;

 

(x)                 the fact that any collateral, security, security interest or
lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Agreement in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the Collateral;

 

(xi)                any payment by any other Loan Party to the Administrative
Agent, any other Agent or any other Finance Party being held to constitute a
preference under Title 11 of the

United States Code or any similar federal, foreign or state Law, or for any
reason any Agent or any other Finance Party being required to refund such
payment or pay such amount to any other Loan Party or someone else;

 

Exhibit E-6







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



 

 

 

(xii)              any other action taken or omitted to be taken with respect to
the Guaranteed Obligations, or the security and collateral therefor, whether or
not such action or omission prejudices any Subsidiary Guarantor or increases the
likelihood that any Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Subsidiary Guarantor that such Subsidiary
Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether or not contemplated, and whether or not otherwise or
particularly described herein, except for the full payment and satisfaction of
the Guaranteed Obligations in cash;

 

(xiii)             the fact that all or any of the Guaranteed Obligations cease
to exist by operation of Law, including by way of a discharge, limitation or
tolling thereof under applicable bankruptcy Laws;

 

(xiv)             the existence of any claim, set-off or other right which any
Subsidiary Guarantor may have at any time against any other Loan Party, the
Administrative Agent, any other Finance Party or any other Person, whether in
connection herewith or any unrelated transactions; provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim; and

 

(xv)              any other circumstance that might in any manner or to any
extent otherwise constitute a defense available to, vary the risk of, or operate
as a discharge of, such Subsidiary Guarantor as a matter of Law or equity (it
being understood that a Subsidiary Guarantor may assert the defense of final
payment in full of the Guaranteed Obligations (other than any contingent
indemnification obligations)).

 

All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Loan Party or any
other Person, whether by separate action or by joinder.

 

Section 2.06 Agreement to Pay; Subordination of Subrogation Claims. In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent, any other Agent or any other Finance Party has at Law or
in equity against any Subsidiary Guarantor by virtue hereof, upon the failure of
any other Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Subsidiary Guarantor hereby promises to and will forthwith pay,
or cause to be paid, to the Administrative Agent for application in accordance
with Section 2.03(c) in cash the amount of such unpaid Guaranteed Obligations.
Upon payment by any Subsidiary Guarantor of any sums to the Administrative
Agent, all rights of such Subsidiary Guarantor against any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall (including, without limitation, in
the case of any Subsidiary Guarantor, any rights of such Subsidiary Guarantor
arising under Article II of this Agreement) in all respects be subordinate and
junior in right of payment to the prior payment in full in cash of all the
Guaranteed Obligations (other than contingent indemnification obligations). No
failure on the part of any other Loan Party or any other Person to make any
payments in respect of any subrogation, contribution, reimbursement, indemnity
or similar right (or any other payments required under applicable Law or
otherwise) shall in any respect limit the obligations and liabilities of any
Subsidiary Guarantor with respect to its obligations hereunder. If any amount
shall be paid to any Subsidiary Guarantor on account of such subrogation,
contribution, reimbursement indemnity or similar right, such amount shall be
held in trust, as applicable, for the benefit of the Finance Parties, and shall
forthwith be turned over to the Administrative Agent, in the form received by
such Subsidiary Guarantor (duly endorsed by such Subsidiary Guarantor to the
Administrative Agent, if required) to be credited against the payment of matured
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Finance Documents.

 

 

Exhibit E-7







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



 

 

 

Section 2.07 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under or with respect to the Guaranteed
Obligations is stayed upon the insolvency or bankruptcy of the Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, the Notes, any Swap Agreement or any other agreement or instrument
evidencing or securing the Guaranteed Obligations shall nonetheless be payable
by the Subsidiary Guarantors hereunder, jointly and severally, forthwith, as and
in the manner provided in Section 2.03.

 

Section 2.08 No Set-Off. No act or omission of any kind or at any time on the
part of any Finance Party in respect of any matter whatsoever shall in any way
affect or impair the rights of the Administrative Agent or any other Finance
Party to enforce any right, power or benefit under this Agreement, and no
set-off, claim, reduction or diminution of any Guaranteed Obligation or any
defense of any kind or nature which any Subsidiary Guarantor has or may have
against the Borrower or any Finance Party shall be available against the
Administrative Agent or any other Finance Party in any suit or action brought by
the Administrative Agent or any other Finance Party to enforce any right, power
or benefit provided for by this Agreement. Nothing in this Agreement shall be
construed as a waiver by any Subsidiary Guarantor of any rights or claims which
it may have against any Finance Party hereunder or otherwise, but any recovery
upon such rights and claims shall be had from such Finance Party separately, it
being the intent of this Agreement that each Subsidiary Guarantor shall be
unconditionally, absolutely and jointly and severally obligated to perform fully
all its obligations, covenants and agreements hereunder for the benefit of each
Finance Party.

 

Section 2.09 Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Agreement in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.09 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
2.09, or otherwise under this Agreement, as it relates to such Loan Party,
voidable under applicable Fraudulent Transfer Laws, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section 2.09
shall remain in full force and effect until the Discharge of Senior Finance
Obligations. Each Qualified ECP Guarantor intends that this Section 2.09
constitute, and this Section 2.09 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes
of this Section 2.09, the term “Qualified ECP Guarantor” shall mean, in respect
of any Swap Obligations, each Loan Party that has total assets exceeding
$10,000,000 at the time such Swap Obligations are incurred or that qualifies at
such time as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 

 

Exhibit E-8







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



 

 

 

ARTICLE III

INDEMNIFICATION, SUBROGATION AND CONTRIBUTION

 

Section 3.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
Law (but subject to Section 2.06

above), the Borrower agrees that (a) in the event a payment shall be made by any
Subsidiary Guarantor under this Agreement, the Borrower shall indemnify such
Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Guarantor shall be sold pursuant to any Collateral
Document to satisfy a claim of any Finance Party, the Borrower shall indemnify
such Subsidiary Guarantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold.

 

Section 3.02 Contribution and Subrogation. Each Subsidiary Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 2.06 above) that, in the
event a payment shall be made by any other Subsidiary Guarantor under this
Agreement or assets of any other Subsidiary Guarantor shall be sold pursuant to
any Collateral Document to satisfy a claim of any Finance Party and such other
Subsidiary Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 3.01, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as the case may be, in each case multiplied by a fraction the
numerator of which shall be the net worth of the Contributing Guarantor on the
date that the obligation(s) supporting such claim were incurred under this
Agreement and the denominator of which shall be the aggregate net worth of all
the Subsidiary Guarantors on such date (or, in the case of any Subsidiary
Guarantor becoming a party hereto pursuant to Section 6.11, the date of the
Accession Agreement executed and delivered by such Subsidiary Guarantor);
provided that such rights of contribution and indemnification shall be
subordinated to the prior payment in full, in cash, of all of the Guaranteed
Obligations. Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 3.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 3.01 to the extent of such payment.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 4.01 Representations and Warranties; Certain Agreements. Each Subsidiary
Guarantor hereby severally represents, warrants and covenants as of the Closing
Date and on and as of each date as required by the Credit Agreement as follows:

 

(a)                  The representations and warranties contained in the Credit
Agreement and the other Loan Documents (insofar as they pertain to such
Subsidiary Guarantor (including to the extent such Subsidiary Guarantor is
referred to as a Loan Party or Group Company in such representations and
warranties)) are (i) in the case of representations and warranties qualified by
“materiality”, “Material Adverse Effect” or similar language, true and correct
in all respects and (ii) in the case of all other representations and
warranties, true and correct in all material respects, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct on the basis set forth above as of such
earlier date.

 

(b)                 Such Subsidiary Guarantor agrees to observe and comply with
each of the covenants contained in the Credit Agreement (x) insofar as they
pertain to such Subsidiary Guarantor or (y) that imposes or purports to impose,
through agreements with the Borrower, restrictions or obligations on such
Subsidiary Guarantor.

 

(c)                  Such Subsidiary Guarantor acknowledges that any default in
the due observance or performance by such Subsidiary Guarantor of any covenant,
condition or agreement contained herein may constitute an Event of Default under
Section 8.01 of the Credit Agreement.

 

 

Exhibit E-8







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

(d)                 Such Subsidiary Guarantor has, independently and without
reliance upon the Administrative Agent or any other Finance Party and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Such Subsidiary Guarantor
has investigated the benefits and advantages which will be derived by it from
execution of this Agreement, and the board of directors (or persons performing
similar functions in case the Subsidiary Guarantor is not a corporation) of such
Subsidiary Guarantor has decided that a direct or an indirect benefit will
accrue to such Subsidiary Guarantor by reason of the execution of this
Agreement.

 

(e)                  This Agreement is not given with actual intent to hinder,
delay or defraud any Person to which such Subsidiary Guarantor is or will
become, on or after the date hereof, indebted.

 

Section 4.02 Information. Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the other Loan Parties, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Subsidiary Guarantor assumes and incurs
hereunder, and agrees that none of the Administrative Agent, any other Agent or
the other Finance Parties will have any duty to advise any of the Subsidiary
Guarantors of information known to it or any of them regarding such
circumstances or risks.

 

Section 4.03 Subordination by Subsidiary Guarantors. In addition to the terms of
subordination provided for under Section 2.06, each Subsidiary Guarantor hereby
subordinates in right of payment, on the same terms as provided in the
Intercompany Note, all indebtedness of the other Loan Parties owing to it,
whether originally contracted with such Subsidiary Guarantor or acquired by such
Subsidiary Guarantor by assignment, transfer or otherwise, whether now owed or
hereafter arising, whether for principal, interest, fees, expenses or otherwise,
together with all renewals, extensions, increases or rearrangements thereof, to
the Discharge of Senior Finance Obligations, whether now owed or hereafter
arising, whether for principal, interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
fees, expenses or otherwise, together with all renewals, extensions, increases
or rearrangements thereof.

 

ARTICLE V
SET-OFF

 

Section 5.01 Right of Set-Off. Subject to Section 10.08 of the Credit Agreement,
if an Event of Default under the Credit Agreement shall have occurred and be
continuing, each Finance Party (and each of its Affiliates) is authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Finance Party or
such Affiliate to or for the credit or account of any Subsidiary Guarantor
against any and all of the then due and owing obligations of such Subsidiary
Guarantor now or hereafter existing hereunder or under the other Finance
Documents to such Finance, irrespective of whether or not such Finance Party
shall have made any demand under this Agreement or any other Loan Document or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Finance party and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Finance Party or its respective Affiliates may have. Each Finance Party
agrees to notify the Administrative Agent and the affected Subsidiary Guarantor
promptly after any such setoff and application; provided, however, that the
failure to give such notice shall not affect the validity thereof.

 

 

Exhibit E-10







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01 Notices.

 

(a)                  Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission or electronic mail) and mailed, faxed or delivered, to
the address, facsimile number (subject to subsection (b) below) or electronic
mail address specified for notices: (i) in the case of any Subsidiary Guarantor,
as set forth on the signature pages hereto; (ii) in the case of the Borrower,
the Administrative Agent, the Collateral Agent or any Lender, as specified in or
pursuant to Section 10.02 of the Credit Agreement; (iii) in the case of any Swap
Creditor as set forth in any applicable Swap Agreement; or (iv) in the case of
any party, at such other address as shall be designated by such party in a
notice to the Administrative Agent and each other party hereto. All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of: (i) actual receipt by the intended recipient and (ii) if delivered by
facsimile transmission, when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in said subsection (b).

 

(b)                 Notices and other communications to the Agents and the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent. The Administrative Agent, the Collateral
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                  Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.

 

Section 6.02 Benefit of Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that none of the Subsidiary Guarantors
may assign or transfer any of its interests and obligations hereunder without
prior written consent of the Required Lenders (and any such purported assignment
or transfer without such consent shall be void) except in accordance with the
Credit Agreement; provided further that the rights of each Lender to transfer,
assign or grant participations in its rights and/or obligations hereunder shall
be limited as set forth in Section 10.06 of the Credit Agreement. Upon the
assignment by any Finance Party of all or any portion of its rights and
obligations under the Credit Agreement (including all or any portion of its
Commitments and the Loans owing to it) or any other Finance Document to any
other Person, such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such transferor or assignor herein or
otherwise.

 

 

Exhibit E-11







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 6.03 No Waivers; Non-Exclusive Remedies. No failure or delay on the part
of any Agent or any Finance Party to exercise, no course of dealing with respect
to, and no delay in exercising any right, power or privilege under this
Agreement or any other Finance Document or other document or agreement
contemplated hereby or thereby shall operate as a waiver thereof nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided herein and in the other Finance
Documents are cumulative and are not exclusive of any other rights or remedies
provided by Law.

 

Section 6.04 Expenses; Indemnification.

 

(a)                  Expenses and Indemnification. The terms of Sections 10.04
and 10.11 of the Credit Agreement with respect to costs and expenses,
indemnification and survival are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms (and for the avoidance of
doubt, for purposes of this Agreement, such provisions extend to, without
limitation, collection from, or other realization of or enforcement with respect
to, the guarantee provided herein).

 

(b)                 Contribution. If and to the extent that the obligations of
any Subsidiary Guarantor under this Section 6.04 are unenforceable for any
reason, each other Subsidiary Guarantor, jointly and severally, hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations as is permissible under applicable Law.

 

Section 6.05 Enforcement. The Finance Parties agree that this Agreement may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders as set forth in the Credit Agreement and
that no other Finance Party shall have any right individually to seek to enforce
this Agreement, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent for the benefit of the Finance Parties
upon the terms of this Agreement and the Credit Agreement.

 

Section 6.06 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by each Subsidiary Guarantor directly affected by such amendment or
waiver (it being understood that the addition or release of any Subsidiary
Guarantor hereunder shall not constitute an amendment or waiver affecting any
Subsidiary Guarantor other than the Subsidiary Guarantor so added or released)
and the Administrative Agent (with the consent of the Required Lenders to the
extent required by Section 10.01 of the Credit Agreement, or such other number
of Lenders as may be specified therein, if any); provided that the
Administrative Agent and the Borrower may, with the consent of the other, amend,
modify or supplement this Agreement to cure any ambiguity, omission,
typographical error, defect or inconsistency if such amendment, modification or
supplement if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof; provided,
further, however, that no such amendment, change, discharge, termination or
waiver shall be made to Section 2.03 or this Section 6.06 without the consent of
each Finance Party adversely affected thereby.

 

Section 6.07 Governing Law; Submission to Jurisdiction.

 

(a)                  GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

Exhibit E-12







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



 

 

 

(b)                 Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW

YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                  Waiver and Venue. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BROUGHT IN ANY COURT REFERRED TO IN SECTION 6.07(b). EACH OF
THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)                 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELECOPIER) IN SECTION 6.01. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAWS.

 

Section 6.08 Limitation of Law; Severability.

 

(a)                  All rights, remedies and powers provided in this Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable provision of Law, and all of the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.

 

(b)                 Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

 

Exhibit E-13







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 6.09 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed

counterpart of a signature page of this Agreement by telecopier or via email as
an attachment of a .pdf document shall be effective as delivery of a manually
executed counterpart of this Agreement and shall be binding on the Subsidiary
Guarantors, the Administrative Agent, and the Borrower. This Agreement and the
other Loan Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. This Agreement shall become effective with
respect to each Subsidiary Guarantor when the Administrative Agent shall have
received counterparts hereof signed by itself and such Subsidiary Guarantor.

 

Section 6.10 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.10.

 

Section 6.11 Additional Subsidiary Guarantors. It is understood and agreed that
any Subsidiary of the Borrower that is required by the Credit Agreement to
execute an Accession Agreement and counterpart of this Agreement after the date
hereof shall automatically become a Subsidiary Guarantor hereunder with the same
force and effect as if originally named as a Subsidiary Guarantor hereunder by
executing an Accession Agreement and counterpart hereof and delivering the same
to the Administrative Agent. The execution and delivery of any such instrument
shall not require the consent of any other Subsidiary Guarantor or other parties
hereunder. The rights and obligations of each Subsidiary Guarantor or other
party hereunder shall remain in full force and effect notwithstanding the
addition of any new Subsidiary Guarantor as a party to this Agreement.

 

Section 6.12 Termination; Release of Subsidiary Guarantors.

 

(a)                  Termination. Upon Discharge of Senior Finance Obligations,
this Agreement shall terminate automatically without any further action and have
no further force or effect (but is otherwise subject to Section 2.04 hereof).

 

(b)                 Release of Subsidiary Guarantors. In the event that all of
the capital stock of one or more of the Subsidiary Guarantors is sold or
otherwise disposed of (other than any sale or other disposition to a Loan Party)
or liquidated in compliance with the requirements of Section 7.05 of the Credit
Agreement (or such sale, other disposition or liquidation has been approved in
writing by the Required Lenders (or all of the Lenders, if required by Section
10.01 of the Credit Agreement)), such Subsidiary Guarantor or Subsidiary
Guarantors shall hereby be released from this Agreement, and this Agreement
shall, as to each such Subsidiary Guarantor or Subsidiary Guarantors,
automatically terminate and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock of any Subsidiary Guarantor shall be deemed
to be a sale of such Subsidiary Guarantor for purposes of this Section 6.12(b)).

 

 

Exhibit E-14







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 6.13 Conflict. To the extent that there is a conflict or inconsistency
between any provision hereof, on the one hand, and any provision of the Credit
Agreement, on the other hand, the Credit Agreement shall control.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

Exhibit E-15







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, each Subsidiary Guarantor has executed this Agreement as of
the day and year first above written.

 



    SUBSIDIARY GUARANTORS:                 SUCAMPO PHARMA AMERICAS LLC          
      By:       Name:       Title:                       Notice Address for
Subsidiary Guarantors:     c/o Sucampo Pharmaceuticals, Inc.     4520 East-West
Highway, 3rd Floor     Bethesda, MD 20814     Attention: Peter Greenleaf, Chief
Executive Officer     Telephone: (###) ###-####     Facsimile: (###) ###-####




 

 

 

 

Exhibit E-16







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 



Acknowledged and Agreed with Respect     to Section 2.06 and Section 3.01:      
    SUCAMPO PHARMACEUTICALS, INC.                 By:         Name:       Title:
               



 



 



 

Exhibit E-17







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 











Agreed to and Accepted:           JEFFERIES FINANCE LLC,     as Administrative
Agent                 By:         Name:       Title:                

 



 





 

 

 

 

 

 

 

 

Exhibit E-18







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 





EXHIBIT F-1

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of October 16, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sucampo
Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), as the Borrower,
each financial institution from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and Jefferies Finance LLC, as
Administrative Agent and Collateral Agent. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”),

(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) and Section 871(h)(3)(B) of the Code, (iv) it is not a
“controlled foreign corporation” related to Borrower as described in Section
881(c)(3)(C) of the Code, and (v) no payments in connection with any Loan
Document are effectively connected with a United States trade or business
conducted by the undersigned.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
correct and complete certificate of its non-U.S. person status on Internal
Revenue Service Form W-8BEN or Form W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall furnish the
Borrower and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
by the Borrower or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding such payment. For the avoidance of doubt, such
a certificate described in clause (2) of the preceding sentence shall be updated
and provided by the undersigned to the Administrative Agent and the Borrower
prior to the next applicable payment date following a change described in clause
(1) of the preceding sentence.

 

[Signature Page Follows]



 

 

 

 

 

Exhibit F-1-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



 

 

 





    [Lender]           By:         Name:       Title:                    
[Address]                   Dated:                                      , 20[ ]
         

 





 



 

 

 

 

 

 

Exhibit F-1-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

EXHIBIT F-2

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of October 16, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sucampo
Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), each financial
institution from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and Jefferies Finance LLC, as Administrative Agent
and Collateral Agent. Capitalized terms used herein but not otherwise defined
shall have the meaning given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) and
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with the a United
States trade or business conducted by the undersigned or its partners/members.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
correct and complete Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or Form W-8BEN-E, as applicable, from each
of its partners/members claiming the portfolio interest exemption, provided
that, for the avoidance of doubt, the foregoing shall not limit the obligation
of the Lender to provide, in the case of a partner/member not claiming the
portfolio interest exemption, a Form W-8BEN, Form W-8BEN-E, Form W-8ECI, Form
W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent in writing with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. For the avoidance of doubt, such a
certificate described in clause (2) of the preceding sentence shall be updated
and provided by the undersigned to the Administrative Agent and the Borrower
prior to the next applicable payment date following a change described in clause
(1) of the preceding sentence.

 

[Signature Page Follows]

 

 

 

 

 

 

Exhibit F-2-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 



    [Lender]           By:         Name:       Title:                    
[Address]                   Dated:                                      , 20[ ]
         

 

 



 

 

 

 

Exhibit F-2-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

EXHIBIT F-3

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of October 16, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sucampo
Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), as the Borrower,
each financial institution from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and Jefferies Finance LLC, as
Administrative Agent and Collateral Agent. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) and Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to Borrower as described in Section 881(c)(3)(C) of
the Code, and (v) no payments in connection with any Loan Document are
effectively connected with a United States trade or business conducted by the
undersigned.

 

The undersigned has furnished its participating Lender with a correct and
complete certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or Form W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. For the avoidance of doubt, such a
certificate described in clause (2) of the preceding sentence shall be updated
and provided by the undersigned to its participating Lender prior to the next
applicable payment date following a change described in clause (1) of the
preceding sentence.

 

[Signature Page Follows]

 

 

 

 

 

 

Exhibit F-3-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 



 

 

 



    [Participant]           By:         Name:       Title:                    
[Address]                   Dated:                                      , 20[ ]
         



  

 

 



 

 

Exhibit F-3-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT F-4

 

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of October 16, 2015 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Sucampo
Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), as the Borrower,
each financial institution from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and Jefferies Finance LLC, as
Administrative Agent and Collateral Agent. Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) and
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with a United States
trade or business conducted by the undersigned’s or its partners/members.

 

The undersigned has furnished its participating Lender with a correct and
complete Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue
Service Form W-8BEN or Form W-8BEN-E, as applicable, from each of its
partners/members claiming the portfolio interest exemption, provided that, for
the avoidance of doubt, the foregoing shall not limit the obligation of the
participant to provide, in the case of a partner/member not claiming the
portfolio interest exemption, a Form W-8BEN, Form W-8BEN-E, Form W-8ECI, Form
W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. For the
avoidance of doubt, such a certificate described in clause (2) of the preceding
sentence shall be updated and provided by the undersigned to its participating
Lender prior to the next applicable payment date following a change described in
clause (1) of the preceding sentence.

 

[Signature Page Follows]

 

 

 

 

 

 

Exhibit F-4-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 



    [Participant]           By:         Name:       Title:                    
[Address]                   Dated:                                      , 20[ ]
         



 

 

 

 

Exhibit F-4-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT G-1

 

Form of Security Agreement



 

 

 

 

 

 

 

 

 



SECURITY AGREEMENT

 

dated as of October 16, 2015

 

among

 

SUCAMPO PHARMACEUTICALS, INC.

 

THE OTHER LOAN PARTIES FROM TIME TO TIME PARTY HERETO

 

and

 

JEFFERIES FINANCE LLC,

 

as Collateral Agent

 

 

 

 

 

 

 

 

 

 



 

Exhibit G-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



TABLE OF CONTENTS

 





    Page       ARTICLE I
DEFINITIONS       Section 1.01 Terms Defined in the Credit Agreement 1 Section
1.02 Terms Defined in the UCC 1 Section 1.03 Additional Definitions 1 Section
1.04 Terms Generally 7       ARTICLE II   THE SECURITY INTERESTS       Section
2.01 Grant of Security Interests 7 Section 2.02 Collateral 7 Section 2.03
Continuing Liability of Each Loan Party 10 Section 2.04 [Reserved] 10 Section
2.05 Continuing Liabilities Under Collateral 10       ARTICLE III
REPRESENTATIONS AND WARRANTIES       Section 3.01 Title to Collateral 10 Section
3.02 Validity, Perfection and Priority of Security Interests 11 Section 3.03 No
Consents 11       ARTICLE IV
COVENANTS       Section 4.01 Certain Consents and Authorizations; Account
Control Agreements 12 Section 4.02 Further Actions 12 Section 4.03 Delivery of
Instruments, Etc 13 Section 4.04 Account Debtors 13 Section 4.05 Disposition of
Collateral 14 Section 4.06 Impairment 14 Section 4.07 Covenants Regarding
Intellectual Property 14 Section 4.08 Deposit Accounts, Securities Accounts and
Commodity Accounts 16 Section 4.09 Electronic Chattel Paper 16 Section 4.10
Claims 16       ARTICLE V   GENERAL AUTHORITY; REMEDIES       Section 5.01
General Authority 16 Section 5.02 Authority of the Collateral Agent 17 Section
5.03 Remedies upon Event of Default 17 Section 5.04 Limitation on Duty of the
Collateral Agent in Respect of Collateral 21 Section 5.05 Application of
Proceeds 21       ARTICLE VI   THE COLLATERAL AGENT       Section 6.01
Concerning the Collateral Agent 22 Section 6.02 Appointment of Co-Collateral
Agent 22            

 



Exhibit G-1-i







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 





 

 

 

TABLE OF CONTENTS (continued)           Page       ARTICLE VII
MISCELLANEOUS         Section 7.01 Notices 22 Section 7.02 No Waivers;
Non-Exclusive Remedies 23 Section 7.03 Compensation and Expenses of the
Collateral Agent; Indemnification 23 Section 7.04 Enforcement 24 Section 7.05
Amendments and Waivers 24 Section 7.06 Successors and Assigns 24 Section 7.07
GOVERNING LAW; Submission to Jurisdiction 25 Section 7.08 Limitation of Law;
Severability 26 Section 7.09 Counterparts; Effectiveness 26 Section 7.10
Additional Loan Parties 26 Section 7.11 Termination and Release 27 Section 7.12
Entire Agreement 27 Section 7.13 No Conflict 27 Section 7.14 Release of Funds
under the Controlled Accounts 27      







Schedules:           Schedule 1.01 - Deposit Accounts and Securities Accounts 
Schedule 1.03 - Claims Schedule 4.01 - Filings to Perfect Security Interests    
  Exhibits:           Exhibit A - Form of Grant of Security Interest in United
States Patents  Exhibit B - Form of Grant of Security Interest in United States
Trademarks  Exhibit C - Form of Grant of Security Interest in United States
Copyrights  Exhibit D - Form of Request for Release of Funds



 

 

 

Exhibit G-1-ii







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of October 16, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
Sucampo Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), the
other Loan Parties from time to time party hereto and Jefferies Finance LLC, as
collateral agent for the Finance Parties (in such capacity, together with its
successor or successors in such capacity, the “Collateral Agent”).

 

WHEREAS, the Borrower has entered into the Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the other lending institutions
from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”) and Jefferies Finance LLC, as administrative agent and collateral
agent; and

 

WHEREAS, it is a condition precedent to Lenders making the Loans to the
Borrowers pursuant to the Credit Agreement that each Loan Party has agreed or
will agree to grant a continuing security interest in favor of the Collateral
Agent, for the benefit of the Finance Parties, in and to the Collateral to
secure the Finance Obligations.

 

WHEREAS, each Subsidiary Guarantor has entered into the Guaranty, pursuant to
which the Loan Parties have guaranteed the Guaranteed Obligations (as defined
therein); and

 

WHEREAS, each Loan Party will derive substantial benefit from the Lenders’
making the Loans to the Borrower by virtue of their common corporate enterprise.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01 Terms Defined in the Credit Agreement. All capitalized terms used
in this Agreement and recitals hereto which are defined in the Credit Agreement
and which are not otherwise defined herein shall have the respective meanings
set forth therein.

 

Section 1.02 Terms Defined in the UCC. Unless otherwise defined herein or in the
Credit Agreement or the context otherwise requires, the following terms,
together with any uncapitalized terms used herein which are defined in Article 8
or 9 of the UCC, have the respective meanings provided in the UCC: (i)
As-Extracted Collateral; (ii) Certificated Security; (iii) Chattel Paper; (iv)
Commodity Account;

(v) Commodity Intermediary; (vi) Documents; (vii) Electronic Chattel Paper;
(viii) Financial Asset; (ix) Goods; (x) Instruments; (xi) Inventory; (xii)
Investment Property; (xiii) Payment Intangibles; (xiv) Proceeds; (xv) Securities
Account; (xvi) Securities Intermediary; (xvii) Security; (xviii) Security
Certificate; (xix) Security Entitlement; and (xx) Uncertificated Security.

 

Section 1.03 Additional Definitions. The following additional terms, as used in
this Agreement, have the following respective meanings:

 

“Account Control Agreement” means (i) with respect to a Deposit Account, a
deposit account control agreement containing terms, and in form and substance,
reasonably acceptable to the Collateral Agent, among one or more Loan Parties,
the Collateral Agent and the bank which maintains such Deposit Account (with
execution of such agreement being conclusive evidence of such approval), (ii)
with respect to a Securities Account, a securities account control agreement
containing terms, and in form and substance, reasonably acceptable to the
Collateral Agent (with execution of such agreement being conclusive evidence of
such approval), among one or more Loan Parties, the Collateral Agent and the
Securities Intermediary which maintains such Securities Account and (iii) with
respect to a Commodity Account, a commodity account control agreement containing
terms, and in form and substance, reasonably acceptable to the Collateral Agent
(with execution of such agreement being conclusive evidence of such approval),
among one or more Loan Parties, the Collateral Agent and the Commodity
Intermediary which maintains such Commodity Account, in each case as the same
may be amended, modified or supplemented from time to time.

 

 

Exhibit G-1-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

“Account Debtor” means an “account debtor” (as defined in the UCC), and also
means and includes Persons obligated to pay negotiable instruments and other
Receivables.

 

“Accounts” means (i) all “accounts” (as defined in the UCC), (ii) all of the
rights of any Loan Party in, to and under all purchase orders for goods,
services or other property, (iii) all of the rights of any Loan Party to any
goods, services or other property represented by any of the foregoing (including
returned or repossessed goods and unpaid seller’s rights of rescission,
replevin, reclamation and rights to stoppage in transit) and (iv) all monies due
to or to become due to any Loan Party under any and all contracts for any of the
foregoing (in each case, whether or not yet earned by performance on the part of
such Loan Party), including, without limitation, the right to receive the
Proceeds of said purchase orders and contracts, and all Supporting Obligations
of any kind given by any Person with respect to all or any of the foregoing.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Claims” means all “commercial tort claims” (as defined in the UCC), including,
without limitation, each of the claims described on Schedule 1.03 (to the extent
such claims are in excess of $1,000,000), as such Schedule may be amended,
modified or supplemented by the Loan Parties from time to time.

 

“Collateral” has the meaning set forth in Section 2.02.

 

“Collateral Account” means any Securities Account or Deposit Account (including
the Nomura Account and each Controlled Account, but excluding each Exempt
Account) established with or in the possession or under the control of the
Collateral Agent, for the benefit of the Finance Parties, into which cash or
cash Proceeds of any Collateral are deposited from time to time, collectively.

 

“Collateral Agent” has the meaning set forth in the introductory section hereof.

 

“Computer Hardware” means all computer and other electronic data processing
hardware of a Loan Party, whether now or hereafter owned or leased by such Loan
Party, including, without limitation, all integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware, all documentation,
manuals, training materials and charts and all options, warranties, services
contracts, program services, test rights, maintenance rights, support rights,
renewal rights and indemnifications relating to any of the foregoing.

 

“Contracts” means, collectively, with respect to each Loan Party, the
Transaction Documents, all sale, service, performance, equipment or property
lease contracts, agreements and grants and all other contracts, agreements or
grants (in each case, whether written or oral, or third party or intercompany),
between such Loan Party and any third party, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof.

 

 

Exhibit G-1-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

“Controlled Accounts” means the Notes Redemption Collateral Account, the
Squeeze-Out Collateral Account, the Restricted Cash Collateral Account and the
Founders Share Purchase Collateral Account.

 

“Copyrights” means all United States and foreign copyrights (including community
designs), including, but not limited to, copyrights in software and databases,
and all Mask Works (as defined under 17 U.S.C.§ 901 of the U.S. Copyright Act),
whether registered or unregistered, and, with respect to any and all of the
foregoing: (i) all registrations and applications therefor including, without
limitation, the registrations and applications referred to in Section II(B)(1)
of any Loan Party’s Perfection Certificate (as such schedule may be amended,
modified or supplemented from time to time by such Loan Party), (ii) all
extensions and renewals thereof, (iii) all claims for, and rights to sue for,
past, present or future infringements and other violations thereof; (iv) all
Proceeds of the foregoing, including, without limitation, all income, license
fees, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements or other violations thereof; and (v) all other
rights corresponding thereto throughout the world.

 

“Copyright License” means any agreement now or hereafter in existence granting
to any Loan Party any rights, whether exclusive or non-exclusive, any rights
under another Person’s Copyrights, or pursuant to which any Loan Party has
granted to any other Person, any right, whether exclusive or non-exclusive, with
respect to any Copyright, whether or not registered, including, without
limitation, the Copyright Licenses described on Section II(B)(1) of any Loan
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time by such Loan Party).

 

“Copyright Security Agreement” means a grant of Security Interest in United
States Copyrights, substantially in the form of Exhibit C hereto, between one or
more Loan Parties and the Collateral Agent, as the same may be amended, modified
or supplemented from time to time.

 

“Credit Agreement” has the meaning set forth in the introductory section hereof.

 

“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) and also
means and includes all demand, time, savings, passbook or similar accounts
maintained by a Loan Party with a bank or other financial institution, whether
or not evidenced by an Instrument, all cash and other funds held therein and all
passbooks related thereto and all certificates and Instruments, if any, from
time to time representing, evidencing or deposited into such deposit accounts.

 

“Domain Names” means all Internet domain names and associated uniform resource
locator addresses.

 

“Equipment” means all “equipment” (as defined in the UCC), including all items
of machinery, equipment, Computer Hardware, furnishings and fixtures of every
kind, whether or not affixed to real property, as well as all motor vehicles,
automobiles, trucks, trailers, railcars, barges and vehicles of every
description, handling and delivery equipment, all additions to, substitutions
for, replacements of or accessions to any of the foregoing, all attachments,
components, parts (including spare parts) and accessories whether installed
thereon or affixed thereto and all fuel for any thereof and all options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights and indemnification relating to any
of the foregoing.

 

“Excepted Instruments” has the meaning specified in Section 4.03.

 

“Exempt Account” means (i) any Deposit Account that is used solely for payroll,
employee benefits, payroll or withholding tax payments and earnest money, escrow
deposits or any other fiduciary or trust accounts pursuant to which any Grantor
receives collections on behalf of third parties and (ii) any Deposit

 

Exhibit G-1-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

Account, Securities Account or Commodities Account that is a zero-balance
account; provided, however, in no event shall the Nomura Account or any
Controlled Account be an Exempt Account.

 

“Founder Share Purchase Collateral Account” means the Securities Account
numbered ###-##### and held with Jefferies LLC.

 

“General Intangibles” means all “general intangibles” (as defined in the UCC)
and also means and includes (i) all Payment Intangibles and other obligations
and indebtedness owing to any Loan Party (other than Accounts), from whatever
source arising, (ii) all Claims, Judgments and/or Settlements, (iii) all rights
or claims in respect of refunds for taxes paid, (iv) all rights in respect of
any pension plans or similar arrangements maintained for employees of any Loan
Party or any ERISA Affiliate, (v) all interests in limited liability companies
and/or partnerships which interests do not constitute Securities, (vi) all
Supporting Obligations of any kind given by any Person with respect to all or
any of the foregoing, (vii) all of such Loan Party’s rights, title and interest
in, to and under all Contracts and insurance policies (including all rights and
remedies relating to monetary damages, including indemnification rights and
remedies, and claims for damages or other relief pursuant to or in respect of
any Contract), (viii) all Intellectual Property, and (ix) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, now or hereafter acquired or held by such Loan Party,
including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses, Company Regulatory Permits and
certificates of operation.

 

“Intellectual Property” means all Copyrights, Patents and Trademarks, as well as
any right, title, and interest in or to Trade Secrets and Domain Names.

 

“Judgments” means all judgments, decrees, verdicts, decisions or orders issued
in resolution of or otherwise in connection with a Claim, whether or not final
or subject to appeal, and including all rights of enforcement relating thereto
and any and all Proceeds thereof.

 

“Letter-of-Credit Right” means all “letter-of-credit rights” (as defined in the
UCC) and also means and includes all rights of a Loan Party to demand payment or
performance under a letter of credit (as defined in Article V of the UCC).

 

“License” means any Patent License, Trademark License, Copyright License,
Software License or other license or sublicense as to which any Loan Party is a
party (other than those license agreements referred to in clauses (e) or (f) of
the proviso in Section 2.02(a)); provided that rights to payments under any such
license shall be included in the Collateral to the extent permitted thereby or
by Sections 9-406 and 9-408 of the UCC).

 

“Notes Redemption Collateral Account” means the Securities Account numbered
######### and held with Jefferies LLC.

 

“Patents” means all United States and foreign patents and patent applications,
including, without limitation, the patents and patent applications referred to
in Section II(B)(2) of any Loan Party’s Perfection Certificate (as each such
schedule may be amended, modified or supplemented from time to time by such Loan
Party), and, with respect to any and all of the foregoing: (i) all reissues,
reexaminations, divisions, continuations, continuations-in-part, revisions,
renewals or extensions thereof;

(ii)    all claims for, and rights to sue for, past, present or future
infringements and other violations thereof;

(iii)      all Proceeds of the foregoing, including, without limitation, all
income, license fees, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including damages and payments for
past, present or future infringements or other violations thereof; and (iv) all
other rights corresponding thereto throughout the world.

 

Exhibit G-1-4







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

“Patent License” means any agreement now or hereafter in existence granting to
any Loan Party any right, whether exclusive or non-exclusive, with respect to
any Person’s Patent or any invention now or hereafter in existence, whether or
not patentable, or pursuant to which any Loan Party has granted to any other
Person any right, whether exclusive or nonexclusive, with respect to any Patent
or any invention now or hereafter in existence, whether or not patentable and
whether or not a Patent or application for Patent is in or hereafter comes into
existence on such invention, including, without limitation, the Patent Licenses
described on Section II(B)(2) of any Loan Party’s Perfection Certificate (as
each such schedule may be amended, modified or supplemented from time to time by
such Loan Party).

 

“Patent Security Agreement” means a grant of Security Interest in United States
Patents, substantially in the form of Exhibit A hereto, between one or more Loan
Parties and the Collateral Agent, as the same may be amended, modified or
supplemented from time to time.

 

“Perfection Certificate” means with respect to each Loan Party a certificate,
substantially in the form of Exhibit G-3 to the Credit Agreement, completed and
supplemented with the schedules and attachments contemplated thereby.

 

“Receivables” means all Accounts, all Payment Intangibles, all Instruments, all
Chattel Paper, all Electronic Chattel Paper, all Letter-of-Credit Rights and all
Supporting Obligations supporting or otherwise relating to any of the foregoing.

 

“Recordable Intellectual Property” means Copyrights, Patents and Trademarks, the
transfer of which is required to be recorded in the United States Patent and
Trademark Office or the United States Copyright Office (or, upon the request of
the Collateral Agent, in any similar office or agency of any other jurisdiction)
in order to be effective against subsequent third party transferees without
notice of such transfer; provided that the following shall not be considered
“Recordable Intellectual Property” hereunder: (i) unregistered Copyrights and
Trademarks and (ii) Licenses.

 

“Representative” has the meaning set forth in Section 5.05.

 

“Requisite Priority Lien” means a valid, enforceable and perfected first
priority security interest in favor of the Collateral Agent for the benefit of
the Finance Parties and securing the Finance Obligations.

 

“Restricted Cash Collateral Account” means the Securities Account numbered
#########] and held with Jefferies LLC.

 

“Security Interest” means the security interest granted pursuant to Section 2.01
in favor of the Collateral Agent for the benefit of the Finance Parties securing
the Finance Obligations.

 

“Settlements” means all right, title and interest of a Loan Party in, to and
under any settlement agreement or other agreement executed in settlement or
compromise of any Claim, including all rights to enforce such agreements and all
payments thereunder or arising in connection therewith.

 

“Software” means all “software” (as defined in the UCC), and also means and
includes all software programs, whether now or hereafter owned, licensed or
leased by a Loan Party, designed for use on Computer Hardware, including all
operating system software, utilities and application programs in whatever form
and whether or not embedded in goods, all source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever, all
firmware associated with any of the foregoing all documentation, flowcharts,
logic diagrams, manuals, specifications, training materials, charts and pseudo
codes associated with any of the foregoing, all options, warranties, services
contracts,

program services, test rights, maintenance rights, support rights, renewal
rights and indemnifications relating to any of the foregoing and all media upon
which the foregoing is located.

 

“Software License” means any agreement (whether such agreement is also a
Copyright License, Patent License and/or Trademark License) now or hereafter in
existence granting to any Loan Party any right, whether exclusive or
non-exclusive, to use another Person’s Software, or pursuant to which any Loan
Party has granted to any other Person any right, whether exclusive or
non-exclusive, to use any Software, whether or not subject to any registration.

 

Exhibit G-1-5







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

“Squeeze-Out Collateral Account” means the Securities Account numbered #########
and held with Jefferies LLC.

 

“Supporting Obligation” means a Letter-of-Credit Right, Guaranty Obligation or
other secondary obligation supporting or any Lien securing the payment or
performance of one or more Receivables, General Intangibles, Documents or
Investment Property.

 

“Tender Offer Document Rights” means, with respect to each Grantor,
collectively, all of such Grantor’s rights, title and interest in, to and under
the Tender Offer Documents, including (i) all rights and remedies relating to
monetary damages, including indemnification rights and remedies, and claims for
damages or other relief pursuant to or in respect of the Tender Offer Documents,
(ii) all rights and remedies relating to monetary damages, including
indemnification rights and remedies, and claims for monetary damages under or in
respect of the agreements, documents and instruments referred to in the Tender
Offer Documents or related thereto and (iii) all proceeds, collections,
recoveries and rights of subrogation with respect to the foregoing.

 

“Trade Secrets” means any trade secrets or other proprietary and confidential
information, including unpatented inventions, invention disclosures, engineering
or other technical data, financial data, procedures, know-how, designs, personal
information, supplier lists, customer lists, business, production or marketing
plans, formulae, methods (whether or not patentable), processes, compositions,
schematics, ideas, algorithms, techniques, analyses, proposals, source code,
object code and data collections.

 

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, certification marks, collective marks, brand
names, trademark rights arising out of domain names and trade dress which are or
have been used in the United States, in any state, province or territory or
possession thereof, or in any other place, nation or jurisdiction, package and
other designs, and any other source or business identifiers, and general
intangibles of like nature, and the rights in any of the foregoing which arise
under applicable Law, in each case whether registered or unregistered, and with
respect to any and all of the foregoing: (i) the goodwill of the business
symbolized thereby or associated therewith; (ii) all registrations and
applications in connection therewith, including registrations and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any state thereof or any other country or any
political subdivision thereof, and including, without limitation, the
registrations and applications referred to in Section II(B)(3) of any Loan
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time); (iii) all extensions and renewals thereof;
(iv) all claims for, and rights to sue for, past, present or future
infringements, dilutions, and other violations thereof; (v) all Proceeds of the
foregoing, including, without limitation, all income, license fees, royalties,
damages and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past, present or future
infringements, dilutions, or other violations thereof; and (vi) all other rights
corresponding thereto throughout the world.

 

Exhibit G-1-6







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

“Trademark License” means any agreement now or hereafter in existence granting
to any Loan Party any right, whether exclusive or non-exclusive, to use another
Person’s trademarks or trademark applications, or pursuant to which any Loan
Party has granted to any other Person any right, whether exclusive or non-
exclusive, to use any Trademark, whether or not registered, including, without
limitation, the Trademark Licenses described on Section II(B)(3) of any Loan
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time by such Loan Party).

 

“Trademark Security Agreement” means a grant of Security Interest in United
States Trademarks, substantially in the form of Exhibit B hereto, between one or
more Loan Parties and the Collateral Agent, as the same may be amended, modified
or supplemented from time to time.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of Law,
the perfection, the effect of perfection or non- perfection or the priority of
the Security Interests in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

Section 1.04 Terms Generally. The definitions in Sections 1.02 and 1.03 shall
apply equally to both the singular and plural forms of the terms defined, except
for terms defined in both the singular and the plural form. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Unless otherwise expressly provided herein,
the word “day” means a calendar day.

 

ARTICLE II

THE SECURITY INTERESTS

 

Section 2.01 Grant of Security Interests. To secure the due and punctual payment
of the Finance Obligations, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing or due or
to become due, in accordance with the terms thereof and to secure the
performance of all of the obligations of each Loan Party hereunder and under the
other Finance Documents in respect of the Finance Obligations of each Loan
Party, each Loan Party hereby grants to the Collateral Agent for the benefit of
the Finance Parties a security interest in, and each Loan Party hereby pledges
and collaterally assigns to the Collateral Agent, for the benefit of the Finance
Parties, all of such Loan Party’s right, title and interest in, to and under the
Collateral.

 

Section 2.02 Collateral.

 

(a)                  All right, title and interest of each Loan Party in, to and
under the following property, whether now owned or existing or hereafter created
or acquired by a Loan Party, whether tangible or intangible, and regardless of
where located, are herein collectively referred to as the “Collateral”:

 

(i)             all Receivables;

 

(ii)all Inventory and all Goods;

 

(iii)all General Intangibles;

 

 

Exhibit G-1-7







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

(iv)all Intellectual Property;

 

(v)all Documents, all Instruments and all Chattel Paper;

 

(vi)all Equipment;

 

(vii)         all Investment Property and all Supporting Obligations of any kind
given by any Person with respect thereto;

 

(viii)all money;

 



(ix)all Deposit Accounts, all Securities Accounts and all Commodity Accounts;

 

(x)all As-Extracted Collateral;

 

(xi)            the Collateral Accounts, all cash and other property deposited
therein or credited thereto from time to time and other monies and property of
any kind of any Loan Party maintained with or in the possession of or under the
control of the Collateral Agent;

 

(xii)           all Claims set forth on Schedule 1.03 (as such schedule may be
amended or supplemented from time to time);

 

(xiii)all Tender Offer Documents and all Tender Offer Document Rights;

 

(xiv)all Letter-of-Credit Rights;

 

(xv)all Supporting Obligations;

 

(xvi)         all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of each
Loan Party pertaining to any of the Collateral;

 

(xvii)all other personal property and fixtures; and

 

(xviii)        to the extent not otherwise included, all Proceeds of all or any
of the Collateral described in clauses (i) through (xvii) above;

 

provided, however, that the Collateral shall not include and no Security
Interest shall be deemed granted in: (a) Equity Interests in excess of 65% of
each class of Equity Interests entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2(c)(2)) of (A) a Foreign Subsidiary, directly owned by
any Loan Party, that constitutes a CFC or (B) a Domestic Subsidiary, directly
owned by any Loan Party, that is a CFC Holdco; (b) any Equity Interests to the
extent the pledge thereof would be prohibited by applicable Law, (c) any
intent-to-use (ITU) United States application for registration of a Trademark,
for which an amendment to allege use or statement of use has not been filed
under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), respectively, in each case,
only to the extent the grant of security interest in such intent- to-use
Trademark would impair the validity or enforceability of any registration that
issues from such intent-to-use application under applicable Law and only unless
and until a “Statement of Use” or “Amendment to Allege Use” is filed with the
United States Patent and Trademark Office; (d) motor vehicles or other assets
subject to certificates of title (to the extent a lien thereon cannot be
perfected by the filing of a UCC (or similar) financing statement); (e) any
permit, franchise, charter ,authorization or

 

Exhibit G-1-8







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.





 
 

 

license issued by a Governmental Authority to any Loan Party, in each case, only
to the extent and for so long as the terms of such permit, franchise, charter,
authorization or license or any requirement of Law applicable thereto, validly
prohibit the creation by such Loan Party of a security interest in such permit,
franchise, charter, authorization or license in favor of the Collateral Agent or
requires any consent or establishes any other condition for, an assignment
thereof or a grant of a security interest therein by a Loan Party, or would give
any party to such permit, franchise, charter, authorization or license other
than a Group Company an enforceable right to terminate its obligations
thereunder or any material rights therein (in each case, after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable Law (including the Bankruptcy
Code) or principles of equity; (f) any contract or agreement, including any
lease, license, property right or other similar agreement, or any property
subject to a purchase money security interest or similar arrangement, in each
case, only to the extent and for so long as the creation of a security interest
in such lease, license, property right or other similar agreement or property in
favor of the Collateral Agent would violate or invalidate such lease, license,
property right or other similar agreement or purchase money or similar
arrangement or any requirement of Law applicable thereto, or requires any
consent for an assignment thereof or a grant of a security interest therein by a
Loan Party, or the terms thereof would give any party to such contract,
agreement or purchase money arrangement (other than a Group Company) an
enforceable right to terminate its obligations thereunder or any material rights
therein (in each case, after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable Law (including the Bankruptcy Code) or principles of equity),
provided that such exclusion does not apply to (and the Collateral shall
include) (x) any contract or agreement which is solely among the Group Companies
and (y) proceeds and receivables of such leases, licenses, property right or
other similar agreements, or property the assignment of which is expressly
deemed effective under the UCC and other applicable Laws, notwithstanding the
prohibitions on the assignment of such underlying leases, licenses or other
similar agreements or purchase money arrangements; (g) any controlled substances
or prescription drugs, only to the extent and for so long as the creation by
such Loan Party of a security interest in such controlled substances or
prescription drugs would violate any requirement of Law applicable thereto; (h)
any fee owned real property of any Loan Party with a value less than […***…];
(i) any leased real property; (j) any Claim having a value of less than […***…],
so long as the aggregate value of Claims excluded pursuant to this clause (j)
does not exceed […***…]; (k) any Letter-of-Credit Right other than to the extent
(A) that a security interest therein can be perfected by the filing of a UCC (or
similar) financing statement or (B) such Letter-of- Credit Right constitutes
Supporting Obligations of Collateral that is not otherwise excluded from the
definition of Collateral; (l) margin stock; (m) Exempt Accounts; and (n) to the
extent (and for so long as) prohibited by applicable Law, or requiring the
consent of any Person (other than any Group Company) (to the extent such consent
has not been obtained) under, or prohibited by the terms of any applicable
Organizational Documents (other than the Organizational Documents of any Group
Company), joint venture agreement or shareholders’ agreement, Equity Interests
in any Person that is not a Wholly Owned Subsidiary of the Borrower. For the
avoidance of doubt, with respect to Intellectual Property, the grant of a
Security Interest and pledge and collateral assignment in Section 2.01 hereof
shall not be deemed an assignment of Intellectual Property to the Collateral
Agent.

 

(b)                 Notwithstanding anything herein to the contrary, the
foregoing Section 2.02(a) shall not require the creation or perfection of
pledges of or security interests in particular assets (i) as to which the
Collateral Agent and the Borrower agree in writing that the costs of obtaining
such a security interest or perfection thereof are excessive in relation to the
value to the Lenders of the security to be afforded thereby or (ii) to the
extent a security interest in such assets would result in material adverse tax
consequences to the Borrower and its Subsidiaries as reasonably determined by
the Borrower, in consultation with (but without the consent of) the Collateral
Agent. The Collateral Agent may grant extensions of time for the perfection of
security interests in particular assets (including extensions beyond the Closing
Date for the perfection of security interests in the assets of any Loan Party on
such date)

 

Exhibit G-1-9







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

where it reasonably determines that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the other Loan Documents.

 

Section 2.03 Continuing Liability of Each Loan Party. Notwithstanding anything
herein to the contrary, each Loan Party shall remain liable under each of the
agreements included in the Collateral to the same extent as if this Agreement
had not been executed, all in accordance with and pursuant to the terms and
provisions thereof. Neither of the Collateral Agent nor any Finance Party shall
have any obligation or liability under any such agreements by reason of or
arising out of this Agreement or the receipt by the Collateral Agent or any
Finance Party of any payment relating to any Collateral, nor shall the
Collateral Agent or any Finance Party be required to perform or fulfill any of
the obligations of any Loan Party with respect to any of the Collateral, to make
any inquiry as to the nature or sufficiency of any payment received by it or the
sufficiency of the performance of any party’s obligations with respect to any
Collateral. Furthermore, neither the Collateral Agent nor any Finance Party
shall be required to file any claim or demand to collect any amount due or to
enforce the performance of any party’s obligations with respect to the
Collateral.

 

Section 2.04 [Reserved]

 

Section 2.05 Continuing Liabilities Under Collateral. Except as expressly
provided herein or in any Finance Document, (i) each Loan Party shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any
Finance Party, (ii) each Loan Party shall remain liable under each of the
agreements included in the Collateral, to perform all of the obligations
undertaken by it thereunder to the same extent as if this Agreement had not been
executed, all in accordance with and pursuant to the terms and provisions
thereof (except following any change in owner of any Loan Party resulting from
the exercise by the Collateral Agent of its rights hereunder or otherwise
released hereunder) and neither the Collateral Agent nor any Finance Party shall
have any obligation or liability under any of such agreements by reason of or
arising out of this Agreement or any other document related thereto nor shall
the Collateral Agent nor any other Finance Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral and (iii) the exercise by the Collateral
Agent of any of its rights hereunder shall not release any Loan Party from any
of its duties or obligations under the contracts and agreements included in the
Collateral.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants as of the date hereof and on and as of
each date as required by Section 6.02 of the Credit Agreement that:

 

Section 3.01 Title to Collateral.

 

(a)                  Each Loan Party has good title to all of its Collateral,
free and clear of all Liens, except for Permitted Liens. No Collateral having a
value individually or collectively in excess of

[…***…] (other than Inventory in transit by its nature movable, Inventory in the
possession of a carrier or similar bailee, Equipment absent for repair or
replacement) is in the possession or control of any Person (other than a Loan
Party or its employees) asserting any claim thereto or security interest
therein, except that the Collateral Agent (on behalf of itself and the Finance
Parties) or its designees may have possession and/or control of Collateral as
contemplated hereby and by the other Loan Documents and

 

Exhibit G-1-10







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

holders of Permitted Liens or their respective designees may have possession
and/or control of Collateral as permitted by the other Loan Documents.

 

(b)                 All information supplied by any Loan Party with respect to
any of the Collateral (in each case taken as a whole with respect to any
particular Collateral) is accurate and complete in all material respects.

 

Section 3.02 Validity, Perfection and Priority of Security Interests.

 

(a)                  The Security Interest constitutes a valid security interest
in the Collateral under the UCC securing the Finance Obligations.

 

(b)                 When UCC financing statements stating that the same covers
“all assets of the Debtor”, “all personal property of the Debtor” or words of
similar import shall have been timely and properly filed in the offices
specified in Schedule 4.01, the Security Interests will constitute a Requisite
Priority Lien in all right, title and interest of such Loan Party in the
Collateral to the extent that a security interest therein may be perfected by
filing pursuant to the UCC, prior to all other Liens and right of others therein
except for Permitted Liens.

 

(c)                  When each Patent Security Agreement and Trademark Security
Agreement has been timely and properly recorded with the United States Patent
and Trademark Office, and each Copyright Security Agreement has been timely and
properly recorded with the United States Copyright Office, and the financing
statements filed as provided in clause (b) above, the Security Interest will
constitute a Requisite Priority Lien in all right, title and interest of such
Loan Party in the Recordable Intellectual Property therein described to the
extent that a security interest therein may be perfected by such filing pursuant
to applicable Law, prior to all other Liens and right of others therein except
for Permitted Liens (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Security Interest in Recordable Intellectual
Property acquired by the Loan Parties after the Closing Date).

 

(d)                 When any action that may be necessary to obtain control over
the Deposit Accounts, Securities Accounts and Commodity Accounts constituting
Collateral has been taken, the Security Interest will constitute a Requisite
Priority Lien in all right, title and interest of the Loan Parties in such
Deposit Accounts, Securities Accounts and Commodity Accounts, as applicable,
subject thereto, to the extent that a security interest therein may be perfected
by control, prior to all other Liens other than Permitted Liens and rights of
others therein and subject to no adverse claims except for Permitted Liens.

 

(e)                  So long as such Loan Party is in compliance with the
provisions of Section 4.09, the Security Interest will constitute a Requisite
Priority Lien in all right, title and interest of such Loan Party in all
Electronic Chattel Paper constituting Collateral, prior to all other Liens other
than Permitted Liens and rights of others therein.

 

The Security Interest created hereunder in favor of the Collateral Agent for the
benefit of the Finance Parties is prior to all other Liens on the Collateral
except for Permitted Liens having priority over the Collateral Agent’s Lien by
operation of Law or otherwise as permitted under the Credit Agreement.

 

Section 3.03 No Consents. Except for filings necessary to perfect the Security
Interest, no order, material consent, approval, license, notice to, action by,
authorization or validation of, or filing, recording or registration with, or
exemption by any Governmental Authority is required to be obtained by such Loan
Party in connection with the execution, delivery or performance of this
Agreement, or in connection with the exercise of the rights and remedies of the
Collateral Agent pursuant to this

 

Exhibit G-1-11







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 



Agreement, except (i) as may be required to perfect (as described in Schedule
4.01) and maintain the perfection of the security interests created hereby, (ii)
with respect to Receivables subject to the Federal Assignment of Claims Act,
(iii) such consent, order, approval, license, authorization, validation, filing,
recordation, registration or exemption obtained on or prior to the Closing Date,
or (iv) in connection with the disposition of the Collateral by Laws affecting
the offering and sale of securities generally; provided, however, that (a) the
registration of Copyrights in the United States Copyright Office may be required
to obtain a security interest therein that is effective against subsequent
transferees under United States federal copyright Law and (b) to the extent that
recordation of the Security Interest in favor of the Collateral Agent in the
United States Patent and Trademark Office or the United States Copyright Office
is necessary to perfect such Security Interest or to render such Security
Interest effective against subsequent third parties, such recordations will not
have been made with respect to the items that are not Recordable Intellectual
Property.

 

Section 3.04 Deposit, Securities and Commodity Accounts. Schedule 1.01 hereto
sets forth as of the date hereof a complete and correct list of each Loan
Party’s Deposit Accounts, Securities Accounts and Commodity Accounts, the name
of the financial institution which maintains each such account and the purpose
for which such account is used.

 

ARTICLE IV
COVENANTS

 

Each Loan Party covenants and agrees that until the Discharge of the Senior
Finance Obligations or, in the case of a Subsidiary Guarantor only, such earlier
time as it is released from its obligations hereunder in accordance with the
provisions of Section 7.11, such Loan Party will comply with the following:

 

Section 4.01 Certain Consents and Authorizations; Account Control Agreements. On
the Closing Date, the Loan Parties shall authorize all filings and recordings
specified in Schedule 4.01 to be completed. Other than with respect to the
Nomura Account and the Controlled Accounts, each Loan Party shall use
commercially reasonable efforts to deliver to the Collateral Agent within sixty
(60) days following the Closing Date (or such later date as the Collateral Agent
may agree in its sole discretion), (i) a fully executed Account Control
Agreement with respect to each of its Deposit Accounts then existing other than
an Exempt Account or a Collateral Account, (ii) a fully executed Account Control
Agreement with respect to each of its Securities Accounts then existing other
than any Exempt Account and (iii) a fully executed Account Control Agreement
with respect to each of its Commodity Accounts then existing other than any
Exempt Account. Each Loan Party shall deliver to the Collateral Agent on the
Closing Date, (x) a fully executed Account Control Agreement with respect to the
Controlled Accounts, and (y) a fully executed Nomura Letter Agreement with
respect to the Nomura Account.

 

Section 4.02 Further Actions. Such Loan Party will, from time to time at its
expense and in such manner and form as the Collateral Agent may reasonably
request, subject to any applicable limitations set forth herein or in any other
Loan Document, execute, deliver, file and record or authorize the recording of
any financing statement, specific assignment, instrument, document, agreement or
other paper and take any other reasonable action (including, without limitation,
any filings of financing or continuation statements or amendments thereto under
the UCC and any filings with the United States Patent and Trademark Office or
the United States Copyright Office or, upon the request of the Collateral Agent,
with any similar office or agency in any other jurisdiction) that from time to
time may be necessary under the UCC or with respect to Recordable Intellectual
Property, or that the Collateral Agent may reasonably request, subject to the
limitations herein, in order to create, preserve, perfect or maintain the
Security Interest or to enable the Collateral Agent and the Finance Parties to
exercise and enforce any of its rights, powers and remedies created hereunder or
under applicable Law with respect to any of the Collateral (including, upon the
request of the Collateral Agent, any Equity Interests in any Foreign

 

Exhibit G-1-12







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 



Subsidiary constituting Collateral). Such Loan Party will, from time to time at
its expense and in such manner and form as the Collateral Agent may reasonably
request take reasonable action (including furnishing to the Collateral Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral) to
ensure the continued validity, perfection and priority of the Security Interests
as a Requisite Priority Lien (subject to Permitted Liens having priority by
operation of Law over the Collateral Agent’s Lien or as otherwise permitted by
the Finance Documents) and shall defend such security interests and such
priority against the claims and demands of all Persons (other than holders of
Permitted Liens) to the extent materially adverse to such Loan Party’s ownership
rights or otherwise inconsistent with this Agreement or the other Loan
Documents. To the extent permitted by applicable Law, such Loan Party hereby
authorizes the Collateral Agent to execute and file, in the name of such Loan
Party or otherwise and without separate authorization or authentication of such
Loan Party appearing thereon, such UCC financing statements or continuation
statements as the Collateral Agent in its reasonable discretion may deem
necessary or reasonably appropriate to further perfect or maintain the
perfection of the Security Interest in favor of the Collateral Agent for the
benefit of the Finance Parties. Such Loan Party hereby authorizes the Collateral
Agent, in accordance with the requirements of Section 9-509 of the applicable
UCC, to file financing and continuation statements describing as the Collateral
covered thereby “all assets of the Debtor”, “all personal property of the
Debtor” or words to similar effect, notwithstanding that such description may be
broader in scope than the Collateral described in this Agreement. Such Loan
Party agrees that, except to the extent that any filing office requires
otherwise, a carbon, photographic, photostatic or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement.
The Loan Parties shall pay the reasonable and documented out-of-pocket costs of,
or incidental to, any recording or filing of any financing or continuation
statements or other assignment documents in favor of the Collateral Agent
concerning the Collateral.

 

Section 4.03 Delivery of Instruments, Etc. Such Loan Party will promptly deliver
each Instrument and each Certificated Security included as Collateral (other
than (i) promissory notes (other than any Intercompany Notes) having
individually a face value, individually not in excess of […***…], or
collectively, not in excess of […***…], (ii) Cash Equivalents held in a Deposit
Account or a Securities Account which is subject to an effective Account Control
Agreement as required by Section 4.8 and (iii) Instruments (other than any
Intercompany Notes) or Certificated Securities having individually a face value,
not in excess of […***…], or collectively, not in excess of […***…], in the case
of Instruments or Certificated Securities subject to this clause (iii) (the
Instruments and Certificated Securities described in clauses (i), (ii) and (iii)
above constituting “Excepted Instruments”)) to the Collateral Agent,
appropriately indorsed to the Collateral Agent; provided that so long as no
Event of Default shall have occurred and be continuing and no notice to the
contrary from the Collateral Agent has been received by such Loan Party, and
except as required by any other Loan Document, such Loan Party may retain for
collection in the ordinary course of business any checks, drafts and other
Instruments received by it in the ordinary course of business and may retain any
Collateral which it is otherwise entitled to receive and retain pursuant to
Section 5.01 of the Pledge Agreement, and the Collateral Agent shall, promptly
upon request of such Loan Party, make appropriate arrangements for making any
other Instrument or Certificated Security pledged by such Loan Party available
to it for purposes of presentation, collection or renewal (any such arrangement
to be effected, to the extent deemed appropriate to the Collateral Agent,
against trust receipt or like document).

 

Section 4.04 Account Debtors. Each Loan Party shall continue to collect all
amounts due or to become due to such Loan Party under its Receivables and any
Supporting Obligation (other than immaterial amounts) and diligently exercise
each material right it may have under any of its Receivables or any Supporting
Obligation (other than in respect of immaterial amounts), in each case, at its
own expense, and in connection with such collections and exercise, such Loan
Party shall take such action as such Loan Party may deem reasonably necessary or
advisable. Upon the occurrence and during the

 

Exhibit G-1-13







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

continuance of any Event of Default and if so requested by the Collateral Agent,
such Loan Party will promptly notify (and such Loan Party hereby authorizes the
Collateral Agent to so notify) each Account Debtor in respect of any Receivable
that such Collateral has been assigned to the Collateral Agent hereunder for the
benefit of the Finance Parties, and that any payments due or to become due in
respect of such Collateral are to be made directly to the Collateral Agent or
any other designee on its behalf in accordance with Section 2.05. If the
Collateral Agent notifies any Loan Party that it has elected to collect the
Receivables in accordance with the preceding sentence, any payments of
Receivables received by such Loan Party shall be forthwith (and in any event
within two (2) Business Days) deposited by such Loan Party in the exact form
received, duly indorsed by such Loan Party to the Collateral Agent if required,
in the applicable Collateral Account maintained under the sole dominion and
control of the Collateral Agent, and until so turned over, all amounts and
proceeds (including checks and other instruments) received by such Loan Party in
respect of the Receivables or any Supporting Obligation shall be received in
trust for the benefit of the Collateral Agent hereunder and shall be segregated
from other funds of such Loan Party and such Loan Party shall not adjust, settle
or compromise the amount or payment of any Receivable, or release wholly or
partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon.

 

Section 4.05 Disposition of Collateral. Such Loan Party will not sell, lease,
transfer or otherwise dispose of, or grant any option with respect to, any
Collateral or create or suffer to exist any Lien (other than the Security
Interest and other Permitted Liens) on any Collateral except as permitted under
this Agreement, the Credit Agreement or any other Loan Document, whereupon, in
the case of any such sale, lease, transfer or disposition, the Security Interest
created hereby in such Collateral (but not in any Proceeds arising from such
sale, lease, exchange, license, assignment or disposition) shall automatically
terminate and cease immediately without any further action on the part of the
Collateral Agent.

 

Section 4.06 Impairment. Such Loan Party shall not take or permit any action
which impairs the Collateral Agent’s rights in any material portion of the
Collateral. Such Loan Party shall not produce, use or permit any Collateral to
be used unlawfully or in violation of any provision of this Agreement or any
other Loan Document or any applicable statute, regulation or ordinance or any
policy of insurance covering the Collateral except as could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.07 Covenants Regarding Intellectual Property. Except in respect of
subparagraphs (a) through (g) below where the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

 

(a)                  Such Loan Party (either itself or through licensees) will,
for each Patent owned or exclusively licensed by such Loan Party, not do any
act, or knowingly omit to do any act, whereby any Patent may become invalidated
or dedicated to the public (except where such Patent is no longer used in the
business of the Group Companies or Patents expiring at the end of their
statutory term), and shall take commercially reasonable actions to continue to
mark any products covered by a Patent owned or exclusively licensed by such Loan
Party with the relevant patent number or indication that a Patent is pending as
required by the Laws applicable to Patents.

 

(b)                 Such Loan Party (either itself or, if permitted by Law,
through its licensees or its sublicensees) will, for each Trademark owned by
such Loan Party, (i) maintain such Trademark in full force free from any claim
of abandonment or invalidity from non-use, material alteration, naked licensing
or genericide except where such Trademark is no longer used in the business of
the Group Companies, (ii) maintain the quality of products and services offered
under such Trademark in a manner substantially consistent with or better than
the quality of such products and services as of the date hereof, (iii) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights, (iv)

 



Exhibit G-1-14







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

not permit any assignment in gross of such Trademark and (v) allow the
Collateral Agent and its designees to inspect such Loan Party’s premises and to
examine and observe such Loan Party’s books, records and operations regarding
ownership, licensing and income from such Trademarks in accordance with Section
6.10 of the Credit Agreement.

 

(c)                  Such Loan Party (either itself or through licensees) will
take commercially reasonable actions for each work covered by a registered
Copyright material to the conduct of its business to continue to publish,
reproduce, display, adopt and distribute the work with appropriate copyright
notice.

 

(d)                 Such Loan Party will file, maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to preserve and maintain all common Law
rights in any Trademarks and each registration of the Patents, Trademarks and
Copyrights in each instance which are used in the conduct of its business,
including filing and paying fees for applications for renewal, reissues,
divisions, continuations, continuations-in- part, affidavits of use, affidavits
of incontestability and maintenance, and, unless such Loan Party shall determine
in accordance with the exercise of its business discretion that any such action
would be commercially unreasonable, to initiate opposition, interference,
reexamination and cancellation proceedings against third parties.

 

(e)                  Each Loan Party will at the time of delivery of the
financial statements and reports pursuant to Section 6.01(b) of the Credit
Agreement: (i) inform the Collateral Agent of (a) all applications for Patents,
Trademarks or Copyrights filed or acquired during the past fiscal quarter by
such Loan Party or by any agent, employee, licensee or delegate on its behalf
with the United States Patent and Trademark Office, the United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, (b) all Patents
and Trademark or Copyright registrations acquired by or issued to such Loan
Party during the past fiscal quarter or by or to any agent, employee, licensee
or delegate on its behalf with the United States Patent and Trademark Office,
the United States Copyright Office or any office or agency in any political
subdivision of the United States or, upon the request of the Collateral Agent,
in any country or any political subdivision thereof, and (c) any intent-to-use
United States application for a Trademark registration held by such Loan Party
for which an amendment to allege use or statement of use has been filed with the
United States Patent and Trademark Office during the past fiscal quarter, and
(ii) upon request of the Collateral Agent, execute any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Security Interests in such application, any resulting Patent,
Trademark or Copyright and the goodwill or accounts and General Intangibles of
such Loan Party relating thereto or represented thereby to the extent required
by Sections 2.01 and 2.02.

 

(f)                  If any Event of Default has occurred and is continuing, as
to all material Licenses (excluding nonexclusive Licenses of Software) entered
into after the date hereof which are not excluded from the definition of
“Collateral” under Section 2.02, upon receipt of written notice from the
Collateral Agent, such Loan Party will use commercially reasonable and good
faith efforts to obtain all requisite consents or approvals by the licensor to
effect the grant of all of such Loan Party’s right, title and interest
thereunder to the Collateral Agent or its designee and to effect the sub-license
contemplated under Section 5.03(e), and such Loan Party shall provide prompt
written notice to the Collateral Agent upon failure to obtain any such consent
or approval.

 

(g)                 Such Loan Party shall take all reasonable actions (and cause
all other Persons, including licensees, to the extent such other Persons are
subject to its control) which are necessary to protect, preserve and maintain
the validity, priority, perfection or enforcement of the rights granted to the
Collateral Agent under this Agreement, such Loan Party shall obtain rights to
any Trademarks, Patents or

 



Exhibit G-1-15







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

Copyrights, or enter into any new license agreements regarding any of the
foregoing, and such Loan Party hereby agrees that the provisions of this
Agreement shall automatically apply thereto except where prohibited thereby
pursuant to a valid and enforceable restriction or Law. Such Loan Party will use
commercially reasonable efforts determined in accordance with its business
discretion so as not to permit the inclusion in any contract or agreement
governing or relating to any material Trademarks, Patents or Copyrights obtained
after the date hereof or any license agreements entered into after the date
hereof relating to any of the foregoing of any provisions that could or might in
any way impair or prevent the creation of a security interest in, or the grant
of, such Loan Party’s rights and interests therein, as contemplated by Sections
2.01 and 2.02. Such Loan Party will, upon request of the Collateral Agent,
execute any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Security Interest
hereunder in any Patent, Trademark or Copyright (or application therefor) and
the goodwill or accounts and General Intangibles of such Loan Party relating
thereto or represented thereby to the extent required by Sections 2.01 and 2.02.

 

Section 4.08 Deposit Accounts, Securities Accounts and Commodity Accounts.
Except as expressly contemplated by Section 4.01, if such Loan Party shall
establish after the date hereof any Deposit Account, Securities Account or
Commodity Account (in each case, other than Exempt Accounts or any Collateral
Account), such Loan Party shall use commercially reasonable efforts to deliver
or cause to be delivered to the Collateral Agent a fully executed Account
Control Agreement with respect to such account within 60 days after the
establishment thereof (or such longer period of time as may be agreed to in
writing by the Collateral Agent).

 

Section 4.09 Electronic Chattel Paper. If any Loan Party has Collateral
consisting of Electronic Chattel Paper having a value individually in excess of
[…***…], or collectively in excess of […***…], at the reasonable request of the
Collateral Agent, such Loan Party shall create, store and otherwise maintain all
records comprising such Electronic Chattel Paper in a manner such that: (i) a
single authoritative copy of each such record exists which is unique,
identifiable and, except as provided in clause (iv) below, unalterable, (ii) the
authoritative copy of each such record shall identify the Collateral Agent as
assignee thereof, (iii) the authoritative copy of each such record is
communicated to the Collateral Agent or its designee, (iv) copies or revisions
that add or change any assignees of such record can be made only with the
participation of the Collateral Agent, (v) each copy (other than the
authoritative copy) of such record is readily identifiable as a copy and (vi)
any revision of the authoritative copy of such record is readily identifiable as
an authorized or unauthorized revision.

 

Section 4.10 Claims. In the event that any Claims constituting a commercial tort
claim exceeding […***…] individually or collectively exceeding […***…] arises or
otherwise becomes known after the date hereof, the applicable Loan Party will,
within thirty (30) Business Days of knowledge thereof, deliver to the Collateral
Agent a description of such Claim and expressly subjecting such Claim, all
Judgments and/or Settlements with respect thereto and all Proceeds thereof to
the Security Interest hereunder.

 

ARTICLE V

GENERAL AUTHORITY; REMEDIES

 

Section 5.01 General Authority. Until the Discharge of Senior Finance
Obligations or in respect of any Loan Party that ceases to be a Subsidiary
Guarantor as permitted under the Credit Agreement, until the time such Loan
Party is released from its obligations hereunder in accordance with the
provisions of Section 7.11 and the Security Interests granted hereby are
terminated, each Loan Party hereby appoints the Collateral Agent and any officer
or agent thereof as its true and lawful attorney-in- fact, with full power of
substitution, in the name of such Loan Party, or, in the case of Collateral any
of the Collateral Agent, the Finance Parties or otherwise, for the sole use and
benefit of the Collateral Agent

 



Exhibit G-1-16







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

and the Finance Parties, but at such Loan Party’s reasonable expense, to the
extent permitted by Law, to exercise from time to time while an Event of Default
has occurred and is continuing all or any of the following powers with respect
to all or any of the Collateral:

 

(i)                   to take any and all reasonably appropriate action and to
execute any and all documents and instruments which may be necessary to carry
out the terms of this Agreement;

 

(ii)                 to receive, take, indorse, assign and deliver any and all
checks, notes, drafts, acceptances, documents and other negotiable and
non-negotiable Instruments taken or received by such Loan Party as, or in
connection with, the Collateral;

 

(iii)                to accelerate any Receivable which may be accelerated in
accordance with its terms, and to otherwise demand, sue for, collect, receive
and give acquittance for any and all monies due or to become due on or by virtue
of any Collateral;

 

(iv)                to commence, settle, compromise, compound, prosecute, defend
or adjust any Claim, suit, action or proceeding with respect to, or in
connection with, the Collateral;

 

(v)                 to sell, transfer, assign or otherwise deal in or with the
Collateral or the Proceeds or avails thereof, including, without limitation, for
the implementation of any assignment, lease, License, sublicense, grant of
option, sale or other disposition of any Patent, Trademark, Copyright, Domain
Name, or Software or any action related thereto, as fully and effectually as if
the Collateral Agent were the absolute owner thereof;

 

(vi)                to extend the time of payment of any or all of the
Collateral and to make any allowance and other adjustments with respect thereto;
and

 

(vii)              to do, at its option, but at the reasonable expense of the
Loan Parties, at any time or from time to time, all acts and things which the
Collateral Agent deems reasonably necessary to protect or preserve the
Collateral and to realize upon the Collateral.

 

Section 5.02 Authority of the Collateral Agent. Each Loan Party acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by it or them or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Collateral Agent and the other Finance
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent, on the one hand, and the Loan Parties on the other, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
other Finance Parties it represents as collateral agent, with full and valid
authority so to act or refrain from acting, and no Loan Party shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

Section 5.03 Remedies upon Event of Default.

 

(a)                  If any Event of Default has occurred and is continuing, the
Collateral Agent, upon being instructed to do so by the Required Lenders, may,
in addition to all other rights and remedies granted to it in this Agreement, in
any other agreement securing, evidencing or relating to the Finance Obligations
(including without limitation, the right to give instructions or a notice of
sole control under an Account Control Agreement, it being understood and agreed
by the Loan Parties and the Collateral Agent that, notwithstanding the
provisions of any Account Control Agreement, the Collateral Agent will not give
a notice of exclusive control under an Account Control Agreement or other
similar instruction except after

 

 



Exhibit G-1-17







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 

 

the occurrence and during the continuation of an Event of Default, and promptly
after cure or waiver of all Events of Default, the Collateral Agent shall give a
notice of revocation of any notice of exclusive control delivered) or under
applicable Law: (i) subject to Section 7.04, exercise on behalf of the Finance
Parties all rights and remedies of a secured party under the UCC (whether or not
in effect in the jurisdiction where such rights are exercised) and, in addition,
(ii) without demand of performance or other demand or notice of any kind (except
as herein provided or as may be required by mandatory provisions of Law) to or
upon any Loan Party or any other Person (all of which demands and/or notices are
hereby waived by each Loan Party), (A) give notice to the applicable Loan Party
and withdraw all cash and other property in the Collateral Accounts and apply
such cash and other property and other cash, if any, then held by it as
Collateral as specified in Section 5.05, (B) give notice and take sole
possession and control of all amounts on deposit in or credited to any Deposit
Account or Securities Account pursuant to the related Account Control Agreement
and apply all such funds as specified in Section 5.05 and (C) collect, receive,
appropriate and realize upon the Collateral and/or sell, assign, give an option
or options to purchase or otherwise dispose of and deliver the Collateral (or
contract to do so) or any part thereof at public or private sale, at any office
of the Collateral Agent or elsewhere in such manner as is commercially
reasonable and as the Collateral Agent may deem best, for cash, on credit or for
future delivery, without assumption of any credit risk and at such price or
prices as the Collateral Agent may deem reasonably satisfactory.

 

(b)                 If any Event of Default has occurred and is continuing, the
Collateral Agent shall give each Loan Party not less than ten (10) days’ prior
notice of the time and place of any sale or other intended disposition of any of
the Collateral, except as to any Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market. Any such notice shall (i) in the case of a public sale, state the time
and place fixed for such sale, (ii) in the case of a private sale, state the day
after which such sale may be consummated, (iii) contain the information
specified in Section 9-613 of the UCC, (iv) be authenticated and (v) be sent to
the parties required to be notified pursuant to Section 9-611(c) of the UCC;
provided that, if the Collateral Agent fails to comply with this sentence in any
respect, its liability for such failure shall be limited to the liability (if
any) imposed on it as a matter of Law under the UCC. The Collateral Agent and
each Loan Party agree that such notice constitutes reasonable notification
within the meaning of Section 9-611 of the UCC. Except as otherwise provided
herein, each Loan Party hereby waives, to the extent permitted by applicable
Law, notice and judicial hearing in connection with the Collateral Agent’s
taking possession or disposition of any of the Collateral.

 

(c)                  The Collateral Agent or any Finance Party may be the
purchaser of any or all of the Collateral so sold at any public sale (or, if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations, at any
private sale). Each Loan Party will execute and deliver such documents and take
such other action as the Collateral Agent deems necessary or advisable in order
that any such sale may be made in compliance with Law. Upon any such sale, the
Collateral Agent shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold. Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely and free from any claim or right of
whatsoever kind. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix in the notice of such sale. At any such sale, the Collateral may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may
determine. The Collateral Agent shall not be obligated to make any such sale
pursuant to any such notice. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned without further notice. In the case of any sale of all or any part of
the Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Collateral Agent until the selling price is paid by the
purchaser thereof, but the Collateral Agent shall not incur any liability in the
case of the failure of such purchaser to take up and pay for the Collateral so
sold and, in the case of any such failure, such Collateral may again be sold
upon like notice.

 



Exhibit G-1-18







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 





 

(d)                 For the purpose of enforcing any and all rights and remedies
under this Agreement, the Collateral Agent may, if any Event of Default has
occurred and is continuing, (i) require each Loan Party to, and each Loan Party
agrees that it will, at its expense and upon the reasonable request of the
Collateral Agent, forthwith assemble, store and keep all or any part of the
Collateral as directed by the Collateral Agent and make it available at a place
designated by the Collateral Agent which is, in the Collateral Agent’s opinion,
reasonably convenient to the Collateral Agent and such Loan Party, whether at
the premises of such Loan Party or otherwise, it being understood that such Loan
Party’s obligation so to deliver the Collateral is of the essence of this
Agreement and that, accordingly, upon application to a court of equity having
jurisdiction, the Collateral Agent shall be entitled to a decree requiring
specific performance by such Loan Party of such obligation; (ii) to the extent
permitted by applicable Law, enter, with or without process of Law and without
breach of the peace, any premise where any of the Collateral is or may be
located, and without charge or liability to any Loan Party, seize and remove
such Collateral from such premises; (iii) have access to and use such Loan
Party’s books and records relating to the Collateral; and (iv) prior to the
disposition of the Collateral, store or transfer it without charge in or by
means of any storage or transportation facility owned or leased by such Loan
Party, process, repair or recondition it or otherwise prepare it for disposition
in any manner and to the extent the Collateral Agent deems appropriate and, in
connection with such preparation and disposition, use without charge any
Intellectual Property or technical process used by such Loan Party. The
Collateral Agent may also render any or all of the Collateral unusable at any
Loan Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs.

 

(e)                  Without limiting the generality of the foregoing, if any
Event of Default has occurred and is continuing:

 

(i)                   the Collateral Agent may, subject to the express terms of
any valid and enforceable restriction in favor of a Person who is not a Group
Company, prohibit or require any consent or establish any other condition for,
an assignment thereof, license, or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, of any Patents,
Trademarks, Copyrights, or other Intellectual Property included in the
Collateral throughout the world for such term or terms, on such conditions and
in such manner as the Collateral Agent shall in its sole discretion determine;

 

(ii)                 the Collateral Agent may (without assuming any obligations
or liability thereunder), from time to time, enforce (and shall have the
exclusive right to enforce) against any licensee or sublicensee all rights and
remedies of any Loan Party in, to and under any License and take or refrain from
taking any action under any provision thereof, and each Loan Party hereby
releases the Collateral Agent and each of the Finance Parties from, and agrees
to hold the Collateral Agent and each of the Finance Parties free and harmless
from and against any claims arising out of, any lawful action so taken or
omitted to be taken with respect thereto;

 

(iii)                upon request by the Collateral Agent, each Loan Party will
use its commercially reasonable efforts to obtain all requisite consents or
approvals by the licensor or sublicensor of each License to effect the
assignment of all of such Loan Party’s right, title and interest thereunder to
the Collateral Agent or its designee and will execute and deliver to the
Collateral Agent a power of attorney, in form and substance reasonably
satisfactory to the Collateral Agent, for the implementation of any lease,
assignment, License, sublicense, grant of option, sale or other disposition of a
Patent, Trademark or Copyright; and

 



Exhibit G-1-19







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

(iv)                the Collateral Agent may direct any Loan Party to refrain,
in which event each such Loan Party shall refrain, from using or practicing any
Trademark, Patent or Copyright in any manner whatsoever, directly or indirectly,
and will execute such other and further documents as the Collateral Agent may
request to further confirm this change and transfer ownership of the Trademarks,
Patents, Copyrights and registrations and any pending applications therefor to
the Collateral Agent.

 

(f)                  If any Event of Default has occurred and is continuing,
subject to Section 8.02(d) of the Credit Agreement, the Collateral Agent,
instead of exercising the power of sale conferred upon it pursuant to this
Section 5.03, may proceed by a suit or suits at Law or in equity to foreclose
the Security Interest and sell the Collateral, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction, and may in
addition institute and maintain such suits and proceedings as the Collateral
Agent may deem appropriate to protect and enforce the rights vested in it by
this Agreement.

 

(g)                 If any Event of Default has occurred and is continuing, each
Loan Party agrees, to the extent it may lawfully do so, that it will not at any
time in any manner whatsoever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, moratorium, turnover or redemption Law,
or any Law permitting it to direct the order in which the Collateral shall be
sold, now or at any time hereafter in force which may delay, prevent or
otherwise affect the performance or enforcement of this Agreement, and, to the
extent permitted by applicable Law, each Loan Party hereby waives all benefit or
advantage of all such Laws. Each Loan Party covenants that it will not hinder,
delay or impede the execution of any power granted to the Collateral Agent, the
Administrative Agent or any other Finance Party in any Finance Document.

 

(h)                 If any Event of Default has occurred and is continuing, each
Loan Party, to the extent it may lawfully do so, on behalf of itself and all who
claim through or under it, including, without limitation, any and all subsequent
creditors, vendees, assignees and lienors, waives and releases all rights to
demand or to have any marshalling of the Collateral upon any sale, whether made
under any power of sale granted herein or pursuant to judicial proceedings or
under any foreclosure or any enforcement of this Agreement, and consents and
agrees that all of the Collateral may at any such sale be offered and sold as an
entirety.

 

(i)                   If any Event of Default has occurred and is continuing,
each Loan Party waives, to the extent permitted by Law, presentment, demand,
protest and any notice of any kind (except the notices expressly required
hereunder or in the other Loan Documents) in connection with this Agreement and
any action taken by the Collateral Agent with respect to the Collateral.

 

(j)                   Notwithstanding anything to the contrary in this
Agreement, (i) the exercise of remedies under this Agreement by the Collateral
Agent upon the occurrence and during the continuance of an Event of Default
shall be subject to Section 8.02(d) of the Credit Agreement and (ii) neither the
Collateral Agent nor any other Finance Party shall be entitled to notify (or
cause any Loan Party to notify) any Account Debtor that any Receivables have
been assigned to the Collateral Agent hereunder unless and until an Event of
Default has occurred and is continuing.

 

(k)                 For the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Article V, at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, each Loan Party
hereby grants to the Collateral Agent, for the benefit of the Finance Parties,
an irrevocable, nonexclusive, and assignable license (exercisable without
payment of royalty or other compensation to such Loan Party) to use, practice,
license, sublicense, and otherwise exploit any and all Intellectual Property now
owned or held or hereafter acquired or held by such Loan Party (which license
shall include access to all media in which any of the licensed items may be
recorded or stored and to all software and programs used for the compilation or
printout thereof).

 



Exhibit G-1-20







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 



 

Section 5.04 Limitation on Duty of the Collateral Agent in Respect of
Collateral. Beyond the exercise of reasonable care in the custody thereof, none
of the Collateral Agent or any Finance Party shall have any duty to exercise any
rights or take any steps to preserve the rights of any Loan Party in the
Collateral in its or their possession or control or in the possession or control
of any agent or bailee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, nor shall the
Collateral Agent or any Finance Party be liable to any Loan Party or any other
Person for failure to meet any obligation imposed by Section 9-207 of the UCC or
any successor provision. Each Loan Party agrees to the extent it may lawfully do
so that the Collateral Agent shall not at any time be required to, nor shall the
Collateral Agent be liable to any Loan Party for any failure to, account
separately to any Loan Party for amounts received or applied by the Collateral
Agent from time to time in respect of the Collateral pursuant to the terms of
this Agreement. Without limiting the foregoing, the Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
and shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Collateral Agent in good faith absent gross
negligence, bad faith or willful misconduct, in each case, as determined in a
final, non-appealable judgment by a court of competent jurisdiction.

 

Section 5.05 Application of Proceeds.

 

(a)                  Priority of Distributions. Upon the occurrence and during
the continuance of an Event of Default, the proceeds of any sale by the
Collateral Agent of, or other realization upon, all or any part of the
Collateral and any cash held in the Collateral Accounts or otherwise by the
Collateral Agent or any nominee or custodian thereof shall be paid over to the
Administrative Agent for application as provided in the Credit Agreement,
subject in all cases to the priorities set forth in Section 8.04 of the Credit
Agreement. The Collateral Agent may make distributions hereunder in cash or in
kind or, on a ratable basis, in any combination thereof.

 

(b)                 Reliance by the Collateral Agent. For purposes of applying
payments received in accordance with this Section 5.05, the Collateral Agent
shall be entitled to rely upon (i) the Administrative Agent under the Credit
Agreement and (ii) each authorized representative (each, a “Representative”) for
any Swap Creditors for a determination (which the Administrative Agent, each
Representative and the Finance Parties agree (or shall agree) to provide upon
request of the Collateral Agent) of the outstanding Senior Credit Obligations
and Swap Obligations owed to the Finance Parties, and shall have no liability to
any Loan Party or any other Finance Party for actions taken in reliance on such
information except in the case of its gross negligence, bad faith or willful
misconduct, in each case, as determined in a final, non-appealable judgment by a
court of competent jurisdiction. Unless it has actual knowledge (including by
way of written notice from a Swap Creditor) to the contrary, the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Swap Agreements
are in existence. All distributions made by the Collateral Agent pursuant to
this Section shall be presumptively correct (except in the event of manifest
error), and the Collateral Agent shall have no duty to inquire as to the
application by the Finance Parties of any amounts distributed to them.

 

(c)                  Deficiencies. It is understood that the Loan Parties shall
remain jointly and severally liable to the extent of any deficiency between the
amount of the proceeds of the Collateral and the amount of the Finance
Obligations.

 



Exhibit G-1-21







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

ARTICLE VI

THE COLLATERAL AGENT

 

Section 6.01 Concerning the Collateral Agent. The provisions of Article IX of
the Credit Agreement shall inure to the benefit of the Collateral Agent in
respect of this Agreement and shall be binding upon all Loan Parties and all
Finance Parties and upon the parties hereto in such respect. In furtherance and
not in derogation of the rights, privileges and immunities of the Collateral
Agent therein set forth:

 

(i)                   The Collateral Agent is authorized to take all such
actions as are provided to be taken by it as Collateral Agent hereunder and all
other action reasonably incidental thereto. As to any matters not expressly
provided for herein (including, without limitation, the timing and methods of
realization upon the Collateral), the Collateral Agent shall act or refrain from
acting in accordance with written instructions from the Required Lenders or, in
the absence of such instructions or provisions, in accordance with its
discretion.

 

(ii)                 The Collateral Agent shall not be responsible for the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the Security Interest created
hereunder in any of the Collateral, whether impaired by operation of Law or by
reason of any action or omission to act on its part hereunder unless such action
or omission constitutes gross negligence, bad faith or willful misconduct (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction). The Collateral Agent shall not have a duty to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement by any Loan Party.

 

Section 6.02 Appointment of Co-Collateral Agent. At any time or times, in order
to comply with any legal requirement in any jurisdiction or otherwise, the
Collateral Agent may in consultation with the Borrower appoint another bank or
trust company or one or more other persons, either to act as co- agent or
co-agents, jointly with the Collateral Agent, or to act as separate agent or
agents on behalf of the Finance Parties with such power and authority as may be
necessary for the effectual operation of the provisions hereof and may be
specified in the instrument of appointment (which may, in the discretion of the
Collateral Agent, include provisions for the protection of such co-agent or
separate agent similar to the provisions of Section 6.01). Notwithstanding any
such appointment, each Loan Party shall, so long as no Event of Default shall
have occurred and be continuing, be entitled to deal solely and directly with
the Collateral Agent rather than any such co-agent in connection with the
Collateral Agent’s rights and obligations under this Agreement.

 



ARTICLE VII
MISCELLANEOUS

 

Section 7.01 Notices.

 

(a)                  Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission or electronic mail) and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier, to the address, facsimile number or (subject to subsection (b)
below) electronic mail address specified for notices: (i) in the case of any
Loan Party, the Administrative Agent, the Collateral Agent or any Lender, as
specified in or pursuant to Section 10.02 of the Credit Agreement; (ii) in the
case of any Swap Creditor as set forth in any applicable Swap Agreement; or
(iii) in the case of any party, at such other address as shall be designated by
such party in a notice to the Collateral Agent and each other party hereto. All
such notices and other communications shall be deemed to be given or made upon
the earlier to occur of: (i) actual receipt by the intended recipient and (ii)
if delivered by facsimile transmission, when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient).
Notices delivered through electronic communications to the extent provided in
paragraph (b) shall be effective as provided in said paragraph (b).

 



Exhibit G-1-22







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 



 

(b)                 Notices and other communications to the Agents and the
Lenders hereunder may be (subject to Section 10.02(d) of the Credit Agreement)
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent, the Collateral Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 

Section 7.02 No Waivers; Non-Exclusive Remedies. No failure by any Lender or by
the Collateral Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law. Without limiting the
foregoing, nothing in this Agreement shall impair the right of any Finance Party
to exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of any Loan Party
other than its indebtedness under the Finance Documents. Each Loan Party agrees,
to the fullest extent it may effectively do so under applicable Law, that any
holder, as to which the identity is disclosed, of a participation in a Finance
Obligation, whether or not acquired pursuant to the terms of any applicable
Finance Document, may exercise rights of set-off or counterclaim or other rights
it may have with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Loan Party in the amount of such
participation. Each Finance Party agrees to notify the Collateral Agent and the
affected Loan Party promptly after any such set off and application; provided,
however, that failure to give such notice shall not affect the validity thereof.

 

Section 7.03 Compensation and Expenses of the Collateral Agent; Indemnification.

 

(a)                  Expenses and Indemnification. The terms of Sections 10.04
and 10.11 of the Credit Agreement with respect to costs and expenses,
indemnification and survival are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms (and for the avoidance of
doubt, for purposes of this Agreement, such provisions extend to, without
limitation, collection from, or other realization of or enforcement with respect
to, the guarantee provided herein).

 

(b)                 Protection of Collateral. If any Event of Default occurs and
is continuing by reason of any Loan Party’s failure to comply with the
provisions of any Finance Document, such that the value of any Collateral or the
validity, perfection, rank or value of the Security Interest is thereby
materially diminished or potentially diminished in a material respect, the
Collateral Agent may, but shall not be required to, effect such compliance on
behalf of such Loan Party, and the Loan Parties shall reimburse the Collateral
Agent for the reasonable and documented out-of-pocket costs thereof within
thirty (30) days of demand. All insurance expenses and all reasonable and
documented out-of-pocket expenses of protecting, storing, warehousing,
appraising, handling, maintaining and shipping the Collateral, any and all
excise, property, sales and use taxes imposed by any state, federal or local
authority on any of the Collateral, or in respect of periodic appraisals and
inspections of the Collateral, or in respect of the sale or other disposition
thereof shall be borne and paid by the Loan Parties. If any Loan Party fails to
promptly pay any portion thereof when due within such thirty (30) day period,
the Collateral Agent may, at its option, but shall not be required to, pay the
same and charge the Loan Parties’ account therefor, and the Loan Parties agree
to reimburse the Collateral Agent therefor on demand. Subject to Section 10.04
of the Credit Agreement, all sums for which any Loan Party may become liable
hereunder shall be additional Finance Obligations hereunder.

 



Exhibit G-1-23







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 





 

(c)                  Contribution. If and to the extent that the obligations of
any Loan Party under this Section 7.03 are unenforceable for any reason, each
Loan Party hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under applicable Law.

 

Section 7.04 Enforcement. The Finance Parties agree that this Agreement may be
enforced only by the action of the Collateral Agent, acting upon the
instructions of the Required Lenders as set forth in the Credit Agreement and
that no other Finance Party shall have any right individually to seek to enforce
this Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent, for the benefit of the Finance Parties upon the terms of this
Agreement and the other Finance Documents.

 

Section 7.05 Amendments and Waivers. Any provision of this Agreement may be
amended, changed, discharged, terminated or waived if, but only if, such
amendment or waiver is in writing and is signed by each Loan Party directly
affected by such amendment, change, discharge, termination or waiver (it being
understood that the addition or release of any Loan Party hereunder shall not
constitute an amendment, change, discharge, termination or waiver affecting any
Loan Party other than the Loan Party so added or released and it being further
understood and agreed that any supplement to Schedule 1.03 delivered pursuant to
Section 4.10 shall not require the consent of any Loan Party) and the Collateral
Agent (with the consent of the Required Lenders to the extent required by
Section 10.01 of the Credit Agreement or such lesser amount of the Lenders if
any as may be specified therein); provided that the Administrative Agent and the
Borrower may, with the consent of the other, amend, modify or supplement this
Agreement to cure any ambiguity, omission, typographical error, defect or
inconsistency if such amendment, modification or supplement if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; provided, however, that no such amendment,
change, discharge, termination or waiver shall be made to Section 5.05 hereof or
this Section

7.5     without the consent of each Finance Party adversely affected thereby
except to the extent expressly provided in the Credit Agreement; provided,
further, that no consent shall be required in connection with any automatic
termination or release in accordance with Section 7.11.

 

Section 7.06 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that none of the Subsidiary Guarantors
may assign or transfer any of its interests and obligations hereunder without
prior written consent of the Required Lenders or all of the Lenders as provided
in Section 10.01 of the Credit Agreement (and any such purported assignment or
transfer without such consent shall be void) except as permitted by the Credit
Agreement (including by Section 7.04 and 7.05 of the Credit Agreement). Upon the
assignment by any Finance Party of all or any portion of its rights and
obligations under the Credit Agreement (including all or any portion of its
Commitments and the Loans owing to it) or any other Finance Document to any
other Person, such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such transferor or assignor herein or
otherwise.

 



Exhibit G-1-24







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 



 

Section 7.07 GOVERNING LAW; Submission to Jurisdiction.

 

(a)                  GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)                 Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                  Waiver and Venue. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BROUGHT IN ANY COURT REFERRED TO IN THIS SECTION 7.07. EACH
OF THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELECOPIER) IN SECTION 7.01. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAWS.

 

(e)                  Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.07(E).

 

Exhibit G-1-25







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 



 

Section 7.08 Limitation of Law; Severability.

 

(a)                  All rights, remedies and powers provided in this Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable provision of Law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.

 

(b)                 Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 7.09 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier or via email as an attachment of
a .pdf document shall be effective as delivery of a manually executed
counterpart of this Agreement and shall be binding on the Loan Parties, the
Administrative Agent, the Collateral Agent and the Borrower. This Agreement
shall become effective with respect to each Loan Party when the Administrative
Agent shall have received counterparts hereof signed by itself and such Loan
Party.

 

Section 7.10 Additional Loan Parties. It is understood and agreed that any
Subsidiary of the Borrower that is required by any Loan Document to execute a
counterpart of this Agreement after the date hereof shall automatically become a
Loan Party hereunder with the same force and effect as if originally named as a
Loan Party hereunder by executing an Accession Agreement or other form
reasonably acceptable to such Subsidiary and the Collateral Agent. Concurrently
with the execution and delivery of such instrument of accession or joinder, such
Subsidiary shall take all such actions and deliver to the Collateral Agent all
such documents and agreements as such Subsidiary would have been required to
deliver to the Collateral Agent on or prior to the date of this Agreement had
such Subsidiary been a party hereto on the date of this Agreement. Such
additional materials shall include, among other things, supplements to Schedules
1.01, 1.03 and 4.01 (which Schedules shall thereupon automatically be amended
and supplemented to include all information contained in such supplements) such
that, after giving effect to the joinder of such Subsidiary, each of Schedules
1.01, 1.03 and 4.01 is true, complete and correct in all material respects with
respect to such Subsidiary as of the effective date of such accession or
joinder. The execution and delivery of any such instrument of accession or
joinder, and the amendment and supplementation of the Schedules hereto as
provided in the immediately preceding sentence, shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

 

 

Exhibit G-1-26







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 

 

Section 7.11 Termination and Release.

 

(a)                  Upon the Discharge of Senior Finance Obligations, (i) the
Security Interest created hereunder in favor of the Collateral Agent for the
benefit of the Finance Parties shall automatically terminate and be released,
(ii) the Collateral Agent authorizes the Loan Parties and their agents to file
UCC termination statements to evidence the termination of the Security Interest
created hereunder and the release of the Collateral, and (iii) the Collateral
Agent will deliver to the Loan Parties (at the Loan Parties’ expense and without
any recourse to, or any representation or warranty of any kind (whether express
or implied) by, the Collateral Agent) all certificates and other instruments
representing pledged Collateral delivered to the Collateral Agent pursuant to
the terms of this Agreement or the Pledge Agreement.

 

(b)                 Any Subsidiary Guarantor shall automatically be released
from its obligations hereunder and the Security Interest in the Collateral of
such Subsidiary Guarantor shall be automatically released upon the consummation
of any transaction permitted by the Credit Agreement (or consented to pursuant
to Section 10.01 of the Credit Agreement) as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary Guarantor under the Guaranty.

 

(c)                  Upon any sale, transfer or other disposition by any Loan
Party of Collateral that is permitted under the Credit Agreement (other than to
another Loan Party), or upon the effectiveness of any written consent to the
release of Security Interest granted hereby in any Collateral pursuant to
Section 10.1 of the Credit Agreement, the Security Interest of the Collateral
Agent in such Collateral and any other security interests granted hereby in such
Collateral (but not in any Proceeds arising from such sale, transfer or other
disposition of Collateral) shall be automatically released.

 

(d)                 Upon the termination or release of any Security Interest
created hereunder or release of Collateral, the Collateral Agent will, promptly
upon request by and at the expense of any Loan Party, execute and deliver to
such Loan Party lien releases, payoff letters, mortgage releases, re-
assignments of trademarks, discharges of security interests, and such documents
(and if applicable, in recordable form), and provide any information, as such
Loan Party shall reasonably request to evidence the termination of the Security
Interest created hereunder or the release of such Collateral, as the case may
be. Any such documents shall be without recourse to or warranty by (either
express or implied) the Collateral Agent or the Finance Parties. The Collateral
Agent shall not have any liability whatsoever to any Finance Party as a result
of any release of Collateral by it as permitted by this Section 7.11. Upon any
release of Collateral pursuant to this Section 7.11, none of the Finance Parties
shall have any continuing right or interest in such Collateral or the Proceeds
of such Collateral.

 

Section 7.12 Entire Agreement. This Agreement and the other Loan Documents, and
any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

Section 7.13 No Conflict. In the event of conflict between the provisions of the
Credit Agreement and this Agreement, the Credit Agreement shall take precedence.
In the event of conflict between the provisions of the Pledge Agreement and this
Agreement with respect to matters contained therein, the Pledge Agreement shall
take precedence subject to the preceding sentence.

 

 

Exhibit G-1-27







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 7.14 Release of Funds under the Controlled Accounts. Withdrawals from
each Controlled Account shall be permitted only to the extent provided for in
this Section 7.14.

 

(a)                  Subject to the fulfillment of the conditions precedent set
forth in clause (b, (c), (d) or (e) below, as applicable, the Collateral Agent
will authorize Jefferies LLC (the “Account Custodian”) to release from the
applicable Controlled Account, and to deliver (x) in the case of funds released
from the Squeeze-Out Collateral Account or the Founder Share Purchase Collateral
Account, to the Borrower (or, to the extent notified in writing by the Borrower
to the Collateral Agent, a paying agent or other representative on behalf of the
Borrower), (y) in the case of funds released from the Notes Redemption
Collateral Account, so long as no Event of Default then exists or would result
therefrom, to the Borrower (or, at the request of the Collateral Agent, directly
to the holders of the Subordinated Notes as directed by the Collateral Agent) or
(z) in the case of funds released from the Restricted Cash Collateral Account,
so long as no Event of Default then exists or would result therefrom and at
least $35,000,000 in aggregate principal amount of Initial Term Loans have been
prepaid, to the Borrower, in each case, upon written request of the Borrower in
accordance with this Section 7.14 and to the extent permitted herein and under
the Credit Agreement. Nothing in this Agreement shall obligate the Collateral
Agent to direct the Account Custodian to release any funds from any Controlled
Account in excess of the amount held in such Controlled Account from time to
time. Such funds shall only be available to the Borrower in amounts set forth in
the Request (as defined below).

 

(b)                 The Collateral Agent shall not be obligated to authorize the
release of any funds from the Squeeze-Out Collateral Account pursuant to any
Request unless the Collateral Agent shall have received from the Borrower, on or
prior to 11:00 a.m., New York City time, two (2) Business Days prior to the
requested date of release (but no later than February 20, 2016 (as such date may
have been extended in accordance with Section 6.17 of the Credit Agreement)), a
written request in substantially the form of Exhibit D hereto (the “Request”)
signed by a Responsible Officer of the Borrower certifying and representing
that:

 

(A)                the Borrower requires the amount requested in the Request to
fund an account at Nomura Securities Co., Ltd. (or another institution
designated in writing by the Borrower to the Collateral Agent) for the sole
purpose of purchasing the remaining outstanding shares of the Target pursuant to
the Squeeze Out within two (2) Business Days of such release; provided, however,
to the extent that the Borrower requires the amount requested in the Request for
the purposes set forth in this clause (A), the Borrower, the Collateral Agent
and each other applicable financial institution shall have entered into a letter
agreement substantially in the form of the Nomura Letter Agreement (or in
another form that is reasonably satisfactory to the Collateral Agent) which
shall provide that (x) the funds deposited in the designated Borrower account
with the applicable financial institution shall be used for the sole purpose of
purchasing the remaining outstanding shares of the Target pursuant to the
Squeeze Out and (y) should such funds not be applied for the purposes set forth
in this clause (A) within two (2) Business Days of release from the Squeeze-Out
Collateral Account, the applicable financial institution shall immediately
transfer such funds to an account of the Collateral Agent as specified in
writing by the Collateral Agent; provided, further that, to the extent that (x)
the amount of funds in the Squeeze-Out Collateral Account exceeds the amount of
funds required to effect the Squeeze Out and (y) no Event of Default exists or
would result from the proposed release, such funds may be released to the
Borrower after the consummation of the Squeeze Out; and

 

(B)                all of the funds requested to be released from the
Squeeze-Out Collateral Account will be used within the time periods set forth in
preceding subclause (A) to purchase the remaining outstanding shares of the
Target pursuant to the Squeeze Out.

 

(c)                  The Collateral Agent shall not be obligated to authorize
the release of any funds to the Borrower at the direction of the Borrower from
the Restricted Cash Collateral Account unless the following conditions shall
have been satisfied:

  

Exhibit G-1-28







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

 

 

(i)       The Collateral Agent shall have received from the Borrower, on or
prior to 11:00 a.m., New York City time, at least two (2) Business Days prior to
the requested date of release, a Request signed by a Responsible Officer of the
Borrower certifying and representing that:

 

(A)                from and after the Closing Date the Borrower has repaid
Initial Term Loans in an aggregate principal amount equal to or greater than
$35,000,000;

 

(B)                the funds released from the Restricted Cash Collateral
Account will be deposited into an account which complies with the requirements
of Section 4.01 hereof; and

 

(C)                no Event of Default then exists or would result from the
proposed release or the application of the proceeds therefrom; and

 

(ii)       On the date of the proposed release and immediately after giving
effect thereto and the application of the proceeds therefrom, no Event of
Default shall then exist or result therefrom.

 

(d)                 The Collateral Agent shall not be obligated to authorize the
release of any funds to the Borrower (or, directly to the holders of the
Subordinated Notes as directed by the Borrower) at the direction of the Borrower
from the Notes Redemption Collateral Account unless the following conditions
shall have been satisfied:

 

(i)       The Collateral Agent shall have received from the Borrower, on or
prior to 11:00 a.m., New York City time, two (2) Business Days prior to the
requested date of release (but no later than February 1, 2016), a Request signed
by a Responsible Officer of the Borrower certifying and representing that:

 

(A)                the Borrower requires the amount requested in the Request
(and no more than such amount) to effect a Subordinated Notes Repayment on a
Subordinated Notes Repayment Date and such transaction is permitted at such time
pursuant to the Credit Agreement; provided that, to the extent that (x) excess
funds remain in the Notes Redemption Collateral Account after the Subordinated
Notes Repayment has been consummated in full and (y) no Event of Default exists
or would result from the proposed release, such funds may be released to the
Borrower so long as the Loan Parties are in compliance with the requirements of
Section 4.01 hereof;

 

(B)                all of the funds requested to be released will be used on the
date of proposed release to effect a Subordinated Notes Repayment; and

 

(C)                no Event of Default then exists or would result from the
proposed release or the application of the proceeds therefrom; and

 

(ii)       On the date of the proposed release and immediately after giving
effect thereto and the application of the proceeds therefrom, no Event of
Default shall then exist or result therefrom.

 

(e)                  The Collateral Agent shall not be obligated to authorize
the release of any funds to the Borrower at the direction of the Borrower from
the Founder Shares Purchase Collateral Account unless the Collateral Agent shall
have received from the Borrower, on or prior to 11:00 a.m., New York City time,
two (2) Business Days prior to the requested date of release, a Request signed
by a Responsible Officer of the Borrower certifying and representing that all of
the funds requested to be released will be used on the date of the proposed
release to effect the Stock Purchase.

 

Exhibit G-1-29







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

 

 

(f)                  The Collateral Agent shall be entitled to rely upon each
Request believed by it to be genuine. The Collateral Agent shall not have or
incur any liability to any Finance Party as a result of its good faith
authorization of the release of funds from any Controlled Account in accordance
with any Request.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

Exhibit G-1-30







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 



LOAN PARTIES:   SUCAMPO PHARMACEUTICALS, INC.,     as the Borrower           By:
      Name:     Title:                     SUCAMPO PHARMA AMERICAS LLC          
  By:       Name:       Title:              

 





 

 

Exhibit G-1-31







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 



 





 

COLLATERAL AGENT:   JEFFERIES FINANCE LLC,     as Collateral Agent              
  By:       Name:     Title:                        

 



 

 



 

Exhibit G-1-32







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT A to Security Agreement

Form of Grant of Security Interest in United States Patents

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Loan Party Name], [Loan Party Description] (the “Grantor”),
having its chief executive office at [Loan Party Notice Address], hereby grants
to JEFFERIES FINANCE LLC, as Collateral Agent (the “Grantee”), with offices at
520 Madison Avenue, New York, New York 10022, a security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Patent Collateral”), whether presently existing or hereafter arising or
acquired which, includes the Grantor’s rights to all United States patents and
patent applications, including, without limitation the patents and patent
applications referred to in Schedule A hereto, and, with respect to any and all
of the foregoing: (i) all reissues, reexaminations, divisions, continuations,
continuations-in-part, revisions, renewals or extensions thereof; (ii) all
claims for, and rights to sue for, past, present or future infringements and
other violations thereof; (iii) all Proceeds of the foregoing, including,
without limitation, all income, license fees, royalties, damages and payments
now or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past, present or future infringements or other
violations thereof; and (iv) all other rights corresponding thereto throughout
the world.

 

THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to the Security Agreement among the Grantor, the Grantee and
certain other parties dated as of October 16, 2015, as amended, restated,
supplemented or otherwise modified from time to time (the “Security Agreement”).
The rights and remedies of the Grantee with respect to the security interest
granted herein are without prejudice to, and are in addition to those set forth
in the Security Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Agreement are
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

This Patent Security Agreement may be authenticated by the parties hereto in any
number of counterparts, each of which shall collectively and separately
constitute one agreement.

 

The Grantor authorizes and requests that the Commissioner of Patents and
Trademarks and any other applicable government officer record this Grant of
Security Interest in United States Patents.

 

This Grant of Security Interest in United States Patents shall be governed by,
and construed in accordance with the laws of the State of New York.

 

This Grant of Security Interest in United States Patents may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement.

 

 

 

Exhibit G-1-A-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Grant of Security
Interest in United States Patents as of the day and year first above written.

 



  [GRANTOR],     as Grantor                 By:       Name:     Title:          
          Agreed and Accepted:             JEFFERIES FINANCE LLC,     as
Collateral Agent and Grantee                   By:         Name:       Title:

 



 



 

 



 

Exhibit G-1-A-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



SCHEDULE A to Patent Security Agreement

 

PATENTS AND PATENT APPLICATIONS

 

No. Title App. No. App. Date Reg. No. Reg. Date Owner 1.             2.        
    3.             4.             5.            

 

 

 

 

 

 

Exhibit G-1-A-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

EXHIBIT B to Security Agreement

Form of Grant of Security Interest in United States Trademarks

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Loan Party Name], [Loan Party Description] (the “Grantor”),
having its chief executive office at [Loan Party Notice Address], hereby grants
to JEFFERIES FINANCE LLC, as Collateral Agent (the “Grantee”), with offices at
520 Madison Avenue, New York, New York 10022, a security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Trademark Collateral”), whether presently existing or hereafter arising or
acquired which, includes the Grantor’s rights to all United States trademarks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos, certification marks, collective
marks, brand names, trademark rights arising out of domain names and trade dress
which are or have been used in the United States, in any state, province or
territory or possession thereof, or in any other place, nation or jurisdiction,
package and other designs, and any other source or business identifiers, and
general intangibles of like nature, and the rights in any of the foregoing which
arise under applicable Law, in each case whether registered or unregistered, and
with respect to any and all of the foregoing: (i) the goodwill of the business
symbolized thereby or associated therewith; (ii) all registrations and
applications in connection therewith, including registrations and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any state thereof or any other country or any
political subdivision thereof, and including, without limitation, the
registrations and applications referred to in Schedule A hereto; (iii) all
extensions and renewals thereof; (iv) all claims for, and rights to sue for,
past, present or future infringements, dilutions, and other violations thereof;
(v) all Proceeds of the foregoing, including, without limitation, all income,
license fees, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past,
present or future infringements, dilutions, or other violations thereof; and
(vi) all other rights corresponding thereto throughout the world; provided,
however, that the Trademark Collateral shall not include and no Security
Interest shall be deemed granted in any intent-to-use (ITU) United States
application for a Trademark registration, for which an amendment to allege use
or statement of use has not been filed under 15 U.S.C. § 1051(c) or 15
U.S.C.     § 1051(d), respectively, in each case, only to the extent the grant
of security interest in such intent- to-use Trademark is in violation of 15
U.S.C. § 1060 and only unless and until a “Statement of Use” or “Amendment to
Allege Use” is filed with the United States Patent and Trademark Office.

 

THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to the Security Agreement among the Grantor, the Grantee and
certain other parties dated as of October 16, 2015, as amended, restated,
supplemented or otherwise modified from time to time (the “Security Agreement”).
The rights and remedies of the Grantee with respect to the security interest
granted herein are without prejudice to, and are in addition to those set forth
in the Security Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Agreement are
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

This Trademark Security Agreement may be authenticated by the parties hereto in
any number of counterparts, each of which shall collectively and separately
constitute one agreement.

 

The Grantor authorizes and requests that the Commissioner of Patents and
Trademarks and any other applicable government officer record this Grant of
Security Interest in United States Trademarks.

 

This Grant of Security Interest in United States Trademarks shall be governed
by, and construed in accordance with the laws of the State of New York.

This Grant of Security Interest in United States Trademarks may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement.

 

 

Exhibit G-1-B-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Grant of Security
Interest in United States Trademarks as of the day and year first above written.

 



  [GRANTOR],     as Grantor                 By:       Name:     Title:          
          Agreed and Accepted:             JEFFERIES FINANCE LLC,     as
Collateral Agent and Grantee                   By:         Name:       Title:

 

 

 

 

 

Exhibit G-1-B-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 





 

 

 

SCHEDULE A to Trademark Security Agreement

 

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

No. Title App. No. App. Date Reg. No. Reg. Date Owner 1.             2.        
    3.             4.             5.            

 

 

 

 

 

 

Exhibit G-1-B-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT C to Security Agreement

 

Form of Grant of Security Interest in United States Copyrights

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Loan Party Name], [Loan Party Description] (the “Grantor”),
having its chief executive office at [Loan Party Notice Address], hereby grants
to JEFFERIES FINANCE LLC, as Collateral Agent (the “Grantee”), with offices at
520 Madison Avenue, New York, New York 10022, a security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Copyright Collateral”), whether presently existing or hereafter arising or
acquired which includes the Grantor’s rights to:

 

(i)                   all United States copyrights (including community
designs), including but not limited to copyrights in software and databases, and
all Mask Works (as defined under 17 U.S.C.

§ 901 of the U.S. Copyright Act), whether registered or unregistered;

 

(ii)                 all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule A
hereto, and all extensions and renewals thereof;

 

(iii)                all claims for, and rights to sue for, past, present or
future infringements and other violations thereof;

 

(iv)                all Proceeds of the foregoing, including, without
limitation, all income, license fees, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past, present or future infringements or other violations
thereof; and

 

(v)                all other rights corresponding thereto throughout the world.

 

THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to the Security Agreement among the Grantor, the Grantee and
certain other parties dated as of October 16, 2015, as amended, restated,
supplemented or otherwise modified from time to time (the “Security Agreement”).
The rights and remedies of the Grantee with respect to the security interest
granted herein are without prejudice to, and are in addition to those set forth
in the Security Agreement, all terms and provisions of which are incorporated
herein by reference. In the event that any provisions of this Agreement are
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

 

The Grantor hereby authorizes and requests that the Register of Copyrights and
any other applicable United States government officer record this Grant of
Security Interest in United States Copyrights.

 

This Grant of Security Interest in United States Copyrights may be authenticated
by the parties hereto in any number of counterparts, each of which shall
collectively and separately constitute one agreement.

 

This Grant of Security Interest in United States Copyrights shall be governed
by, and construed in accordance with the laws of the State of New York.

 

 

Exhibit G-1-C-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Grant of Security
Interest in United States Copyrights as of the day and year first above written.

 









  [GRANTOR],     as Grantor                 By:       Name:     Title:          
          Agreed and Accepted:             JEFFERIES FINANCE LLC,     as
Collateral Agent and Grantee                   By:         Name:       Title:



 

 

 

 

 

Exhibit G-1-C-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

SCHEDULE A to Copyright Security Agreement

 

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

No. Title Reg. No. Reg. Date Owner 1.         2.         3.         4.        
5.        

 

 

 

 



Exhibit G-1-C-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT D to Security Agreement

 

FORM OF REQUEST

 

[Date]

 

Jefferies Finance LLC, as Collateral Agent 520 Madison Avenue

New York, New York 10022

Attention: Account Officer – Sucampo Pharmaceuticals, Inc.
Telecopier No.: (212) 284-3444

 

Re:Request for Release of Funds from the [Squeeze-Out][Notes
Redemption][Restricted Cash][Founders Share Purchase] Collateral Account

 

Ladies and Gentlemen:

 

The undersigned, Sucampo Pharmaceuticals, Inc. (the “Borrower”), refers to the
Security Agreement, dated as of October 16, 2015 (as amended, supplemented
and/or otherwise modified from time to time, the “Security Agreement”), among
the Borrower, each Subsidiary Guarantor party thereto and Jefferies Finance LLC,
as Collateral Agent. Except as otherwise defined herein, capitalized terms used
herein and defined in the Security Agreement shall be used herein as so defined.

 

Pursuant to Section 7.14[(b)][(c)][(d)][(e)] of the Security Agreement, set
forth below is the information and certifications required by such Section
7.14[(b)][(c)][(d)][(e)] to request a release of funds from the
[Squeeze-Out][Notes Redemption][Restricted Cash][Founders Share Purchase]
Collateral Account:

 

The Business Day of the proposed release (the “Release”) is , 20[_] (the
“Release Date”).

 

(ii)                 The aggregate amount of funds requested to be released on
the proposed Release Date to [purchase the remaining outstanding shares of the
Target pursuant to the Squeeze Out; provided that, to the extent that (x) the
amount of funds in the Squeeze-Out Collateral Account exceeds the amount of
funds required to effect the Squeeze-Out and (y) no Event of Default exists or
would result from the proposed release, such funds may be released to the
Borrower after the Squeeze-Out has been consummated in full] [effect a
Subordinated Notes Repayment; provided that, to the extent that (x) the amount
of funds in the Notes Redemption Account exceeds the amount of funds required to
effect the Subordinated Notes Redemption and (y) no Event of Default exists or
would result from the proposed release, such funds may be released to the
Borrower after the Notes Redemption has been consummated in full so long as the
Loan Parties are in compliance with the requirements of Section 4.01 of the
Security Agreement][effect the Share Purchase][be released to an account of a
Loan Party that complies with the requirements of Section 4.01 of the Security
Agreement] is $[ ].

 

(iii)                All conditions precedent under the Security Agreement have
been satisfied in connection with the release of funds from the [Squeeze-Out
Collateral Account][Notes Redemption Collateral Account] [Restricted Cash
Collateral Account][Founders Share Purchase Collateral Account] in accordance
with this Request.

 

(iv)                The Borrower requires the amount requested in the Request to
[purchase the remaining outstanding shares of the Target pursuant to the Squeeze
Out] [effect a Subordinated Notes Repayment][effect the Share Purchase][for
purposes not prohibited by the terms of the Loan Documents (including to be
deposited into an account of a Loan Party that complies with the requirements of
Section 4.01 of the Security Agreement] and such transaction is permitted on the
Release Date pursuant to the Credit Agreement.

 

 

Exhibit G-1-D-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

(v)                 [No Event of Default now exists or would result from the
proposed Release or the application of the proceeds as contemplated by this
Request]1.

 

(vi)                All of the funds requested to be released pursuant to this
Request will be used by the Borrower within the time periods set forth in
Section 7.14[(b)][(c)][(d)][(e)] of the Security Agreement to [effect the
Squeeze Out][effect a Subordinated Notes Repayment][to effect the Share
Purchase] [for purposes not prohibited by the terms of the Loan Documents].

 

 

 



  SUCAMPO PHARMACEUTICALS, INC.                 By:       Name:     Title:      
                 

 



 

 

 

 

 

 

 

 



_________________

1 Include in connection with a Request the purpose of which is to effect a
Subordinated Notes Repayment or release funds from the Restricted Cash
Collateral Account.

 

Exhibit G-1-D-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

EXHIBIT G-2

 

 

Form of Pledge Agreement

 

 



 



 



 

 

PLEDGE AGREEMENT

 

dated as of October 16, 2015

 

among

 

SUCAMPO PHARMACEUTICALS, INC.,

 

 

THE OTHER LOAN PARTIES FROM TIME TO TIME PARTY HERETO

 

and

 

JEFFERIES FINANCE LLC,

as Collateral Agent

 

 



 

 

 



 

 

 

 

 

 

 

 

 

 

 

Exhibit G-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

 







TABLE OF CONTENTS       Page     ARTICLE I DEFINITIONS 1     Section 1.01 Terms
Defined in the Credit Agreement 1 Section 1.02 Terms Defined in the UCC 1
Section 1.03 Additional Definitions 1 Section 1.04 Terms Generally 6      
ARTICLE II THE SECURITY INTERESTS 6     Section 2.01 Grant of Security Interest
6 Section 2.02 Collateral 6 Section 2.03 Continuing Liability Under Collateral 7
      ARTICLE III REPRESENTATIONS AND WARRANTIES 8     Section 3.01 Title to
Collateral 8 Section 3.02 Governmental Authority 8 Section 3.03 Collateral 8
Section 3.04 No Consents 9       ARTICLE IV COVENANTS 9     Section 4.01
Delivery of Collateral 9 Section 4.02 Further Actions 10 Section 4.03
Disposition of Collateral 10 Section 4.04 Additional Collateral 11 Section 4.05
Information Regarding Collateral 11 Section 4.06 Certification of LLC Interests
and Partnership Interests 11 Section 4.07 Impairment 11       ARTICLE V
DISTRIBUTIONS ON COLLATERAL; VOTING 12     Section 5.01 Right to Receive
Distributions on Collateral; Voting 12       ARTICLE VI GENERAL AUTHORITY;
REMEDIES 13     Section 6.01 General Authority 13 Section 6.02 Authority of
Collateral Agent 13 Section 6.03 Remedies upon Event of Default 14 Section 6.04
Securities Act 15 Section 6.05 Other Rights of the Collateral Agent 15 Section
6.06 Limitation on Duty of the Collateral Agent in Respect of Collateral 16
Section 6.07 Waiver and Estoppel 16 Section 6.08 Application of Proceeds 16    
  ARTICLE VII THE COLLATERAL AGENT 17     Section 7.01 Concerning the Collateral
Agent 17 Section 7.02 Appointment of Co-Collateral Agent 17 Section 7.03
Appointment of Sub-Agents 18      

 

Exhibit G-2-i







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

            ARTICLE VIII MISCELLANEOUS 18     Section 8.01 Notices 18 Section
8.02 No Waivers; Non-Exclusive Remedies 19 Section 8.03 Compensation and
Expenses of the Collateral Agent; Indemnification 19 Section 8.04 Enforcement 19
Section 8.05 Amendments and Waivers 20 Section 8.06 Successors and Assigns 20
Section 8.07 Governing Law; Submission to Jurisdiction 20 Section 8.08
Limitation of Law; Severability 21 Section 8.09 Counterparts; Effectiveness 21
Section 8.10 Additional Loan Parties 21 Section 8.11 Termination; Release of
Loan Parties 22 Section 8.12 Entire Agreement 23 Section 8.13 WAIVER OF JURY
TRIAL 23 Section 8.14 No Conflict 23      

 

      Schedules:     Schedule I - List of Pledged Shares  Schedule II - List of
Pledged Notes  Schedule III - List of Pledged LLC Interests Schedule IV - List
of Pledged Partnership Interests



 

 

 



 

 

 



Exhibit G-2-ii







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

 

 



 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT dated as of October 16, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
Sucampo Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), the
other Loan Parties from time to time party hereto and Jefferies Finance LLC, as
collateral agent for the Finance Parties (as defined herein) (in such capacity,
together with its successors, the “Collateral Agent”).

 

WHEREAS, the Borrower has entered into the Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the other lending institutions
from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”) and Jefferies Finance LLC, as administrative agent and collateral
agent; and

 

WHEREAS, it is a condition precedent to Lenders making the Loans to the Borrower
pursuant to the Credit Agreement that each Loan Party has agreed or will agree
to grant a continuing security interest in favor of the Collateral Agent, for
the benefit of the Finance Parties, in and to the Collateral to secure the
Finance Obligations.

 

WHEREAS, each Subsidiary Guarantor has entered into the Guaranty, pursuant to
which the Subsidiary Guarantors have guaranteed the Guaranteed Obligations (as
defined therein); and

 

WHEREAS, each Loan Party will derive substantial benefit from the Lenders’
making the Loans to the Borrower by virtue of their common corporate enterprise.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

Section 1.01 Terms Defined in the Credit Agreement. All capitalized terms used
in this Agreement and recitals hereto which are defined in the Credit Agreement
and which are not otherwise defined herein shall have the respective meanings
set forth therein.

 

Section 1.02 Terms Defined in the UCC. Unless otherwise defined herein or in the
Credit Agreement or the context otherwise requires, the following terms,
together with any uncapitalized terms used herein which are defined in Article 8
or 9 of the UCC (as defined below), have the respective meanings provided in the
UCC: (i) Certificated Security; (ii) Documents; (iii) Financial Asset; (iv)
Instruments; (v) Investment Property; (vi) Payment Intangibles; (vii) Proceeds;
(viii) Securities Account;

(ix)    Securities Intermediary; (x) Security; (xi) Security Certificate; (xii)
Uncertificated Security; and (xiii) Security Entitlement.

 

Section 1.03 Additional Definitions. The following additional terms, as used in
this Agreement, have the following respective meanings:

 

“Account Control Agreement” has the meaning as set forth in the Security
Agreement.

 

“Collateral” has the meaning set forth in Section 2.02.

 

“Credit Agreement” has the meaning set forth in the introductory section hereof.

 

 

Exhibit G-2-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

“Delivery” and the corresponding term “Delivered” when used with respect to
Collateral means:

 

(i)                   in the case of Collateral constituting Certificated
Securities, transfer thereof to the Collateral Agent or its nominee or custodian
by physical delivery to the Collateral Agent or its nominee or custodian, such
Collateral to be in suitable form for transfer by delivery, or accompanied by
undated stock or note transfer powers duly executed in blank;

 

(ii)                 in the case of Collateral constituting Uncertificated
Securities, (A) registration thereof on the books and records of the issuer
thereof in the name of the Collateral Agent or its nominee or custodian or (B)
the execution and delivery by the issuer thereof of an effective agreement in
form and substance reasonably acceptable to the Collateral Agent (each an
“Issuer Control Agreement”), pursuant to which such issuer agrees that it will
comply with instructions originated by the Collateral Agent or such nominee or
custodian without further consent of the registered owner of such Collateral or
any other Person;

 

(iii)                  in the case of Collateral constituting Security
Entitlements or other Financial Assets deposited in or credited to a Securities
Account at the option of the applicable Loan Parties, (A) completion of all
actions necessary to constitute the Collateral Agent or its nominee or custodian
the entitlement holder with respect to each such Security Entitlement or (B) the
execution and delivery by the relevant Securities Intermediary of an effective
Account Control Agreement pursuant to which such Securities Intermediary agrees
to comply with all entitlement orders originated by the Collateral Agent or such
nominee or custodian without further consent by the relevant entitlement holder
or any other Person;

 

(iv)                in the case of LLC Interests and Partnership Interests which
do not constitute Securities, compliance with the provisions of clause (i) above
for each such item of Collateral which is represented by a certificate;

 

(v)                 in the case of Collateral constituting Instruments, transfer
thereof to the Collateral Agent or its nominee or custodian by physical delivery
to the Collateral Agent or its nominee or custodian indorsed to, or registered
in the name of, the Collateral Agent or such nominee or custodian or indorsed in
blank;

 

(vi)                in the case of cash, transfer thereof to the Collateral
Agent or its nominee or custodian by physical delivery to the Collateral Agent
or such nominee or custodian; and

 

(vii)              in each case such additional or alternative procedures as may
be reasonably appropriate to grant control of, or otherwise perfect a security
interest in, any Collateral in favor of the Collateral Agent or its nominee or
custodian, consistent with applicable Law or regulations or the interpretation
thereof.

 

“General Intangibles” means all “general intangibles” (as defined in the UCC),
including, without limitation, (i) all Payment Intangibles and other obligations
and indebtedness owing to any Loan Party in respect of Collateral and (ii) all
interests in limited liability companies and/or partnerships which interests do
not constitute Securities.

 

“Instruments” means all instruments as defined in the UCC, including:

 

(i)                   all promissory notes, including all Intercompany Notes,
described on Schedule II, as such Schedule may be amended, supplemented or
modified by the Loan Parties from time to time (the “Pledged Notes”), and all
interest, distributions, cash, instruments and other property, income, profits
and proceeds from time to time received or receivable or otherwise made upon or
distributed in respect of or in exchange for any or all of the Pledged Notes;

 

Exhibit G-2-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

(ii)                 all additional or substitute promissory notes from time to
time issued to or otherwise acquired by any Loan Party in any manner in respect
of Pledged Notes or otherwise, and all interest, distributions, cash,
instruments and other property, income, profits and proceeds from time to time
received or receivable or otherwise made upon or distributed in respect of such
additional or substitute notes;

 

(iii)                all promissory notes, bankers’ acceptances, commercial
paper, negotiable certificates of deposit and other obligations constituting
“instruments” within the meaning of the UCC; and

 

(iv)                to the extent not otherwise included in the foregoing, all
cash and non-cash Proceeds thereof.

 

“Intercompany Note” means any promissory note evidencing loans made by any Group
Company in favor of any other Group Company.

 

“Issuer Control Agreement” has the meaning as set forth in clause (ii) of the
definition of “Delivery”.

 

“LLC Interests” means:

 

(i)                   the limited liability company membership interests
described on Schedule III hereto, as such Schedule may be amended, supplemented
or modified by the Loan Parties from time to time and all other limited
liability company membership interests of any Group Company from time to time
issued or otherwise acquired by any Loan Party (collectively, the “Pledged LLC
Interests”), and all dividends, distributions, cash, instruments and other
property, income, profits and proceeds from time to time received or receivable
or otherwise made upon or distributed in respect of or in exchange for any or
all of the Pledged LLC Interests;

 

(ii)                 all additional or substitute limited liability company
membership interests from time to time issued to or otherwise acquired by any
Loan Party in any manner in respect of Pledged LLC Interests, and all dividends,
distributions, cash, instruments and other property, income, profits and
proceeds from time to time received or receivable or otherwise made upon or
distributed in respect of such additional or substitute membership interests;

 

(iii)                all right, title and interest of any Loan Party in each
limited liability company to which any Pledged LLC Interest relates, including,
without limitation:

 

(A)                all interests of such Loan Party in the capital of such
limited liability company and in all profits, losses and assets, whether
tangible or intangible and whether real, personal or mixed, of such limited
liability company, and all other distributions to which such Loan Party shall at
any time be entitled in respect of such Pledged LLC Interests;

 

(B)                all other payments due or to become due to such Loan Party in
respect of Pledged LLC Interests, whether under any limited liability company
agreement or operating agreement or otherwise and whether as contractual
obligations, damages, insurance proceeds or otherwise;

 

 

Exhibit G-2-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

(C)                all of such Loan Party’s claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under any
limited liability company agreement or operating agreement, or at Law or
otherwise in respect of such Pledged LLC Interests;

 

(D)                all present and future claims, if any, of such Loan Party
against any such limited liability company for moneys loaned or advanced, for
services rendered or otherwise; and

 

(E)                 all of such Loan Party’s rights under any limited liability
company agreement or operating agreement or at Law to exercise and enforce every
right, power, remedy, authority, option and privilege of such Loan Party
relating to such Pledged LLC Interests, including any power to terminate, cancel
or modify any limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Loan Party in respect of such Pledged LLC Interests and any
such limited liability company, to make determinations, to exercise any election
(including, without limitation, election of remedies) or option to give or
receive any notice, consent, amendment, waiver or approval, together with full
power and authority to demand, receive, enforce, collect or give receipt for any
of the foregoing or for any assets of any such limited liability company, to
enforce or execute any checks or other instruments or orders, to file any claims
and to take any other action in connection with any of the foregoing; and

 

(iv)                to the extent not otherwise included in the foregoing, all
cash and non-cash Proceeds thereof.

 

“Partnership Interests” means:

 

(i)                   the partnership interests described on Schedule IV hereto,
as such Schedule may be amended, supplemented or modified from time to time by
the Loan Parties and all other partnership interests of any Group Company from
time to time issued or otherwise acquired by any Loan Party (collectively, the
“Pledged Partnership Interests”), and all dividends, distributions, cash,
instruments and other property, income, profits and proceeds from time to time
received or receivable or otherwise made upon or distributed in respect of or in
exchange for any or all of the Pledged Partnership Interests;

 

(ii)                 all additional or substitute partnership interests from
time to time issued to or otherwise acquired by any Loan Party in any manner in
respect of Pledged Partnership Interests or otherwise, and all dividends,
distributions, cash, instruments and other property, income, profits and
proceeds from time to time received or receivable or otherwise made upon or
distributed in respect of such additional or substitute partnership interests;

 

(iii)                all right, title and interest of any Loan Party in each
partnership to which any Pledged Partnership Interest relates, including,
without limitation:

 

(A)                all interests of such Loan Party in the capital of such
partnership and in all profits, losses and assets, whether tangible or
intangible and whether real, personal or mixed, of such partnership, and all
other distributions to which such Loan Party shall at any time be entitled in
respect of such Pledged Partnership Interests;

 

Exhibit G-2-4







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

(B)                all other payments due or to become due to such Loan Party in
respect of Pledged Partnership Interests, whether under any partnership
agreement or otherwise and whether as contractual obligations, damages,
insurance proceeds or otherwise;

 

(C)                all of such Loan Party’s claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under any
partnership agreement, or at Law or otherwise in respect of such Pledged
Partnership Interests;

 

(D)                all present and future claims, if any, of such Loan Party
against any such partnership for moneys loaned or advanced, for services
rendered or otherwise; and

 

(E)                 all of such Loan Party’s rights under any partnership
agreement or at Law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Loan Party relating to such Pledged
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement, to execute any instruments and to take any and all other
action on behalf of and in the name of such Loan Party in respect of such
Pledged Partnership Interests and any such partnership, to make determinations,
to exercise any election (including, without limitation, election of remedies)
or option to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
give receipt for any of the foregoing or for any assets of any such partnership,
to enforce or execute any checks or other instruments or orders, to file any
claims and to take any other action in connection with any of the foregoing; and

 

(iv)                to the extent not otherwise included in the foregoing, all
cash and non-cash Proceeds thereof.

 

“Pledged LLC Interests” has the meaning set forth in clause (i) of the
definition of “LLC Interests”.

 

“Pledged Notes” has the meaning set forth in clause (i) of the definition of
“Instruments”.

 

“Pledged Partnership Interests” has the meaning set forth in clause (i) of the
definition of “Partnership Interests”.

 

“Pledged Shares” has the meaning set forth in clause (i) of the definition of
“Stock”.

 

“Receivables” shall have the meaning specified in the Security Agreement.

 

“Representative” has the meaning set forth in Section 6.08.

 

“Requisite Priority Lien” means a valid, enforceable and perfected first
priority security interest in favor of the Collateral Agent for the benefit of
the Finance Parties and securing the Finance Obligations.

 

“Security Interest” means the security interest granted pursuant to Section 2.01
hereof in favor of the Collateral Agent for the benefit of the Finance Parties
securing the Finance Obligations.

 

 

Exhibit G-2-5







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

“Stock” means:

(i)                   the shares of capital stock and other Securities described
on Schedule I hereto, as such Schedule may be amended, supplemented or modified
by the Loan Parties from time to time and all other capital stock and securities
of any Group Party from time to time issued or otherwise acquired by any Loan
Party (collectively, the “Pledged Shares”), and all dividends, interest,
distributions, cash, instruments and other property, income, profits and
proceeds from time to time received, receivable or otherwise made upon or
distributed in respect of or in exchange for any or all of the Pledged Shares;
and

 

(ii)                 all additional or substitute shares of capital stock or
other equity interests of any class of any issuer from time to time issued to or
otherwise acquired by any Loan Party in any manner in respect of Pledged Shares
or otherwise, the certificates representing such additional or substitute
shares, and all dividends, interest, distributions, cash, instruments and other
property, income, profits and proceeds from time to time received, receivable or
otherwise made upon or distributed in respect of or in exchange for any or all
of such additional or substitute shares; and

 

(iii)                to the extent not otherwise included in the foregoing, all
cash and non-cash Proceeds thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of Law,
the perfection, the effect of perfection or non-perfection or the priority of
the Security Interests in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

 

Section 1.04 Terms Generally. The definitions in Sections 1.02 and 1.03 shall
apply equally to both the singular and plural forms of the terms defined, except
for terms defined in both the singular and the plural form. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. All references herein to
Articles, Sections and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require. Unless otherwise expressly provided herein, the word “day” means a
calendar day.

 

ARTICLE II

THE SECURITY INTERESTS

 

Section 2.01 Grant of Security Interest. To secure the due and punctual payment
of the Finance Obligations, howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing or due or
to become due, in accordance with the terms thereof and to secure the
performance of all of the obligations of each Loan Party hereunder and under the
other Finance Documents in respect of the Finance Obligations, each Loan Party
hereby grants to the Collateral Agent for the benefit of the Finance Parties a
security interest in, and each Loan Party hereby pledges and collaterally
assigns to the Collateral Agent, for the benefit of the Finance Parties, all of
such Loan Party’s right, title and interest in, to and under the Collateral.

 

 

Exhibit G-2-6







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 2.02 Collateral. (a) All right, title and interest of each Loan Party
in, to and under the following property, whether now owned or existing or
hereafter created or acquired by a Loan Party, whether tangible or intangible,
and regardless of where located, are herein collectively referred to as the
“Collateral”:

(i)                   Stock;

 

(ii)Instruments (including Intercompany Notes);

 

(iii)LLC Interests;

 

(iv)Partnership Interests;

 

(v)Investment Property;

 

(vi)Financial Assets;

 

(vii)all General Intangibles; and

 



(viii)to the extent not otherwise included, all Proceeds of all or any of the
Collateral described in clauses (i) through (vii) above;



 

provided, however, that the Collateral shall not include (i) Equity Interests in
excess of 65% of each class of Equity Interests entitled to vote (within the
meaning of Treasury Regulation Section 1.956-2(c)(2)) of (A)    a Foreign
Subsidiary, directly owned by any Loan Party, that is a CFC or (B) a Domestic
Subsidiary, directly owned by any Loan Party, that is a CFC Holdco; (ii) any
Equity Interest to the extent the pledge thereof would be prohibited by
applicable Law (for so long as such prohibition remains in effect); (iii) margin
stock; (iv) to the extent (and for so long as) requiring the consent of any
Person (other than any Group Company) (to the extent such consent has not been
obtained) under, or prohibited by the terms of, any applicable Organizational
Documents (other than Organizational Documents of any Loan Party or any Wholly
Owned Subsidiary thereof), joint venture agreement or shareholders’ agreement,
Equity Interests in Subsidiaries that are not Wholly Owned Subsidiaries of the
Borrower; and (v) any property excluded from the “Collateral” under and as that
term is defined in the Security Agreement or is not otherwise required to be
pledge to the Collateral Agent pursuant to the Credit Agreement or the Security
Agreement.

 

(b) Notwithstanding anything herein to the contrary, the foregoing Section
2.02(a) shall not require the creation or perfection of pledges of or security
interests in particular assets (i) as to which the Collateral Agent and the
Borrower agree in writing that the costs of obtaining such a security interest
or perfection thereof are excessive in relation to the value to the Lenders of
the security to be afforded thereby and (ii) to the extent a security interest
in such assets would result in material adverse tax consequences to the Borrower
and its Subsidiaries as reasonably determined by the Borrower, in consultation
with (but without the consent of) the Collateral Agent. The Collateral Agent may
grant extensions of time for the perfection of security interests in particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of any Loan Party on such date) where it
determines in its sole discretion that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the other Loan Documents.

 

Section 2.03 Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary (except as provided herein or in any other Finance
Document), (a) each Loan Party shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Finance Party, (b) each Loan Party shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder, to the same extent as if this Agreement had not been executed,
all in accordance with and pursuant to the terms and provisions thereof (except
following any change in ownership of any Loan Party resulting from the exercise
by the Collateral Agent or any other Finance Party of their rights hereunder or
otherwise released hereunder) and neither the Collateral Agent nor any Finance
Party shall have any obligation or liability under any of such agreements by
reason of or arising out of this Agreement or any other document related thereto
nor shall the Collateral Agent nor any other Finance Party have any obligation
to make any inquiry as to the nature or sufficiency of any payment received by
it or have any obligation to take any action to collect or enforce any rights
under any agreement included in the Collateral, including, without limitation,
any agreements relating to Pledged Partnership Interests or Pledged LLC
Interests, and (c) the exercise by the Collateral Agent of any of its rights
hereunder shall not release any Loan Party from any of its duties or obligations
under the contracts and agreements included in the Collateral.

 

 

Exhibit G-2-7







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants that:

 

Section 3.01 Title to Collateral.

 

(a)                  Each Loan Party has good title to all of its Collateral,
free and clear of all Liens, except for Permitted Liens. No Collateral having a
value individually in excess of […***…] is in the possession or control of any
Person (other than a Loan Party or its employees) asserting any claim thereto or
security interest therein, except that the Collateral Agent (on behalf of itself
and the Finance Parties) or its designees may have possession and/or control of
Collateral as contemplated hereby and by the other Loan Documents and holders of
Permitted Liens or their respective designees may have possession and/or control
of Collateral as permitted by the other Loan Documents.

 

(b)                 All information supplied by any Loan Party with respect to
any of the Collateral (in each case taken as a whole with respect to any
particular Collateral) is accurate and complete in all material respects.

 

Section 3.02 Governmental Authority. Except as set forth on Schedule 5.03 of the
Credit Agreement or Schedule 4.01 of the Security Agreement, on and as of the
date hereof no registration, recordation or filing with any Governmental
Authority is required in connection with the execution or delivery of this
Agreement or necessary for the validity or enforceability hereof or for the
perfection of the Security Interest.

 

Section 3.03 Collateral.

 

(a)                  Schedules I, II, III and IV hereto (as such schedules may
be amended, supplemented or modified from time to time by the Loan Parties) set
forth (i) the name and jurisdiction of organization of, and the ownership
interest (including percentage owned and number of shares, units or other equity
interests) of such Loan Party in the Stock, LLC Interests and Partnership
Interests issued by each of such Loan Party’s direct Subsidiaries which are
required to be included in the Collateral and pledged hereunder, (ii) all other
Stock, LLC Interests and Partnership Interests directly owned by such Loan Party
that are required to be included in the Collateral and pledged hereunder and
(iii) the issuer, date of issuance and amount of (x) Intercompany Notes and (y)
all other promissory notes having a face value individually, in excess of
[…***…], directly owned or held by such Loan Party that are required to be
included in the Collateral and pledged hereunder. Except as set forth on
Schedules I, II, III and IV, such Loan Party holds all Pledged Shares, Pledged
LLC Interests and Pledged Partnership Interests directly (i.e., not through a
Subsidiary, Securities Intermediary or any other Person).

 

 

Exhibit G-2-8







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

(b)                 Except as set forth on Schedules I, III and IV hereto, with
respect to Pledged Shares, Pledged LLC Interests and Pledged Partnership
Interests issued by each of such Loan Party’s direct Subsidiaries which are
required to be included in the Collateral, (i) such Collateral constitutes 100%
(or 65% in the case of the issued and outstanding shares of the aggregate voting
Equity Interests and 100% of the issued and outstanding shares of the aggregate
non-voting Equity Interests of any CFC Holdco or first tier Foreign Subsidiary
that is a CFC) of the issued and outstanding shares of capital stock or other
equity interests of the respective issuers thereof, (ii) no issuer of such
Collateral has outstanding any security convertible into or exchangeable for any
shares of its capital stock or other equity interests or any warrant, option,
convertible security, instrument or other interest entitling the holder thereof
to acquire any such shares or any security convertible into or exchangeable for
such shares, (iii) there are no voting trusts, stockholder agreements, proxies
or other agreements in effect with respect to the voting or transfer of such
shares of its capital stock and (iv) there are no Liens or agreements,
arrangements or obligations to create or give any Lien relating to any such
shares of capital stock except for Permitted Liens. Except as permitted under
the Credit Agreement, no Loan Party is now and or will become a party to or
otherwise bound by any agreement, other than this Agreement or the Loan
Documents, which materially restricts in any adverse manner the rights of the
Collateral Agent or any other present or future holder of any Collateral with
respect thereto.

 

Section 3.04 No Consents. Except for filings necessary to perfect the Security
Interest, no material consent, approval, license, notice to, action by,
authorization or validation of, or filing, recording or registration with, or
exemption by any Governmental Authority is required to be obtained by such Loan
Party in connection with the execution, delivery or performance of this
Agreement, or in connection with the rights and remedies of the Collateral Agent
pursuant to this Agreement, except (i) as may be required in connection with the
disposition of the Collateral by Laws affecting the offering and sale of
securities generally, or (ii) such consent, approval, license, authorization,
validation, filing, recordation, registration or exemption obtained on or prior
to the Closing Date.

 

ARTICLE IV COVENANTS

 

Each Loan Party covenants and agrees that until the Discharge of the Senior
Finance Obligations or, in the case of a Subsidiary Guarantor only, such earlier
time as it is released from its obligations hereunder in accordance with the
provisions of Section 8.11, such Loan Party will comply with the following:

 

Section 4.01 Delivery of Collateral. Except as provided in Section 2.02(b), all
Collateral (other than “Excepted Instruments” as defined in Section 4.03 of the
Security Agreement) shall be Delivered to and held by or on behalf of the
Collateral Agent pursuant hereto; provided that after the Closing Date, with
respect to Collateral consisting of Uncertificated Securities of a Group Company
not required to be a Subsidiary Guarantor, such Loan Party shall use
commercially reasonable efforts to cause the issuer of such Uncertificated
Securities to take such actions necessary for such Loan Party to Deliver such
Uncertificated Securities (and it is agreed that no such Delivery shall be
required for such Uncertificated Securities having a value of less than
[…***…]), provided, further, that so long as no Event of Default shall have
occurred and be continuing and notice is received by the Loan Party from the
Collateral Agent stating otherwise, and except as required by the Security
Agreement or any other Loan Document, each Loan Party may retain any Collateral
(i) consisting of cash, checks, drafts and other Instruments (other than Pledged
Notes and any additional or substitute promissory notes issued to or otherwise
acquired by such Loan Party in respect of Pledged Notes) received by it in the
ordinary course of business or (ii) which it is otherwise entitled to receive
and retain pursuant to Section 5.01 hereof, and the Collateral Agent shall,
promptly upon request of any Loan Party, make appropriate arrangements for
making any Collateral consisting of an Instrument or a Certificated Security
pledged by such Loan Party available to it for purposes of presentation,
collection or renewal (any such arrangement to be effected, to the extent deemed
appropriate by the Collateral Agent, against trust receipt or like document).
All Collateral Delivered hereunder shall be accompanied by any required transfer
tax stamps. The Collateral Agent shall have the right at any time upon the
occurrence and during the continuance of an Event of Default, and upon five (5)
days prior written notice to the Borrower, to cause any or all of the Collateral
to be transferred of record into the name of the Collateral Agent or its
nominee. Each Loan Party will promptly give the Collateral Agent copies of any
material notices or other material communications received by it with respect to
Collateral registered in the name of such Loan Party, and the Collateral Agent
will promptly give the Borrower and each Loan Party copies of any material
notices and material communications received by the Collateral Agent with
respect to Collateral registered in the name of the Collateral Agent or its
nominee or custodian.

 

Exhibit G-2-9







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 4.02 Further Actions. Such Loan Party will, from time to time at its
expense and in such manner and form as the Collateral Agent may reasonably
request, subject to any applicable limitations set forth herein or in any other
Loan Document, execute, deliver, file and record or authorize the recording of
any financing statement, specific assignment, instrument, document, agreement or
other paper and take any other reasonable action (including, without limitation,
any filings of financing or continuation statements under the Uniform Commercial
Code) that from time to time may be necessary in order to create, preserve,
perfect or maintain the Security Interest or to enable the Collateral Agent and
the Finance Parties to exercise and enforce any of their rights, powers and
remedies created hereunder or under applicable Law with respect to any of the
Collateral. Such Loan Party will, from time to time at its expense and in such
manner and form as the Collateral Agent may reasonably request, take reasonable
action to ensure the Security Interest as a Requisite Priority Lien (subject to
Permitted Liens having priority by operation of Law over the Collateral Agent’s
Lien or as otherwise permitted by the Finance Documents) and shall defend such
security interests and such priority against the claims and demands of all
Persons (other than holders of Permitted Liens to the extent applicable) to the
extent materially adverse to such Loan Party’s ownership rights or otherwise
inconsistent with this Agreement or the other Loan Documents. To the extent
permitted by applicable Law, such Loan Party hereby authorizes the Collateral
Agent to execute and file, in the name of such Loan Party or otherwise and
without separate authorization or authentication of such Loan Party appearing
thereon, such UCC financing statements or continuation statements as the
Collateral Agent in its reasonable discretion may deem necessary or reasonably
appropriate to further perfect or maintain the perfection of the Security
Interest in favor of the Collateral Agent for the benefit of the Finance
Parties. Such Loan Party hereby authorizes the Collateral Agent, in accordance
with the requirements of Section 9-509 of the applicable UCC, to file financing
and continuation statements describing as the Collateral covered thereby “all
assets of the Debtor”, “all personal property of the Debtor” or words to similar
effect, notwithstanding that such description may be broader in scope than the
Collateral described in this Agreement. Such Loan Party agrees that, except to
the extent that any filing office requires otherwise, a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement. The Loan Parties shall pay the
reasonable and documented out-of-pocket costs of, or incidental to, any
recording or filing of any financing or continuation statements or other
assignment documents in favor of the Collateral Agent concerning the Collateral.

 

Section 4.03 Disposition of Collateral. Such Loan Party will not sell, exchange,
assign or otherwise dispose of, or grant any option with respect to, any
Collateral or create or suffer to exist any Lien (other than the Security
Interest and other Permitted Liens) on any Collateral except as permitted under
this Agreement, the Credit Agreement or any other Loan Document, whereupon, in
the case of any such sale, exchange, assignment, disposition or grant (other
than any such sale, exchange, assignment, disposition or grant to another Loan
Party), the Security Interest created hereby in such Collateral (but not in any
Proceeds arising from such sale, exchange, assignment, disposition or grant)
shall automatically terminate and cease immediately without any further action
on the part of the Collateral Agent.

 

 

Exhibit G-2-10







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 4.04 Additional Collateral. (a) Such Loan Party will cause each issuer
of the Collateral that is a direct Subsidiary of such Loan Party not to issue
any stock, other securities, limited liability company membership interests,
partnership interests, promissory notes or other instruments in addition to or
in substitution for the Pledged Shares, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Notes issued by such issuer (in each case, to
the extent that any of such items constitute Collateral), except as permitted
under the Credit Agreement or any other Loan Document or except to such Loan
Party or ratably to all then existing holders of Equity Interests of such issuer
and, in the event that any issuer of Collateral at any time issues any
additional or substitute stock, other securities, limited liability company
membership interests, partnership interests, promissory notes or other
instruments to such Loan Party, such Loan Party will promptly Deliver all such
items (in each case, to the extent that such items constitute Collateral) to the
Collateral Agent to hold as Collateral hereunder to the extent required by
Section 4.01 and will within forty-five (45) days (or such later date as may be
agreed by the Collateral Agent in its sole discretion) thereafter deliver to the
Collateral Agent such supplements to Schedules I through IV hereto as are
necessary to cause such Schedules to be complete and accurate at such time. The
delivery of such items of Collateral and the associated supplements to the
applicable Schedules shall be conclusive evidence of such Loan Parties pledge of
such Collateral hereunder.

 

(b) Each Loan Party acknowledges and agrees that, to the extent any LLC Interest
or Partnership Interest acquired by such Loan Party after the date of this
Agreement and constituting Pledged LLC Interests or Pledged Partnership
Interests shall be a “security” within the meaning of Article 8 of the New York
UCC and shall be governed by Article 8 of the New York UCC, such Loan Party
shall, to the extent permitted by applicable Law, cause (or, in the case of a
Person that is not a Subsidiary of a Loan Party, use commercially reasonable
efforts to cause) the issuer thereof to issue the corresponding certificates.

 

Section 4.05 Information Regarding Collateral. Such Loan Party will, promptly,
upon request, provide to the Collateral Agent all available information and
evidence it may reasonably request concerning the Collateral to enable the
Collateral Agent to enforce the provisions of this Agreement.

 

Section 4.06 Certification of LLC Interests and Partnership Interests. Each Loan
Party acknowledges and agrees that (a) any Pledged LLC Interests or Pledged
Partnership Interests controlled by such Loan Party required to be pledged
hereunder that are not represented by a certificate are not “securities” within
the meaning of Article 8 of the New York UCC and (b) such Loan Party shall not
at any time elect to treat any such interest as a “security” within the meaning
of Article 8 of the New York UCC unless such Loan Party shall cause (or, in the
case of a Person that is not a Subsidiary of a Loan Party, use commercially
reasonable efforts to cause) the issuer thereof to issue the corresponding
certificates representing such interests and promptly (but in no case later than
thirty (30) days) pledges any such certificate to the Collateral Agent pursuant
to terms hereof.

 

Section 4.07 Impairment. Such Loan Party shall not take or permit any action
which impairs the Collateral Agent’s rights in any material portion of the
Collateral. Such Loan Party shall not produce, use or permit any Collateral to
be used unlawfully or in violation of any provision of this Agreement or any
other Loan Document or any applicable statute, regulation or ordinance or any
policy of insurance covering the Collateral except as could not reasonably be
expected to have a Material Adverse Effect.

 

 

Exhibit G-2-11







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

ARTICLE V DISTRIBUTIONS ON COLLATERAL; VOTING

 

Section 5.01 Right to Receive Distributions on Collateral; Voting.

 

(a)                  Unless and until (x) an Event of Default shall have
occurred and be continuing and (y) two (2) Business Day’s prior written notice
thereof shall have been given by the Collateral Agent to the relevant Loan Party
(provided that if an Event of Default specified in Section 8.01(f) of the Credit
Agreement shall occur, no such notice shall be required):

 

(i)                   Each Loan Party shall be entitled to exercise any and all
voting, management, administration and other consensual rights pertaining to the
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement and the other Loan Documents in accordance with the exercise
of its business discretion; and

 

(ii)                 Each Loan Party shall be entitled to receive and retain any
and all dividends, interest, distributions, cash, instruments and other payments
and distributions made on or in respect of the Collateral.

 

(b)                 Upon the occurrence and during the continuance of an Event
of Default under Section 8.01(f) of the Credit Agreement or any other Event of
Default in respect of which the Collateral Agent has given the respective Loan
Party notice as required by Section 5.01(a):

 

(i)                   All rights of each Loan Party to receive the dividends,
interest, distributions, cash, instruments and other payments and distributions
which it would otherwise be authorized to receive and retain pursuant to Section
5.01(a)(ii) shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall thereupon have the sole right to receive and
hold as Collateral such dividends, interest, distributions, cash, instruments
and other payments and distributions.

 

(ii)                 All dividends, interest, distributions, cash, instruments
and other payments and distributions which are received by any Loan Party
contrary to the provisions of paragraph (i) of this Section 5.01(b) shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other property or funds of such Loan Party and shall be forthwith
Delivered, in the same form as so received to the Collateral Agent or its
nominee or custodian to hold as Collateral.

 

(iii)                All rights of such Loan Party to exercise the voting,
management, administration and other consensual rights which it would otherwise
be entitled to exercise pursuant to Section 5.01(a)(i) shall cease, all such
rights shall thereupon become vested in the Collateral Agent, who shall
thereupon have the sole right to exercise such voting, management,
administration and other consensual rights, and such Loan Party shall take all
actions reasonably necessary to effect such right of the Collateral Agent.

 

(c)                  The Collateral Agent shall, upon all Events of Default
ceasing to be in existence and upon receiving a written request from any Loan
Party accompanied by a certificate signed by an authorized officer of such Loan
Party stating that no Event of Default has occurred and is continuing, promptly
execute and deliver (or cause to be executed and delivered) to such Loan Party
or as specified in such request all proxies, powers of attorney, consents,
ratifications and waivers and other instruments as such Loan Party may
reasonably request for the purpose of enabling such Loan Party to exercise the
voting and other rights which it is entitled to exercise pursuant to Section
5.01(a)(i) above and to receive the dividends, interest, distributions, cash,
instruments or other payments or distributions which it is authorized to receive
and retain pursuant to Section 5.01(a)(ii) above in respect of any of the
Collateral, if any, which is registered in the name of the Collateral Agent or
its nominee.

 

Exhibit G-2-12







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

ARTICLE VI

GENERAL AUTHORITY; REMEDIES

 

Section 6.01 General Authority. Until the Discharge of Senior Finance
Obligations or in respect of any Loan Party that ceases to be a Subsidiary
Guarantor, as permitted under the Credit Agreement, until the time such Loan
Party is released from its obligations hereunder in accordance with the
provisions of Section 8.11, each Loan Party hereby irrevocably appoints the
Collateral Agent and any officer or agent thereof as its true and lawful
attorney-in-fact, with full power of substitution, in the name of such Loan
Party, or, in the case of Collateral any of the Collateral Agent, the Finance
Parties or otherwise, for the sole use and benefit of the Collateral Agent and
the Finance Parties, but at such Loan Party’s expense, to the extent permitted
by Law, to exercise from time to time while an Event of Default has occurred and
is continuing all or any of the following powers with respect to all or any of
the Collateral:

 

(i)                   to take any and all reasonably appropriate action and to
execute any and all documents and instruments which may be necessary to carry
out the terms of this Agreement;

 

(ii)                 to receive, take, indorse, assign and deliver any and all
checks, notes, drafts, acceptances, documents and other negotiable and
non-negotiable Instruments taken or received by such Loan Party as, or in
connection with, the Collateral;

 

(iii)                to accelerate any Pledged Note which may be accelerated in
accordance with its terms, and to otherwise demand, sue for, collect, receive
and give acquittance for any and all monies due or to become due on or by virtue
of any Collateral;

 

(iv)                to commence, settle, compromise, compound, prosecute, defend
or adjust any claim, suit, action or proceeding with respect to, or in
connection with, the Collateral;

 

(v)                 to sell, transfer, assign or otherwise deal in or with the
Collateral or the Proceeds or avails thereof, as fully and effectively as if the
Collateral Agent were the absolute owner thereof;

 

(vi)                to extend the time of payment of any or all of the
Collateral and to make any allowance and other adjustments with respect thereto;

 

(vii)              subject to the giving of notice to the relevant Loan Party in
accordance with (and to the extent required by) Section 5.01(a) hereof, to vote
all or any part of the Pledged Shares, Pledged LLC Interests, Pledged
Partnership Interests and/or Pledged Notes (whether or not transferred into the
name of the Collateral Agent or its nominee) and give all consents, waivers and
ratifications in respect of the Collateral; and

 

(viii)             to do, at its option, but at the expense of the Loan Parties,
at any time or from time to time, all acts and things which the Collateral Agent
deems reasonably necessary to protect or preserve the Collateral and to realize
upon the Collateral.

 

Exhibit G-2-13







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 6.02 Authority of Collateral Agent. Each Loan Party acknowledges that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by it or them or the exercise or nonexercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as among the Collateral Agent and the other Finance Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent, on the one hand, and the Loan Parties on the other, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
other Finance Parties it represents as collateral agent, with full and valid
authority so to act or refrain from acting, and no Loan Party shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

Section 6.03 Remedies upon Event of Default.

 

(a)                  If any Event of Default has occurred and is continuing, the
Collateral Agent, upon being instructed to do so by the Required Lenders, may,
in addition to all other rights and remedies granted to it in this Agreement and
in any other agreement securing, evidencing or relating to the Finance
Obligations (including, without limitation, the right to give instructions or a
notice of sole control to an issuer subject to an Issuer Control Agreement, and
promptly after cure or waiver of all Events of Default, the Collateral Agent
shall give notice of revocation of any notice of sole control delivered) or
under applicable Law: (i) subject to Section 8.04, exercise on behalf of the
Finance Parties all rights and remedies of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
and, in addition, (ii) without demand of performance or other demand or notice
of any kind (except as herein provided or as may be required by mandatory
provisions of Law) to or upon any Loan Party or any other Person (all of which
demands and/or notices are hereby waived by each Loan Party), (A) apply all
cash, if any, then held by it as Collateral as specified in Section 6.08 and (B)
if there shall be no such cash or other amounts or if such cash and other
amounts shall be insufficient to pay all the Finance Obligations in full or
cannot be so applied for any reason or if the Collateral Agent determines to do
so, collect, receive, appropriate and realize upon the Collateral and/or sell,
assign, give an option or options to purchase or otherwise dispose of and
deliver the Collateral (or contract to do so) or any part thereof at public or
private sale, at any office of the Collateral Agent or elsewhere in such manner
as is commercially reasonable and as the Collateral Agent may deem best, for
cash, on credit or for future delivery, without assumption of any credit risk
and at such price or prices as the Collateral Agent may deem reasonably
satisfactory.

 

(b)                 If any Event of Default has occurred and is continuing, the
Collateral Agent shall give each Loan Party not less than ten (10) days’ prior
notice of the time and place of any sale or other intended disposition of any of
the Collateral, except as to any Collateral which threatens to decline speedily
in value or is of a type customarily sold on a recognized market. Any such
notice shall (i) in the case of a public sale, state the time and place fixed
for such sale, (ii) in the case of a private sale, state the day after which
such sale may be consummated, (iii) contain the information specified in Section
9-613 of the UCC, (iv) be authenticated and (v) be sent to the parties required
to be notified pursuant to Section 9- 611(c) of the UCC; provided that, if the
Collateral Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of Law under the UCC. The Collateral Agent and each Loan Party
agree that such notice constitutes reasonable notification within the meaning of
Section 9-611 of the UCC. Except as otherwise provided herein, each Loan Party
hereby waives, to the extent permitted by applicable Law, notice and judicial
hearing in connection with the Collateral Agent’s taking possession or
disposition of any of the Collateral.

 

 

Exhibit G-2-14







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

(c)                  The Collateral Agent or any Finance Party may be the
purchaser of any or all of the Collateral so sold at any public sale (or, if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations, at any
private sale). Each Loan Party acknowledges that it is aware that Section 9-610
of the UCC provides that the Collateral Agent or a Finance Party may purchase
Collateral if it is sold at a public sale. Each Loan Party

will execute and deliver such documents and take such other action as the
Collateral Agent reasonably deems necessary or advisable in order that any such
sale may be made in compliance with Law. Upon any such sale, the Collateral
Agent shall have the right to deliver, assign and transfer to the purchaser
thereof the Collateral so sold. Each purchaser at any such sale shall hold the
Collateral so sold to it absolutely and free from any claim or right of
whatsoever kind. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix in the notice of such sale. At any such sale, the Collateral may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may
reasonably determine. The Collateral Agent shall not be obligated to make any
such sale pursuant to any such notice. The Collateral Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned without further notice. In the case of any sale of all or any part of
the Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Collateral Agent until the selling price is paid by the
purchaser thereof, but the Collateral Agent shall not incur any liability in the
case of the failure of such purchaser to take up and pay for the Collateral so
sold and, in the case of any such failure, such Collateral may again be sold
upon like notice.

 

(d)                 Notwithstanding anything to the contrary in this Agreement,
the exercise of remedies under this Agreement by the Collateral Agent upon the
occurrence and during an Event of Default shall be subject to Section 8.02(d) of
the Credit Agreement.

 

Section 6.04 Securities Act. Each Loan Party expressly agrees that the
Collateral Agent is authorized, in connection with any sale of any Collateral to
the extent permitted under applicable Securities Laws, if it reasonably deems it
advisable so to do, (i) to restrict the prospective bidders on or purchasers of
any of the Collateral to a limited number of sophisticated investors who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or sale of any of such
Collateral, (ii) to cause to be placed on certificates for any or all of the
Collateral or on any other securities pledged hereunder a legend to the effect
that such security has not been registered under the Securities Act of 1933 and
may not be disposed of in violation of the provision of said Act and

(iii)      to impose such other limitations or conditions in connection with any
such sale as the Collateral Agent deems necessary or advisable in order to
comply with said Act or any other Law. Each Loan Party acknowledges and agrees
that such limitations may result in prices and other terms less favorable to the
seller than if such limitations were not imposed, and, notwithstanding such
limitations, agrees that any such sale shall not be deemed to have been made in
a commercially unreasonable manner solely by virtue of such sale being private,
it being the agreement of the Loan Parties and the Collateral Agent that the
provisions of this Section 6.04 will apply notwithstanding the existence of a
public or private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells the Collateral. The
Collateral Agent shall not be under any obligation to delay a sale of any
Collateral for a period of time necessary to permit the issuer of any securities
contained therein to register such securities under the Securities Laws, or
under applicable state securities Laws, even if the issuer would agree to do so.

 

Section 6.05 Other Rights of the Collateral Agent. If any Event of Default has
occurred and is continuing, subject to Section 8.02(d) of the Credit Agreement,
the Collateral Agent, instead of exercising the power of sale conferred upon it
pursuant to Section 6.03, may proceed by a suit or suits at Law or in equity to
foreclose the Security Interest and sell the Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction, and
may in addition institute and maintain such suits and proceedings as the
Collateral Agent may deem appropriate to protect and enforce the rights vested
in it by this Agreement.

 

Exhibit G-2-15







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

 

 

Section 6.06 Limitation on Duty of the Collateral Agent in Respect of
Collateral. Beyond the exercise of reasonable care in the custody thereof, none
of the Collateral Agent or any Finance Party shall have any duty to exercise any
rights or take any steps to preserve the rights of any Loan Party in the
Collateral in its or their possession or control or in the possession or control
of any agent or bailee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto, nor shall the
Collateral Agent or any Finance Party be liable to any Loan Party or any other
Person for failure to meet any obligation imposed by Section 9-207 of the UCC or
any successor provision. Each Loan Party agrees to the extent it may lawfully do
so that the Collateral Agent shall not at any time be required to, nor shall the
Collateral Agent be liable to any Loan Party for any failure to, account
separately to any Loan Party for amounts received or applied by the Collateral
Agent from time to time in respect of the Collateral pursuant to the terms of
this Agreement. Without limiting the foregoing, the Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
and (i) shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any agent or bailee selected by the Collateral Agent in good faith
absent bad faith, gross negligence or willful misconduct (as determined in a
final, non-appealable judgment by a court of competent jurisdiction) and (ii)
shall not have any duty or responsibility for ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not the Collateral Agent has or is deemed
to have knowledge of such matters.

 

Section 6.07 Waiver and Estoppel.

 

(a)                  Each Loan Party agrees, to the extent it may lawfully do
so, that it will not at any time in any manner whatsoever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, moratorium,
turnover or redemption Law, or any Law permitting it to direct the order in
which the Collateral shall be sold, now or at any time hereafter in force which
may delay, prevent or otherwise affect the performance or enforcement of this
Agreement, to the extent permitted by applicable Law, and each Loan Party hereby
waives all benefit or advantage of all such Laws to the extent permitted by Law.
Each Loan Party covenants that it will not hinder, delay or impede the execution
of any power granted to the Collateral Agent, the Administrative Agent or any
other Finance Party in any Finance Document.

 

(b)                 Upon the occurrence and during the continuance of an Event
of Default, each Loan Party, to the extent it may lawfully do so, on behalf of
itself and all who claim through or under it, including without limitation any
and all subsequent creditors, vendees, assignees and lienors, waives and
releases all rights to demand or to have any marshalling of the Collateral upon
any sale, whether made under any power of sale granted herein or pursuant to
judicial proceedings or under any foreclosure or any enforcement of this
Agreement, and consents and agrees that all of the Collateral may at any such
sale be offered and sold as an entirety.

 

(c)                  Upon the occurrence and during the continuance of an Event
of Default, each Loan Party waives, to the extent permitted by Law, presentment,
demand, protest and any notice of any kind (except the notices expressly
required hereunder or in the other Finance Documents) in connection with this
Agreement and any action taken by the Collateral Agent with respect to the
Collateral.

 

Section 6.08 Application of Proceeds.

 

(a)                  Priority of Distributions. Upon the occurrence and during
the continuance of an Event of Default, the proceeds of any sale by the
Collateral Agent of, or other realization upon, all or any part of the
Collateral (including any proceeds received and held pursuant to Section 5.01)
and any cash held hereunder by the Collateral Agent or any nominee or custodian
thereof shall be paid over to the Administrative Agent for application as
provided in the Credit Agreement, subject in all cases to the priorities set
forth in Section 8.04 of the Credit Agreement. The Collateral Agent may make
distributions hereunder in cash or in kind or, on a ratable basis, in any
combination thereof.

 

 

 

Exhibit G-2-16







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

(b)                 Reliance by the Collateral Agent. For purposes of applying
payments received in accordance with this Section 6.08, the Collateral Agent
shall be entitled to rely upon (i) the Administrative Agent under the Credit
Agreement, and (ii) the authorized representative (the “Representative”) for the
Swap Creditors for a determination (which the Administrative Agent, each
Representative for any Swap Creditor and the Finance Parties agree (or shall
agree) to provide upon request of the Collateral Agent) of the outstanding
Senior Credit Obligations and Swap Obligations owed to the Finance Parties, and
shall have no liability to any Loan Party or any other Finance Party for actions
taken in reliance on such information. Unless it has actual knowledge (including
by way of written notice from a Swap Creditor) to the contrary, the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Swap Agreements
are in existence. All distributions made by the Collateral Agent pursuant to
this Section shall be presumptively correct (except in the event of manifest
error, and the Collateral Agent shall have no duty to inquire as to the
application by the Finance Parties of any amounts distributed to them.

 

(c)                  Deficiencies. It is understood that the Loan Parties shall
remain jointly and severally liable to the extent of any deficiency between the
amount of the proceeds of the Collateral and the amount of the Finance
Obligations.

 

ARTICLE VII

THE COLLATERAL AGENT

 

Section 7.01 Concerning the Collateral Agent. The provisions of Article IX of
the Credit Agreement shall inure to the benefit of the Collateral Agent in
respect of this Agreement and shall be binding upon all Loan Parties and all
Finance Parties and upon the parties hereto in such respect. In furtherance and
not in derogation of the rights, privileges and immunities of the Collateral
Agent therein set forth:

 

(i)                   The Collateral Agent is authorized to take all such
actions as are provided to be taken by it as Collateral Agent hereunder and all
other action reasonably incidental thereto. As to any matters not expressly
provided for herein (including, without limitation, the timing and methods of
realization upon the Collateral), the Collateral Agent shall act or refrain from
acting in accordance with written instructions from the Required Lenders or, in
the absence of such instructions or provisions, in accordance with its
discretion.

 

(ii)                 The Collateral Agent shall not be responsible for the
existence, genuineness or value of any of the Collateral or for the validity,
perfection, priority or enforceability of the Security Interest created
hereunder in any of the Collateral, whether impaired by operation of Law or by
reason of any action or omission to act on its part hereunder unless such action
or omission constitutes gross negligence, bad faith or willful misconduct (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction). The Collateral Agent shall not have a duty to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement by any Loan Party.

 

Section 7.02 Appointment of Co-Collateral Agent. At any time or times, in order
to comply with any legal requirement in any jurisdiction or otherwise, the
Collateral Agent may in consultation with the Borrower, appoint another bank or
trust company or one or more other persons, either to act as co- agent or
co-agents, jointly with the Collateral Agent, or to act as separate agent or
agents on behalf of the Finance Parties with such power and authority as may be
necessary for the effectual operation of the provisions hereof and may be
specified in the instrument of appointment (which may, in the discretion of the
Collateral Agent, include provisions for the protection of such co-agent or
separate agent similar to the provisions of Section 7.01). Notwithstanding any
such appointment, each Loan Party shall, so long as no Event of Default shall
have occurred and be continuing, be entitled to deal solely and directly with
the Collateral Agent rather than any such co-agent in connection with the
Collateral Agent’s rights and obligations under this Agreement.

 

 

Exhibit G-2-17







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 7.03 Appointment of Sub-Agents. The Collateral Agent shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Pledged Shares, Pledged LLC Interests, Pledged Partnership
Interests and Pledged Notes, which may be held (in the discretion of the
Collateral Agent) in the name of the relevant Loan Party, indorsed or assigned
in blank or in favor of the Collateral Agent or any nominee or custodian of the
Collateral Agent or a sub-agent appointed by the Collateral Agent.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01 Notices.





(a)                  Unless otherwise expressly provided herein, all notices,
and other communications provided for hereunder shall be in writing (including
by facsimile transmission or electronic mail) and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier, to the address, facsimile number or (subject to subsection (b)
below) electronic mail address specified for notices: (i) in the case of any
Loan Party, the Administrative Agent, the Collateral Agent or any Lender, as
specified in or pursuant to Section 10.02 of the Credit Agreement; (ii) in the
case of any Swap Creditor as set forth in any applicable Swap Agreement; or
(iii) in the case of any party, at such other address as shall be designated by
such party in a notice to the Collateral Agent and each other party hereto. All
such notices and other communications shall be deemed to be given or made upon
the earlier of: (i) actual receipt by the intended recipient and (ii) if
delivered by facsimile transmission, when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications to the extent provided in paragraph
(b) shall be effective as provided in said paragraph (b).

 

(b)                 Notices and other communications to the Agents and the
Lenders hereunder may (subject to Section 10.02(d) of the Credit Agreement) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent, the Collateral Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i)    notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 

 

Exhibit G-2-18







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 8.02 No Waivers; Non-Exclusive Remedies. No failure by any Lender or by
the Collateral Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege under this Agreement or any other Finance
Document or other document or agreement contemplated hereby or thereby shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
Without limiting the foregoing, nothing in this Agreement shall impair the right
of any Finance Party to exercise any right of set-off or counterclaim it may
have and to apply the amount subject to such exercise to the payment of
indebtedness of any Loan Party other than its indebtedness under the Finance
Documents. Each Loan Party agrees, to the fullest extent it may effectively do
so under applicable Law, that any holder, as to which the identity is disclosed,
of a participation in a Finance Obligation, whether or not acquired pursuant to
the terms of any applicable Finance Document, may exercise rights of set-off or
counterclaim or other rights it may have with respect to such participation as
fully as if such holder of a participation were a direct creditor of the Loan
Party in the amount of such participation. Each Finance Party agrees to notify
the Collateral Agent and the affected Loan Party promptly after any such set off
and application; provided, however, that failure to give such notice shall not
affect the validity thereof.

 

Section 8.03 Compensation and Expenses of the Collateral Agent; Indemnification.

 

(a)                  Expenses and Indemnification. The terms of Section 10.04
and 10.11 of the Credit Agreement with respect to costs and expenses,
indemnification and survival are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

(b)                 Protection of Collateral. If an Event of Default occurs and
is continuing by reason of any Loan Party’s failure to comply with the
provisions of any Finance Document, such that the value of any Collateral or the
validity, perfection, rank or value of the Security Interest is thereby
materially diminished or potentially diminished or put at material risk, the
Collateral Agent may, but shall not be required to, effect such compliance on
behalf of such Loan Party, and the Loan Parties shall reimburse the Collateral
Agent for the reasonable and documented out-of-pocket costs thereof within
thirty (30) days of demand. Any and all excise, property, sales and use taxes
imposed by any state, federal or local authority on any of the Collateral, or in
respect of periodic appraisals of the Collateral, or in respect of the sale or
other disposition thereof shall be borne and paid by the Loan Parties. If any
Loan Party fails to promptly pay any portion thereof when due within such thirty
(30) day period, the Collateral Agent may, at its option, but shall not be
required to, pay the same and charge the Loan Parties’ account therefor, and the
Loan Parties agree to reimburse the Collateral Agent therefor on demand. Subject
to Section 10.04 of the Credit Agreement, all sums for which any Loan Party may
become liable hereunder shall be additional Finance Obligations hereunder.

 

(c)                  Contribution. If and to the extent that the obligations of
any Loan Party under this Section 8.03 are unenforceable for any reason, each
Loan Party hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under applicable Law.

 

Section 8.04 Enforcement. The Finance Parties agree that this Agreement may be
enforced only by the action of the Collateral Agent, acting upon the
instructions of the Required Lenders as set forth in the Credit Agreement and
that no other Finance Party shall have any right individually to seek to enforce
this Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent for the benefit of the Finance Parties upon the terms of this
Agreement and the other Finance Documents.

 



Exhibit G-2-19







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

Section 8.05 Amendments and Waivers. Any provision of this Agreement may be
amended, changed, discharged, terminated or waived if, but only if, such
amendment or waiver is in writing and is signed by each Loan Party directly
affected by such amendment, change, discharge, termination or waiver (it being
understood that the addition or release of any Loan Party hereunder shall not
constitute an amendment, change, discharge, termination or waiver affecting any
Loan Party other than the Loan Party so added or released) and the Collateral
Agent (with the consent of the Required Lenders to the extent required by
Section 10.01 of the Credit Agreement, or such lesser amount of the Lenders, if
any, as may be specified therein); provided that the Administrative Agent and
the Borrower may, with the consent of the other, amend, modify or supplement
this Agreement to cure any ambiguity, omission, typographical error, defect or
inconsistency if such amendment, modification or supplement if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; provided, further, however, that no such
amendment, change, discharge, termination or waiver shall be made to Section
6.08 or this Section 8.05 without the consent of each Finance Party adversely
affected thereby except to the extent expressly provided in the Credit
Agreement; provided, further, that no consent shall be required in connection
with any automatic termination or release in accordance with Section 8.11.

 

Section 8.06 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that none of the Subsidiary Guarantors
may assign or transfer any of its interests and obligations hereunder without
prior written consent of the Required Lenders or all of the Lenders as provided
in Section 10.01 of the Credit Agreement (and any such purported assignment or
transfer without such consent shall be void) except in accordance with the
Credit Agreement; provided, further, that the rights of each Lender to transfer,
assign or grant participations in its rights and/or obligations hereunder shall
be limited as set forth in Section 10.06 of the Credit Agreement. Upon the
assignment by any Finance Party of all or any portion of its rights and
obligations under the Credit Agreement (including all or any portion of its
Commitments and the Loans owing to it) or any other Finance Document to any
other Person, such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such transferor or assignor herein or
otherwise.

 

Section 8.07 Governing Law; Submission to Jurisdiction.

 

(a)                  GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)                 Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

 

 

Exhibit G-2-20







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

 

(c)                  Waiver and Venue. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BROUGHT IN ANY COURT REFERRED TO IN THIS SECTION 8.07. EACH
OF THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN TELECOPIER) IN SECTION 8.01. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAWS.

 

Section 8.08 Limitation of Law; Severability.

 

(a)                  All rights, remedies and powers provided in this Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable provision of Law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.

 

(b)                 Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 8.09 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier or via email as an attachment of
a .pdf document shall be effective as delivery of a manually executed
counterpart of this Agreement and shall be binding on the Loan Parties, the
Administrative Agent, the Collateral Agent and the Borrower. This Agreement
shall become effective with respect to each Loan Party when the Administrative
Agent shall have received counterparts hereof signed by itself and such Loan
Party.

 

 

Exhibit G-2-21







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 8.10 Additional Loan Parties. It is understood and agreed that any
Subsidiary of the Borrower that is required by any Loan Document to execute a
counterpart of this Agreement after the date hereof shall automatically become a
Loan Party hereunder with the same force and effect as if originally named as a
Loan Party hereunder by executing an Accession Agreement or other form
reasonably acceptable to such Subsidiary and the Collateral Agent. Concurrently
with the execution and delivery of such instrument of accession or joinder, such
Subsidiary shall take all such actions and deliver to the Collateral Agent all
such documents and agreements as such Subsidiary would have been required to
deliver to the Collateral Agent on or prior to the date of this Agreement had
such Subsidiary been a party hereto on the date of this Agreement. Such
additional materials shall include, among other things, supplements to Schedules
I, II, III and IV (which Schedules shall thereupon automatically be amended and
supplemented to include all information contained in such supplements) such
that, after giving effect to the joinder of such Subsidiary, each of Schedules
I, II, III and IV hereto is true, complete and correct in all material respects
with respect to such Subsidiary as of the effective date of such accession or
joinder. The execution and delivery of any such instrument of accession or
joinder, and the amendment and supplementation of the Schedules hereto as
provided in the immediately preceding sentence, shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

 

Section 8.11 Termination; Release of Loan Parties.

 

(a)                  Upon the Discharge of Senior Finance Obligations, (i) the
Security Interest created hereunder in favor of the Collateral Agent for the
benefit of the Finance Parties shall automatically terminate and be released,
(ii) the Collateral Agent authorizes the Loan Parties and their agents to file
Uniform Commercial Code termination statements to evidence the termination of
the Security Interest created hereunder and the release of the Collateral, (iii)
the Collateral Agent will deliver to the Loan Parties (at the Loan Parties’
expense and without any recourse to, or any representation or warranty of any
kind (whether express or implied) by, the Collateral Agent) all certificates and
other instruments representing pledged Collateral delivered to the Collateral
Agent pursuant to the terms of this Agreement or the Security Agreement.

 

(b)                 Any Subsidiary Guarantor shall automatically be released
from its obligations hereunder and the Security Interest in the Collateral of
such Subsidiary Guarantor shall be automatically released upon the consummation
of any transaction permitted by the Credit Agreement (or consented to pursuant
to Section 10.01 of the Credit Agreement) as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary Guarantor under the Guaranty.

 

(c)                  Upon any sale, transfer or other disposition by any Loan
Party (other than to another Loan Party) of Collateral that is permitted under
the Credit Agreement, or upon the effectiveness of any written consent to the
release of Security Interest granted hereby in any Collateral pursuant to
Section 10.01 of the Credit Agreement, the Security Interest of the Collateral
Agent in such Collateral and any other security interests granted hereby in such
Collateral (but not in any Proceeds arising from such sale, transfer or other
disposition of Collateral) shall be automatically released.

 

(d)                 Upon the termination or release of any Security Interest
created hereunder or release of Collateral, the Collateral Agent will, promptly
upon request by and at the expense of any Loan Party, execute and deliver to
such Loan Party lien releases, discharges of security interests, and such
documents (and if applicable, in recordable form), and provide any information,
as such Loan Party shall reasonably request to evidence the termination of the
Security Interest created hereunder or the release of such Collateral, as the
case may be. Any such documents shall be without recourse to or warranty by
(either express or implied) the Collateral Agent or the Finance Parties. The
Collateral Agent shall not have any liability whatsoever to any Finance Party as
a result of any release of Collateral by it as permitted by this Section 8.11.
Upon any release of Collateral pursuant to this Section 8.11, none of the
Finance Parties shall have any continuing right or interest in such Collateral
or the Proceeds of such Collateral.

 

Exhibit G-2-22







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 8.12 Entire Agreement. This Agreement and the other Loan Documents, and
any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

Section 8.13 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

 

Section 8.14 No Conflict. In the event of conflict between the provisions of the
Credit Agreement and this Agreement, the Credit Agreement shall take precedence.
In the event of conflict between the provisions of the Security Agreement and
this Agreement with respect to the matters contained herein, this Agreement
shall take precedence, subject to the preceding sentence.

 

[Signature Pages Follow]

 

 

 

 

Exhibit G-2-23







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

LOAN PARTIES:   SUCAMPO PHARMACEUTICALS, INC.,     as Borrower                
By:       Name:     Title:                     SUCAMPO PHARMA AMERICAS LLC      
      By:         Name:       Title:







 

 

 

 

Exhibit G-2-24







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 





 

 

COLLATERAL AGENT:   JEFFERIES FINANCE LLC,     as Collateral Agent              
  By:       Name:     Title:                

 



 

 

 

 

Exhibit G-2-25







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT G - 3

 

 

 

Form of Perfection Certificate October 16, 2015

 

In connection with the Credit Agreement, dated as of the date hereof, by and
among SUCAMPO PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto, JEFFERIES FINANCE LLC, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), and the other
parties thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) (capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement, as
applicable), the Borrower, on behalf of itself and each of the undersigned
Guarantors (the Borrower and each such Guarantors, collectively, the “Grantors”,
and each, a “Grantor”), hereby certifies as follows:

 

I.CURRENT INFORMATION

 

A.                Legal Names, Organizations, Jurisdictions of Organization and
Organizational Identification Numbers. The full and exact legal name (as it
appears in each respective certificate or articles of incorporation, limited
liability membership agreement, partnership agreement, or similar organizational
documents, in each case as amended to date or, for natural persons, the name as
set forth on their valid driver’s license issued by their state of residence),
the type of organization (or if a particular Grantor is a natural person, please
indicate so), the jurisdiction of organization (or formation, as applicable) and
the organizational identification number (not tax ID number) of each Grantor is
as follows:







 

Name of Grantor Type of Organization (e.g.
corporation, limited liability
company, limited partnership) Jurisdiction of
Organization/
Formation Organizational
Identification
Number









 

B.                 Chief Executive Offices and Mailing Addresses. The chief
executive office address (or the principal residence if a particular Grantor is
a natural person) and the preferred mailing address (if different than chief
executive office or residence) of each Grantor is as follows:

 



Name of Grantor Address of Chief Executive Office
(or for natural persons, residence) Mailing Address (if different
than CEO or residence)





 

C.                Special Debtors and Former Article 9 Debtors. Except as
specifically identified below, none of the Grantors is: (i) a transmitting
utility (as defined in Section 9-102(a)(80)), (ii) primarily engaged in farming
operations (as defined in Section 9-102(a)(35)), (iii) a trust, (iv) a foreign

air carrier within the meaning of the federal aviation act of 1958, as amended,
(v) a branch or agency of a bank which bank is not organized under the law of
the United States or any state thereof or (vi) located (within the meaning of
Section 9-307) in the Commonwealth of Puerto Rico.

 

 

Exhibit G-3-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

 



D.                Trade Names/Assumed Names. Set forth below is each trade name
or assumed name currently used by each Grantor or by which any Grantor is known
or is transacting any business:

 



Grantor Trade Name  



 

 

E.Changes in Names, Jurisdiction of Organization or Corporate Structure.

 

Except as set forth below, none of the Grantors has changed its name,
jurisdiction of organization or its corporate structure in any way (e.g. by
merger, consolidation, change in corporate form, change in jurisdiction of
organization or otherwise) within the past five (5) years:

 





Grantor Date of Change Description of Change



 



 

F.                 Prior Addresses. Except as set forth below, none of the
Grantors has changed its chief executive office, or principal residence if a
particular Grantor is a natural person, within the past five (5) years:

 





Grantor Prior Address/City/State/Zip Code  

 





 

G.                Other Locations. Set forth below are any locations not listed
under Section I.B above where any Grantor maintains any of the Collateral
consisting of inventory or equipment (whether or not in the possession of any
Grantor) other than goods in transit:



 



Grantor Address/City/State/Zip Code  



 

 

Exhibit G-3-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

H.                Acquisitions of Equity Interests or Assets. Except as set
forth below, none of the Grantors has acquired the equity interests of another
entity or substantially all the assets of another entity within the past five
(5) years:



 

Grantor Date of Acquisition Description of Acquisition including full legal
name of seller and seller’s jurisdiction of
organization and seller’s chief executive office









 

I.                   Corporate Ownership and Organizational Structure. Attached
as Exhibit A hereto is a true and correct chart showing the ownership
relationship of the Borrower and all of its Affiliates.

 

 

II.INFORMATION REGARDING CERTAIN COLLATERAL

 

A.                Investment Related Property

 

1.                  Equity Interests. Set forth below is a list of all equity
interests owned by each Grantor together with the type of organization which
issued such equity interests (e.g. corporation, limited liability company,
partnership or trust):



 

Issuer Grantor Type of
Organization # of
Shares
Owned Total
Shares
Outstanding % of
Interest
Pledged Certificate No.
(if
uncertificated,
please indicate
so) Par
Value





 









 

2.                  Securities Accounts. Set forth below is a list of all
securities accounts of each Grantor:

 



Grantor Type of Account Name of
Financial Institution





 

 

Exhibit G-3-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

3.                  Deposit Accounts. Set forth below is a list of all bank
accounts (checking, savings, money market or the like) of each Grantor:

 



Grantor Type of Account Name of
Financial Institution

 



 

4.                  Debt Securities & Instruments. Set forth below is a list of
all debt securities and instruments owed to any Grantor (including any
intercompany indebtedness):

 

 

B.                 Intellectual Property. Attached as Exhibit B is a list of all
registered and applied for Intellectual Property (as defined in the Credit
Agreement) and any material unregistered trademarks owned by each Group Company
(as defined in the Credit Agreement):

 

 

C.                Tangible Personal Property in Possession of Warehousemen,
Bailees and Other Third Parties. Except with respect to goods in transit and as
set forth below, no persons (including, without limitation, warehousemen and
bailees) other than any of the Grantors have possession of any tangible personal
property of any of the Grantors:

 



 

D.Real Estate Related Collateral

 

1.                  Set forth below are all the locations where any Grantor owns
or leases any real property:

 



Grantor Address/City/State/Zip Code County Owned or Leased

 

 

E.                 Commercial Tort Claims. Set forth below are all Commercial
Tort Claims (as defined in the Security Agreement) with a potential value in
excess of $1,000,000 held by each Grantor, including a brief description
thereof:

 



 

Exhibit G-3-4







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



III.AUTHORITY TO FILE FINANCING STATEMENTS

 

Each of the undersigned hereby authorizes the Administrative Agent and the
Collateral Agent to file financing or continuation statements, and amendments
thereto, in all jurisdictions and with all filing offices as the Administrative
Agent and the Collateral Agent, may determine, in their sole discretion, are
necessary or advisable to perfect the security interest granted or to be granted
to the Collateral Agent, under the Security Agreement (the “Security Agreement”)
and Pledge Agreement (the “Pledge Agreement”, and together with the Security
Agreement, collectively, the “Security Agreements”) to be entered into in
connection with the Credit Agreement. Such financing statements may describe the
collateral in the same manner as described in the Security Agreements or may
contain an indication or description of collateral that describes such property
in any other manner as the Administrative Agent and the Collateral Agent, may
determine, in their sole discretion, is necessary, advisable or prudent to
ensure the perfection of the security interest in the collateral granted to the
Collateral Agent, including, without limitation, describing such property as
“all assets” or “all personal property.”

 

[Signature Page Follows]

 

 

 

 

Exhibit G-3-5







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Perfection
Certificate to be executed as of the date first written above by its officer
thereunto duly authorized.

 



    SUCAMPO PHARMACEUTICALS, INC.                 By:         Name:       Title:
                    SUCAMPO PHARMACEUTICALS, INC.                 By:        
Name:       Title:                



 

 

Exhibit G-3-6







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

EXHIBIT A

 

Organizational Structure

 

 



[See attached.]

 

 

 

 

 

 

 

 

Exhibit G-3-A-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

EXHIBIT B

 

Intellectual Property

 

[See attached]

 

 

 

 

 

 

 

 

 





 

Exhibit G-3-B-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 





 

 

EXHIBIT H

 

INTERCOMPANY NOTE

 



Note Number:                 Dated:                , 201         



 

FOR VALUE RECEIVED, SUCAMPO PHARMACEUTICALS, INC. (the “Borrower”), and its
Subsidiaries (collectively, the “Group Members” and each, a “Group Member”)
which is a party to this subordinated intercompany note (this “Promissory Note”)
promise to pay to the order of such other Group Member that makes loans or
advances to such Group Member (each Group Member which borrows money pursuant to
this Promissory Note is referred to herein as a “Payor” and each Group Member
which makes loans and advances pursuant to this Promissory Note is referred to
herein as a “Payee”), on demand, in lawful money as may be agreed upon from time
to time by the relevant Payor and Payee, in immediately available funds and at
the appropriate office of the Payee, the aggregate unpaid principal amount of
all loans and advances heretofore and hereafter made by such Payee to such Payor
and any other indebtedness now or hereafter owing by such Payor to such Payee as
shown in the books and records of such Payee. The failure to show any such
Indebtedness or any error in showing such Indebtedness in such books and records
shall not affect the obligations of any Payor hereunder. Capitalized terms used
herein but not otherwise defined herein shall have the meanings given such terms
in the Credit Agreement, dated as of October 16, 2015 (as it may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto, and JEFFERIES FINANCE LLC, as Administrative Agent and Collateral Agent
thereunder (the “Collateral Agent”).

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon from time to time by
the relevant Payor and Payee. Interest shall be due and payable at such times as
may be agreed upon from time to time by the relevant Payor and Payee. Upon
demand for payment of any principal amount hereof, accrued but unpaid interest
on such principal amount shall also be due and payable. Interest shall be paid
in any lawful currency as may be agreed upon by the relevant Payor and Payee and
in immediately available funds. Interest shall be computed for the actual number
of days elapsed on the basis of a year consisting of 365 days.

 

Each Payor and any endorser of this Promissory Note (to the extent permitted by
applicable law) hereby waives presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee that is a Loan Party to the
Collateral Agent, for the benefit of the Finance Parties, as security for such
Payee’s obligations, if any, under the Finance Documents to which such Payee is
a party. Each Payor acknowledges and agrees that after the occurrence of and
during the continuation of an Event of Default, the Collateral Agent and the
other Finance Parties may exercise all the rights of each Payee that is a Loan
Party under this Promissory Note in accordance with the terms and conditions of
the Credit Agreement and the other Finance Documents and will not be subject to
any abatement, reduction, recoupment, defense, setoff or counterclaim available
to such Payor.

 

 

Exhibit H-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Loan Party or any endorser of the obligations of any Payor that is a Loan
Party under this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Finance Obligations
until the Discharge of Senior Finance Obligations; provided, that each Payor
that is a Loan Party may make payments to the applicable Payee except that if an
Event of Default shall have occurred and be continuing payments under this
Promissory Note by any Payor that is a Loan Party to any Payee that is not a
Loan Party shall be prohibited following a written request therefor to the
Borrower from the Required Lenders or the Administrative Agent (provided no such
notice need be given and payments shall be prohibited automatically upon the
occurrence and during the continuation of any Default or Event of Default under
Section 8.01(a) or 8.01(f) of the Credit Agreement); and provided, further, that
all loans and advances made by a Payee pursuant to this Promissory Note shall be
received by the applicable Payor subject to the provisions of the Finance
Documents. Notwithstanding any right of any Payee to ask, demand, sue for, take
or receive any payment from any Payor, all rights, Liens and security interests
of such Payee, whether now or hereafter arising and howsoever existing, in any
assets of any Payor that is a Loan Party (whether constituting part of the
security or collateral given to any Finance Party to secure payment of all or
any part of the Finance Obligations or otherwise) shall be and hereby are
subordinated to the rights of the Finance Parties in such assets. Except as
expressly permitted by the Finance Documents, the Payees shall have no right to
possession of any such asset or to foreclose upon, or exercise any other remedy
in respect of, any such asset, whether by judicial action or otherwise, unless
and until the Discharge of Senior Finance Obligations and payment in full of the
Swap Obligations.

 

After the occurrence of and during the continuation of an Event of Default, if
all or any part of the assets of any Payor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of any Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if (except as expressly
permitted by the Finance Documents) the business of any Payor is dissolved or if
(except as expressly permitted by the Finance Documents) all or substantially
all of the assets of any Payor are sold, then, and in any such event, any
payment or distribution of any kind or character, whether in cash, securities or
other investment property, or otherwise, which shall be payable or deliverable
upon or with respect to any indebtedness of such Payor to any Payee (“Payor
Indebtedness”) shall be paid or delivered directly to the Collateral Agent for
application to any of the Finance Obligations, due or to become due, until the
Discharge of Senior Finance Obligations and payment in full of the Swap
Obligations. After the occurrence of and during the continuation of an Event of
Default, each Payee that is a Loan Party irrevocably authorizes, empowers and
appoints the Collateral Agent as such Payee’s attorney-in-fact (which
appointment is coupled with an interest and is irrevocable) to demand, sue for,
collect and receive every such payment or distribution and give acquittance
therefor and to make and present for and on behalf of such Payee such proofs of
claim and take such other action, in the Collateral Agent’s own names or in the
name of such Payee or otherwise, as the Collateral Agent may deem necessary or
advisable for the enforcement of this Promissory Note. After the occurrence of
and during the continuation of an Event of Default, each Payee that is a Loan
Party also agrees to execute, verify, deliver and file any such proofs of claim
in respect of the Payor Indebtedness reasonably requested by the Collateral
Agent. After the occurrence of and during the continuation of an Event of
Default, the Collateral Agent may vote such proofs of claim in any such
proceeding (and the applicable Payee shall not be entitled to withdraw such
vote), receive and collect any and all dividends or other payments or
disbursements made on Payor Indebtedness in whatever form the same may be paid
or issued and apply the same on account of any of the Finance Obligations in
accordance with the Credit Agreement. Upon the occurrence and during the
continuation of any Event of Default specified in Section 8.01(a) or 8.01(f) of
the Credit Agreement and upon the occurrence and during the continuation of any
other Event of Default and upon written request from the Required Lenders of the
Administrative Agent, should any payment, distribution, security or other
investment property or instrument or any proceeds thereof be received by any
Payee upon or with respect to Payor Indebtedness owing to such Payee by a Payor
that is a Loan Party prior to the Discharge of Senior Finance Obligations and
payment in full of the Swap Obligations, such Payee shall receive and hold the
same for the benefit of the Finance Parties, and shall forthwith deliver the
same to the Collateral Agent, for the benefit of the Finance Parties, in
precisely the form received (except for the endorsement or assignment of such
Payee where necessary or advisable in the Collateral Agent’s judgment), for
application to any of the Finance Obligations in accordance with the Credit
Agreement, due or not due, and, until so delivered, the same shall be segregated
from the other assets of such Payee for the benefit of the Finance Parties. Upon
the occurrence and during the continuance of an Event of Default, if such Payee
fails to make any such endorsement or assignment to the Collateral Agent, the
Collateral Agent or any of its officers, employees or representatives are hereby
irrevocably authorized to make the same. Each Payee agrees that until the
Discharge of Senior Finance Obligations and payment in full of the Swap
Obligations, such Payee will not (i) except as permitted by the Finance
Documents, assign or transfer, or agree to assign or transfer, to any Person
(other than in favor of the Collateral Agent for the benefit of the Finance
Parties pursuant to the Pledge Agreement or otherwise) any claim such Payee has
or may have against any Payor, or (ii) upon the occurrence and during the
continuance of an Event of Default, discount or extend the time for payment of
any Payor Indebtedness, or (iii) otherwise amend, modify, supplement, waive or
fail to enforce any provision of this Promissory Note.

 

 

Exhibit H-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

The Finance Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.

 

Notwithstanding anything to the contrary contained herein, in any other Finance
Document or in any such promissory note or other instrument, until the Discharge
of Senior Finance Obligations and payment in full of the Swap Obligations, this
Promissory Note shall not be deemed replaced, superseded or in any way modified
by any promissory note or other instrument entered into on or after the date
hereof which purports to create or evidence any loan or advance by any Group
Member to any other Group Member.

 

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

 

Exhibit H-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, each Payor has caused this Promissory Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 



    SUCAMPO PHARMACEUTICALS, INC.           By:       Name:     Title:          
          SUCAMPO PHARMA AMERICAS LLC             By:       Name:       Title:  
                    SUCAMPO, LLC             By:       Name:       Title:      
                SUCAMPO AG             By:       Name:       Title:            
          SUCAMPO PHARMA, LLC             By:       Name:       Title:          
            SUCAMPO PHARMA EUROPE LTD.     By:       Name:       Title:  







 

Exhibit H-4







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 



    SUCAMPO ACQUISITION GMBH           By:       Name:     Title:              
      [R-TECH UENO, LTD.             By:       Name:       Title:]  





 

 

 

Exhibit H-5







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, each Additional Payor has caused this Promissory Note to be
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 



    [ADDITIONAL PAYOR]           By:       Name:     Title:                    
   

 

 

 

 

Exhibit H-6







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to all of its right, title and interest in and to the Intercompany
Note, dated, 201_ (as amended, supplemented or otherwise modified from time to
time, the “Promissory Note”), made by SUCAMPO PHARMACEUTICALS, INC. and its
Subsidiaries or any other Person that is or becomes a party thereto, and payable
to the undersigned. This endorsement is intended to be attached to the
Promissory Note and, when so attached, shall constitute an endorsement thereof.

 

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Finance Documents on the date of the Promissory Note. From
time to time after the date thereof, additional Subsidiaries of the Group
Members may become parties to the Promissory Note (each, an “Additional Payee”)
and a signatory to this endorsement by executing a counterpart signature page to
the Promissory Note and to this endorsement. Upon delivery of such counterpart
signature page to the Payors, notice of which is hereby waived by the other
Payees, each Additional Payee shall be a Payee and shall be as fully a Payee
under the Promissory Note and a signatory to this endorsement as if such
Additional Payee were an original Payee under the Promissory Note and an
original signatory hereof. Each Payee expressly agrees that its obligations
arising under the Promissory Note and hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Promissory
Note or hereunder. This endorsement shall be fully effective as to any Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Promissory Note or
hereunder. This Endorsement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

 

[Signature Pages Follow]

 

 

 

 

 

Exhibit H-7







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 



  Dated:                 SUCAMPO PHARMACEUTICALS, INC., as Payee           By:  
    Name:     Title:             SUCAMPO PHARMA AMERICAS LLC, as Payee          
  By:       Title:                       [OTHER GROUP MEMBER SIGNATURES]



 

 



 

 

 

 

Exhibit H-8







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT I

 

Form of Accession Agreement

 

 

ACCESSION AGREEMENT dated as of (as amended, restated, modified or supplemented
from time to time, this “Agreement”), among [NEW LOAN PARTY NAME], [New Loan
Party Description] (the “New Loan Party”), and JEFFERIES FINANCE LLC, as
Administrative Agent and as Collateral Agent (together with its successor or
successors in such capacities, the “Administrative Agent” and the “Collateral
Agent”, respectively) for and on behalf of the Lenders referred to below.

 

Sucampo Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), is party
to that certain Credit Agreement, dated as of October 16, 2015 (as amended,
restated, modified, supplemented or refinanced from time to time, the “Credit
Agreement”), among the Borrower, the banks and other lending institutions from
time to time party thereto (each a “Lender” and, collectively, the “Lenders”),
and Jefferies Finance LLC, as Administrative Agent and Collateral Agent.
Capitalized terms used but not defined herein have the meanings assigned to them
in the Credit Agreement.

 

Certain Swap Creditors may from time to time provide forward rate agreements,
options, swaps, caps, floors and other Swap Agreements to the Loan Parties. Each
Lender, the Administrative Agent, the Collateral Agent and their respective
successors and assigns are herein referred to individually as a “Credit Party”
and collectively as the “Credit Parties”, and each Credit Party and each Swap
Creditor and their respective successors and assigns are herein referred to
individually as a “Finance Party” and collectively as the “Finance Parties”.

 

To induce the Credit Parties to enter into the Agreement and the other Loan
Documents referred to therein (collectively with the Credit Agreement, the “Loan
Documents”), the Swap Creditors to enter into Swap Agreements permitted under
the Credit Agreement (collectively with the Swap Agreements permitted under the
Credit Agreement and the Loan Documents, the “Finance Documents”), and as a
condition precedent to the obligations of the Credit Parties under the Credit
Agreement, certain Subsidiaries of the Borrower (each, a “Subsidiary Guarantor”
and, collectively, the “Subsidiary Guarantors” and together with the Borrower,
each, a “Loan Party” and, collectively, the “Loan Parties”) have agreed, jointly
and severally, to provide a guaranty of the Finance Obligations under or in
respect of the Finance Documents.

 

As a further condition precedent to the obligations of the Lenders under the
Loan Documents, each Loan Party has agreed to grant a continuing security
interest in favor of the Collateral Agent in and to the Collateral (as defined
in each of the Security Agreement and the Pledge Agreement) to secure the
Finance Obligations.

 

 

 

Exhibit I-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

The New Loan Party, was [formed] [acquired] by [Group Company]. [DESCRIBE
FORMATION OR ACQUISITION TRANSACTION, AS APPLICABLE].

 

Section 6.12 of the Credit Agreement requires each Subsidiary (other than
Excluded Subsidiaries) formed or acquired by the Borrower or any of its
Subsidiaries after the Closing Date to become a party to the Guaranty as an
additional “Subsidiary Guarantor”, to become a party to the Security Agreement
as an additional “Loan Party” and to become a party to the Pledge Agreement as
an additional “Loan Party”. The Guaranty, the Security Agreement and the Pledge
Agreement specify that such additional Subsidiaries may become “Subsidiary
Guarantors” under the Guaranty and

“Loan Parties” under each of the Security Agreement and the Pledge Agreement by
execution and delivery of a counterpart of each such Loan Documents.

 

The New Loan Party has agreed to execute and deliver this Agreement in order to
evidence its agreement to become a “Subsidiary Guarantor” under the Guaranty and
a “Loan Party” under each of the Security Agreement and the Pledge Agreement.
Accordingly, the parties hereto agree as follows:

 

Section 1. Guaranty. In accordance with Section 6.11 of the Guaranty, the New
Loan Party hereby (i) agrees that, by execution and delivery of a counterpart
signature page to the Guaranty in the form attached hereto as Exhibit A, the New
Loan Party shall become a “Subsidiary Guarantor” under the Guaranty with the
same force and effect as if originally named therein as a Subsidiary Guarantor
(as defined in the Guaranty), (ii) acknowledges receipt of a copy of and agrees
to be obligated and bound as a “Subsidiary Guarantor” by all of the terms and
provisions of the Guaranty and (iii) acknowledges and agrees that, from and
after the date hereof, each reference in the Guaranty to a “Subsidiary
Guarantor” or the “Subsidiary Guarantors” shall be deemed to include the New
Loan Party. The New Loan Party hereby waives acceptance by the Administrative
Agent and the Finance Parties of the guarantee by the New Loan Party under the
Guaranty upon the execution and delivery by the New Loan Party of the
counterpart signature referred to herein.

 

Section 2. Security Agreement. In accordance with Section 7.10 of the Security
Agreement, the New Loan Party hereby (i) agrees that, by execution and delivery
of a counterpart signature page to the Security Agreement in the form attached
hereto as Exhibit B, the New Loan Party shall become a “Loan Party” under the
Security Agreement with the same force and effect as if originally named therein
as a Loan Party (as defined in the Security Agreement), (ii) acknowledges
receipt of a copy of and agrees to be obligated and bound as a “Loan Party” by
all of the terms and provisions of the Security Agreement, (iii) represents and
warrants that each of Schedules 1.01, 1.03 and 4.01 to the Security Agreement,
as amended, supplemented and modified as set forth on Schedules 1.01, 1.03 and

4.01 hereto, is complete and accurate in all material respects with respect to
the New Loan Party as of the date hereof after giving effect to the New Loan
Party’s accession to the Security Agreement as an additional Loan Party
thereunder and (iv) acknowledges and agrees that, from and after the date
hereof, each reference in the Security Agreement to a “Loan Party” or the “Loan
Parties” shall be deemed to include the New Loan Party.

 

Section 3. Pledge Agreement. In accordance with Section 8.10 of the Pledge
Agreement, the New Loan Party hereby (i) agrees that, by execution and delivery
of a counterpart signature page to the Pledge Agreement in the form attached
hereto as Exhibit C, the New Loan Party shall become a “Loan Party” under the
Pledge Agreement with the same force and effect as if originally named therein
as a Loan Party (as defined in the Pledge Agreement), (ii) acknowledges receipt
of a copy of and agrees to be obligated and bound as a “Loan Party” by all of
the terms and provisions of the Pledge Agreement, (iii) represents and warrants
that each of Schedules I, II, III, and IV to the Pledge Agreement, as amended,
supplemented and modified as set forth on Schedules I, II, III, and IV hereto,
is complete and correct in all material respects with respect to the New Loan
Party as of the date hereof after giving effect to the New Loan Party’s
accession to the Pledge Agreement as an additional Loan Party thereunder and

(iv)    acknowledges and agrees that, from and after the date hereof, each
reference in the Pledge Agreement to a “Loan Party” or the “Loan Parties” shall
be deemed to include the New Loan Party.

 

 

Exhibit I-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

Section 4. Representations and Warranties. The New Loan Party hereby represents
and warrants that:

 

(a)                  This Agreement has been duly authorized, executed and
delivered by the New Loan Party, and each of this Agreement and the Guaranty,
the Security Agreement and the Pledge Agreement, as acceded to hereby by the New
Loan Party, constitutes a valid and binding agreement of the New Loan Party,
enforceable against the New Loan Party in accordance with its terms, except (i)
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law).

 

(b)                 Each of the representations and warranties contained in the
Credit Agreement, the Guaranty, the Security Agreement, the Pledge Agreement and
each of the other Loan Documents is true and correct in all material respects as
of the date hereof, provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all respects as of such earlier date, with the same effect as though such
representations and warranties had been made on and as of the date hereof after
giving effect to the accession of the New Loan Party as an additional
“Subsidiary Guarantor” under the Guaranty and an additional “Loan Party” under
each of the Security Agreement and the Pledge Agreement.

 

(c)                  Attached hereto as Exhibit D is a correct and complete in
all material respects Perfection Certificate relating to the New Loan Party and
its Collateral (as defined in each of the Security Agreement and the Pledge
Agreement).

 

Section 5. Effectiveness. This Agreement and the accession of the New Loan Party
to the Guaranty, the Security Agreement and the Pledge Agreement as provided
herein shall become effective with respect to the New Loan Party when (i) the
Administrative Agent shall have received a counterpart of this Agreement duly
executed by such New Loan Party and (ii) the Administrative Agent and/or the
Collateral Agent, as applicable, shall have received duly executed counterpart
signature pages to each of the Guaranty, the Security Agreement and the Pledge
Agreement as contemplated hereby.

 

Section 6. Integration; Confirmation. On and after the date hereof, each of the
Guaranty, the Security Agreement and the Pledge Agreement and the respective
Schedules thereto shall be amended, supplemented and modified as expressly set
forth herein; all other terms and provisions of each of the Guaranty, the
Security Agreement, the Pledge Agreement, the other Finance Documents and the
respective Schedules thereto shall remain in full force and effect and unchanged
and are hereby confirmed in all respects.

 

Section 7. Expenses. The New Loan Party agrees to pay, as required by Section
10.04(a) of the Credit Agreement, all reasonable and documented out-of-pocket
expenses of the Administrative Agent and Collateral Agent, including reasonable
and documented out-of-pocket fees and disbursements of counsel for the
Administrative Agent and Collateral Agent, in connection with the preparation,
execution and delivery of this Agreement and any document or agreement
contemplated hereby.

 

Section 8. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

Section 9. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or via email as an attachment of a .pdf document shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

 

Exhibit I-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 





    [NEW LOAN PARTY NAME]           By:         Name:       Title:              
      JEFFERIES FINANCE LLC,     as Administrative Agent             By:        
Name:       Title:                     JEFFERIES FINANCE LLC,     as Collateral
Agent             By:         Name:       Title:        



 

Exhibit I-4







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT A to the Accession Agreement

 

Counterpart to Guaranty

 

The undersigned hereby executes this counterpart to the Guaranty dated as of
October 16, 2015 among the Subsidiary Guarantors from time to time party thereto
and Jefferies Finance LLC, as Administrative Agent, and, as of the date hereof,
assumes all of the rights and obligations of a “Subsidiary Guarantor”
thereunder.

 

Date: [●], 20[●]

 

 



    [NEW LOAN PARTY NAME]           By:         Name:       Title:              
      [New Loan Party Notice Address]

 





 

 

 

 

Exhibit I-A-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT B to the Accession Agreement

 

Counterpart to Security Agreement

 

The undersigned hereby executes this counterpart to the Security Agreement dated
as of October 16, 2015 among Sucampo Pharmaceuticals, Inc., the other Loan
Parties from time to time party thereto and Jefferies Finance LLC, as Collateral
Agent, and, as of the date hereof, assumes all of the rights and obligations of
a “Loan Party” thereunder.

 

Date: [●], 20[●]

 

 



    [NEW LOAN PARTY NAME]           By:         Name:       Title:              
      [New Loan Party Notice Address]

 



 



 

 

Exhibit I-B-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT C to the Accession Agreement

 

Counterpart to Pledge Agreement

 

The undersigned hereby executes this counterpart to the Pledge Agreement dated
as of October 16, 2015 among Sucampo Pharmaceuticals, Inc., the other Loan
Parties from time to time party thereto and Jefferies Finance LLC, as Collateral
Agent, and, as of the date hereof, assumes all of the rights and obligations of
a “Loan Party” thereunder.

 

Date: [●], 20[●]

 

 



    [NEW LOAN PARTY NAME]           By:         Name:       Title:              
      [New Loan Party Notice Address]

 

 

 

 



 

Exhibit I-C-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT D to the Accession Agreement


 

Perfection Certificate

 

[To be attached]

 

 

 

 

 

 

 

Exhibit I-D-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

EXHIBIT J

 

 

Form of Solvency Certificate

 

SUCAMPO PHARMACEUTICALS, INC.

 

October 16, 2015

 

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.01(i) of the Credit
Agreement, dated as of October 16, 2015 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among Sucampo
Pharmaceuticals, Inc., a Delaware corporation, as the Borrower (the “Borrower”),
the Lenders from time to time party thereto, and Jefferies Finance LLC, as
Administrative Agent and Collateral Agent. Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.

 

I, [ ], [Responsible Officer] of the Borrower, in that capacity only and not in
my individual capacity (and without personal liability), DO HEREBY CERTIFY on
behalf of the Borrower that as of the date hereof, after giving effect to the
consummation of the Transactions (including the execution and delivery of the
Strategic Alliance Agreement and the Credit Agreement, the making of the Loans
and the use of proceeds of such Loans on the date hereof):

 

1.                    The fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis will exceed their consolidated debts and
liabilities, subordinated, contingent or otherwise.

 

2.                    The present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured.

 

3.                    The Borrower and its Subsidiaries on a consolidated basis
will not have unreasonably small capital with which to conduct the business in
which they are engaged as such business is now conducted and is currently
proposed to be conducted following the Closing Date.

 

4.                    The Borrower and its Subsidiaries on a consolidated basis
will not have incurred and do not intend to incur, or believe that they will
incur, any debts and liabilities, subordinated, contingent or otherwise,
including current obligations, that they do not believe that they will be able
to pay (based on their assets and cash flow) as such debts and liabilities
become due (whether at maturity or otherwise).

 

5.                    In reaching the conclusions set forth in this Certificate,
the undersigned has (i) reviewed the Credit Agreement, (ii) reviewed the
financial statements (including the pro forma financial statements) referred to
in Section 6.01 of the Credit Agreement (the “Financial Statements”) and (iii)
made such other investigations and inquiries as the undersigned has deemed
appropriate. The undersigned is familiar with the financial performance and
business of the Borrower and its Subsidiaries.

 

6.                    The Borrower is not subject to bankruptcy, insolvency,
voluntary or judicial liquidation, composition with creditors, controlled
management, reprieve from payment, general settlement with creditors,
reorganization or similar proceedings affecting the rights of creditors
generally and no application has been made or is to be made by its directors or,
as far as he is aware, by any other person for the appointment of a receiver,
trustee or similar officer pursuant to any voluntary or judicial insolvency,
winding-up, liquidation or similar proceedings.

 

Exhibit J-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 



    SUCAMPO PHARMACEUTICALS, INC.           By:       Name:     Title:          
             

 



 

 

 

 

Exhibit J-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT K-1

 

Form of Acceptance and Prepayment Notice

 

Date:               , 20   

 

To: [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Acceptance and Prepayment Notice is delivered to you pursuant to (a)
Section 2.09(a)(ii)(D) of that certain Credit Agreement, dated as of October 16,
2015 (as amended, restated, amended and restated, refinanced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among Sucampo Pharmaceuticals, Inc., a Delaware corporation, as the
Borrower (the “Borrower”), the Lenders from time to time party thereto, and
Jefferies Finance LLC, as Administrative Agent and Collateral Agent, and (b)
that certain Solicited Discounted Prepayment Notice, dated , 20 , from the
Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Credit Agreement.

 

Pursuant to Section 2.09(a)(ii)(D) of the Credit Agreement, the Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [[ ]% in respect of the Term Loans] [[ ]% in respect of the [ ,
20__]1 tranche[(s)] of the [ ]2 Class of Term Loans] (the “Acceptable Discount”)
in an aggregate amount not to exceed the Solicited Discounted Prepayment Amount.

 

The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.09(a)(ii)(D) of the
Credit Agreement.

 

The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [ , 20 ]3 tranche[s] of the [ ]4 Class of Term
Loans] as follows:

 

1.                    No Default or Event of Default has occurred and is
continuing.

 

2.                    [At least ten (10) Business Days have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date.][At least three (3) Business Days have passed since the date the
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender.]5

 

 

 

_________________



1List multiple tranches if applicable.

2List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

3List multiple tranches if applicable.

4List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

5Insert applicable representation.

 

Exhibit K-1-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

3.                    The Borrower does not possess material non-public
information with respect to the Borrower and its Subsidiaries that either (1)
has not been disclosed to the Lenders generally (other than Lenders that have
elected not to receive such information), it being understood that documents
posted on a U.S. government website or on the Borrower’s behalf on an Internet
or intranet website, if any, in each case, to which the Administrative Agent and
the Lenders have access shall be deemed to have been disclosed to the Lenders,
or (2) if not disclosed to the Lenders, could reasonably be expected to have a
material effect on, or otherwise be material to (A) a Lender’s decision to
participate in any such Discounted Loan Prepayment or (B) the market price of
such Term Loans.6

 

The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Acceptance and Prepayment Notice.

 

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

_________________

6If the Borrower cannot make this representation, then the following text should
be inserted in lieu thereof:



“The Borrower cannot represent at this time that it does not possess material
non-public information with respect to the Borrower and its Subsidiaries that
either (1) has not been disclosed to the Lenders generally (other than Lenders
that have elected not to receive such information) or (2) if not disclosed to
the Lenders, could reasonably be expected to have a material effect on, or
otherwise be material to (A) a Lender’s decision to participate in any such
assignment or (B) the market price of such Term Loans.”

 

 

Exhibit K-1-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 



    SUCAMPO PHARMACEUTICALS, INC.                 By:         Name:       Title:
                       

  

 

  

 

Exhibit K-1-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

EXHIBIT K-2

 

Form of Discount Range Prepayment Notice

 

Date:               , 20   



 

To: [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Discount Range Prepayment Notice is delivered to you pursuant to Section
2.09(a)(ii)(C) of that certain Credit Agreement, dated as of October 16, 2015
(as amended, restated, amended and restated, refinanced, extended, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among
Sucampo Pharmaceuticals, Inc., a Delaware corporation, as the Borrower (the
“Borrower”), the Lenders from time to time party thereto, and Jefferies Finance
LLC, as Administrative Agent and Collateral Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Credit Agreement.

 

Pursuant to Section 2.09(a)(ii)(C) of the Credit Agreement, the Borrower hereby
requests that [each Lender] [each Lender of the [ , 20 ]1 tranche[s] of the [ ]2
Class of Term Loans] submit a Discount Range Prepayment Offer. Any Discounted
Loan Prepayment made in connection with this solicitation shall be subject to
the following terms:

 

1.                    This Borrower Solicitation of Discount Range Prepayment
Offers is extended at the sole discretion of the Borrower to [each Lender] [each
Lender of the [ , 20__]3 tranche[s] of the [ ]4 Class of Term Loans].

 

2.                    The maximum aggregate principal amount of the Discounted
Loan Prepayment that will be made in connection with this solicitation is [$[ ]
of Term Loans] [$[ ] of the [ , 20 ]5 tranche[(s)] of the [__]6 Class of Term
Loans] (the “Discount Range Prepayment Amount”).7

 

3.                    The Borrower is willing to make Discounted Loan
Prepayments at a percentage discount to par value greater than or equal to [[ ]%
but less than or equal to [ ]% in respect of the Term Loans] [[ ]% but less than
or equal to [ ]% in respect of the [ , 20 ]8 tranche[(s)] of the [ ]9 Class of
Term Loans] (the “Discount Range”). To make an offer in connection with this
solicitation, you are required deliver to the Auction Agent a Discount Range
Prepayment Offer by no later than 5:00 P.M. on the date that is the third
Business Day following the date of delivery of this notice pursuant to Section
2.09(a)(ii)(C) of the Credit Agreement.

 

 

 

_________________

1List multiple tranches if applicable.

2List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

3List multiple tranches if applicable.

4List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

5List multiple tranches if applicable.

6List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

7Minimum of […***…] and whole increments of […***…] in excess thereof unless
otherwise agreed by the Administrative Agent.

8List multiple tranches if applicable.

9List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).



 

 

Exhibit K-2-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [ , 20 ]10 tranche[s] of the [ ]11 Class of Term
Loans] as follows:

 

1.                    No Default or Event of Default has occurred and is
continuing.

 

2.                    [At least ten (10) Business Days have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date.][At least three (3) Business Days have passed since the date the
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender.]12

 

3.                    The Borrower does not possess material non-public
information with respect to the Borrower and its Subsidiaries that either (1)
has not been disclosed to the Lenders generally (other than Lenders that have
elected not to receive such information), it being understood that documents
posted on a U.S. government website or on the Borrower’s behalf on an Internet
or intranet website, if any, in each case, to which the Administrative Agent and
the Lenders have access shall be deemed to have been disclosed to the Lenders,
or (2) if not disclosed to the Lenders, could reasonably be expected to have a
material effect on, or otherwise be material to (A) a Lender’s decision to
participate in any such Discounted Loan Prepayment or (B) the market price of
such Term Loans.13

 

The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Borrower requests that the Auction Agent promptly notify each relevant
Lender party to the Credit Agreement of this Discount Range Prepayment Notice.

 

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 



 

_________________

10List multiple tranches if applicable.

11List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

12Insert applicable representation.

13If the Borrower cannot make this representation, then the following text
should be inserted in lieu thereof:

“The Borrower cannot represent at this time that it does not possess material
non-public information with respect to the Borrower and its Subsidiaries that
either (1) has not been disclosed to the Lenders generally (other than Lenders
that have elected not to receive such information) or (2) if not disclosed to
the Lenders, could reasonably be expected to have a material effect on, or
otherwise be material to (A) a Lender’s decision to participate in any such
assignment or (B) the market price of such Term Loans.”

 

Exhibit K-2-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 



    SUCAMPO PHARMACEUTICALS, INC.           By:         Name:       Title:      
 





 

 

Enclosure: Form of Discount Range Prepayment Offer

 

 

 

Exhibit K-2-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

EXHIBIT K-3

 

Form of Discount Range Prepayment Offer

 



Date:               , 20   





To: [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) the Credit Agreement, dated as of October 16, 2015 (as
amended, restated, amended and restated, refinanced, extended, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among
Sucampo Pharmaceuticals, Inc., a Delaware corporation, as the Borrower (the
“Borrower”), the Lenders from time to time party thereto, and Jefferies Finance
LLC, as Administrative Agent and Collateral Agent, and (b) the Discount Range
Prepayment Notice, dated ________, 20__, from the Borrower (the “Discount Range
Prepayment Notice”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Discount Range
Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
2.09(a)(ii)(C) of the Credit Agreement, that it is hereby offering to accept a
Discounted Loan Prepayment on the following terms:

 

1.                    This Discount Range Prepayment Offer is available only for
prepayment on [the Term Loans] [the [ , 20 ]1 tranche[s] of the [ ]2 Class of
Term Loans] held by the undersigned.

 

2.                    The maximum aggregate principal amount of the Discounted
Loan Prepayment that may be made in connection with this offer shall not exceed
(the “Submitted Amount”):

 

[Term Loans - $[ ]]

 

[[ , 20 ]3 tranche[s] of the [ ]4 Class of Term Loans - $[ ]]

 

3.                    The percentage discount to par value at which such
Discounted Loan Prepayment may be made is [[ ]% in respect of the Term Loans] [[
]% in respect of the [ , 20__]5 tranche[(s)] of the [ ]6 Class of Term Loans]
(the “Submitted Discount”).

 

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[ , 20 ]7 tranche[s] of the [ ]8 Class of Term
Loans] indicated above pursuant to Section 2.09(a)(ii)(C) of the Credit
Agreement at a price equal to the Applicable Discount and in an aggregate
outstanding amount not to exceed the Submitted Amount, as such amount may be
reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

 

 

_________________

1List multiple tranches if applicable.

2List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

3List multiple tranches if applicable.

4List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

5List multiple tranches if applicable.

6List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

7List multiple tranches if applicable.

8List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).



 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

Exhibit K-3-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 



    [NAME OF LENDER]           By:         Name:       Title:                  
     



 

 

 

Exhibit K-3-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

 

EXHIBIT K-4

 

Form of Solicited Discounted Prepayment Notice

 



Date:               , 20   



To: [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.09(a)(ii)(D) of that certain Credit Agreement, dated as of October 16,
2015 (as amended, restated, amended and restated, refinanced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among Sucampo Pharmaceuticals, Inc., a Delaware corporation, as the
Borrower (the “Borrower”), the Lenders from time to time party thereto, and
Jefferies Finance LLC, as Administrative Agent and Collateral Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

 

Pursuant to Section 2.09(a)(ii)(D) of the Credit Agreement, the Borrower hereby
requests that [each Lender] [each Lender of the [ , 20__]1 tranche[s] of the [
]2 Class of Term Loans] submit a Solicited Discounted Prepayment Offer. Any
Discounted Loan Prepayment made in connection with this solicitation shall be
subject to the following terms:

 

1.                    This Borrower Solicitation of Discounted Prepayment Offers
is extended at the sole discretion of the Borrower to [each Lender] [each Lender
of the [ , 20 ]3 tranche[s] of the [ ]4 Class of Term Loans].

 

2.                    The maximum aggregate amount of the Discounted Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):5

 

[Term Loans - $[ ]]

 

[[ , 20 ]6 tranche[s] of the [ ]7 Class of Term Loans - $[ ]]

 

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 P.M. on the date that is the third Business Day following delivery of
this notice pursuant to Section 2.09(a)(ii)(D) of the Credit Agreement.

 

The Borrower requests that the Auction Agent promptly notify each Lender party
to the Credit Agreement of this Solicited Discounted Prepayment Notice.

 

 

_________________

1List multiple tranches if applicable.

2List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

3List multiple tranches if applicable.

4List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

5Minimum of […***…] and whole increments of […***…] in excess thereof unless
otherwise agreed by the Administrative Agent.

6List multiple tranches if applicable.

7List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

Exhibit K-4-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 



    SUCAMPO PHARMACEUTICALS, INC.                 By:         Name:       Title:
               



 



Enclosure: Form of Solicited Discounted Prepayment Offer

 

 

 

 

 

Exhibit K-4-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT K-5

 

Form of Solicited Discounted Prepayment Offer

 



Date:               , 20   



To: [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) the Credit Agreement, dated as of October 16, 2015 (as
amended, restated, amended and restated, refinanced, extended, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among
Sucampo Pharmaceuticals, Inc., a Delaware corporation, as the Borrower (the
“Borrower”), the Lenders from time to time party thereto, and Jefferies Finance
LLC, as Administrative Agent and Collateral Agent, and (b) the Solicited
Discounted Prepayment Notice, dated _____, 20 , from the Borrower (the
“Solicited Discounted Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Solicited Discounted Prepayment Notice or, to the extent not defined therein, in
the Credit Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 P.M. on the third Business Day
following your receipt of this notice.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
2.09(a)(ii)(D) of the Credit Agreement, that it is hereby offering to accept a
Discounted Loan Prepayment on the following terms:

 

1.                    This Solicited Discounted Prepayment Offer is available
only for prepayment on the [Term Loans][[ , 20__]1 tranche[s] of the [__]2 Class
of Term Loans] held by the undersigned.

 

2.                    The maximum aggregate principal amount of the Discounted
Loan Prepayment that may be made in connection with this offer shall not exceed
(the “Offered Amount”):

 

[Term Loans - $[ ]]

 

[[ , 20 ]3 tranche[s] of the [ ]4 Class of Term Loans - $[ ]]

 

3.                    The percentage discount to par value at which such
Discounted Loan Prepayment may be made is [[ ]% in respect of the Term Loans] [[
]% in respect of the [ , 20__]5 tranche[(s)] of the [ ]6 Class of Term Loans]
(the “Offered Discount”).

 

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[ , 20 ]7 tranche[s] of the [ ]8 Class of Term
Loans] pursuant to

 

_________________

1List multiple tranches if applicable.

2List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

3List multiple tranches if applicable.

4List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

 

 

Exhibit K-5-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



Section 2.09(a)(ii)(D) of the Credit Agreement at a price equal to the
Acceptable Discount and in an aggregate outstanding amount not to exceed such
Lender’s Offered Amount as such amount may be reduced in accordance with the
Solicited Discount Proration, if any, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

_________________



7List multiple tranches if applicable.

8List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).





 

Exhibit K-5-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 





 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 



    [NAME OF LENDER]           By:         Name:       Title:        

 

 

 

 

 

 

Exhibit K-5-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT K-6

 

Form of Specified Discount Prepayment Notice

 



Date:               , 20   





To: [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.09(a)(ii)(B) of that certain Credit Agreement, dated as of October 16,
2015 (as amended, restated, amended and restated, refinanced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among Sucampo Pharmaceuticals, Inc., a Delaware corporation, as the
Borrower (the “Borrower”), the Lenders from time to time party thereto, and
Jefferies Finance LLC, as Administrative Agent and Collateral Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

 

Pursuant to Section 2.09(a)(ii)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Loan Prepayment [to each Lender] [to each Lender of
the [ , 20 ]1 tranche[s] of the [__]2 Class of Term Loans] on the following
terms:

 

1.                    This Borrower Offer of Specified Discount Prepayment is
available only [to each Lender] [to each Lender of the [ , 20 ]3 tranche[s] of
the [ ]4 Class of Term Loans].

 

2.                    The aggregate principal amount of the Discounted Loan
Prepayment that will be made in connection with this offer shall not exceed [$[
] of Term Loans] [$[ ] of the [ , 20 ]5 tranche[(s)] of the [ ]6 Class of Term
Loans] (the “Specified Discount Prepayment Amount”).7

 

3.                    The percentage discount to par value at which such
Discounted Loan Prepayment will be made is [[ ]% in respect of the Term Loans]
[[ ]% in respect of the [ _, 20__]8 tranche[(s)] of the [ ]9 Class of Term
Loans] (the “Specified Discount”).

 

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 P.M. on the date
that is the third Business Day following the date of delivery of this notice
pursuant to Section 2.09(a)(ii)(B) of the Credit Agreement.

 

 

 

_________________

1List multiple tranches if applicable.

2List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

3List multiple tranches if applicable.

4List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

5List multiple tranches if applicable.

6List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

7Minimum of […***…] and whole increments of […***…] in excess thereof unless
otherwise agreed by the Administrative Agent.

8List multiple tranches if applicable.

9List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

 

 

Exhibit K-6-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

The Borrower hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [ , 20 ]10 tranche[s] of the [ ]11 Class of Term
Loans] as follows:

 

1.                    No Default or Event of Default has occurred and is
continuing.

 

2.                    [At least ten (10) Business Days have passed since the
consummation of the most recent Discounted Term Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date.][At least three (3) Business Days have passed since the date the
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender.]12

 

3.                    The Borrower does not possess material non-public
information with respect to the Borrower and its Subsidiaries that either (1)
has not been disclosed to the Lenders generally (other than Lenders that have
elected not to receive such information) or (2) if not disclosed to the Lenders,
could reasonably be expected to have a material effect on, or otherwise be
material to (A) a Lender’s decision to participate in any such Discounted Loan
Prepayment or (B) the market price of such Term Loans.13

 

The Borrower acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

 

The Borrower requests that the Auction Agent promptly notify each relevant
Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.

 

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

_________________

10List multiple tranches if applicable.

11List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

12Insert applicable representation.

13If the Borrower cannot make this representation, then the following text
should be inserted in lieu thereof:

 “The Borrower cannot represent at this time that it does not possess material
non-public information with respect to the Borrower and its Subsidiaries that
either (1) has not been disclosed to the Lenders generally (other than Lenders
that have elected not to receive such information) or (2) if not disclosed to
the Lenders, could reasonably be expected to have a material effect on, or
otherwise be material to (A) a Lender’s decision to participate in any such
assignment or (B) the market price of such Term Loans.”





 

Exhibit K-6-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 



    SUCAMPO PHARMACEUTICALS, INC.           By:         Name:       Title:      
 



 

Enclosure: Form of Specified Discount Prepayment Response

 

 

 

 

 

 

 

Exhibit K-6-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



EXHIBIT K-7

 

Form of Specified Discount Prepayment Response

 



Date:               , 20   





To: [Jefferies Finance LLC], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) the Credit Agreement, dated as of October 16, 2015 (as
amended, restated, amended and restated, refinanced, extended, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among
Sucampo Pharmaceuticals, Inc., a Delaware corporation, as the Borrower (the
“Borrower”), the Lenders from time to time party thereto, and Jefferies Finance
LLC, as Administrative Agent and Collateral Agent, and (b) the Specified
Discount Prepayment Notice, dated ______, 20 , from the Borrower (the “Specified
Discount Prepayment Notice”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Specified
Discount Prepayment Notice or, to the extent not defined therein, in the Credit
Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to Section
2.09(a)(ii)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[ , 20 ]1 tranche[s] of the [ ]2 Class
of Term Loans - $[ ]] held by such Lender at the Specified Discount in an
aggregate outstanding amount as follows:

 

[Term Loans - $[ ]]

 

[[ , 20 ]3 tranche[s] of the [ ]4 Class of Term Loans - $[ ]]

 

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans][[ , 20 ]5 tranche[s] the [ ]6 Class of Term
Loans] pursuant to Section 2.09(a)(ii)(B) of the Credit Agreement at a price
equal to the [applicable] Specified Discount in the aggregate outstanding amount
not to exceed the amount set forth above, as such amount may be reduced in
accordance with the Specified Discount Proration, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 



_________________

1List multiple tranches if applicable.

2List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

3List multiple tranches if applicable.

4List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

5List multiple tranches if applicable.

6List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans, Extended Term Loans, or Refinancing Term Loans).

 

 

 

Exhibit K-7-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 



    [NAME OF LENDER]           By:         Name:       Title:

 



 



 

 

 

 

Exhibit K-7-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 





EXHIBIT L



 

 



Form of Securities Account Control Agreement

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit L-1







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 





 

 

 

SECURITIES ACCOUNT CONTROL AGREEMENT

 

This Securities Account Control Agreement, dated as of October 16, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Control Agreement”), is made by and among Sucampo Pharmaceuticals, Inc., a
Delaware corporation (the “Customer”), Jefferies Finance LLC, in its capacity as
Collateral Agent for the Finance Parties under the Security Agreement (as
defined below) (in such capacity, together with its successors and permitted
assigns in such capacity, the “Creditor”), and Jefferies LLC, in its capacity as
a “securities intermediary” (as defined in Section 8-102 of the UCC) (in such
capacity, the “Broker”). Capitalized terms used but not defined herein shall
have the meanings assigned in the Security Agreement, dated as of October 16,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Customer, the other grantors party
thereto and the Creditor.

 

The Customer has granted to the Creditor a security interest in the Accounts (as
defined below). The parties are entering into this Control Agreement to perfect
the Creditor’s security interest in each Account. All references herein to the
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

1.The Accounts.

 

The Broker represents and warrants to the Creditor that:

 

The Broker maintains (i) securities account number ###-##### (the “Squeeze-Out
Account”) which will be funded in Yen as noted below, (ii) securities account
number ###-##### (the “Notes Redemption Account”) in which $22,318,092.79 has
been deposited, (iii) securities account number ###-##### (the “Restricted Cash
Account”) in which $25,000,000 has been deposited and (iv) securities account
number ###-##### (the “Founders Share Purchase Account” and, together with the
Squeeze- Out Account, the Notes Redemption Account, the Restricted Cash account
and the Founders Share Purchase Account and any securities account maintained by
the Broker described in Section 10, the “Accounts”) in which $100,533,299.82 has
been deposited, in each case, for the Customer. The Broker represents and
warrants that each Account is a “securities account” (as defined in Section
8-501 of the UCC).

 

The Broker does not know of any claim to or interest in any Account, except for
claims and interests of the parties referred to in this Control Agreement.

 

All property credited to the Accounts, and all other rights of the Customer
against the Broker arising out of the Accounts, including any free credit
balances, will be treated as “financial assets” as defined in and under Article
8 of the UCC.

 

The Broker covenants and agrees that: (i) all securities or other property
underlying any financial assets credited to any Account shall be registered in
the name of the Broker, indorsed to the Broker or indorsed in blank or credited
to another securities account maintained in the name of the Broker, in each
case, for the benefit of the Customer (subject to the terms hereof); (ii) in no
case will any financial asset credited to any Account be registered in the name
of the Creditor, payable to the order of the Creditor or specifically indorsed
to the Creditor except to the extent the foregoing have been specifically
indorsed to the Broker or in blank or upon the delivery of an Entitlement Order
(as defined below); and (iii) all property delivered to the Broker pursuant to
the Security Agreement will be promptly credited to the applicable Account as
directed in writing by the Creditor. The Creditor hereby notifies the Broker
that 983,148,774 Yen is anticipated to be deposited by (or on behalf of) the
Borrower into the Squeeze-Out Account on or about October 19, 2015.

 

Exhibit L-2







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 

 

2.Control by the Creditor.

 

If at any time the Broker shall receive from the Creditor any notification
directing it to transfer or redeem any financial assets in any Account (each, an
“Entitlement Order”) originated by the Creditor, the Broker shall comply with
such Entitlement Order without further consent by the Customer or any other
person.

 

3.Customer’s Rights in the Accounts.

 

(a)    The Broker shall not (x) comply with Entitlement Orders originated by the
Customer without consent by the Creditor (which consent shall not be
unreasonably withheld or delayed) or (y) distribute to the Customer any interest
or any other amount in any Account without consent by the Creditor (which
consent shall not be unreasonably withheld or delayed).

 

(b)    The Broker agrees that, unless otherwise set forth herein, it will (a)
take all directions with respect to each Account solely from the Creditor and
shall not comply with Entitlement Orders of the Customer or any other person
with respect to any Account and (b) not distribute to the Customer interest,
dividends or other amounts on financial assets in such Account.

 

(c)        Notwithstanding anything herein to the contrary, upon receipt of a
Notice of Release in substantially the form of Exhibit A hereto (a “Notice of
Release”) from the Creditor, the Broker shall, at the direction of the Creditor
as provided in the Notice of Release, distribute to the account specified in the
Notice of Release from the Squeeze-Out Account, the Notes Redemption Account,
the Restricted Cash Account and/or the Founder Share Purchase Account, as
applicable, the amount set forth in the Notice of Release.

 

4.Priority of the Creditor’s Security Interest.

 

The Broker subordinates in favor of the Creditor any security interest, lien or
right of setoff that the Broker may have, now or in the future, against the
Accounts or any financial assets in the Accounts, except that the Broker will
retain its prior lien on financial assets in the Accounts to secure payment for
financial assets purchased for the Accounts and normal commissions and fees for
the Accounts.

 

5.No Third-Party Control.

 

The Broker represents and warrants that no third party has a right to give an
Entitlement Order regarding financial assets in any Account.

 

The Broker will not agree with any third party that the Broker will comply with
Entitlement Orders originated by such third party.

 

6.Statements, Confirmations and Notices of Adverse Claims.

 

The Broker will send copies of all statements and confirmations for each Account
simultaneously to the Customer and the Creditor.

 

The Broker will use reasonable efforts promptly to notify the Creditor and the
Customer if any other person claims that it has a property interest in a
financial asset in any Account and that it is a violation of that person’s
rights for anyone else to hold, transfer or deal with such financial asset.

 

 

Exhibit L-3







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

 



7.The Broker’s Responsibility.

 

The Broker will not be liable to the Customer for not complying with Entitlement
Orders from the Customer except in the case of bad faith, gross negligence or
willful misconduct on the part of the Broker (as determined by a court of
competent jurisdiction by a final and nonappealable judgment).

 

The Broker will not be liable to the Customer for complying with Entitlement
Orders originated by the Creditor, even if the Customer notifies the Broker that
the Creditor is not legally entitled to issue the Entitlement Order, unless (a)
the Broker takes the action after it is served with an injunction, restraining
order or other legal process enjoining it from doing so, issued by a court of
competent jurisdiction, and had a reasonable opportunity to act on the
injunction, restraining order or other legal process, (b) the Broker acts in
collusion with Creditor in violating the Customer’s rights, or (c) to the extent
of the Broker’s bad faith, gross negligence or willful misconduct (as determined
by a court of competent jurisdiction by a final and nonappealable judgment).

 

This Control Agreement does not create any obligation of the Broker except for
those expressly set forth in this Control Agreement. In particular, the Broker
need not investigate whether the Creditor is entitled under the Creditor’s
agreements with the Customer to give an Entitlement Order or if the Creditor is
required to deliver a Notice of Release. The Broker may rely on notices and
communications it believes given by the appropriate party.

 

8.Indemnity.

 

The Creditor and the Customer will indemnify the Broker, its officers,
directors, employees and agents against claims, liabilities and expenses arising
out of this Control Agreement (including reasonable attorneys’ fees and
disbursements), except to the extent the claims, liabilities or expenses are
caused by the Broker’s gross negligence or willful misconduct. The obligations
of the Creditor and the Customer under this Section 8 are joint and several.

 

9.Termination; Survival.

 

The Creditor may terminate this Control Agreement by notice to the Broker and
the Customer. The Broker may terminate this Control Agreement on 30 days’ prior
written notice to the Creditor and the Customer.

 

If the Creditor notifies the Broker pursuant to a Notice of Termination in
substantially the form of Exhibit B hereto that the Creditor’s security interest
in each Account has terminated, this Control Agreement will immediately
terminate.

 

Section 7 (“The Broker’s Responsibility”) and Section 8 (“Indemnity”) will
survive the termination of this Control Agreement.

 

10.Successor Accounts.

 

The Accounts will include the securities accounts described in Section 1 and any
substitute or replacement securities accounts.

 

11.Governing Law; Jurisdiction and Venue.

 

This Control Agreement will be governed by the internal laws of the State of New
York. Each party hereto consents specifically to the exclusive jurisdiction of
any United States federal court sitting in the Borough of Manhattan or, if that
court does not have subject matter jurisdiction, in any state court located in
New York City and New York County, and any appellate court from any thereof, in
connection with any action filed pursuant to this Control Agreement, for the
purposes of all legal proceedings arising out of or relating to this Control
Agreement and the parties agree not to commence any action, suit or proceeding
relating hereto except in such courts. In connection with the foregoing consent,
each party irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the court’s exercise of personal
jurisdiction over each party to this Control Agreement or the laying of venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
Each party further irrevocably waives its right to a trial by jury and consents
that service of process may be affected in any manner permitted under the laws
of the State of New York.

 

Exhibit L-4







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



 

12.Entire Agreement; Amendments.

 

This Control Agreement constitutes the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter. No amendment of, or waiver of a right under, this Control
Agreement will be binding unless it is in writing and signed by the party to be
charged.

 

13.Severability.

 

To the extent a provision of this Control Agreement is unenforceable, this
Control Agreement will be construed as if the unenforceable provision were
omitted.

 

14.Successors and Assigns.

 

A successor to or assignee of the Creditor’s rights and obligations under the
Security Agreement will succeed to the Creditor’s rights and obligations under
this Control Agreement.

 

15.Notices.

 

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows or to such other address as the
party may designate by notice in writing to the other parties, and will be
effective on receipt:

 

Customer’s address:

 

Sucampo Pharmaceuticals, Inc. 4520 East-West Highway, 3rd Floor Bethesda, MD
20814

Attn: Peter Greenleaf, Chief Executive Officer Facsimile No.: (###) ###-####

 

Creditor’s address:

 

Jefferies Finance LLC 520 Madison Avenue New York, NY 10022

Attn: Sucampo Pharmaceuticals Account Manager Facsimile No.: (###) ###-####

 

 

Exhibit L-5







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



With a copy to:

 

Jefferies Finance LLC 520 Madison Avenue New York, NY 10022

Attn: Adam Klepack, Associate General Counsel Facsimile No.: (###) ###-####

 

Broker’s address:

 

Jefferies LLC

520 Madison Avenue New York, NY 10022

Attn: Sucampo Pharmaceuticals Account Manager Facsimile No.: (###) ###-####

 

 

[Signatures follow]

 

 

 

 

 

 

 

 

 

 

 

Exhibit L-6







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

 

 



 

In witness whereof, the parties have executed this Control Agreement with effect
from the date specified on the first page of this Control Agreement.

 



    SUCAMPO PHARMACEUTICALS, INC.           By:       Name:     Title:          
          JEFFERIES FINANCE LLC,     as Collateral Agent           By:      
Name:       Title:                       JEFFERIES LLC             By:      
Name:       Title:  



 



 

[Securities Account Control Agreement]

 



Exhibit L-7







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



 

 



Exhibit A

 

Jefferies Finance LLC
520 Madison Avenue
New York, NY 10022

 

[Date]

 

Jefferies LLC

520 Madison Avenue New York, NY 10022

Attention: Sucampo Pharmaceuticals Account Manager

 

Re: Notice of Release

 



Ladies and Gentlemen:

 

As referenced in the Securities Account Control Agreement, dated as of October
16, 2015 (the “Control Agreement”), among Sucampo Pharmaceuticals, Inc. (the
“Customer”), you and the undersigned, we hereby instruct and authorize you to
release funds in the aggregate amount of $[ ] from the [Squeeze-Out
Account][Notes Redemption Account][Restricted Cash Account][Founder Share
Purchase Account] to the following account:

 

Name of Institution: [ ]
Account number: [ ]

Beneficiary: [ ]

 



You are instructed to deliver a copy of this notice by facsimile transmission to
Sucampo Pharmaceuticals, Inc. at (###) ###-####, Attention: Peter Greenleaf,
Chief Executive Officer.

 





    Very truly yours,           Jefferies Finance LLC, as Collateral Agent      
    By:       Name:     Title:



 

 

 



 

 

Exhibit A







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 







Exhibit B

 

Jefferies Finance LLC
520 Madison Avenue
New York, NY 10022

 

[Date]

 

Jefferies LLC

520 Madison Avenue New York, NY 10022

Attention: Sucampo Pharmaceuticals Account Manager

 

Re: Termination of Control Agreement

 



You are hereby notified that the Securities Account Control Agreement dated as
of October 16, 2015 (the “Control Agreement”), among Sucampo Pharmaceuticals,
Inc., you and the undersigned, is terminated and you have no further obligations
to the undersigned pursuant to such Control Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account numbers ###-#####, ###-#####, ###-##### and
###-##### from Sucampo Pharmaceuticals, Inc. This notice terminates any
obligations you may have to the undersigned with respect to such accounts.
However, nothing contained in this notice shall alter any obligations which you
may otherwise owe to Sucampo Pharmaceuticals, Inc. pursuant to any other
agreement.

 

###-#####

###-#####

###-#####

###-#####

 



You are instructed to deliver a copy of this notice by facsimile transmission to
Sucampo Pharmaceuticals, Inc. at (###) ###-####, Attention: Peter Greenleaf,
Chief Executive Officer.

 





    Very truly yours,           Jefferies Finance LLC, as Collateral Agent      
    By:       Name:     Title:



 

 

 

 

 

 



Exhibit B







Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



 

 



